 

Exhibit 10.1

 



Execution Version

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT, dated as of August 10, 2020 (this “Agreement”), to the Credit
Agreement, dated as of May 30, 2018, as amended by the First Amendment, dated as
of April 30, 2020, among WYNDHAM HOTELS & RESORTS, INC. (the “Borrower”), the
several lenders and letter of credit issuers from time to time party thereto
(collectively, the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent,
and the other parties thereto (as heretofore and as may hereafter be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

WHEREAS, the Borrower has requested that the Revolving Credit Lenders consent to
the amendments to the Credit Agreement set forth in Exhibit A hereto.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in reliance on the representations,
warranties and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1. Amendments to Credit Agreement. Subject to all of the terms and
conditions set forth in this Agreement and the Credit Agreement, on and
effective as of the Second Amendment Effective Date (as defined below), the
Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the underlined text (indicated textually in the same manner as the following
example: underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

 

SECTION 2. Conditions to Effectiveness. This Agreement shall become effective
upon the first date on which each of the following conditions precedent shall
have been satisfied (or waived) (such date, the “Second Amendment Effective
Date”):

 

2.1              The Administrative Agent (or its counsel) shall have received
from (i) the Borrower and (ii) the Revolving Credit Lenders that collectively
constitute all of the Revolving Credit Lenders (x) a counterpart of this
Agreement signed on behalf of such party or (y) written evidence satisfactory to
the Administrative Agent (which may include electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

2.2              [Reserved].

 

2.3              The Administrative Agent shall have received a certificate from
a Responsible Officer of the Borrower certifying that the representations and
warranties set forth in (x) Section 3 of this Agreement and (y) Section 5.05(b)
of the Credit Agreement (as amended by this Agreement) are, in each case, true
and correct in all material respects on and as of the Second Amendment Effective
Date.

 

2.4  At the time of and immediately after giving effect to this Agreement, no
Default or Event of Default shall exist or result therefrom.

 

SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants to each Revolving Credit Lender party hereto that (a) the Borrower has
all requisite power and authority to execute, deliver and perform its
obligations under this Agreement, (b) the execution, delivery and performance by
the Borrower of this Agreement (1) are within the Borrower’s corporate or other
powers, (2) have been duly authorized by all necessary corporate or other
organizational action and (3) do not contravene the terms of the Borrower’s
organizational documents, (c) this Agreement has been duly executed and
delivered by the Borrower and (d) this Agreement constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

 



 

 

 

SECTION 4. Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 10.04 of the Credit Agreement include
the out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Agreement and
any other documentation contemplated hereby, including, but not limited to, the
reasonable fees and disbursements of Davis Polk & Wardwell LLP, counsel to the
Administrative Agent.

 

SECTION 5. Ratification. The Credit Agreement, as amended by this Agreement, and
the other Loan Documents remain in full force and effect and are hereby ratified
and affirmed. This Agreement shall be limited precisely as written and, except
as expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement, any other Loan Document or any of the instruments or
agreements referred to in any thereof or a waiver of any Default or Event of
Default, whether or not known to the Administrative Agent or any of the Lenders,
or (ii) to prejudice any right or remedy which the Administrative Agent or any
of the Lenders may now have or have in the future against any Person under or in
connection with the Credit Agreement, any of the instruments or agreements
referred to therein or any of the transactions contemplated thereby.

 

SECTION 6. Modifications. Neither this Agreement, nor any provision hereof, may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the parties hereto.

 

SECTION 7. References. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in each other Loan Document (and the other documents and instruments
delivered pursuant to or in connection therewith) to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import, shall mean and be a reference
to the Credit Agreement as modified hereby and as each may in the future be
amended, restated, supplemented or modified from time to time. This Agreement
shall constitute a “Loan Document” for purposes of the Credit Agreement and each
other Loan Document.

 

SECTION 8. Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart. The words “execution,” “signed,” “signature,” and words of
like import in this Agreement shall be deemed to include electronic signatures
or electronic records, each of which shall be of the same legal effect, validity
or enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 9. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

SECTION 10. Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

 



2

 

 

SECTION 11. Governing Law. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN)

 

SECTION 12. Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

 

[The remainder of this page left blank intentionally]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  WYNDHAM HOTELS AND RESORTS, INC.,   as Borrower       By: /s/ Barry
Goldschmidt     Name: Barry Goldschmidt     Title: Treasurer

 

Signature Page to Amendment No. 2 to Credit Agreement (WHR 2020)

 



 

 

 

  BANK OF AMERICA, N.A.,   as Administrative Agent           By: /s/ Suzanne E.
Pickett     Name: Suzanne E. Pickett     Title: Senior Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement (WHR 2020)

 

 

 





 

REVOLVING CREDIT LENDER SIGNATURE PAGE



 

Name of Institution:   BARCLAYS BANK PLC       as a Revolving Credit Lender    
                By: /s/ Craig Malloy     Name: Craig Malloy     Title: Director





 

Signature Page to Amendment No. 2 to Credit Agreement (WHR 2020)





 

 

 

 

 

REVOLVING CREDIT LENDER SIGNATURE PAGE

 



Name of Institution:   GOLDMAN SACHS BANK USA,       as a Revolving Credit
Lender                     By: /s/ Annie Carr     Name: Annie Carr     Title:
Authorized Signatory

 

Signature Page to Amendment No. 2 to Credit Agreement (WHR 2020)



 

 

 

 

REVOLVING CREDIT LENDER SIGNATURE PAGE

 



Name of Institution:   Wells Fargo Bank, National Association       as a
Revolving Credit Lender                     By: /s/ Dennis Waltrich     Name:
Dennis Waltrich     Title: Director





 

Signature Page to Amendment No. 2 to Credit Agreement (WHR 2020)

 

 

 

 

REVOLVING CREDIT LENDER SIGNATURE PAGE

 



DEUTSCHE BANK NEW YORK BRANCH     as a Revolving Credit Lender                  
  By: /s/ Michael Strobel                      Name: Michael Strobel    

Title: Vice President

          michael-p.strobel@db.com

          212-250-0939

          By: /s/ Philip Tancorra     Name: Philip Tancorra    

Title: Vice President

          philip.tancorra@db.com

          212-250-6576

 

Signature Page to Amendment No. 2 to Credit Agreement (WHR 2020)



 

 

 

 

REVOLVING CREDIT LENDER SIGNATURE PAGE

 

 



  US. Bank National Association       as a Revolving Credit Lender              
      By: /s/ Ken Gorski     Name: Ken Gorski     Title: Vice President



 

Signature Page to Amendment No. 2 to Credit Agreement (WHR 2020)  



 

 

 



 

REVOLVING CREDIT LENDER SIGNATURE PAGE

 



Name of Institution:   The Bank of Nova Scotia       as a Revolving Credit
Lender                     By: /s/ Fran Braniotis     Name: Fran Braniotis    
Title: Managing Director

 

Signature Page to Amendment No. 2 to Credit Agreement (WHR 2020)







 

 

 

 

REVOLVING CREDIT LENDER SIGNATURE PAGE

 



Name of Institution:   J.P. Morgan Chase, N.A.       as a Revolving Credit
Lender                     By: /s/ Jeffrey Miller     Name: Jeffrey Miller    
Title: Executive Director



 

Signature Page to Amendment No. 2 to Credit Agreement (WHR 2020)

  

 

 



 

REVOLVING CREDIT LENDER SIGNATURE PAGE

 



Name of Institution:   MUFG Bank, Ltd.       as a Revolving Credit Lender      
              By: /s/ George Stoecklein     Name: George Stoecklein     Title:
Managing Director

 

Signature Page to Amendment No. 2 to Credit Agreement (WHR 2020)

  

 

 

 

REVOLVING CREDIT LENDER SIGNATURE PAGE



 



Name of Institution:   Truist Bank       as a Revolving Credit Lender          
          By: /s/ Matthew J. Davis     Name: Matthew J. Davis     Title: Senior
Vice President





 

Signature Page to Amendment No. 2 to Credit Agreement (WHR 2020)

 

 

 

 

REVOLVING CREDIT LENDER SIGNATURE PAGE



 



Name of Institution:   Credit Suisse AG, Cayman Islands Branch,       as a
Revolving Credit Lender                     By: /s/ William O’Daly     Name:
William O’Daly     Title: Authorized Signatory                     By: /s/ Komal
Shah     Name: Komal Shah     Title: Authorized Signatory



 

Signature Page to Amendment No. 2 to Credit Agreement (WHR 2020)

 

 

 

 

REVOLVING CREDIT LENDER SIGNATURE PAGE





 



Name of Institution:   BANK OF AMERICA, N.A.,       as a Revolving Credit Lender
                    By: /s/ Suzanne E. Pickett     Name: Suzanne E. Pickett    
Title: Senior Vice President



 

Signature Page to Amendment No. 2 to Credit Agreement (WHR 2020)



 

 



 



 

Exhibit A

 

 

Published CUSIP Number: 98310CAA0

CUSIP Number (Revolving Credit Facility): 98310CAB8

CUSIP Number (Term B Facility): 98310CAC6

 

CREDIT AGREEMENT

 

Dated as of May 30, 2018,

as amended by the First Amendment, dated as of April 30, 2020

among

 

WYNDHAM HOTELS & RESORTS, INC.,
as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,

 

THE LENDERS PARTY HERETO,


BofA SECURITIES, INC.,
BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA,
WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
THE BANK OF NOVA SCOTIA
MUFG BANK, LTD.
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Bookrunners for the Initial Term Facilities,

 

 

JPMORGAN CHASE BANK, N.A
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA,
WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
THE BANK OF NOVA SCOTIA
MUFG BANK, LTD.
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers for the Revolving Facility

 

AND

 

JPMORGAN CHASE BANK, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC
and
DEUTSCHE BANK SECURITIES INC.,
as Bookrunners for the Revolving Facility

 

 

 



 

 

 

Table of Contents

 

Page

 

ARTICLE I

Definitions and Accounting Terms

 

SECTION 1.01 Defined Terms 2 SECTION 1.02 Other Interpretive Provisions 601
SECTION 1.03 Accounting Terms 61 SECTION 1.04 Rounding 612 SECTION 1.05
References to Agreements, Laws, Etc. 612 SECTION 1.06 Times of Day 62 SECTION
1.07 Timing of Payment or Performance 62 SECTION 1.08 Exchange Rates; Currency
Equivalents Generally 62 SECTION 1.09 Letter of Credit Amounts 634 SECTION 1.10
Limited Condition Transactions 634 SECTION 1.11 Leverage Ratios 645 SECTION 1.12
Cashless Rolls 65 SECTION 1.13 Certain Calculations and Tests 65 SECTION 1.14
Additional Alternative Currencies 65 SECTION 1.15 Change of Currency 66

 

ARTICLE II

The Commitments and Credit Extensions

 

SECTION 2.01 The Loans 66 SECTION 2.02 Borrowings, Conversions and Continuation
of Loans. 667 SECTION 2.03 Letters of Credit 68 SECTION 2.04 [Reserved] 75
SECTION 2.05 Prepayments 75 SECTION 2.06 Termination or Reduction of Commitments
801 SECTION 2.07 Repayment of Loans 81 SECTION 2.08 Interest 812 SECTION 2.09
Fees 82 SECTION 2.10 Computation of Interest and Fees 82 SECTION 2.11 Evidence
of Indebtedness 823 SECTION 2.12 Payments Generally 83 SECTION 2.13 Sharing of
Payments 845 SECTION 2.14 Incremental Credit Extensions 85 SECTION 2.15
Extensions of Term Loans and Revolving Credit Commitments 878 SECTION 2.16
Defaulting Lenders 890 SECTION 2.17 Permitted Debt Exchanges 91

 

ARTICLE III

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01 Taxes 934 SECTION 3.02 Inability to Determine Rates 96 SECTION 3.03
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans 97 SECTION 3.04 Funding Losses 98 SECTION 3.05 Matters Applicable to
All Requests for Compensation 989

 



-i-

 

 

SECTION 3.06 Replacement of Lenders under Certain Circumstances 99 SECTION 3.07
Illegality 100 SECTION 3.08 Survival 1001

 

ARTICLE IV

Conditions Precedent to Credit Extensions

 

SECTION 4.01 Conditions to Revolving Credit Facility if Prior Spin-Off Occurs
1001 SECTION 4.02 Conditions to Initial Credit Extension 1023 SECTION 4.03
Conditions to All Credit Extensions 1045

 

ARTICLE V

Representations and Warranties

 

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws 1056
SECTION 5.02 Authorization; No Contravention 1056 SECTION 5.03 Governmental
Authorization; Other Consents 106 SECTION 5.04 Binding Effect 106 SECTION 5.05
Financial Statements; No Material Adverse Effect 106 SECTION 5.06 Litigation
1067 SECTION 5.07 Ownership of Property; Liens 1067 SECTION 5.08 Environmental
Compliance 107 SECTION 5.09 Taxes 1078 SECTION 5.10 Compliance with ERISA 1078
SECTION 5.11 Subsidiaries; Equity Interests 108 SECTION 5.12 Margin Regulations;
Investment Company Act 108 SECTION 5.13 Disclosure 1089 SECTION 5.14
Intellectual Property; Licenses, Etc. 1089 SECTION 5.15 Solvency 1089 SECTION
5.16 Collateral Documents 1089 SECTION 5.17 Use of Proceeds 109 SECTION 5.18
Patriot Act 109 SECTION 5.19 Sanctioned Persons 109 SECTION 5.20 FCPA 1109
SECTION 5.21 No Specified Event of Default 1109 SECTION 5.22 No EEA Financial
Institution 1109

 

ARTICLE VI

Affirmative Covenants

 

SECTION 6.01 Financial Statements 110 SECTION 6.02 Certificates; Other
Information 1101 SECTION 6.03 Notices 112 SECTION 6.04 Maintenance of Existence
1123 SECTION 6.05 Maintenance of Properties 1123 SECTION 6.06 Maintenance of
Insurance 1123 SECTION 6.07 Compliance with Laws 113 SECTION 6.08 Books and
Records 113 SECTION 6.09 Inspection Rights 113 SECTION 6.10 Covenant to
Guarantee Obligations and Give Security 1134 SECTION 6.11 Use of Proceeds 115
SECTION 6.12 Further Assurances and Post-Closing Covenants 1156 SECTION 6.13
Designation of Subsidiaries 1156

 



-ii-

 

 

SECTION 6.14 Payment of Taxes 116 SECTION 6.15 Maintenance of Ratings 116
SECTION 6.16 Nature of Business 116 SECTION 6.17 Fiscal Year 1167

 

ARTICLE VII

Negative Covenants

 

SECTION 7.01 Liens 1167 SECTION 7.02 Investments 1201 SECTION 7.03 Indebtedness
124 SECTION 7.04 Fundamental Changes 128 SECTION 7.05 Dispositions 12930 SECTION
7.06 Restricted Payments 1312 SECTION 7.07 Transactions with Affiliates 1345
SECTION 7.08 Prepayments, Etc., of Indebtedness 136 SECTION 7.09 Financial
Covenants 137 SECTION 7.10 Amendments or Waivers of Organizational Documents
13940 SECTION 7.11 Restrictions on Subsidiaries’ Distributions 13940

 

ARTICLE VIII

Events of Default and Remedies

 

SECTION 8.01 Events of Default 140 SECTION 8.02 Remedies Upon Event of Default
1423 SECTION 8.03 Exclusion of Immaterial Subsidiaries 143 SECTION 8.04
Application of Funds 143 SECTION 8.05 Right to Cure 144 SECTION 8.06 Change of
Control 145

 

ARTICLE IX

Administrative Agent and Other Agents

 

SECTION 9.01 Appointment and Authorization of Agents 1456 SECTION 9.02
Delegation of Duties 146 SECTION 9.03 Liability of Agents 147 SECTION 9.04
Reliance by Agents 1478 SECTION 9.05 Notice of Default 148 SECTION 9.06 Credit
Decision; Disclosure of Information by Agents 148 SECTION 9.07 Indemnification
of Agents 1489 SECTION 9.08 Agents in their Individual Capacities 149 SECTION
9.09 Successor Agents 149 SECTION 9.10 Administrative Agent May File Proofs of
Claim; Credit Bidding 1501 SECTION 9.11 Collateral and Guaranty Matters 1512
SECTION 9.12 Other Agents; Arrangers and Managers 153 SECTION 9.13 Appointment
of Supplemental Administrative Agents 153 SECTION 9.14 Withholding Tax 154
SECTION 9.15 Cash Management Obligations; Secured Hedge Agreements 154 SECTION
9.16 [Reserved] 1545 SECTION 9.17 Certain ERISA Matters 1545

 



-iii-

 

 

ARTICLE X

Miscellaneous

 

SECTION 10.01 Amendments, Etc. 156 SECTION 10.02 Notices and Other
Communications; Facsimile Copies 1589 SECTION 10.03 No Waiver; Cumulative
Remedies 160 SECTION 10.04 Attorney Costs and Expenses 160 SECTION 10.05
Indemnification by the Borrower 1601 SECTION 10.06 Payments Set Aside 162
SECTION 10.07 Successors and Assigns 1623 SECTION 10.08 Confidentiality 1678
SECTION 10.09 Setoff 1689 SECTION 10.10 Counterparts 169 SECTION 10.11
Integration 169 SECTION 10.12 Survival of Representations and Warranties 169
SECTION 10.13 Severability 16970 SECTION 10.14 GOVERNING LAW, JURISDICTION,
SERVICE OF PROCESS 170 SECTION 10.15 WAIVER OF RIGHT TO TRIAL BY JURY 170
SECTION 10.16 Binding Effect 1701 SECTION 10.17 [Reserved] 1701 SECTION 10.18
Lender Action 171 SECTION 10.19 USA PATRIOT Act 171 SECTION 10.20 Acceptable
Intercreditor Agreements 171 SECTION 10.21 Obligations Absolute 171 SECTION
10.22 No Advisory or Fiduciary Responsibility 172 SECTION 10.23 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions 172 SECTION 10.24 Spin-Off
and Term Loan Closing Date Related Provisions 1723 SECTION 10.25 Covenant
Suspension Period 174

 

SCHEDULES

 

1.01A — Guarantors 1.01B — Excluded Subsidiaries 1.01C — Unrestricted
Subsidiaries 2.01 — Commitments 2.03(a) — Existing Letters of Credit 5.06 —
Litigation 5.07 — Material Real Property 5.08   Environmental Compliance 5.11 —
Subsidiaries and Other Equity Investments 6.12 — Post-Closing Covenants 7.01(b)
— Existing Liens 7.02 — Existing Investments 7.03(c) — Surviving Indebtedness
7.07 — Transactions with Affiliates 10.02 — Administrative Agent’s Office,
Principal Office, Certain Addresses for Notices

 

 

EXHIBITS

 

Form of

 

A — Assignment and Assumption B — Committed Loan Notice C — Compliance
Certificate

 



-iv-

 

 

D-1 — First Lien Intercreditor Agreement D-2 — Second Lien Intercreditor
Agreement E — Guaranty F-1 — Revolving Credit Note F-2 — Term Note G — Security
Agreement H — Discounted Prepayment Option Notice I — Lender Participation
Notice J — Discounted Voluntary Prepayment Notice K — United States Tax
Compliance Certificates L — Officer’s Certificate M — Holdings Covenant N — Term
B Loan Joinder

 



-v-

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of May 30, 2018, among Wyndham Hotels &
Resorts, Inc., a Delaware corporation (the “Borrower”), Bank of America, N.A.
(“Bank of America”), as Administrative Agent, Collateral Agent and each lender
from time to time party hereto, including, in the case of any Term B Lender if
Prior Spin-Off occurs, pursuant to a joinder hereto on the Term Loan Closing
Date in the form of Exhibit N hereto (a “Term B Loan Joinder”) (collectively,
the “Lenders” and individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

1.       The Borrower intends to repay the principal, accrued and unpaid
interest, fees, premium, if any, and other amounts, under that certain Credit
Agreement, dated as of April 14, 2014, among La Quinta Holdings Inc., La Quinta
Intermediate Holdings L.L.C., as borrower, the other guarantors party thereto
from time to time, JPMorgan Chase Bank, N.A., as administrative agent and as
collateral agent (as amended, supplemented or otherwise modified through the
date hereof, the “Existing Credit Facility”), and have all security interests
and guarantees terminated (the “Refinancing”).

 

2.       Pursuant to the terms of the Acquisition Agreement (as this and other
capitalized terms used in these Preliminary Statements are defined in Section
1.01 below), the Buyer will directly or indirectly acquire (the “Acquisition”)
the Target.

 

3.       Pursuant to an internal reorganization and after the effective date of
the Acquisition Agreement, Wyndham Worldwide Corporation (to be known as Wyndham
Destinations, Inc.) (the “Parent”) will spin-off of the equity interests of the
Borrower, the Target, their respective subsidiaries and the hotel management and
franchise business of the foregoing, in accordance with the Form 10 (the
foregoing, including all transactions necessary to consummate the foregoing,
collectively, the “Spin-Off”).

 

4.       The Borrower has requested that the Lenders extend credit to the
Borrower in the form of (a) Term B Loans in an initial aggregate principal
amount of $1,600,000,000 (“the Term B Facility”) and (b) Revolving Credit
Commitments in an initial aggregate principal amount of $750,000,000 (the
“Initial Revolving Facility”). The Initial Revolving Facility may include one or
more Letters of Credit from time to time.

 

5.       The Borrower has issued and sold the Senior Unsecured Notes in a
private placement on April 13, 2018, yielding up to $500,000,000 in gross cash
proceeds.

 

6.       The proceeds of the Term B Loans will be used, together with cash on
hand of the Borrower, Target and their respective subsidiaries and subject to
the terms and conditions set forth herein, to consummate, the Refinancing, the
Acquisition and the other Transactions, if applicable, to consummate the
Spin-Off, and for working capital and other general corporate purposes. Existing
letters of credit issued by a Revolving Credit Lender (or an Affiliate thereof)
that are no longer available to the Target and its subsidiaries as of the Term
Loan Closing Date (the “Target Existing Letters of Credit”) may be “rolled over”
on the Term Loan Closing Date and/or backstopped or replaced by new Letters of
Credit issued on the Term Loan Closing Date. The proceeds of Revolving Credit
Loans and Letters of Credit will be used for working capital and other general
corporate purposes of the Borrower and its Subsidiaries, including Capital
Expenditures and the financing of Permitted Acquisitions.

 

7.       The applicable Lenders have indicated their willingness to lend, and
the L/C Issuer has indicated its willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 



 

 

 

ARTICLE I

 
Definitions and Accounting Terms

 

SECTION 1.01            Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).

 

“Acceptable Intercreditor Agreement” means a customary intercreditor agreement,
subordination agreement, collateral trust agreement or other intercreditor
arrangement (which may, if applicable, consist of a payment waterfall) in form
and substance reasonably acceptable to the Administrative Agent and the
Borrower, which shall be deemed reasonably acceptable to the Lenders if (a)
substantially in the form of the First Lien Intercreditor Agreement and/or
Second Lien Intercreditor Agreement or (b) it (or any material changes to any
such agreement specified in clause (a) or previously entered into pursuant to
clause (b)) is posted to the Platform and (i) is accepted by the Required
Lenders and/or (ii) not otherwise objected to by the Required Lenders within 5
Business Days of being posted.

 

“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).

 

“Accounting Changes” has the meaning specified in Section 1.03(d).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.

 

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

 

“Acquisition” has the meaning specified in the recitals hereto.

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of January 17, 2018, by and among the Parent, WHG BB Sub, Inc. and La Quinta
Holdings Inc. (together with all exhibits, annexes, schedules and other
disclosure letters thereto, collectively, as modified, amended, supplemented,
consented to or waived).

 

“Acquisition Termination Notice” has the meaning specified in Section 10.24(e).

 

“Additional Lender” has the meaning specified in Section 2.14(e).

 

“Additional Revolving Credit Commitment” has the meaning specified in
Section 2.14(a).

 

“Administrative Agent” means, subject to Section 9.13, Bank of America, in its
capacity as administrative agent under the Loan Documents, or any successor
administrative agent appointed in accordance with Section 9.09.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 



- 2 -

 

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Affiliated Lender” means the Borrower and its Subsidiaries.

 

“After Year-End Transaction” has the meaning specified in Section 2.05(b)(i).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the partners, officers, directors, employees, agents, trustees,
administrators, managers, advisors, other representatives and attorneys-in-fact
and successors and permitted assigns of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders. The amount of the Aggregate Revolving
Credit Commitments on the Revolver Closing Date is $750,000,000.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 1.08(f).

 

“All-In-Rate” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Borrower
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rates and interest rate margins (with such interest rate
and interest rate margins to be determined by reference to the Eurocurrency
Rate), (b) interest rate floors (subject to the proviso set forth below), (c)
any amendment to the relevant interest rate margins and interest rate floors
prior to the applicable date of determination and (d) original issue discount
and upfront or similar fees (based on an assumed four-year life to maturity)
paid by the Borrower to the Lenders in connection with the Term B Loans or any
applicable Incremental Term Loan Class, but excluding (i) any arrangement,
commitment, structuring, underwriting, and any similar fees paid to any arranger
(or its affiliates) in connection with the commitment or syndication of such
Indebtedness, ticking, unused line fees, consent fees paid to consenting lenders
and/or amendment fees and (ii) any other fee that is not paid directly by the
Borrower generally to all relevant lenders ratably in the primary syndication of
such Indebtedness; provided, however, that (A) to the extent that the LIBOR
Screen Rate (with an Interest Period of three months) or Base Rate (without
giving effect to any floor specified in the definition thereof) is less than any
floor applicable to the Term Loans in respect of which the All-In-Rate is being
calculated on the date on which the All-In-Rate is determined, the amount of the
resulting difference will be deemed added to the interest rate margin applicable
to the relevant Indebtedness for purposes of calculating the All-In-Rate, (B) to
the extent that the LIBOR Screen Rate (for a period of three months) or Base
Rate (without giving effect to any floor specified in the definition thereof) is
greater than any applicable floor on the date on which the All-In-Rate is
determined, the floor will be disregarded in calculating the All-In-Rate and (C)
any stepdowns in interest rate margins shall be disregarded in calculating the
All-In-Rate.

 

“Alternative Currency” means, with respect to Revolving Loans and Letters of
Credit, Euros, Canadian Dollars and Pounds Sterling and other currencies as may
be added with the consent of all Revolving Credit Lenders in accordance with
Section 1.14.

 

“Alternative Currency Equivalent” means, with respect to an amount denominated
in any Alternative Currency, such amount, and with respect to an amount
denominated in Dollars or another Alternative Currency, the equivalent in such
Alternative Currency of such amount determined at the Exchange Rate on the
applicable Valuation Date.

 



- 3 -

 

 

“Applicable Asset Sale Proceeds” has the meaning specified in
Section 2.05(b)(ii).

 

“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).

 

“Applicable ECF Proceeds” has the meaning specified in Section 2.05(b).

 

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans, Base Rate Loans, L/C
Advances or Letters of Credit, as applicable, as notified to the Administrative
Agent, any of which offices may be changed by such Lender.

 

“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class at such time and
the denominator of which is the aggregate amount of all Commitments of such
Class of all Lenders (and with respect to any Letters of Credit issued or
participations purchased therein by any Revolving Credit Lender, the percentage
equal to a fraction the numerator of which is the amount of such Revolving
Credit Lender's Revolving Credit Commitment at such time and the denominator of
which is the Revolving Credit Commitments of all Revolving Credit Lenders)
(provided that (i) in the case of Section 2.16 when a Defaulting Lender shall
exist, “Applicable Percentage” with respect to any Revolving Credit Facility
shall be determined by disregarding any Defaulting Lender’s Revolving Credit
Commitment under such Revolving Credit Facility and (ii) if the Revolving Credit
Commitments under any Revolving Credit Facility have terminated or expired, the
Applicable Percentages of the Lenders under such Revolving Credit Facility shall
be determined based upon the Revolving Credit Commitments most recently in
effect) and (b) with respect to the Loans of any Class, a percentage equal to a
fraction the numerator of which is such Lender’s Outstanding Amount of the Loans
of such Class and the denominator of which is the aggregate Outstanding Amount
of all Loans of such Class.

 

“Applicable Rate” means a percentage per annum equal to:

 

(a)       (i) for Eurocurrency Rate Loans that are Term B Loans, 1.75% and (ii)
for Base Rate Loans that are Term B Loans, 0.75%:

 

(b)       (i) until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing after the Revolver
Closing Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans that are
Revolving Credit Loans, 1.75%, (B) for Base Rate Loans that are Revolving Credit
Loans, 0.75% and (C) for Letter of Credit fees pursuant to Section 2.03(g),
1.75% per annum and (ii) thereafter, (x) prior to the First Amendment Effective
Date and (y) on and after the delivery of financial statements and a related
Compliance Certificate for the first fiscal quarter ending after the Relief
Period Termination Date pursuant to Section 6.01, in connection with Revolving
Credit Loans and Letter of Credit fees, the percentages per annum set forth in
the table below, based upon the First Lien Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

 

Applicable Rate for Revolving Credit Loans

 

Pricing
Level  First Lien Leverage Ratio  Letter of Credit Fees   Base Rate for
Revolving Credit Loans   Eurocurrency Rate for Revolving Credit Loans  I  >
3.00:1.00   2.00%   1.00%   2.00% II  ≤ 3.00:1.00 and
> 2.00:1.00   1.75%   0.75%   1.75% III  ≤ 2.00:1.00   1.50%   0.50%   1.50%

 

; provided that, commencing on the First Amendment Effective Date and until
immediately prior to the Relief Period Termination Date, the Applicable Rate
with respect to the Revolving Credit Loans shall be (A) for Eurocurrency Rate
Loans that are Revolving Credit Loans, 2.25%, (B) for Base Rate Loans that are
Revolving Credit Loans, 1.25% and (C) for Letter of Credit fees pursuant to
Section 2.03(g), 2.25% per annum; provided, further, that, on and after the
earlier of (x) the first day of the fiscal quarter ending June 30, 2021 and (y)
the date on which the Relief Period Termination Notice is delivered to the
Administrative Agent, and until immediately prior to the delivery of financial
statements and a related Compliance Certificate for the first fiscal quarter
ending after the Relief Period Termination Date pursuant to Section 6.01, the
Applicable Rate with respect to the Revolving Credit Loans shall be (A) for
Eurocurrency Rate Loans that are Revolving Credit Loans, 2.00%, (B) for Base
Rate Loans that are Revolving Credit Loans, 1.00% and (C) for Letter of Credit
fees pursuant to Section 2.03(g), 2.00% per annum. On and after the delivery of
financial statements and a related Compliance Certificate for the first fiscal
quarter ending after the Relief Period Termination Date pursuant to Section
6.01, the Applicable Rate for Revolving Credit Loans and Letter of Credit fees
will be determined in accordance with clause (b)(ii) of the definition thereof.

 



- 4 -

 

 

Any increase or decrease in the Applicable Rate pursuant to clauses (a) and (b)
above resulting from a change in the First Lien Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided that,
if a Compliance Certificate is not delivered within the time frame set forth in
Section 6.02(a), the Applicable Rate set forth in “Pricing Level I,” in the
applicable table, shall apply commencing with the first Business Day immediately
following such date and continuing until the first Business Day immediately
following the delivery of such Compliance Certificate.

 

Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Additional Revolving Credit Commitments or Extended Revolving Credit Commitments
and any Incremental Term Loans, Extended Term Loans or Revolving Credit Loans
made pursuant to any Additional Revolving Credit Commitments or Extended
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant Incremental Facility Amendment or Extension Offer.

 

In the event that any financial statements or Compliance Certificate delivered
pursuant to Section 6.01 are, or are shown to be, inaccurate and such
inaccuracy, if corrected, would have led to a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall promptly (and in no event later
than five (5) Business Days thereafter) deliver to the Administrative Agent a
correct Compliance Certificate for such Applicable Period, (ii) the Applicable
Rate shall be determined by reference to the corrected Compliance Certificate
and (iii) the Borrower shall pay to the Administrative Agent promptly upon
demand (and in no event later than five (5) Business Days after such Compliance
Certificate was required to be delivered) any additional interest or Letter of
Credit fee owing as a result of such increased Applicable Rate for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with the terms hereof. Nothing contained in this paragraph
shall in any way limit the rights of the Administrative Agent or the Lenders
with respect to Sections 2.08(b) and 8.01; provided, that any underpayment due
to change in Applicable Rate shall not in itself constitute a Default or Event
of Default under Section 8.01 so long as such additional interest or fees are
paid within the time period set forth above.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders.

 

“Approved Currency” means Dollars and any Alternative Currency.

 

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Arrangers” means, collectively, the Lead Arrangers.

 

“Asset Sale Percentage” means, as of any date of determination (a) if the First
Lien Leverage Ratio is greater than 2.25:1.00, 100%, (b) if the First Lien
Leverage Ratio is less than or equal to 2.25:1.00 and greater than 1.75:1.00,
50%, and (c) if the First Lien Leverage Ratio is less than or equal to
1.75:1.00, 0%.

 



- 5 -

 

 

“Assignees” has the meaning specified in Section 10.07(b).

 

“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit A and (b) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with Section
2.17, such form of assignment (if any) as may have been requested by the
Administrative Agent in accordance with Section 2.17(a)(viii) or, in each case,
any other form (including electronic documentation generated by Clearpar® or
other electronic platform) approved by the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Restricted Subsidiaries, and of the Target, for the fiscal
years ended December 31, 2015, December 31, 2016 and December 31, 2017.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

“Availability Period” means, (a) if Prior Spin-Off occurs, the period from the
Revolver Closing Date to but excluding the earlier of the Maturity Date for the
Revolving Credit Facility and the date of termination of the Revolving Credit
Commitments under the Revolving Credit Facility in accordance with the
provisions of this Agreement or (b) otherwise, the period from (i) with respect
to Letters of Credit (including Target Existing Letters of Credit), the Revolver
Closing Date and (ii) otherwise, the date of consummation of the Spin-Off, to
but excluding the earlier of the Maturity Date for the Revolving Credit Facility
and the date of termination of the Revolving Credit Commitments under the
Revolving Credit Facility in accordance with the provisions of this Agreement.

 

“Available Amount” means, at any time (the “Available Amount Reference Time”),
without duplication, an amount (which shall not be less than zero) equal to the
sum of:

 

(a)       the greater of (x) $250,000,000 and (y) 45.0% of Consolidated EBITDA
as of the last day of the most recently ended Test Period, plus:

 

(b)       50% of Consolidated Net Income for the period from the first day of
the fiscal quarter of the Borrower during which the Term Loan Closing Date (or,
to the extent an Acquisition Termination Notice has been sent, the Initial
Closing Date) occurred to and including the last day of the most recently ended
fiscal quarter of the Borrower prior to the Available Amount Reference Time (the
amount under this clause (b), the “Growth Amount”); provided that the Growth
Amount shall not be less than zero; plus

 

(c)       the amount of any capital contributions (including mergers or
consolidations that have a similar effect, with the amount of any non-cash
contributions made in connection therewith being determined based on the fair
market value (as reasonably determined by the Borrower) thereof) or Net Cash
Proceeds from any Permitted Equity Issuance (or issuance of debt securities that
have been converted into or exchanged for Qualified Equity Interests) (other
than any Cure Amount or any other capital contributions or equity or debt
issuances to the extent utilized in connection with other transactions permitted
pursuant to Section 7.02, Section 7.03, Section 7.06 or Section 7.08) received
by or made to the Borrower during the period from and including the Business Day
immediately following the Term Loan Closing Date (or, to the extent an
Acquisition Termination Notice has been sent, the Initial Closing Date) through
and including the Available Amount Reference Time; plus

 

(d)       the aggregate amount of Retained Declined Proceeds and Specified Asset
Sale Proceeds during the period from the Business Day immediately following the
Term Loan Closing Date (or, to the extent an Acquisition Termination Notice has
been sent, the Initial Closing Date) through and including the Available Amount
Reference Time; plus

 



- 6 -

 

 

(e)       to the extent not (i) already included in the calculation of
Consolidated Net Income of the Borrower and the Restricted Subsidiaries or (ii)
already reflected as a return of capital or deemed reduction in the amount of
such Investment pursuant to clauses (f), (g), (h) or (i) of this definition or
any other provision of Section 7.02, the aggregate amount of all cash dividends
and other cash distributions received by the Borrower or any Restricted
Subsidiary from any Unrestricted Subsidiary, JV Entity or minority Investment
during the period from the Business Day immediately following the Term Loan
Closing Date (or, to the extent an Acquisition Termination Notice has been sent,
the Initial Closing Date) through and including the Available Amount Reference
Time with respect to Investments made under Section 7.02(n), without duplication
of any amounts included in clause (e)(1) above from the Business Day immediately
following the Term Loan Closing Date (or, to the extent an Acquisition
Termination Notice has been sent, the Initial Closing Date) through and
including the Available Amount Reference Time; plus

 

(f)       to the extent not (i) already included in the calculation of
Consolidated Net Income of the Borrower and the Restricted Subsidiaries, (ii)
already reflected as a return of capital or deemed reduction in the amount of
such Investment pursuant to clauses (e), (g), (h) or (i) of this definition or
any other provision of Section 7.02, or (iii) used to prepay Term Loans in
accordance with Section 2.05(b)(ii), the aggregate amount of all cash proceeds
received by the Borrower or any Restricted Subsidiary in connection with (x) the
sale, transfer or other disposition of its direct or indirect ownership interest
(including Equity Interests) in any Unrestricted Subsidiary, JV Entity or
minority Investment or (y) the sale, transfer or other disposition of any assets
of any Unrestricted Subsidiary, JV Entity or minority Investment, in each case,
from the Business Day immediately following the Term Loan Closing Date (or, to
the extent an Acquisition Termination Notice has been sent, the Initial Closing
Date) through and including the Available Amount Reference Time; plus

 

(g)       to the extent not (i) already included in the calculation of
Consolidated Net Income of the Borrower and the Restricted Subsidiaries or (ii)
already reflected as a return of capital or deemed reduction in the amount of
such Investment pursuant to clauses (e), (f), (h) or (i) of this definition or
any other provision of Section 7.02, the aggregate amount of all cash or Cash
Equivalent interest, returns of principal, cash repayments and similar payments
received by the Borrower or any Restricted Subsidiary from any Unrestricted
Subsidiary, JV Entity or minority Investment, from the Business Day immediately
following the Term Loan Closing Date (or, to the extent an Acquisition
Termination Notice has been sent, the Initial Closing Date) through and
including the Available Amount Reference Time in respect of Loans or advances
made by the Borrower or any Restricted Subsidiary to such Unrestricted
Subsidiary, JV Entity or minority Investment; plus

 

(h)       to the extent not (i) already included in the calculation of
Consolidated Net Income of the Borrower and the Restricted Subsidiaries or (ii)
already reflected as a return of capital or deemed reduction in the amount of
such Investment pursuant to clauses (e), (f), (g) or (i) of this definition or
any other provision of Section 7.02, (1) an amount equal to any returns in cash
and Cash Equivalents (including dividends, interest, distributions, returns of
principal, sale proceeds, repayments, income and similar amounts) actually
received by the Borrower or any Restricted Subsidiary in respect of any
Investments pursuant to Section 7.02; provided, that with respect to Investments
made under Section 7.02(n), in no case shall such amount exceed the amount of
such Investment made using the Available Amount pursuant to Section 7.02(n) and
(2) the fair market value of any Unrestricted Subsidiary which is re-designated
as a Restricted Subsidiary or merged, liquidated, consolidated or amalgamated
into the Borrower or any Restricted Subsidiary, in each case, from the Business
Day immediately following the Term Loan Closing Date (or, to the extent an
Acquisition Termination Notice has been sent, the Initial Closing Date) through
and including the Available Amount Reference Time; minus

 

(i)       the aggregate amount of (i) any Investments made pursuant to Section
7.02(n) (net of any return of capital in respect of such Investment or deemed
reduction in the amount of such Investment, including, without limitation, upon
the redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary or
the sale, transfer, lease or other disposition of any such Investment), (ii) the
initial principal amount of any Indebtedness incurred prior to such time
pursuant to Section 7.03(v) (net of any forgiveness of principal of such
Indebtedness by the lender thereof), (iii) any Restricted Payment made pursuant
to Section 7.06(k) and (iv) any payments made pursuant to Section
7.08(a)(iii)(B), in each case, during the period commencing on the Initial
Closing Date through and including the Available Amount Reference Time (and, for
purposes of this clause (i), without taking account of the intended usage of the
Available Amount at such Available Amount Reference Time).

 



- 7 -

 

 

“Available Amount Reference Time” has the meaning specified in the definition of
“Available Amount.”

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” has the meaning specified in the recitals hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)       the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”;

 

(b)       ½ of 1.00% per annum above the Federal Funds Rate;

 

(c)       (i) for any Loans (other than Revolving Credit Loans commencing on the
First Amendment Effective Date and until immediately prior to the Relief Period
Termination Date), 1.00% per annum and (ii) for any Revolving Credit Loans
commencing on the First Amendment Effective Date and until immediately prior to
the Relief Period Termination Date, 1.50% per annum; and

 

(d)       the Eurocurrency Rate for Dollar deposits for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%; provided that, for the avoidance of doubt,
the Eurocurrency Rate for any day shall be based on the LIBOR Screen Rate at
approximately 11:00 a.m. London time on such day (without any rounding).

 

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Bona Fide Lending Affiliate” means, with respect to any Competitor, any debt
fund, investment vehicle, regulated bank entity or unregulated lending entity
(in each case, other than a Person separately identified to the Arrangers in
writing on or prior to January 17, 2018) that is (i) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business and (ii) managed,
sponsored or advised by any Person that is controlling, controlled by or under
common control with such Competitor or Affiliate thereof, as applicable, but
only to the extent that no personnel involved with the investment in such
Competitor or affiliate thereof, as applicable, (x) makes (or has the right to
make or participate with others in making) investment decisions on behalf of
such debt fund, investment vehicle, regulated bank entity or unregulated lending
entity or (y) has access to any information (other than information that is
publicly available) relating to the Borrower or any entity that forms a part of
its businesses (including any of its Subsidiaries or parent entities).

 



- 8 -

 

 

“Borrower” have the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.

 

“Borrowing Minimum” means (a) with respect to Eurocurrency Rate Loans,
$1,000,000 and (b) with respect to Base Rate Loans, $100,000.

 

“Borrowing Multiple” means $100,000.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the state where the Administrative Agent’s office is
located are authorized or required by law to remain closed, or are in fact
closed; provided that when used in connection with a Eurocurrency Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

“Buyer” means Parent or its applicable wholly owned subsidiary.

 

“Canadian Dollars” means the lawful money of Canada.

 

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and Development Costs and
Capitalized Software Expenditures) by the Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheets of the Borrower and its
Restricted Subsidiaries and (b) Capitalized Lease Obligations incurred by the
Borrower and its Restricted Subsidiaries during such period.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP; provided
that all obligations of the Borrower and its Restricted Subsidiaries that are or
would be characterized as an operating lease as determined in accordance with
GAAP as in effect on the Initial Closing Date (whether or not such operating
lease was in effect on such date) shall continue to be accounted for as an
operating lease (and not as a Capitalized Lease) for purposes of this Agreement
regardless of any change in GAAP following the Initial Closing Date (or any
change in the implementation in GAAP for future periods that are contemplated as
of the Initial Closing Date) that would otherwise require such obligation to be
recharacterized as a Capitalized Lease.

 

“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of a Person and its Restricted Subsidiaries.

 



- 9 -

 

 

 

“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or any L/C
Issuer (as applicable) and the Revolving Credit Lenders, as collateral for L/C
Obligations or obligations of Revolving Credit Lenders to fund participations in
respect thereof, cash or deposit account balances denominated, in the case of
collateral for L/C Obligations, in the Approved Currency in which the applicable
Letter of Credit was issued, or, if the applicable L/C Issuer benefitting from
such collateral agrees in its reasonable discretion, other credit support
(including by backstopping with other letters of credit), in each case pursuant
to documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent, (b) the applicable L/C Issuer and (c) the Borrower (which
documents are hereby consented to by the Lenders). “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

(1)       (a) Dollars, Canadian Dollars, Euros, or any national currency of any
member state of the European Union or (b) any other foreign currency held by the
Borrower and the Restricted Subsidiaries in the ordinary course of business;

 

(2)       securities issued or directly and fully and unconditionally guaranteed
or insured by the United States or Canadian governments, a member state of the
European Union or, in each case, any agency or instrumentality thereof (provided
that the full faith and credit of such country or such member state is pledged
in support thereof), having maturities of not more than two years from the date
of acquisition;

 

(3)       certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances with maturities of one year or
less from the date of acquisition, with any domestic or foreign commercial bank
having capital and surplus of not less than $500,000,000 in the case of U.S.
banks and $100,000,000 (or the Dollar Equivalent as of the date of
determination) in the case of non-U.S. banks;

 

(4)       repurchase obligations for underlying securities of the types
described in clauses (2), (3) and (7) of this definition entered into with any
financial institution meeting the qualifications specified in clause (3) above;

 

(5)       commercial paper rated at least “P-2” by Moody’s or at least “A-2” by
S&P, and in each case maturing within 24 months after the date of creation
thereof and Indebtedness or preferred stock issued by Persons with an Investment
Grade Rating from S&P or Moody’s, with maturities of 24 months or less from the
date of acquisition;

 

(6)       marketable short-term money market and similar securities having a
rating of at least “P-2” or “A-2” from either Moody’s or S&P, respectively (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower) and in each case maturing within 24 months after the
date of creation or acquisition thereof;

 

(7)       readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having an Investment Grade Rating from Moody’s or S&P
with maturities of 24 months or less from the date of acquisition;

 



- 10 -

 

 

(8)       readily marketable direct obligations issued by any foreign government
or any political subdivision or public instrumentality thereof, in each case
having an Investment Grade Rating from Moody’s or S&P with maturities of 24
months or less from the date of acquisition;

 

(9)       Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated within the top three ratings category
by S&P or Moody’s;

 

(10)       with respect to any Foreign Subsidiary: (i) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business; provided such
country is a member of the Organization for Economic Cooperation and
Development, in each case maturing within one year after the date of investment
therein, (ii) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-1” or the equivalent
thereof or from Moody’s is at least “P-1” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”), and in each case with maturities of not
more than 270 days from the date of acquisition and (iii) the equivalent of
demand deposit accounts which are maintained with an Approved Foreign Bank;

 

(11)       bills of exchange issued in the United States, Canada, a member state
of the European Union or Japan eligible for rediscount at the relevant central
bank and accepted by a bank (or any dematerialized equivalent);

 

(12)       Cash Equivalents of the types described in clauses (1) through (11)
above denominated in Dollars; and

 

(13)       investment funds investing at least 90% of their assets in Cash
Equivalents of the types described in clauses (1) through (12) above.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, netting services, cash
pooling arrangements, credit or debit card, purchasing card, electronic funds
transfer, foreign exchange facilities and other cash management arrangements.

 

“Cash Management Obligations” means the obligations owed by the Borrower or any
of its Restricted Subsidiaries to any Cash Management Bank under any Cash
Management Agreement entered into by and between the Borrower or any of its
Restricted Subsidiaries and any Cash Management Bank.

 

“Cash Management Bank” means any Person that, is a Lender, Arranger, an Agent or
an Affiliate of a Lender, Arranger, or an Agent (x) on the Initial Closing Date,
with respect to Cash Management Agreements existing on the Initial Closing Date
(including those entered into prior to the Initial Closing Date with Wyndham
Worldwide Corporation or any of its Subsidiaries that will become Restricted
Subsidiaries of Wyndham Hotels & Resorts, Inc. following the Spin-Off) or (y) at
the time it enters into a Cash Management Agreement, in each case, in its
capacity as a party to such Cash Management Agreement (regardless of whether
such Person subsequently ceases to be a Lender, Arranger or Agent or an
Affiliate of the foregoing).

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CDOR Rate” means, with respect to each day during an Interest Period pertaining
to a Loan denominated in Canadian Dollars, the interest rate per annum which is
the rate based on the average rate applicable to Canadian Dollar bankers’
acceptances, for a term comparable to such Interest Period, appearing on the
applicable Bloomberg screen page at approximately 10:00 a.m. (Toronto, Ontario
time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as reasonably determined by the Administrative Agent), or if such date
is not a Business Day, then on the immediately preceding Business Day; provided,
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent, in consultation with the Borrower; provided further that, in no event
shall the CDOR Rate be less than 0.00%.

 



- 11 -

 



 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Change of Control” means, subject to Section 8.06, (i) the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any “person” (as such term is used in Sections 13(d)(3)
of the Exchange Act), becomes the “beneficial owner” (as defined in Rules
13(d)-3 under the Exchange Act), directly or indirectly, of more than fifty
percent (50%) of the total voting power of all shares of the capital stock of
the Borrower entitled to vote generally in elections of directors, (ii) the
direct or indirect sale, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the assets of the Borrower and its Restricted
Subsidiaries taken as a whole to any ‘‘person’’ (as that term is used in Section
13(d)(3) of the Exchange Act); (iii) after the consummation of a transaction
described in clause (a) of Section 8.06, Holdings ceases to own, directly or
indirectly through any one or more wholly-owned Restricted Subsidiaries, 100% of
the Equity Interests of the Borrower; or (iv) a “Change of Control” (or similar
event) shall occur under the Senior Unsecured Notes or any Permitted Refinancing
thereof.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
hold a particular Class of Commitments or Loans, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term B Commitments, Extended Revolving Credit Commitments that are
designated as an additional Class of Commitments, Additional Revolving Credit
Commitments that are designated as an additional Class of Commitments or
commitments in respect of any Incremental Term Loans that are designated as an
additional Class of Term Loans and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Credit Loans, Term B Loans, Extended Term Loans that are
designated as an additional Class of Term Loans, Incremental Term Loans that are
designated as an additional Class of Term Loans and any Loans made pursuant to
any other Class of Commitments.

 

“Closing Date” means either the Revolver Closing Date or Term Loan Closing Date.

 

“Closing Date Material Adverse Effect” has the meaning assigned to the term
“Material Adverse Effect” in the Acquisition Agreement.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means all the “Collateral” (or similar term) as defined in the
Collateral Documents and all other property of whatever kind and nature pledged,
charged or in which a Lien is granted or purported to be granted under any
Collateral Document, and shall include the Mortgaged Properties; provided that,
“Collateral” shall not include any Excluded Property.

 



- 12 -

 

 

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent appointed in
accordance with Section 9.09.

 

“Collateral and Guarantee Requirement” means, subject to Section 10.24, at any
time, the requirement that:

 

(a)       the Collateral Agent shall have received each Collateral Document
required to be delivered on the Revolver Closing Date pursuant to Section
4.01(a), the Term Loan Closing Date pursuant to Section 4.02(a), or any time
after the Initial Closing Date pursuant to Section 6.10 or Section 6.12 duly
executed by each Loan Party that is a party thereto;

 

(b)       all Obligations shall have been unconditionally guaranteed (the
“Guarantees”), jointly and severally, by (i) the Borrower and each Restricted
Subsidiary of the Borrower (other than any Excluded Subsidiary) including as of
each Closing Date those that are listed on Schedule 1.01A hereto, (ii) if Prior
Spin-Off does not occur, Parent until immediately prior to but substantially
concurrently with the Spin-Off and (iii) with respect to (x) all Obligations
(other than its own Obligations) and (y) the payment and performance by each
Specified Loan Party of its obligations under its Guaranty with respect to all
Swap Obligations, the Borrower (each, a “Guarantor”);

 

(c)       (i) the Obligations and the Guarantees shall have been secured
pursuant to the Security Agreement or other applicable Collateral Document by a
first-priority security interest in all Equity Interests (other than Excluded
Equity) held directly by the Borrower and the Subsidiary Guarantors, subject to
no Liens other than Permitted Liens and the Collateral Agent shall have
received, to the extent the relevant Equity Interests are certificated,
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank and (ii) all Indebtedness owing to any Loan Party that
is evidenced by a promissory note or other instrument with an individual
outstanding principal amount in excess of $20,000,000 shall have been delivered
to the Collateral Agent pursuant to the Security Agreement or other applicable
Collateral Documents (provided that any promissory notes issued to employees,
officers and directors of any of the Borrower and its Restricted Subsidiaries
shall not be required to be delivered) together with undated instruments of
transfer with respect thereto endorsed in blank, and all intercompany loans
shall have been pledged to the Collateral Agent pursuant to the Security
Agreement or other applicable Collateral Documents;

 

(d)       except to the extent otherwise provided hereunder or under any
Collateral Document, the Obligations and the Guarantees shall have been secured
by a perfected security interest in, and mortgages on, substantially all
tangible and intangible assets of the Borrower and each Subsidiary Guarantor
(including, without limitation, accounts receivable, inventory, equipment,
investment property, United States intellectual property, intercompany
receivables, other general intangibles (including contract rights), owned (but
not leased) real property and proceeds of the foregoing), in each case, to the
extent, and with the priority, required by the Collateral Documents; provided
that security interests in real property shall be limited to the Mortgaged
Properties;

 

(e)       none of the Collateral shall be subject to any Liens other than
Permitted Liens;

 

(f)       the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property that is not Excluded
Property required to be delivered pursuant to Section 6.10 and/or Section 6.12,
as applicable, duly executed and delivered by the record owner of such property,
(ii) a title insurance policy for such Mortgaged Property (or marked-up title
insurance commitment having the effect of a title insurance policy) (the
“Mortgage Policies”) insuring the Lien of each such Mortgage as a valid first
priority Lien on the property described therein, in an amount not less than 100%
of the fair market value of the real property covered thereby and free of any
other Liens except Permitted Liens, together with such endorsements, coinsurance
and reinsurance as the Collateral Agent may reasonably request and to the extent
available in each applicable jurisdiction, (iii) a Survey with respect to each
Mortgaged Property, provided, however, that a Survey shall not be required to
the extent that (A) an existing survey together with an “affidavit of no change”
satisfactory to the Title Company is delivered to the Collateral Agent and the
Title Company and (B) the Title Company removes the standard survey exception
and provides reasonable and customary survey-related endorsements and other
coverages in the applicable Mortgage Policy, (iv) a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower),
(v) [reserved], and (vi) such existing abstracts, appraisals, legal opinions
(each such opinion to be in form and substance reasonably acceptable to the
Administrative Agent) and other documents as the Administrative Agent may
reasonably request with respect to any such Mortgaged Property; and

 



- 13 -

 

 

(g)       except as otherwise contemplated by this Agreement or any Collateral
Document, all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements and filings with the United States
Patent and Trademark Office and United States Copyright Office, required by the
Collateral Documents or applicable Law to create the Liens on the Collateral
intended to be created by the Collateral Documents and perfect such Liens to the
extent required by, and with the priority required by, the Collateral Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of the title insurance or surveys
with respect to, particular assets if and for so long as the Administrative
Agent and the Borrower agree in writing that the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

 

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the applicable Closing
Date for the perfection of security interests in the assets of the Loan Parties
on such date) required by the Collateral and Guarantee Requirement where it
reasonably determines, in consultation with the Borrower, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

 

(A)       Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in this Agreement and the Collateral Documents and, to the
extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Borrower;

 

(B)       the Collateral and Guarantee Requirement shall not apply to any
Excluded Property;

 

(C)       no deposit account control agreement, securities account control
agreement or other control agreements or control arrangements shall be required
with respect to any deposit account or securities account;

 

(D)       no actions in any jurisdiction outside of the United States or
required by the Laws of any jurisdiction outside of the United States, shall be
required in order to create any security interests in assets located, titled,
registered or filed outside of the United States, or to perfect such security
interests (it being understood that there shall be no security agreements,
pledge agreements, or share charge (or mortgage) agreements governed under the
Laws of any jurisdiction outside of the United States; and

 

(E)       no stock certificates evidencing Excluded Equity shall be required to
be delivered to the Collateral Agent.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the collateral assignments, Security Agreement Supplements,
security agreements, intellectual property security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent or
the Collateral Agent pursuant to Section 4.01 or Section 4.02, as applicable,
Section 6.10 or Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Guarantee in favor of the
Collateral Agent for the benefit of the Secured Parties.

  

- 14 -

 



 

“Commitment” means a Term B Commitment, a Revolving Credit Commitment, an
Extended Revolving Credit Commitment, an Incremental Revolving Credit
Commitment, a Refinancing Revolving Credit Commitment, a commitment in respect
of any Incremental Term Loans, or a commitment in respect of any Extended Term
Loans or any combination thereof, as the context may require.

 

“Commitment Fee” has the meaning provided in Section 2.09(a).

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit B or such other form
as may be reasonably approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Competitor” means a competitor of, the Borrower or any of its Subsidiaries.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

(a)       increased (without duplication) by the following:

 

(i)        provision for taxes based on income or profits or capital, including,
without limitation, state franchise, excise and similar taxes, property taxes
and foreign withholding taxes of such Person paid or accrued during such period,
including any penalties and interest relating to any tax examinations, deducted
(and not added back) in computing Consolidated Net Income; plus

 

(ii)      (w) consolidated interest expense of such Person for such period, (x)
net losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate, currency or
commodities risk, (y) bank fees and (z) costs of surety bonds in connection with
financing activities, to the extent the same were deducted (and not added back)
in calculating such Consolidated Net Income; plus

 



- 15 -

 

 

(iii)        Consolidated Depreciation and Amortization Expense of such Person
for such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus 

 

(iv)        any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such period including any impairment
charges or the impact of purchase accounting, (excluding any such non-cash
charge, write-down or item to the extent it represents an accrual or reserve for
a cash expenditure for a future period) or other items classified by the
Borrower as special items less other non-cash items of income increasing
Consolidated Net Income (excluding any such non-cash item of income to the
extent it represents a receipt of cash in any future period); plus

 

(v)        without duplication of any amounts added back pursuant to clause
(xiii) below, the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-Wholly-Owned Subsidiary; plus

 

(vi)       the amount of (A) pro forma “run rate” cost savings, operating
expense reductions and other synergies (in each case, net of amounts actually
realized) related to the Transactions that are reasonably identifiable,
factually supportable and projected by the Borrower in good faith to result from
actions (x) that have been taken, (y) with respect to which substantial steps
have been taken or that are expected to be taken (in the good faith
determination of the Borrower) within 24 months after the Term Loan Closing Date
(or, to the extent identified in the quality of earnings analysis described in
clause (xv), or otherwise identified to the Lead Arrangers, undertaken or
implemented prior to the Term Loan Closing Date) or (B) pro forma adjustments,
including pro forma “run rate” cost savings, operating expense reductions, and
other synergies (in each case net of amounts actually realized) related to
acquisitions, dispositions and other Specified Transactions, or related to
restructuring initiatives, cost savings initiatives, entry into new contracts
and other initiatives that are reasonably identifiable, factually supportable
and projected by the Borrower in good faith to result from actions that have
either been taken, with respect to which substantial steps have been taken or
that are expected to be taken (in the good faith determination of the Borrower)
within 24 months after the date of consummation of such acquisition, disposition
or other Specified Transaction or the initiation of such restructuring
initiative, cost savings initiative or other initiatives (including any entry
into new contracts); plus

 

(vii)       cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

 

(viii)      any net loss included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45; plus

 

(ix)        realized foreign exchange losses resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheets of the Borrower and its Restricted Subsidiaries; plus

 

(x)         net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus

 

(xi)        the amount of any charges, expenses, costs or other payments in
respect of (x) facilities no longer used or useful in the conduct of the
business of the Borrower and its Restricted Subsidiaries, (y) abandoned, closed,
disposed or discontinued operations and (z) any losses on disposal of abandoned,
closed or discontinued operations; plus

 

(xii)        any non-cash losses realized in such period in connection with
adjustments to any Plan due to changes in actuarial assumptions, valuation or
studies; plus

 

(xiii)       any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of the
initial application of FASB Accounting Standards Codification 715, and any other
items of a similar nature; plus

 



- 16 -

 

 

(xiv)        adjustments and addbacks set forth in (x) the financial model
provided to the Lead Arrangers prior to the Initial Closing Date and (ii) the
quality of earnings analysis provided to the Lead Arrangers prior to the Initial
Closing Date in connection with the Acquisition (in each case of clauses (i) and
(ii), net of amounts actually realized and in the case of projected costs, after
such costs are actually incurred, limited to such actual costs); plus

 

(xv)        “run-rate” start-up costs, losses and charges resulting from the
establishment of new facilities and the first year of operation thereof; and

 

(b)       decreased (without duplication) by the following:

 

(i)         non-cash gains increasing Consolidated Net Income of such Person for
such period, excluding any non-cash gains to the extent they represent the
reversal of an accrual or cash reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period and any non-cash gains with respect to
cash actually received in a prior period so long as such cash did not increase
Consolidated EBITDA in such prior period; plus

 

(ii)        realized foreign exchange income or gains resulting from the impact
of foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrower and its Restricted Subsidiaries; plus

 

(iii)       any net realized income or gains from any obligations under any Swap
Contracts or embedded derivatives that require similar accounting treatment and
the application of Accounting Standard Codification Topic 815 and related
pronouncements; plus

 

(iv)       any amount included in Consolidated Net Income of such Person for
such period attributable to non-controlling interests pursuant to the
application of Accounting Standards Codification Topic 810-10-45; plus

 

(v)        any gains on disposal of abandoned, closed or discontinued
operations;

 

(c)       increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation; and

 

(d)       increased or decreased (to the extent not already included in
determining Consolidated EBITDA) by any Pro Forma Adjustment.

 

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) an adjustment in
respect of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the Administrative Agent.

 



- 17 -

 

 

For purposes of determining Consolidated EBITDA for any period, there shall be
excluded the Disposed EBITDA of any Person, property, business or asset (other
than an Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”) and the Disposed
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each a “Converted Unrestricted Subsidiary”),
based on the actual Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer or disposition). Notwithstanding the foregoing,
Consolidated EBITDA shall be, at any time of determination occurring (1) if
Prior Spin-Off occurs, prior to and excluding the Term Loan Closing Date,
$107,000,000, $130,000,000, $80,000,000 and $94,000,000 for the fiscal quarters
ended June 30, 2017, September 31, 2017, December 31, 2017 and March 31, 2018,
respectively, and (2) on or after the Term Loan Closing Date, $145,000,000,
$165,000,000 and $136,000,000 and $131,000,000 for the fiscal quarters ended
June 30, 2017, September 31, 2017, December 31, 2017 and March 31, 2018,
respectively, in each case after giving pro forma effect to the Transactions,
the Spin-Off and any adjustment set forth above. Any adjustments in the
calculation of Consolidated Net Income shall be without duplication of any
adjustment to Consolidated EBITDA, and any adjustments to Consolidated EBITDA
shall be without duplication of any adjustments to Consolidated Net Income.
Unless otherwise specified, all references herein to a “Consolidated EBITDA”
shall refer to the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries on a consolidated basis.

 

“Consolidated First Lien Debt” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of Consolidated Total Debt outstanding on such date that is
secured by a Lien on property or assets of the Borrower or any Restricted
Subsidiary other than (i) the portion of such Indebtedness of the Borrower or
any Restricted Subsidiary included in Consolidated Total Debt that is not
secured by any Lien on property or assets of the Borrower or any Restricted
Subsidiary and (ii) the portion of Indebtedness of the Borrower or any
Restricted Subsidiary included in Consolidated Total Debt that is secured by
Liens on property or assets of the Borrower or any Restricted Subsidiary, which
Liens are expressly subordinated or junior to the Liens securing the
Obligations.

 

“Consolidated Interest Expense” means, as of any date for the applicable period
ending on such date with respect to any Person and its Restricted Subsidiaries
on a consolidated basis, the amount payable as cash interest expense (including
that attributable to capital lease), net of cash interest income of such Person
and its Restricted Subsidiaries, with respect to all outstanding Indebtedness of
such Person and its Restricted Subsidiaries, including financing and net cash
costs (less net cash payments) under any Swap Contract, all commissions,
discounts and other cash fees and charges owed with respect to letter of credit
and bankers’ acceptance and the cash interest expense of Indebtedness for which
the proceeds are held in Escrow (except, excluding the interest expense in
respect thereof that is covered by such proceeds held in Escrow), but excluding,
for the avoidance of doubt, (a) any non-cash interest expense and any
capitalized interest, whether paid or accrued, (b) the amortization of original
issue discount resulting from the issuance of indebtedness at less than par, (c)
amortization of deferred financing costs, debt issuance costs, commissions, fees
and expenses, (d) any expenses resulting from discounting of indebtedness in
connection with the application of recapitalization accounting or purchase
accounting, (e) penalties or interest related to taxes and any other amounts of
non-cash interest resulting from the effects of acquisition method accounting or
pushdown accounting, (f) the accretion or accrual of, or accrued interest on,
discounted liabilities (other than Indebtedness) during such period, (g)
non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Contracts or other derivative instruments
pursuant to ASC 815, Derivatives and Hedging, (h) any one-time cash costs
associated with breakage in respect of hedging agreements for interest rates,
(i) any payments with respect to make whole premiums or other breakage costs of
any Indebtedness, (j) all non-recurring interest expense consisting of
liquidated damages for failure to timely comply with registration rights
obligations, all as calculated on a consolidated basis in accordance with GAAP
and (k) expensing of bridge, arrangement, structuring, commitment, amendment or
other financing fees.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP. Unless otherwise specified, all references herein to a
“Consolidated Interest Expense” shall refer to the Consolidated Interest Expense
of the Borrower and its Restricted Subsidiaries on a consolidated basis.

 



- 18 -

 

 

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income:

 

(1)       any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such period will be included in such Consolidated Net Income up to
the aggregate amount of cash or Cash Equivalents actually distributed (or, so
long as such Person is an Unrestricted Subsidiary, that (as reasonably
determined by a Responsible Officer of the Borrower) could have been distributed
by such Person during such period to the Borrower or a Restricted Subsidiary) as
a dividend or other distribution or return on investment, subject, in the case
of a dividend or other distribution or return on investment to a Restricted
Subsidiary, to the limitations contained in clause (2) below;

 

(2)       solely for the purpose of determining the Available Amount, any net
income (loss) of any Restricted Subsidiary (other than any Guarantor) if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Borrower or a Guarantor by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released and (b) restrictions pursuant to the Loan
Documents), except that the Borrower’s equity in the net income of any such
Restricted Subsidiary for such period will be included in such Consolidated Net
Income up to the aggregate amount of cash or Cash Equivalents actually
distributed or that could have been distributed by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend to another
Restricted Subsidiary, to the limitation contained above in this clause (2));

 

(3)       any net gain (or loss) from disposed, abandoned or discontinued
operations and any net gain (or loss) on disposal of disposed, discontinued or
abandoned operations;

 

(4)       any net gain (or loss) realized upon the sale or other disposition of
any asset (including pursuant to any sale/leaseback transaction) which is not
sold or otherwise disposed of in the ordinary course of business (as determined
in good faith by a Responsible Officer or the board of directors of the
Borrower);

 

(5)       any extraordinary, exceptional, unusual or nonrecurring gain, loss,
charge or expense (including relating to the Transaction Expenses), or any
charges, expenses or reserves in respect of any restructuring, relocation,
redundancy or severance expense, new product introductions or one-time
compensation charges;

 

(6)       the cumulative effect of a change in accounting principles;

 

(7)       any (i) non-cash compensation charge or expense arising from any grant
of stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts;

 

(8)       all deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness;

 

(9)       any unrealized gains or losses in respect of any obligations under any
Swap Contracts or any ineffectiveness recognized in earnings related to hedge
transactions or the fair value of changes therein recognized in earnings for
derivatives that do not qualify as hedge transactions, in each case, in respect
of any obligations under any Swap Contracts;

 

(10)       any unrealized foreign currency translation gains or losses in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person and any unrealized foreign exchange gains or
losses relating to translation of assets and liabilities denominated in foreign
currencies;

 



- 19 -

 

 

(11)       any unrealized foreign currency translation or transaction gains or
losses in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary;

 

(12)       any recapitalization accounting or purchase accounting effects
including, but not limited to, adjustments to inventory, property and equipment,
software and other intangible assets and deferred revenue in component amounts
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and the
Restricted Subsidiaries), as a result of any consummated acquisition, or the
amortization or write-off of any amounts thereof (including any write-off of in
process research and development);

 

(13)       any impairment charge, write-down or write-off, including impairment
charges, write-downs or write-offs relating to goodwill, intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation;

 

(14)       any effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments;

 

(15)       accruals and reserves that are established within twelve months after
the Initial Closing Date that are so required to be established as a result of
the Transactions in accordance with GAAP;

 

(16)       any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements;

 

(17)       any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures and any deferred tax expense associated with tax
deductions or net operating losses arising as a result of the Transactions, or
the release of any valuation allowances related to such item;

 

(18)       any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP,

 

(19)       effects of adjustments to accruals and reserves during a period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks,

 

(20)       any expenses or charges (other than depreciation or amortization
expense) related to any equity offering, Investment, acquisition, disposition or
recapitalization or the incurrence of Indebtedness (including a refinancing
thereof) (in each case, whether or not successful), including (A) such fees,
expenses or charges (including rating agency fees and related expenses) related
to the offering or incurrence of the Loans and any other credit facilities or
the offering or incurrence of any debt securities and any securitization related
fees and expenses and (B) any amendment or other modification of this Agreement
and any other credit facilities or any other debt securities, in each case,
deducted (and not added back) in computing Consolidated Net Income,

 

(21)       (A) the amount of any restructuring charge, accrual or reserve (and
adjustments to existing reserves), integration cost or other business
optimization expense or cost (including charges directly related to the
implementation of cost-savings initiatives) that is deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions or divestitures after
the Initial Closing Date, including those related to any severance, retention,
signing bonuses, relocation, recruiting and other employee related costs,
internal costs in respect of strategic initiatives and curtailments or
modifications to pension and post-retirement employment benefit plans (including
any settlement of pension liabilities), systems development and establishment
costs, future lease commitments and costs related to the opening and closure
and/or consolidation of facilities and to exiting lines of business and
consulting fees incurred with any of the foregoing and (B) fees, costs and
expenses associated with acquisition related litigation and settlements thereof,

 



- 20 -

 

 

(22)       (x) any costs or expense incurred by the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are non-cash
costs or expenses and/or otherwise funded with cash proceeds contributed to the
capital of the Borrower or Net Cash Proceeds of an issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower and (y) the amount of
expenses relating to payments made to option holders of the Borrower in
connection with, or as a result of, any distribution being made to equityholders
in connection with, or as a result of, any distribution being made to
equityholders of such Person, which payments are being made to compensate such
option holders as though they were equityholders at the time of, and entitled to
share in, such distribution, to the extent permitted under this Agreement,

 

(23) earnout and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments,

 

(24)       costs related to the implementation of operational and reporting
systems and technology initiatives, and

 

(25)       any costs or expenses associated with (A) the Transactions and (B)
the Spin-Off.

 

In addition, to the extent not already excluded (or included, as applicable)
from the Consolidated Net Income of such Person and its Restricted Subsidiaries,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall, without duplication, (1) be increased by business interruption
insurance in an amount representing the earnings for the applicable period that
such proceeds are intended to replace (whether or not received so long as such
Person in good faith expects to receive the same within the next four fiscal
quarters (it being understood that to the extent not actually received within
such fiscal quarters, such proceeds shall be deducted in calculating
Consolidated Net Income for such fiscal quarters)) and (2) not include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder or other
contractual reimbursement obligations of a third party, (ii) to the extent
covered by insurance (including business interruption insurance) and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption, (iii) the
cumulative effect of a change in accounting principles during such period, (iv)
any net after-tax income or loss (less all fees and expenses or charges relating
thereto) attributable to the early extinguishment of Indebtedness, (v) any non
cash charges resulting from mark to market accounting relating to Equity
Interests, (vi) any unrealized net gain or loss resulting from currency
translation or unrealized transaction gains or losses impacting net income
(including currency remeasurements of Indebtedness) and any unrealized foreign
currency translation or transaction gains or losses shall be excluded, including
those resulting from intercompany Indebtedness and any unrealized net gains and
losses resulting from obligations in respect of any Swap Contracts in accordance
with GAAP or any other derivative instrument pursuant the application of FASB
Accounting Standards Codification (“ASC”) Topic 815, Derivatives and Hedging and
(vii) any non-cash impairment charges resulting from the application of ASC
Topic 350, Intangibles – Goodwill and Other and the amortization of intangibles
including those arising pursuant to ASC Topic 805, Business Combinations, and,
provided, further that solely for purposes of calculating Excess Cash Flow and
the Available Amount, the income or loss of any Person accrued prior to the date
on which such Person becomes a Restricted Subsidiary of such Person or is merged
into or consolidated with such Person or any Restricted Subsidiary of such
Person or the date that such other Person’s assets are acquired by such Person
or any Restricted Subsidiary of such Person, in each case, shall be excluded in
calculating Consolidated Net Income. Unless otherwise specified, all references
herein to a “Consolidated Net Income” shall refer to the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries on a consolidated basis.

 



- 21 -

 

 

“Consolidated Secured Debt” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of Consolidated Total Debt outstanding on such date that is
secured by a Lien on property or assets of the Borrower or any Restricted
Subsidiary.

 

“Consolidated Total Assets” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the applicable
Person at such date.

 

“Consolidated Total Debt” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of all third party Indebtedness for borrowed money, Capitalized
Leases and purchase money Indebtedness (but excluding, for the avoidance of
doubt, undrawn letters of credit, banker’s acceptances and/or bank guarantees);
provided that “Consolidated Total Debt” shall be calculated (i) net of the
Unrestricted Cash Amount, (ii) excluding any obligation, liability or
indebtedness of any such Person if, upon or prior to the maturity thereof, such
Person has irrevocably deposited with the proper Person in trust or escrow the
necessary funds (or evidences of indebtedness) for the payment, redemption or
satisfaction of such obligation, liability or indebtedness, and thereafter such
funds and evidences of such obligation, liability or indebtedness or other
security so deposited are not included in the calculation of Unrestricted Cash
Amount and (iii) based on the initial stated principal amount of any
Indebtedness that is issued at a discount to its initial stated principal amount
without giving effect to any such discounts; provided that Consolidated Total
Debt shall not include (x) Letters of Credit (or other letters of credit,
bankers’ acceptances and bank guarantees), except to the extent of Unreimbursed
Amounts (or unreimbursed amounts) thereunder, (y) obligations under Swap
Contracts entered into and (z) Indebtedness incurred in advance of, and the
proceeds of which are to be applied in connection with, the consummation of a
transaction solely to the extent and for so long as the proceeds thereof are and
continue to be held in an Escrow and are not otherwise made available to the
relevant Person (it being understood that in any event, any such proceeds
subject to such Escrow shall be deemed to constitute “restricted cash” for
purposes of cash netting) (provided that such Escrow is secured only by proceeds
of such Indebtedness and the proceeds thereof shall be promptly applied to
satisfy and discharge such Indebtedness if the definitive agreement for such
transaction is terminated prior to the consummation thereof).

 

“Consolidated Working Capital” means, at any date, the excess of (a) all amounts
(other than cash and Cash Equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries on a
consolidated basis at such date, excluding the current portion of current and
deferred income taxes over (b) the sum of all amounts that would, in conformity
with GAAP, be set forth opposite the caption “total current liabilities” (or any
like caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries on a consolidated basis on such date, but excluding, without
duplication, (i) the current portion of any Funded Debt or other long-term
liabilities, (ii) all Indebtedness consisting of Revolving Credit Loans and L/C
Obligations to the extent otherwise included therein, (iii) the current portion
of interest, (iv) the current portion of current and deferred income taxes, (v)
the current portion of any Capitalized Lease Obligations, (vi) deferred revenue
arising from cash receipts that are earmarked for specific projects, (vii) the
current portion of deferred acquisition costs and (viii) current accrued costs
associated with any restructuring or business optimization (including accrued
severance and accrued facility closure costs).

 

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

 



- 22 -

 

 

“Corporate Investment Grade Rating” means a corporate family rating and
corporate rating equal to or higher than Baa3 (or the equivalent) by Moody’s and
BBB- (or the equivalent) by S&P.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cure Amount” has the meaning specified in Section 8.05(a).

 

“Cure Right” has the meaning specified in Section 8.05(a).

 

“Customary Term A Loans” means any term loans that contain provisions customary
for “term A loans,” as reasonably determined by the Borrower in consultation
with the Administrative Agent, that are syndicated primarily to Persons
regulated as banks in the primary syndication thereof and that do not mature
prior to the Maturity Date of the Revolving Credit Facility.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (other than any event or condition that, with the giving of any
notice, the passage of time, or both, would become an Event of Default solely as
a result of Section 8.01(e)).

 

“Default Rate” means an interest rate equal to (a) with respect to any overdue
principal for any Loan, the applicable interest rate for such Loan plus 2.00%
per annum (provided that with respect to Eurocurrency Rate Loans, the
determination of the applicable interest rate is subject to Section 2.02(c) to
the extent that Eurocurrency Rate Loans may not be converted to, or continued
as, Eurocurrency Rate Loans, pursuant thereto) and (b) with respect to any other
overdue amount, including overdue interest, the interest rate applicable to Base
Rate Loans that are Term Loans plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.16(e), any Lender that (a) has
failed, within two (2) Business Days of the date required to be funded or paid,
to (i) fund any portion of its Loans required to be funded by it, (ii) fund any
portion of its participations in Letters of Credit required to be funded by it
or (iii) pay over to the Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit), unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent or such L/C
Issuer in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent, the L/C Issuer or any other
Lender in writing that it does not intend or expect to comply with any of its
funding obligations under this Agreement (unless such writing relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan cannot be satisfied), (c) has failed, within three (3) Business
Days after request by the Administrative Agent, any L/C Issuer or any other
Lender, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Administrative Agent’s, L/C
Issuer’s or Lender’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, in any such case (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity and/or
(iii) become the subject of a Bail-In Action; provided that, in the case of
clause (d), a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Government Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(e)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer and each other Lender promptly following such determination.

 



- 23 -

 

 

“Discount Range” has the meaning specified in Section 2.05(d)(ii).

 

“Discounted Prepayment Option Notice” has the meaning specified in Section
2.05(d)(ii).

 

“Discounted Voluntary Prepayment” has the meaning specified in Section
2.05(d)(i).

 

“Discounted Voluntary Prepayment Notice” has the meaning specified in Section
2.05(d)(v).

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any sale of Equity Interests) of
any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided that “Disposition” and
“Dispose” shall not be deemed to include any issuance by the Borrower of any of
its Equity Interests to another Person.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests and/or cash in lieu of fractional shares of such
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time such Equity Interests are issued;
provided that (x) an Equity Interest in any Person that would constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an "asset sale," a "change of control" or similar event shall not
constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit (or the cash collateralization or backstop
thereof in a manner permitted hereunder) and (y) if an Equity Interest in any
Person is issued pursuant to any plan for the benefit of employees of the
Borrower (or any direct or indirect parent thereof) or any of the Subsidiaries,
or by any such plan to such employees, such Equity Interest shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by the Borrower (or any direct or indirect parent company thereof)
or any of the Subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.

 

“Disqualified Lenders” means (i) such Persons (or related funds of such Persons)
that have been specified by name in writing to the Administrative Agent prior to
January 17, 2018, (ii) Competitors that have been specified by name in writing
to the Administrative Agent from time to time and (iii) in the case of clauses
(i) and (ii), any of their Affiliates (other than, in the case of clause (ii),
Affiliates that are Bona Fide Lending Affiliates) that are (A) specified by name
in writing to the Administrative Agent from time to time or (B) reasonably
identifiable on the basis of such Affiliate’s name; it being understood that any
subsequent designation of a Disqualified Lender shall not apply retroactively to
disqualify any person that has been assigned any Loans or any participation
therein.

 



- 24 -

 

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or any other currency, the equivalent in
Dollars of such amount, determined at the Exchange Rate on the applicable
Valuation Date. In making the determination of the Dollar Equivalent for
purposes of determining the aggregate available Revolving Credit Commitments on
any date of any Credit Extension, the Administrative Agent or a relevant L/C
Issuer, as applicable, pursuant to Section 1.08 shall use the Exchange Rate in
effect at the date on which the Borrower requests the Credit Extension for such
date or as otherwise provided pursuant to the provisions of such Section.

 

“Domestic Foreign Holding Company” means any Domestic Subsidiary of the Borrower
that owns no material assets (held directly or indirectly through one or more
disregarded entities) other than capital stock (or capital stock and/or debt) of
one or more Foreign Subsidiaries that are CFCs and/or Domestic Foreign Holding
Companies.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b) and/or Section 10.07(l) (subject to such
consents, if any, as may be required under Section 10.07). For the avoidance of
doubt, any Disqualified Lender is subject to Section 10.07(l).

 

“Environment” means air, surface water, groundwater, drinking water, soil,
surface and subsurface strata, and natural resources such as wetlands, flora and
fauna.

 

“Environmental Laws” means any and all applicable Laws relating to pollution,
the protection of the Environment the generation, transport, storage, use,
treatment, Release or threat of Release of any Hazardous Materials or, to the
extent relating to exposure to Hazardous Materials, human health and safety.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) actual or alleged violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure of any Person to any Hazardous Materials or (d) the Release or
threatened Release of any Hazardous Materials into the Environment, including,
in each case, any such liability which any Loan Party has retained or assumed
either contractually or by operation of Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 



- 25 -

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 305 of ERISA; (e)
the filing of a notice of intent to terminate, the treatment of a Pension Plan
or Multiemployer Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (f) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (h) a determination that any Pension Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code); (i) the occurrence of a
non-exempt prohibited transaction with respect to any Pension Plan maintained or
contributed to by any Loan Party (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which would reasonably be expected to result in
liability to any Loan Party; (j) the filing pursuant to Section 431 of the Code
or Section 304 of ERISA of an application for the extension of any amortization
period; or (k) the filing pursuant to Section 412(c) of the Code of an
application for a waiver of the minimum funding standard with respect to any
Plan.

 

“Escrow” means an escrow, trust, collateral or similar account or arrangement
holding proceeds of Indebtedness solely for the benefit of an unaffiliated third
party.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.

 

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, (I) in relation to a Loan denominated in Canadian
Dollars, the CDOR Rate, (II) in relation to a Loan denominated in another LIBOR
Quoted Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period and (III)
in relation to an Alternative Currency that is not a LIBOR Quoted Currency, the
rate per annum as designated with respect to such Alternative Currency at the
time such Alternative Currency is approved by the Administrative Agent and the
Lenders pursuant to Section 1.14(a); provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 



- 26 -

 

 

Notwithstanding anything contained herein to the contrary, and without limiting
the provisions of Section 3.02, in the event that the Administrative Agent shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto), or the Borrower or the Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

 

(i)       adequate and reasonable means do not exist for ascertaining
Eurocurrency Rate for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

 

(ii)        the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which Eurocurrency Rate or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

 

(iii)       syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
Eurocurrency Rate,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace
Eurocurrency Rate with an alternate benchmark rate (including any mathematical
or other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein. Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
(I) for any Loans (other than Revolving Credit Loans commencing on the First
Amendment Effective Date and until immediately prior to the Relief Period
Termination Date), zero and (II) for any Revolving Credit Loans commencing on
the First Amendment Effective Date and until immediately prior to the Relief
Period Termination Date, 0.50% for purposes of this Agreement.

 

As used above:

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 



- 27 -

 

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 

Notwithstanding any provision to the contrary in this Agreement, if the
Eurocurrency Rate at any date of determination is less than (I) for any Loans
(other than Revolving Credit Loans, 0% commencing on the First Amendment
Effective Date and until immediately prior to the Relief Period Termination
Date), 0.00% then such rate shall be deemed to be 0.00% per annum and (II) for
any Revolving Credit Loans commencing on the First Amendment Effective Date and
until immediately prior to the Relief Period Termination Date, 0.50% then such
rate shall be deemed to be 0.50% per annum.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to
the excess of:

 

(a)       the sum, without duplication, of:

 

(i)      Consolidated Net Income for such Excess Cash Flow Period;

 

(ii)      an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income but excluding any non-cash charge to the extent that it
represents an accrual or reserve for potential cash charge in any future Excess
Cash Flow Period or amortization of a prepaid cash gain that was paid in a prior
Excess Cash Flow Period, in each case, for such Excess Cash Flow Period;

 

(iii)      decreases in Consolidated Working Capital for such applicable period
(other than any such decreases arising from acquisitions by the Borrower and its
Restricted Subsidiaries completed during such Excess Cash Flow Period or the
application of purchase accounting);

 

(iv)      an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period
(other than Dispositions in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income; and

 

(v)      cash receipts in respect of Swap Contracts during such Excess Cash Flow
Period to the extent not otherwise included in Consolidated Net Income; over

 

(b)       the sum, without duplication, of:

 

(i)      an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges to the extent included
in arriving at such Consolidated Net Income (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior Excess Cash Flow Period);

 

(ii)      without duplication of amounts subtracted pursuant to clause (x) below
in prior Excess Cash Flow Periods, the amount of Capital Expenditures or
acquisitions made in cash during such Excess Cash Flow Period, except to the
extent that such Capital Expenditures or acquisitions were financed with the
proceeds of an incurrence or issuance of long term Indebtedness of the Borrower
or its Restricted Subsidiaries (other than revolving Indebtedness);

 



- 28 -

 

 

(iii)      the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of Capitalized Lease Obligations and (B) the amount of repayments of Term Loans
pursuant to Section 2.07(a) and any mandatory prepayment of Term Loans pursuant
to Section 2.05(b)(ii) to the extent required due to a Disposition that resulted
in an increase to such Consolidated Net Income and not in excess of the amount
of such increase but excluding (X) all other prepayments of Term Loans, (Y) all
prepayments under any Revolving Credit Facility and (Z) all prepayments in
respect of any other revolving credit facility, except, in the case of clause
(Z), to the extent there is an equivalent permanent reduction in commitments
thereunder) made during such Excess Cash Flow Period in cash, except to the
extent financed with the proceeds of an incurrence or issuance of other long
term Indebtedness of the Borrower or its Restricted Subsidiaries (other than
revolving Indebtedness);

 

(iv)      an amount equal to the aggregate net non-cash gain on Dispositions by
the Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income;

 

(v)      increases in Consolidated Working Capital for such Excess Cash Flow
Period (other than any such increases arising from acquisitions by the Borrower
and its Restricted Subsidiaries completed during such Excess Cash Flow Period or
the application of purchase accounting);

 

(vi)      cash payments by the Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Period in respect of long-term liabilities of the Borrower
and its Restricted Subsidiaries other than long term Indebtedness (including
such Indebtedness specified in clause (b)(iii) above);

 

(vii)      without duplication of amounts deducted pursuant to clause (xi) below
in prior Excess Cash Flow Periods, the amount of Investments and acquisitions
made during such Excess Cash Flow Period in each case in cash pursuant to
Section 7.02 (other than Section 7.02(a), (d), (f) or (n)) except to the extent
that such Investments and acquisitions were financed with the proceeds of an
incurrence or issuance of long-term Indebtedness of the Borrower or its
Restricted Subsidiaries (other than revolving Indebtedness);

 

(viii)      the amount of Restricted Payments paid in cash during such Excess
Cash Flow Period pursuant to Section 7.06 (other than Section 7.06(b) and (c))
except to the extent that such Restricted Payments were financed with the
proceeds of an incurrence or issuance of long-term Indebtedness of the Borrower
or its Restricted Subsidiaries (other than revolving Indebtedness);

 

(ix)      the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Period that are required to be made in connection with any
prepayment of Indebtedness except to the extent that such amounts were financed
with the proceeds of an incurrence or issuance of long-term Indebtedness of the
Borrower or its Restricted Subsidiaries (other than revolving Indebtedness);

 

(x)      the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash during such Excess Cash Flow Period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such Excess Cash Flow Period and were
not financed with the proceeds of an incurrence or issuance of long-term
Indebtedness of the Borrower or its Restricted Subsidiaries (other than
revolving Indebtedness);

 

 

- 29 -

 



 

(xi)       without duplication of amounts deducted from Excess Cash Flow in
prior Excess Cash Flow Periods, the aggregate consideration required to be paid
in cash by the Borrower or any of its Restricted Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such Excess Cash Flow Period relating to Permitted Acquisitions, Capital
Expenditures or acquisitions to be consummated or made during the Excess Cash
Flow Period of four consecutive fiscal quarters of the Borrower following the
end of such Excess Cash Flow Period except to the extent intended to be financed
with the proceeds of an incurrence or issuance of other long-term Indebtedness
of the Borrower or its Restricted Subsidiaries (other than revolving
Indebtedness); provided that to the extent the aggregate amount utilized to
finance such Permitted Acquisitions, Capital Expenditures or acquisitions during
such Excess Cash Flow Period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall, shall be added to the
calculation of Excess Cash Flow at the end of such Excess Cash Flow Period of
four consecutive fiscal quarters;

 

(xii)      the amount of cash taxes and Tax Distributions (including penalties
and interest) paid or tax reserves set aside or payable (without duplication) in
such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such Excess Cash Flow Period; and

 

(xiii)     cash expenditures in respect of Swap Contracts during such Excess
Cash Flow Period to the extent not deducted in arriving at such Consolidated Net
Income.

 

“Excess Cash Flow Percentage” means, as of any date of determination (a) if the
First Lien Leverage Ratio is greater than 2.75:1.00, 50%, (b) if the First Lien
Leverage Ratio is less than or equal to 2.75:1.00 and greater than 2.25:1.00,
25%, and (c) if the First Lien Leverage Ratio is less than or equal to
2.25:1.00, 0%; it being understood and agreed that, for purposes of this
definition as it applies to the determination of the amount of Excess Cash Flow
that is required to be applied to prepay the Term Loans under Section 2.05(b)(i)
for any fiscal year, the First Lien Leverage Ratio shall be determined on a Pro
Forma Basis on the scheduled date of prepayment (after giving effect to all
voluntary prepayments, Permitted Acquisitions, Investments and Capital
Expenditures described in Section 2.05(b)(i)(1), (2), (3) and (4) for such
Excess Cash Flow Period and including any such applicable After Year-End
Transactions as of the date of such prepayment).

 

“Excess Cash Flow Period” means each fiscal year of the Borrower (commencing
with the first full fiscal year ending after the Term Loan Closing Date).

 

“Excess Cash Flow Threshold” means $20,000,000.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Exchange Rate” means for a currency means the rate determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase (or in the
case of such Person being Goldman Sachs Bank USA or any of its Affiliates, the
sale) by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the L/C Issuer
may obtain such spot rate from another financial institution designated by the
Administrative Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

 



- 30 -

 

 

“Excluded Equity” means Equity Interests (i) of any Unrestricted Subsidiary,
(ii) of a Foreign Subsidiary or a Subsidiary that is a Domestic Foreign Holding
Company of the Borrower or a Subsidiary Guarantor, in each case, other than 65%
of the issued and outstanding voting (and 100% of the non-voting) Equity
Interests of a First Tier Foreign Subsidiary or Domestic Foreign Holding
Company; provided that, for the avoidance of doubt, Excluded Equity shall not
include any non-voting Equity Interests of any such Foreign Subsidiary or
Domestic Foreign Holding Company, (iii) of a Subsidiary of any Person described
in clause (ii), (iv) of any Immaterial Subsidiary that is not a Guarantor,
(v) of any Subsidiary with respect to which the Administrative Agent and the
Borrower have determined in their reasonable judgment and agreed in writing that
the costs of providing a pledge of such Equity Interests or perfection thereof
is excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (vi) Equity Interests in any Person other than the Borrower and
wholly-owned Subsidiaries to the extent not permitted to be pledged by the terms
of such Person’s Organization Documents, shareholder agreement or joint venture
documents after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code or other applicable law and other than proceeds
thereof; (vii) of any captive insurance companies, not-for-profit Subsidiaries,
special purpose entities, (viii) that constitute margin stock (within the
meaning of Regulation U), (ix) of any Subsidiary of the Borrower or any
Subsidiary Guarantor, the pledge of which is prohibited by applicable Laws after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law and (x) of any Subsidiary of the
Borrower or any Subsidiary Guarantor acquired pursuant to a Permitted
Acquisition or other Investment subject to assumed secured Indebtedness
permitted hereunder not incurred in contemplation of such Permitted Acquisition
or other Investment permitted hereunder if such Equity Interests are pledged as
security for such Indebtedness pursuant to a Lien that is a permitted Lien and
if and for so long as the terms of such Indebtedness (not entered into in
contemplation of such Permitted Acquisition of Investment) prohibit the creation
of any other Lien on such Equity Interests after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law; provided, however, that Excluded Equity shall not include any proceeds,
substitutions or replacements of any Excluded Equity referred to in clauses (i)
through (x) (unless such proceeds, substitutions or replacements would
constitute Excluded Equity referred to in clauses (i) through (x)).

 

“Excluded Property” means (i) any (x) fee-owned real property other than
Material Real Property, (y) fee-owned real property located in a special flood
hazard area (as determined by the Borrower or any Revolving Credit Lender) and
(z) all leasehold interests in real property, including the requirement to
deliver landlord waivers, estoppels or collateral access letters, (ii) motor
vehicles and other assets subject to certificates of title, (iii) letter of
credit rights to the extent a Lien thereon cannot be perfected by the filing of
a UCC financing statement, (iv) commercial tort claims with a value of less than
$20,000,000, (v) assets for which a pledge thereof or a security interest
therein is prohibited by applicable Laws after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code and other applicable
law, (vi) any cash and cash equivalents, deposit accounts and securities
accounts (including securities entitlements and related assets held in a
securities account) (it being understood that this exclusion shall not affect
the grant of the Lien on proceeds of Collateral and all proceeds of Collateral
shall be Collateral), (vii) any lease, license or other agreements, or any
property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangements, in each case to the extent permitted under
the Loan Documents, to the extent that a pledge thereof or a security interest
therein would violate or invalidate such lease, license or agreement, purchase
money, Capitalized Lease or similar arrangement, or create a right of
termination in favor of any other party thereto (other than the Borrower and its
Subsidiaries) after giving effect to the applicable anti-assignment clauses of
the Uniform Commercial Code and applicable Laws, other than the proceeds and
receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition, (viii) any assets to the
extent a security interest in such assets would result in material adverse tax
consequences to the Borrower or its Subsidiaries (other than on account of any
non-income taxes payable in connection with filings, recordings, registrations,
stampings and any similar actions in connection with the creation or perfection
of Liens), as reasonably determined by the Borrower in consultation with (but
without the consent of) the Administrative Agent, but for the avoidance of
doubt, including the assets and properties of any Domestic Foreign Holding
Company or any Foreign Subsidiary, (ix) any intent-to-use trademark application
in the United States prior to the filing and acceptance of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto, to the extent, if any, that,
and solely during the period, if any, in which, the grant, attachment, or
enforcement of a security interest therein would impair the validity or
enforceability, or result in the voiding, of such intent-to-use trademark
application or any registration issuing therefrom under applicable Federal law,
(x) [reserved], (xi) any segregated funds held in escrow for a the benefit of an
unaffiliated third party (including such funds in Escrow), (xii) Excluded Equity
and Equity Interests of any Excluded Subsidiary or Equity Interests in any
Person other than a Wholly Owned Subsidiary of the Borrower or any Subsidiary
Guarantor (in each case, other than 65% of the issued and outstanding voting
(and 100% of the non-voting) Equity Interests of any First Tier Foreign
Subsidiary or a Subsidiary that is a Domestic Foreign Holding Company of the
Borrower or a Subsidiary Guarantor) to the extent not permitted to be pledged by
the terms of such Person’s Organization Documents, shareholder agreement or
joint venture documents after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable law and other than
proceeds thereof, and (xiii) those assets as to which the Administrative Agent
and the Borrower reasonably agree that the cost of obtaining such a security
interest or perfection thereof are excessive in relation to the benefit to the
Lenders of the security to be afforded thereby; provided, however, that Excluded
Property shall not include any proceeds, substitutions or replacements of any
Excluded Property referred to in clauses (i) through (xiii) (unless such
proceeds, substitutions or replacements would constitute Excluded Property
referred to in clauses (i) through (xiii)).

 



- 31 -

 

 

“Excluded Subsidiary” means (a) each Subsidiary of the Borrower listed on
Schedule 1.01B hereto, (b) any Subsidiary that is prohibited by applicable Law
or by any contractual obligation existing on the Initial Closing Date or at the
time such Subsidiary is acquired and not incurred in contemplation of such
acquisition, as applicable, from guaranteeing the Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee unless such consent, approval, license or
authorization has been received, or any Subsidiary of the Borrower for which the
provision of a guarantee would result in a material adverse tax consequence to
the Borrower or its subsidiaries or direct or indirect parent companies (as
reasonably determined by the Borrower in consultation with the Administrative
Agent), (c) any Foreign Subsidiary, (d) any Domestic Subsidiary of a Foreign
Subsidiary of the Borrower that is a CFC, (e) any Domestic Foreign Holding
Company, (f) any Immaterial Subsidiary, (g) captive insurance companies, (h)
not-for-profit Subsidiaries, (i) special purpose entities, (j) any Unrestricted
Subsidiary, (k) any non-Wholly-Owned joint venture, (l) any non-Wholly-Owned
Subsidiary, (m) any Subsidiary of the Borrower acquired pursuant to a Permitted
Acquisition or other Investment permitted hereunder that, at the time of such
Permitted Acquisition or other Investment, has assumed secured Indebtedness
permitted hereunder not incurred in contemplation of such Permitted Acquisition
or other Investment, and each Restricted Subsidiary that is a Subsidiary thereof
that guarantees such Indebtedness at the time of such Permitted Acquisition, in
each case, to the extent such secured Indebtedness prohibits such Subsidiary
from becoming a Guarantor (provided that such prohibition was not entered into
in contemplation of such Permitted Acquisition or Investment, and each such
Subsidiary shall cease to be an Excluded Subsidiary under this clause (m) if
such secured Indebtedness is repaid or becomes unsecured, if such Restricted
Subsidiary ceases to be an obligor with respect to such secured Indebtedness or
such prohibition no longer exists, as applicable) and (n) any other Subsidiary
in circumstances where the Borrower and the Administrative Agent reasonably
agree that the cost or burden of providing a Guaranty outweighs the benefit
afforded thereby.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest
pursuant to the Collateral Documents to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” (determined after giving effect to any applicable keep
well, support or other agreement for the benefit of such Guarantor and any and
all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) as
defined in the Commodity Exchange Act at the time the Guarantee of such
Guarantor or the grant of such security interest would otherwise have become
effective with respect to such related Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document (each, a “Recipient”), (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, that are Other Connection Taxes or otherwise
imposed by any jurisdiction as a result of such Recipient being organized under
the laws of, or having its principal office in or maintaining an Applicable
Lending Office in such jurisdiction (or any political subdivision thereof), (b)
any U.S. federal withholding Tax that is imposed on amounts payable to a
Recipient pursuant to a law in effect at the time such Recipient becomes a party
to this Agreement (other than pursuant to an assignment request by the Borrower
under Section 3.06) or changes its Applicable Lending Office; provided that,
this clause (b) shall not apply to the extent that (x) the indemnity payments or
additional amounts any Recipient would be entitled to receive (without regard to
this clause (b)) do not exceed the indemnity payment or additional amounts that
the Recipient’s assignor (if any) was entitled to receive immediately prior to
the assignment to such Recipient, or that such Recipient was entitled to receive
immediately prior to its change in Applicable Lending Office, as applicable, (c)
any withholding Tax resulting from a failure of such Recipient to comply with
Section 3.01(f) or Section 3.01(g), as applicable, and (d) any withholding Tax
imposed pursuant to FATCA.

 



- 32 -

 

 

“Existing Credit Facility” has the meaning specified in the recitals hereto.

 

“Existing Letters of Credit” has the meaning specified in Section 2.03(a)(i).

 

“Extended Revolving Credit Commitment” has the meaning specified in Section
2.15(a)(i).

 

“Extended Term Loans” has the meaning specified in Section 2.15(a)(ii).

 

“Extension” has the meaning specified in Section 2.15(a).

 

“Extension Offer” has the meaning specified in Section 2.15(a).

 

“Facility” means a Class of Term Loans or the Revolving Credit Facility, as the
context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with) or any current or future
Treasury regulations with respect thereto or other official administrative
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, as of the date of this Agreement (or any amended or
successor version described above) and any intergovernmental agreements (and any
related laws, regulations or official administrative guidance) implementing the
foregoing.

 

“FCPA” has the meaning specified in Section 5.20.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
reasonably determined by the Administrative Agent; provided that in no event
shall the Federal Funds Rate at any time be less than 0.00% per annum.

 

“Financial Covenant” means the covenant set forth in Section 7.09.

 

“First Amendment” means the First Amendment, dated as of the First Amendment
Effective Date, to this Agreement.

 

“First Amendment Effective Date” means the “First Amendment Effective Date”, as
defined in the First Amendment, which date is April 30, 2020.

 

“First Lien Intercreditor Agreement” means the Intercreditor Agreement,
substantially in the form of Exhibit D-1, with any changes thereto implemented
in accordance with the definition of “Acceptable Intercreditor Agreement” or
otherwise reasonably agreed by the Administrative Agent and the Required
Lenders.

 

“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated First Lien Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.

 

“First Tier Foreign Subsidiary” means a Foreign Subsidiary whose Equity
Interests are directly owned by the Borrower or a Subsidiary Guarantor.

 

“Fixed Amounts” has the meaning specified in Section 1.13.

 

“Fixed Incremental Amount” means (i) the greater of $550,000,000 and 100% of
Consolidated EBITDA as of the last day of the most recently ended Test Period
minus (ii) the aggregate outstanding principal amount of all Incremental
Facilities, Incremental Equivalent Debt and/or Indebtedness incurred pursuant to
Section 7.03(r)(ii)(A), in each case incurred or issued in reliance on this
definition.

 



- 33 -

 

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Restricted Subsidiary with respect to employees outside the United
States.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

 

“Form 10” means the Form 10 filed by the Borrower with the SEC on March 19,
2018, as such filing may be amended, supplemented or otherwise modified or
updated from time to time, and including any separation and distribution
agreement, tax matters agreement, employee matters agreement, transition
services agreement and/or any other agreement relating to the Spin-Off that is
made an exhibit or otherwise attached thereto (as such agreements may be
amended, supplemented or otherwise modified from time to time); provided that
(x) any such amendment, supplementation, modification or update to the Form 10
(or exhibit or other attachment thereto) does not amend or otherwise modify the
Form 10 (or exhibit or other attachment thereto) as of the date hereof in a
manner that has a material adverse effect on the Lenders (taken as a whole), in
their capacity as such and (y) to the extent such amendments, supplementations,
modifications or updates referred to in clause (x) have been posted to the
Platform (or publicly filed) and not been objected to by the Required Lenders
within three (3) Business Days, such amendments, modifications or updates shall
be deemed not to be materially adverse to the Lenders.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Fee” has the meaning specified in Section 2.03(h).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if the Borrower notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Initial Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (B) at any time after the Initial Closing Date, the
Borrower may elect, upon notice to the Administrative Agent, to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS (except as otherwise
provided herein), including as to the ability of the Borrower or the Required
Lenders to make an election pursuant to clause (A) of this proviso, (C) any
election made pursuant to clause (B) of this proviso, once made, shall be
irrevocable, (D) any calculation or determination in this Agreement that
requires the application of GAAP for periods that include fiscal quarters ended
prior to the Borrower’s election to apply IFRS shall remain as previously
calculated or determined in accordance with GAAP and (E) the Borrower may only
make an election pursuant to clause (B) of this proviso if it also elects to
report any subsequent financial reports required to be made by the Borrower,
including pursuant to Sections 6.01(a) and (b), in IFRS.

 



- 34 -

 

 

“Governmental Authority” means any nation or government, any state, provincial,
country, territorial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other monetary obligation of any other
Person, whether or not such Indebtedness or other monetary obligation is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Initial Closing Date or entered into in connection
with any acquisition or disposition of assets permitted under this Agreement
(other than such obligations with respect to Indebtedness). The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.” For avoidance of doubt, the Borrower in its sole
discretion may cause any Restricted Subsidiary that is not a Guarantor to
Guarantee the Obligations by causing such Restricted Subsidiary to execute and
deliver to the Administrative Agent a Guaranty Supplement (as defined in the
Guaranty), and any such Restricted Subsidiary shall thereafter be a Guarantor,
Loan Party and Subsidiary Guarantor hereunder for all purposes and shall comply
with the Collateral and Guarantee Requirement; provided that with respect to any
Restricted Subsidiary that is a Foreign Subsidiary, the jurisdiction of such
Subsidiary shall be reasonably satisfactory to the Administrative Agent; it
being understood and agreed that the United States or any jurisdiction thereof,
the Netherlands, Luxembourg, the United Kingdom, and in each case any
jurisdiction, state or subdivision of the foregoing, shall be deemed reasonably
satisfactory to the Administrative Agent.

 

“Guaranty” means, collectively, (a) the Guaranty substantially in the form of
Exhibit E and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.10.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any Environmental Law due to their hazardous,
toxic, dangerous or deleterious characteristics, including petroleum or
petroleum distillates, friable asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.

 

“Hedge Bank” means any Person that is a Lender, Arranger or Agent or an
Affiliate of the foregoing (x) at the time it enters into (including by way of
novation) a Swap Contract (regardless of whether such Person subsequently ceases
to be a Lender, Arranger or Agent or an Affiliate of the foregoing) or (y) as of
the Initial Closing Date (regardless of whether such Person subsequently ceases
to be a Lender, Arranger or Agent or an Affiliate of the foregoing) and that is
a party to a Swap Contract in existence on the Initial Closing Date with Parent,
a Loan Party or any Restricted Subsidiary (and, with respect to any Swap
Contract with Parent, as such Swap Contract is novated to a Loan Party or any
Restricted Subsidiary), in its capacity as a counterparty to such Swap Contract.

 



- 35 -

 

 

“Holdings” has the meaning specified in Section 8.06.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“IFRS” means International Financial Reporting Standards as adopted in the
European Union.

 

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that has been designated by the Borrower in writing
to the Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below),
provided that (a) for purposes of this Agreement, at the time of such
designation the Consolidated Total Assets of all Immaterial Subsidiaries (other
than Foreign Subsidiaries and Unrestricted Subsidiaries) at the last day of the
most recent Test Period shall not equal or exceed 5.0% of the Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries at such date, (b) the
Borrower shall not designate any new Immaterial Subsidiary if such designation
would not comply with the provisions set forth in clause (a) above, and (c) if
the Consolidated Total Assets of all Restricted Subsidiaries so designated by
the Borrower as “Immaterial Subsidiaries” (and not redesignated as “Material
Subsidiaries”) shall at any time exceed the limits set forth in clause (a)
above, then all such Restricted Subsidiaries shall be deemed to be Material
Subsidiaries unless and until the Borrower shall redesignate one or more
Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, and, as a result thereof, the Consolidated
Total Assets of all Restricted Subsidiaries still designated as “Immaterial
Subsidiaries” do not exceed such limits; and provided further that the Borrower
may designate and re-designate a Restricted Subsidiary as an Immaterial
Subsidiary at any time, subject to the terms set forth in this definition.

 

“Impacted Loans” has the meaning specified in Section 3.02.

 

“Incremental Cap” means

 

(a)       the Fixed Incremental Amount, plus

 

(b)       (i) the amount of any optional prepayment of any Term Loan in
accordance with Section 2.05(a) and/or the amount of any permanent reduction of
any Initial Revolving Credit Commitment and (ii) the amount paid in Cash in
respect of any reduction in the outstanding amount of any Term Loan resulting
from any assignment of such Term B Loan to (and/or purchase of such Term B Loan
by) the Borrower and/or any of its Restricted Subsidiaries, and/or application
of any “yank-a-bank” provisions, so long as, in the case of any such optional
prepayment, assignment and/or purchase, the relevant prepayment or assignment
and/or purchase was not funded with the proceeds of any long-term Indebtedness,
plus

 

(c)       an unlimited amount so long as, in the case of this clause (c), after
giving effect to the relevant Incremental Facility, (i) if such Incremental
Facility is secured by a Lien on the Collateral that is pari passu with the Lien
securing the Obligations on a first lien basis, the First Lien Leverage Ratio
does not exceed 3.00:1.00 (or, to the extent such Incremental Facility is
incurred in connection with any acquisition or similar investment not prohibited
by this Agreement, the greater of 3.50:1.00 and the First Lien Leverage Ratio at
the end of the most recently ended Test Period), (ii) if such Incremental
Facility is secured by a Lien on the Collateral that is junior to the Lien
securing the Secured Obligations (as defined in the Security Agreement) that are
secured on a first lien basis, the Secured Leverage Ratio does not exceed
4.50:1.00 (or, to the extent such Incremental Facility is incurred in connection
with any acquisition or similar investment not prohibited by this Agreement, the
greater of 4.50:1.00 and the Secured Leverage Ratio at the end of the most
recently ended Test Period) or (iii) if such Incremental Facility is unsecured,
either at the Borrower’s option (A) the Total Leverage Ratio does not exceed
4.50:1.00 (or, to the extent such Incremental Facility is incurred in connection
with any acquisition or similar investment not prohibited by this Agreement, the
greater of 4.50:1.00 and the Total Leverage Ratio at the end of the most
recently ended Test Period) or (B) the Interest Coverage Ratio is not less than
2.00:1.00, for the most recently ended Test Period (or, to the extent such
Incremental Facility is incurred in connection with any acquisition or similar
investment not prohibited by this Agreement, the lesser of 2.00:1.00 and the
Interest Coverage Ratio at the end of the most recently ended Test Period), in
each case described in this clause (c), calculated on a Pro Forma Basis,
including the application of the proceeds thereof (without “netting” the cash
proceeds of the applicable Incremental Facility on the consolidated statement of
financial position of the Borrower and its Restricted Subsidiaries), and in the
case of any Incremental Revolving Credit Commitments, assuming a full drawing of
such Incremental Revolving Commitments;

 



- 36 -

 

 

provided that:

 

(x)       Incremental Facilities and Incremental Equivalent Debt may be incurred
under one or more of clauses (a) through (c) of this definition as selected by
the Borrower in its sole discretion,

 

(y)       if Incremental Facilities or Incremental Equivalent Debt are intended
to be incurred under clause (c) of this definition and any other clause of this
definition in a single transaction or series of related transactions, (A)
incurrence of the portion of such Incremental Facilities or Incremental
Equivalent Debt to be incurred under clause (c) of this definition shall first
be calculated without giving effect to any Incremental Facilities or Incremental
Equivalent Debt to be incurred under all other clauses of this definition, but
giving full pro forma effect to the use of proceeds of all such Incremental
Facilities or Incremental Equivalent Debt and related transactions, and (B)
thereafter, incurrence of the portion of such Incremental Facilities or
Incremental Equivalent Debt to be incurred under such other applicable clauses
of this definition shall be calculated, and

 

(z)       any portion of Incremental Facilities or Incremental Equivalent Debt
incurred under clauses (a) and (b) of this definition may be reclassified, as
the Borrower elects from time to time, as incurred under clause (c) of this
definition if such portion of Incremental Facilities or Incremental Equivalent
Debt could at such time be incurred under clause (c) of this definition on a pro
forma basis; provided, that upon delivery of any financial statements pursuant
to Section 6.01 following the initial incurrence of such Incremental Facilities
or Incremental Equivalent Debt under clauses (a) and (b) of this definition, if
such Incremental Facilities or Incremental Equivalent Debt could, based on any
such financial statements, have been incurred under clause (c) of this
definition, then such Incremental Facilities or Incremental Equivalent Debt
shall automatically be reclassified as incurred under the applicable provision
of clause (c) above. Once such Incremental Facilities or Incremental Equivalent
Debt is reclassified in accordance with the preceding sentence, it shall not
further be reclassified as incurred under the original basket pursuant to which
such item was originally incurred.

 

“Incremental Equivalent Debt” means Indebtedness incurred by the Loan Parties in
the form of senior secured or unsecured notes or loans or junior secured or
unsecured notes or loans and/or commitments in respect of any of the foregoing
issued, incurred or implemented in lieu of loans under an Incremental Facility;
provided, that:

 

(a)       the aggregate outstanding amount thereof shall not exceed the
Incremental Cap (as in effect at the time of determination, including giving
effect to any reclassification on or prior to such date of determination),

 

(b)       except as otherwise agreed by the lenders or holders providing such
notes or loans, no Event of Default exists immediately prior to or after giving
effect to such notes or loans,

 

(c)       the Weighted Average Life to Maturity applicable to such notes or
loans (other than Inside Maturity Loans) is no shorter than the Weighted Average
Life to Maturity of the then-existing Term B Loans (without giving effect to any
prepayments thereof),

 

(d)       the final maturity date with respect to such notes or loans (other
than Inside Maturity Loans) is no earlier than the Latest Maturity Date on the
date of the issuance or incurrence, as applicable, thereof,

 



- 37 -

 

 

(e)       subject to clauses (c) and (d), may otherwise have an amortization
schedule as determined by the Borrower and the lenders providing such
Incremental Equivalent Debt,

 

(f)       in the case of any such Indebtedness in the form of Qualifying Term
Loans incurred in reliance on clause (c) of the Incremental Cap, the MFN
Provision shall apply,

 

(g)       if such Incremental Equivalent Debt is secured, such Incremental
Equivalent Debt shall be subject to an Acceptable Intercreditor Agreement,

 

(h)       such Indebtedness shall be in compliance with Section 2.14(b)(v) as if
such Indebtedness were incurred thereunder and

 

(i)       no such Indebtedness may be (x) guaranteed by any Person which is not
a Loan Party or (y) secured by any assets other than the Collateral (provided
that, in the case of any Incremental Equivalent Debt that is funded into Escrow,
such Incremental Equivalent Debt may be secured by the applicable funds and
related assets held in Escrow (and the proceeds thereof until such Incremental
Equivalent Debt is released from Escrow)).

 

“Incremental Facilities” has the meaning specified in Section 2.14(a).

 

“Incremental Facility Amendment” has the meaning specified in Section 2.14(e).

 

“Incremental Facility Closing Date” has the meaning specified in Section
2.14(e).

 

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).

 

“Incremental Revolving Increase Lender” has the meaning specified in
Section 2.14(e).

 

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

 

“Incurrence Based Amounts” has the meaning specified in Section 1.10(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)       all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments to the extent the same would appear as a liability on a
balance sheet (excluding footnotes thereto) of such Person in accordance with
GAAP;

 

(b)       the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), banker’s acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

(c)       net obligations of such Person under any Swap Contract (with the
amount of such net obligations being deemed to be the aggregate Swap Termination
Value thereof as of such date);

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid within thirty (30) days after becoming due and payable, (iii) any other
obligation that appears in the liabilities section of the balance sheet of such
Person, to the extent (A) such Person is indemnified for the payment thereof by
a solvent Person reasonably acceptable to the Administrative Agent or (B)
amounts to be applied to the payment therefor are in escrow and (iv) liabilities
associated with customer prepayments and deposits);

 



- 38 -

 

 

(e)       indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

(f)       all Attributable Indebtedness;

 

(g)       all obligations of such Person in respect of Disqualified Equity
Interests; and

 

(h)       all Guarantee Obligations of such Person in respect of any of the
foregoing.

 

provided that (i) in no event shall any obligations under any Swap Contracts be
deemed “Indebtedness” for any calculation of the Total Leverage Ratio, the First
Lien Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage Ratio or
any other financial ratio under this Agreement, (ii) the amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith and (iii) the Indebtedness of any person shall, except for purposes
of calculating the Interest Coverage Ratio to the extent the interest expense in
respect thereof is not covered by proceeds held in Escrow or in connection with
any test date of any Limited Condition Transaction or any test related to a
subsequent transaction, exclude Indebtedness incurred in advance of, and the
proceeds of which are to be applied in connection with, the consummation of a
transaction solely to the extent the proceeds thereof are and continue to be
held in an Escrow and are not otherwise made available to such person.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, company, or limited liability company) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Debt, (B) in the case of the Borrower and its Restricted Subsidiaries,
exclude intercompany liabilities arising from their cash management, tax, and
accounting operations and intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice and
(C) exclude (i) deferred or prepaid revenue, (ii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the seller and (iii) Indebtedness of any parent
company appearing on the balance sheet of the Borrower solely by reason of push
down accounting under GAAP.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or in respect of any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise included in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial Closing Date” means the earlier of the Revolver Closing Date and the
Term Loan Closing Date, or to the extent both occur on the same date, either
date.

 

“Initial Revolving Borrowing” means (i) if Prior Spin-Off does not occur,
Letters of Credit that are “rolled over” or issued in order to, among other
things, backstop or replace Target Existing Letters of Credit outstanding on the
Revolver Closing Date and (ii) if Prior Spin-Off occurs, one or more borrowings
of Revolving Credit Loans and/or deemed issuances of Letters of Credit on the
Revolver Closing Date.

 



- 39 -

 

 

“Inside Maturity Loans” means (i) any customary bridge facility, so long as the
long-term debt into which any customary bridge facility is to be converted
satisfies any maturity and weighted average life limitations, (ii) any Customary
Term A Loans and/or (iii) other Indebtedness under this clause (iii) in the
aggregate amount not to exceed $250,000,000.

 

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (i) Consolidated EBITDA for the Test Period then last ended to (ii) the
Consolidated Interest Expense (which, solely for purposes of issuances of
Disqualified Equity Interests pursuant to Section 7.03(r)(ii)(z), Section
7.03(r)(iii)(z), Section 7.03(aa) or clause (c) of the Incremental Cap as
Incremental Equivalent Debt, shall also include the sum of all cash dividend
payments (excluding items eliminated in consolidation) to fund any series of
Disqualified Equity Interests of the Borrower and its Restricted Subsidiaries on
a consolidated basis for such Test Period) for such Test Period.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability) as selected by the Borrower
in its Committed Loan Notice, or such other period that is twelve months, less
than one month or such other period as may be requested by the Borrower and in
each case, consented to by all the Lenders of such Eurocurrency Rate Loan;
provided that:

 

(a)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(b)       any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(c)       no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

Notwithstanding the foregoing, the Borrower may select an initial Interest
Period for the Term B Loans ending on the date that is no more than 3 months
after the Term Loan Closing Date that is, subject to clause (a) of this
definition of “Interest Period,” the first Business Day of the first fiscal
quarter following the Term Loan Closing Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation with
respect to any Obligation of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, but in each
case, without duplication of any adjustments to the amount of Investments
permitted under Section 7.02 (other than Section 7.02(y)), net of any return in
respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts.

 



- 40 -

 

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by S&P, or an equivalent rating by Fitch, Inc.

 

“IP Rights” has the meaning specified in Section 5.14.

 

“ISP” means with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Junior Debt” means any third party Indebtedness for borrowed money (excluding
any intercompany Indebtedness) that is expressly subordinated in right of
payment to the Obligations with an outstanding principal amount in excess of the
Threshold Amount.

 

“Judgment Currency” has the meaning specified in Section 1.08(f).

 

“Junior Debt Documents” means the agreements governing any Junior Debt.

 

“JV Entity” means any joint venture of either the Borrower or any of its
Restricted Subsidiaries that is not a Subsidiary.

 

“L/C Advance” means, with respect to each Revolving Credit Lender under the
Revolving Credit Facility, such Lender’s funding of its participation in any
relevant L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing under the Revolving Credit Facility.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend or extend Letters of Credit previously issued by it,
pursuant to Section 2.03, in an aggregate amount at any time outstanding not to
exceed (a) in the case of any L/C Issuer party hereto as of the Revolver Closing
Date, the amount set forth opposite such L/C Issuer’s name on Schedule 2.01
under the heading “Letter of Credit Commitments” and (b) in the case of any
Revolving Lender that becomes a L/C Issuer hereunder thereafter, that amount
which shall be set forth in the written agreement by which such Lender shall
become an L/C Issuer, in each case as the maximum outstanding amount of Letters
of Credit to be issued by such L/C Issuer, as such commitment may be changed
from time to time pursuant to the terms hereof or with the agreement in writing
of such Lender, the Borrower and the Administrative Agent and, in the event such
commitment is decreased, the other L/C Issuers. The aggregate L/C Commitments of
all the L/C Issuers shall be less than or equal to the Letter of Credit Sublimit
at all times.

 

“L/C Exposure” means, at any time, the sum of (a) the undrawn portion of the
Outstanding Amount of all Letters of Credit at such time and (b) the Outstanding
Amount of all L/C Borrowings in respect of Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrower at such time. The L/C Exposure
of (i) any L/C Issuer under the Revolving Credit Facility shall be the aggregate
L/C Exposure in respect of all Letters of Credit issued by that L/C Issuer
(other than for purposes of determining such aggregate L/C Exposure for purposes
of determining such L/C Issuer’s unused L/C Commitment, net of any
participations by other Revolving Credit Lenders in such Letters of Credit) and
(ii) any Revolving Credit Lender under the Revolving Credit Facility at any time
shall be the aggregate amount of all participations by that Lender in the
aggregate L/C Exposure at such time which shall be in an amount equal to its
Applicable Percentage of the aggregate L/C Exposure at such time.

 



- 41 -

 

 

“L/C Issuer” means, initially, Bank of America, N.A., JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, Deutsche Bank AG New York Branch, Credit Suisse AG, Cayman
Islands Branch, Goldman Sachs Bank USA, Wells Fargo Bank, National Association,
SunTrust Bank, The Bank of Nova Scotia, MUFG Bank, Ltd. and U.S. Bank National
Association, each in its capacity as issuer of Letters of Credit hereunder and
each other Revolving Credit Lender reasonably acceptable to each of the
Administrative Agent and the Borrower that has entered into a letter of credit
issuer agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, in each case, in its capacity as an
issuer of Letters of Credit hereunder, together with their respective permitted
successors and assigns in such capacity. Each L/C Issuer may arrange for one or
more Letters of Credit to be issued by Affiliates of such L/C Issuer, in which
case the L/C Issuer shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. In the event that there is more than one L/C
Issuer at any time, references herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context requires.

 

“L/C Obligations” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings in respect thereof. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. For all
purposes under this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.13 or 3.14 of the ISP, article 29 of the UCP,
or any similar provision under the applicable law or the express terms of the
Letter of Credit, the “Outstanding Amount” of such Letter of Credit shall be
deemed to be the amount so remaining available to be drawn.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment, Additional
Revolving Credit Commitment, Extended Term Loan or Incremental Term Loan, in
each case as extended in accordance with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“LCT Provisions” means the provisions of Section 1.10.

 

“Lead Arrangers” means, (i) with respect to the Term B Facility, Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Barclays Bank PLC, Deutsche Bank Securities Inc.,
Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA, Wells Fargo
Securities, LLC, SunTrust Robinson Humphrey, Inc., The Bank of Nova Scotia, MUFG
Bank, Ltd. and U.S. Bank National Association, (ii) with respect to the
Revolving Credit Facility, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement) (or one of its designated affiliates), Barclays Bank PLC,
Deutsche Bank Securities Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs
Bank USA, Wells Fargo Securities, LLC, SunTrust Robinson Humphrey, Inc., The
Bank of Nova Scotia, MUFG Bank, Ltd. and U.S. Bank National Association, each in
their capacities as Lead Arrangers under this Agreement.

 



- 42 -

 

 

“Legal Reservations” means (a) the principle that equitable remedies are
remedies which may be granted or refused at the discretion of the court and
principles of good faith and fair dealing, (b) applicable Debtor Relief Laws,
(c) the existence of timing limitations with respect to the bringing of claims
under applicable limitation laws and the defenses of acquiescence, set-off or
counterclaim and the possibility that an undertaking to assume liability for, or
to indemnify a Person against, non-payment of stamp duty may be void, (d) the
principle that in certain jurisdictions and under certain circumstances a Lien
granted by way of fixed charge may be re-characterized as a floating charge or
that security purported to be constituted as an assignment may be
re-characterized as a charge, (e) the principle that additional interest imposed
pursuant to any relevant agreement may be held to be unenforceable on the
grounds that it is a penalty and thus void, (f) the principle that a court may
not give effect to an indemnity for legal costs incurred by an unsuccessful
litigant, (g) the principle that the creation or purported creation of
collateral over any claim, other right, contract or agreement which is subject
to a prohibition on transfer, assignment or charging may be void, ineffective or
invalid and may give rise to a breach of the contract or agreement (or contract
or agreement relating to or governing the claim or other right) over which
security has purportedly been created, (h) the principle that a court may not
give effect to any parallel debt provisions, covenants to pay or other similar
provisions, (i) the principle that certain remedies in relation to regulated
entities may require further approval from government or regulatory bodies or
pursuant to agreements with such bodies, (j) the principles of private and
procedural laws which affect the enforcement of a foreign court judgment, (k)
similar principles, rights and defenses under the laws of any relevant
jurisdiction and (l) any other matters which are set out as qualifications or
reservations (however described) in any legal opinion delivered pursuant to the
Loan Documents.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires (including, without limitation, for
purposes of Sections 3.03 and 10.22), includes any L/C Issuer, and its
successors and assigns as permitted hereunder, each of which is referred to
herein as a “Lender.”

 

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

 

“Letter of Credit” means any letter of credit issued hereunder (including, in
the case of any Existing Letter of Credit, deemed to be issued hereunder). Each
Letter of Credit shall be a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Facility Expiration Date” means, for Letters of Credit under
the Revolving Credit Facility, the day that is five (5) Business Days prior to
the scheduled Maturity Date then in effect for the Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Aggregate Revolving Credit Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facilities.

 

“LIBOR” has the meaning assigned to it in the definition of “Eurocurrency Rate”.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.

 

“LIBOR Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate”.

 

“LIBOR Successor Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate”.

 

“LIBOR Successor Rate Conforming Changes” has the meaning assigned to it in the
definition of “Eurocurrency Rate”.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, assignment (by way
of security or otherwise), deemed trust, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
Capitalized Lease having substantially the same economic effect as any of the
foregoing).

 



- 43 -

 

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrower and its
Restricted Subsidiaries of any assets, business or Person, the consummation of
which is not conditioned on the availability of, or on obtaining, third party
acquisition financing.

 

“Limited Condition Transaction” means (i) a Limited Condition Acquisition or
(ii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.

 

“Liquidity” means, on any date of determination, an amount equal to the sum of
(i) the Unrestricted Cash Amount plus (ii) the aggregate amount of the unused
revolving commitments or committed working capital lines available to the
Borrower on such date (including the Revolving Commitments then available for
Borrowings hereunder).

 

“Liquidity Covenant” has the meaning specified in Section 7.09(b).

 

“Liquidity Cure Period” has the meaning specified in Section 7.09(c).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan or a Revolving Credit Loan (including any Incremental
Term Loans, any Extended Term Loans, loans made pursuant to any Additional
Revolving Credit Commitment, loans made pursuant to Extended Revolving Credit
Commitments).

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
each Guaranty, (iv) the Collateral Documents and (v) any Acceptable
Intercreditor Agreement that is entered into, in each case as amended.

 

“Loan Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary (and prior to the
Spin-Off, the Parent) arising under any Loan Document or otherwise with respect
to any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and other amounts
that accrue after the commencement by or against any Loan Party or any other
Subsidiary of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest, fees and
other amounts are allowed or allowable in such proceeding. Without limiting the
generality of the foregoing, the Loan Obligations of the Loan Parties under the
Loan Documents (and of any of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts, in each case, payable by any Loan Party or any other
Subsidiary under any Loan Document and (b) the obligation of any Loan Party or
any other Subsidiary to reimburse any amount in respect of any of the foregoing
that any Agent or Lender, in its sole discretion, may elect to pay or advance on
behalf of such Loan Party or such Subsidiary.

 

“Loan Parties” means, collectively, (a) the Borrower and each Subsidiary
Guarantor, (b) prior to the consummation of the Spin-Off, solely for purposes of
(and to the extent referred to in) Section 4.02 and the Specified
Representations, the Parent and (c) at any time prior to the consummation of the
Spin-Off, solely for purposes of (and to the extent referred to in) Section
8.01(e), the Parent.

 

“Local Time” means local time in New York City.

 

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common stock or common equity interests of the
Borrower or its direct or indirect parent on the date of the declaration of a
Restricted Payment multiplied by (ii) the arithmetic mean of the closing prices
per share of such common stock or common equity interests on the principal
securities exchange on which such common stock or common equity interests are
traded for the thirty (30) consecutive trading days immediately preceding the
date of declaration of such Restricted Payment.

 



- 44 -

 

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a material adverse effect on the (a) business,
result of operations or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) ability of the Loan Parties (taken as a
whole) to perform their payment obligations under any Loan Document to which any
of the Loan Parties is a party or (c) rights and remedies of the Agents (acting
on behalf of the Lenders) under any Loan Document; provided, that, following the
First Amendment Effective Date and prior to the Relief Period Termination Date
and solely for purposes of any Request for Credit Extension under the Revolving
Credit Facility, the impacts of the COVID-19 pandemic on the operations,
business, assets, liabilities (actual or contingent) or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole, will be
disregarded for purposes of determining the accuracy of the representation made
in Section 5.05(b) to the extent such event or circumstance has been (a)
publicly disclosed by the Borrower in its securities filings (including, without
limitation, any Form 10-Q) prior to the First Amendment Effective Date or (b)
disclosed in (i) the “Lender Presentation” (and/or any supplements thereto)
provided by the Borrower in connection with the First Amendment or (ii) to the
extent drafts have been provided to the Administrative Agent for distribution to
the Revolving Credit Lenders prior to the First Amendment Effective Date, the
Borrower’s earnings release (and related script) or Form 10-Q for the first
fiscal quarter of 2020.

 

“Material Real Property” means any fee owned real property of a Loan Party as of
the Initial Closing Date and/or acquired by any Loan Party after the Initial
Closing Date and located in the United States with a book value in excess of
$20,000,000 (as reasonably determined by the Borrower in good faith as of the
Initial Closing Date or, if acquired thereafter, as of the date of such
acquisition, as applicable).

 

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that is not an Immaterial Subsidiary (but including,
in any case, any Restricted Subsidiary that has been designated as a Material
Subsidiary as provided in, or has been designated as an Immaterial Subsidiary in
a manner that does not comply with, the definition of “Immaterial Subsidiary”).

 

“Maturity Date” means (a)(x) with respect to each Revolving Credit Facility, the
fifth anniversary of the Revolver Closing Date and (y) with respect to any
Additional Revolving Credit Commitments or Extended Revolving Credit
Commitments, the maturity date applicable to such Additional Revolving Credit
Commitments or Extended Revolving Credit Commitments in accordance with the
terms hereof and (b)(x) with respect to Term B Loans, the seventh year
anniversary of the Term Loan Closing Date (the “Term B Loan Maturity Date”) or
(y) with respect to any (i) Extended Term Loan, the maturity date applicable to
such Extended Term Loan in accordance with the terms hereof or (ii) Incremental
Term Loan, the maturity date applicable to such Incremental Term Loan in
accordance with the terms hereof; provided that if any such day is not a
Business Day, the Maturity Date shall be the Business Day immediately preceding
such day.

 

“Maximum Tender Condition” has the meaning specified in Section 2.17(b).

 

“MFN Provision” has the meaning specified in Section 2.14(b).

 

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

 

“Minimum Tender Condition” has the meaning specified in Section 2.17(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation, security deeds, and mortgages creating and evidencing a Lien on a
Mortgaged Property made by the Loan Parties in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties in form and substance
reasonably satisfactory to the Collateral Agent, and any other mortgages
executed and delivered pursuant to Section 6.10 and/or Section 6.12, as
applicable.

 

“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of “Collateral and Guarantee Requirement.”

 



- 45 -

 

 

“Mortgaged Property” means each real property owned by any Loan Party, if any,
which shall be subject to a Mortgage delivered pursuant to Section 6.10 and/or
Section 6.12, as applicable.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)       with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary (excluding any business interruption insurance proceeds))
over (ii) the sum of (A) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness that is secured by the asset
subject to such Disposition or Casualty Event and that is required to be repaid
(and is timely repaid) in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents and Indebtedness that is
secured by Liens ranking junior to or pari passu with the Liens securing
Indebtedness under the Loan Documents), (B) the out-of-pocket fees and expenses
(including attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event, (C)
taxes and Tax Distributions paid or reasonably estimated to be actually payable
in connection therewith (including, for the avoidance of doubt, any income,
withholding and other taxes payable as a result of the distribution of such
proceeds to the Borrower), (D) [reserved] and (E) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or with respect to
any indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (E) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; provided that no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds under this clause (a) unless such net cash
proceeds shall exceed $20,000,000 or in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed
$40,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and

 

(b)       (i) with respect to the incurrence or issuance of any Indebtedness by
the Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum of
the cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by the Borrower or
such Restricted Subsidiary (or, in the case of taxes, any member thereof) in
connection with such incurrence or issuance and, in the case of Indebtedness of
any Foreign Subsidiary of the Borrower, deductions in respect of withholding
taxes that are or would otherwise be payable in cash if such funds were
repatriated to the United States and (ii) with respect to any Permitted Equity
Issuance by any direct or indirect parent of the Borrower, the amount of cash
from such Permitted Equity Issuance contributed to the capital of the Borrower.

 

“Non-Consenting Lender” has the meaning specified in Section 3.06(d).

 

“Non-Extending Lender” has the meaning specified in Section 3.06(d).

 



- 46 -

 

 

“Non-Loan Party” means any Restricted Subsidiary of the Borrower that is not a
Loan Party.

 

“Non-extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a Term Note or a Revolving Credit Note as the context may require.

 

“Obligations” means all (x) Loan Obligations, (y) obligations of any Loan Party
or any Restricted Subsidiary arising under any Secured Hedge Agreement and (z)
Cash Management Obligations; provided that the “Obligations” shall exclude any
Excluded Swap Obligations.

 

“OFAC” has the meaning specified in Section 5.19.

 

“Offered Loans” has the meaning specified in Section 2.05(d)(iii).

 

“Organization Documents” means (a) with respect to any corporation or company,
the certificate or articles of incorporation, the memorandum and articles of
association, any certificates of change of name and/or the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction) and any agreement, declaration,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Pari Indebtedness” has the meaning specified in Section 2.05(b)(i).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other property, intangible, recording or similar Taxes which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document,
excluding, in each case, any such Tax that is an Other Connection Tax resulting
from an Assignment and Assumption or transfer or assignment (other than an
assignment pursuant to a request by the Borrower under Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Loan on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Borrowings as a Revolving
Credit Borrowing) occurring on such date; and (b) with respect to any Letter of
Credit, Unreimbursed Amount, L/C Borrowing or L/C Obligations on any date, the
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Credit Borrowing) or any reductions in the
maximum amount available for drawing under related Letters of Credit taking
effect on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined in good faith by the Administrative Agent or the
applicable L/C Issuer, as the case may be, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

 



- 47 -

 

 

“Parent” has the meaning specified in the recitals hereto.

 

“Parent’s Existing Indebtedness” means Parent’s Indebtedness under (a) the
Credit Agreement dated as of March 24, 2016, among Parent, JPMorgan Chase Bank,
N.A. as administrative agent and the other lenders party thereto, (b) the Credit
Agreement dated as of March 26, 2015, among Parent, Bank of America, N.A., as
administrative agent and the other lenders party thereto, (c) the Credit
Agreement dated as of November 21, 2017, among Parent, Bank of America, N.A., as
administrative agent and the other lenders party thereto, (d) the 7.375% senior
unsecured notes due 2020, (e) the 5.625% senior unsecured notes due 2021, (f)
the 4.25% senior unsecured notes due 2022, (g) the 3.90% senior unsecured notes
due 2023, (h) the 4.15% senior unsecured notes due 2024, (i) the 5.10% senior
unsecured notes due 2025 and (j) the 4.50% senior unsecured notes due 2027.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.

 

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

 

“Permitted Debt Exchange” has the meaning specified in Section 2.17(a).

 

“Permitted Debt Exchange Securities” has the meaning specified in Section
2.17(a).

 

“Permitted Debt Exchange Offer” has the meaning specified in Section 2.17(a).

 

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests.

 

“Permitted Liens” means any Liens permitted by Section 7.01.

 



- 48 -

 

 

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.03, (b) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 7.03(f), such modification,
refinancing, refunding, renewal or extension (other than any Inside Maturity
Loans) has a final maturity date equal to or later than the final maturity date
of, and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) to the extent such Indebtedness
being so modified, refinanced, refunded, renewed or extended is secured by a
Lien on the Collateral, the Lien securing such Indebtedness as modified,
refinanced, refunded, renewed or extended shall not be senior in priority to the
Lien on the Collateral securing the Indebtedness being modified, refinanced,
refunded, renewed or extended unless such Lien is otherwise permitted hereunder
and/or an Acceptable Intercreditor Agreement is entered into and, subject to
clause (h) of the “Collateral and Guarantee Requirement” shall not be secured by
any additional Collateral unless such additional Collateral substantially
simultaneously secures the Obligations or is otherwise permitted under this
Agreement, (d) to the extent such Indebtedness being so modified, refinanced,
refunded, renewed or extended is guaranteed by a Guarantee, such Indebtedness as
modified, refinanced, renewed or extended shall not have any additional
guarantees unless such additional guarantees are substantially simultaneously
provided in respect of the Loans and Commitments under this Agreement and (e) if
such Indebtedness being modified, refinanced, refunded, renewed or extended is
Indebtedness permitted pursuant to Section 7.03(c), (i) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Loan Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, (ii) the terms and conditions of such
Indebtedness (excluding pricing, call protection, premiums and optional
prepayment or redemption terms or covenants or other provisions applicable only
to periods after the maturity date of the Loans being refinanced) shall be
either, taken as a whole, no more favorable to the lenders providing such
Indebtedness, in their capacity as such or be on market terms at the time of the
establishment of such Indebtedness (in each case, as reasonably determined by
the Borrower) (except for (x) covenants or other provisions applicable only to
periods after the latest maturity date of the relevant Loans being refinanced or
(y) to the extent any more restrictive covenant or provision is added for the
benefit of (A) with respect to any such Indebtedness incurred as term B loans,
such covenant or provision is also added for the benefit of each Facility
remaining outstanding after the incurrence or issuance of such Indebtedness or
(B) with respect to any revolving facility or Customary Term A Loans, such
covenant or provision (except to the extent only applicable after the maturity
date of the Revolving Credit Facility) is also added for the benefit of the
Revolving Credit Facility to the extent it remains outstanding after the
incurrence of such Indebtedness; it being understood and agreed that in each
such case, no consent of the Administrative Agent and/or any Lender shall be
required in connection with adding such covenant or provision); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement, shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees) and (iii) such modification, refinancing,
refunding, renewal or extension is incurred by a Person who is the obligor of
the Indebtedness being so modified, refinanced, refunded, renewed or extended.

 

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of its Restricted Subsidiaries after the Term Loan Closing Date (or, to
the extent an Acquisition Termination Notice has been sent, the Initial Closing
Date) for an aggregate amount for all such Sale Leasebacks not to exceed the
greater of (x) $110,000,000 and (y) 20.0% of Consolidated EBITDA as of the last
day of the most recently ended Test Period; provided that any such Sale
Leaseback not between (a) a Loan Party and another Loan Party or (b) a
Restricted Subsidiary that is not a Loan Party and another Restricted Subsidiary
that is not a Loan Party must be, in each case, consummated for fair value as
determined at the time of consummation in good faith by (i) the Borrower or such
Restricted Subsidiary and (ii) in the case of any Sale Leaseback (or series of
related Sale Leasebacks) the aggregate proceeds of which exceed the greater of
(x) $75,000,000 and (y) 12.5% of Consolidated EBITDA as of the last day of the
most recently ended Test Period, the board of managers or directors, as
applicable, of the Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) other than a Foreign Plan, established or maintained by any Loan
Party or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 



- 49 -

 

 

 

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prepayment Asset Sale” means a Disposition under Sections 7.05(l), 7.05(m) and
7.05(n).

 

“Principal Office” means, for each of the Administrative Agent and each L/C
Issuer, such Person’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as such Person may from time to
time notify in writing to the Borrower, the Administrative Agent and the L/C
Issuers.

 

“Prior Spin-Off” means the consummation of the Spin-Off prior to the
consummation of the Acquisition.

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA, (a) the pro forma increase or
decrease in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that is expected to have a continuing impact and (b) additional good faith
pro forma adjustments arising out of cost savings initiatives attributable to
such transaction and additional costs associated with the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of the Borrower and its Restricted Subsidiaries,
in each case being given pro forma effect, which actions (i) have been taken or
(ii) will be taken or implemented within the succeeding eighteen (18) months
following such transaction and, in each case, including, but not limited to, (w)
reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead) taking into account, for purposes of
determining such compliance, the historical financial statements of the Acquired
Entity or Business or Converted Restricted Subsidiary and the consolidated
financial statements of the Borrower and its Restricted Subsidiaries, assuming
such Permitted Acquisition or conversion, and all other Permitted Acquisitions
or conversions that have been consummated during the period, and any
Indebtedness or other liabilities repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period (and assuming
that such Indebtedness to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the interest
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided that, so long as such actions are
initiated during such Post-Acquisition Period or such costs are incurred during
such Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that at the election of the Borrower, such Pro Forma Adjustment shall
not be required to be determined for any Acquired Entity or Business or
Converted Restricted Subsidiary to the extent the aggregate consideration paid
in connection with such acquisition was less than $20,000,000.

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
that have been made during the applicable period of measurement or subsequent to
such period and prior to or simultaneously with the event for which the
calculation is made shall be deemed to have occurred as of the first day of the
applicable period of measurement (as of the last date in the case of a balance
sheet item) in such test: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Restricted Subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its Restricted
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by the Borrower or any of its Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that, (1) without limiting the application of the Pro Forma Adjustment pursuant
to clause (A) above, the foregoing pro forma adjustments may be applied to any
such test solely to the extent that such adjustments are consistent with the
definition of “Consolidated EBITDA” and give effect to events (including cost
savings, synergies and operating expense reductions) that are (as determined by
the Borrower in good faith) (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Borrower and its Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of “Pro Forma Adjustment” and (2) in connection with any Specified
Transaction that is the incurrence of Indebtedness in respect of which
compliance with any specified leverage ratio test is by the terms of this
Agreement required to be calculated on a Pro Forma Basis, the proceeds of such
Indebtedness shall not be netted from Indebtedness in the calculation of the
applicable leverage ratio test.

 



- 50 -

 

 

“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.05(d)(ii).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Company Costs” means, as to the Borrower and its Subsidiaries, costs
associated with, or in anticipation of, or preparation for, compliance with the
requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith and costs relating to compliance with the
provisions of the Securities Act and the Exchange Act or any other comparable
body of laws, rules or regulations, as companies with listed equity, directors’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders, directors’ and
officers’ insurance and other executive costs, legal and other professional
fees, and listing fees, in each case to the extent arising by virtue of the
listing of the Borrower’s or its direct or indirect parent’s equity or issuance
by the Borrower or its Subsidiaries of public debt securities.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Equity Interests” means any Equity Interests of the Borrower that are
not Disqualified Equity Interests.

 

“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).

 

“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).

 

“Qualifying Term Loans” means term loans that are (i) effective prior to the 6
month anniversary of the Term Loan Closing Date, (ii) denominated in Dollars in
the form of syndicated term loans (other than customary bridge loans or
Customary Term A Loans), secured by the Collateral on a pari passu basis with
the Term B Loans in right of payment and with respect to security, (iii) the
maturity of which is prior to the date one year after the Term B Loan Maturity
Date and (iv) is in an aggregate original principal amount for all term loans
incurred with respect to the applicable provision, in excess of $75,000,000.

 

“Quotation Date” means, in respect of the determination of the Eurocurrency Rate
for any Interest Period for a Eurocurrency Rate Loan, the day that is two
Business Days prior to the first day of such Interest Period.

 

“Refinancing” has the meaning specified in the recitals hereto.

 

“Refinancing Revolving Credit Commitments” means Incremental Revolving Credit
Commitments that are designated by a Responsible Officer of the Borrower as
“Refinancing Revolving Credit Commitments” in a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent on or prior to the
date of incurrence.

 

“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence.

 



- 51 -

 

 

“Register” has the meaning specified in Section 10.07(d).

 

“Rejection Notice” has the meaning specified in Section 2.05(b)(v).

 

“Release” means any release, spill, emission, discharge, disposal, leaking,
pumping, pouring, dumping, emptying, injection or leaching of Hazardous
Materials into or through the Environment or into, from or through any building,
structure or facility.

 

“Relief Period RP Amount” has the meaning specified in Section 7.09.

 

“Relief Period Termination Date” has the meaning specified in Section 7.09.

 

“Relief Period Termination Restricted Payment” has the meaning specified in
Section 7.09.

 

“Reorganization” means any reorganization of any of the Borrower and/or its
Subsidiaries implemented in order to optimize the tax position of such entities
or any parent thereof (as reasonably determined by the Borrower in good faith)
so long as such reorganization does not materially impair any Guarantee or
security interests of the Lenders and is otherwise not materially adverse to the
Lenders in their capacity as such, taken as a whole, and after giving effect to
such re-structuring, the Loan Parties and their Restricted Subsidiaries
otherwise comply with the definition of “Collateral and Guarantee Requirement”
and Section 6.10.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

“Repricing Event” means with respect to the Term B Loans (i) any prepayment or
repayment of Term B Loans with the proceeds of, or any conversion of Term B
Loans into, any new or replacement tranche of term loans secured on a pari passu
basis with the Term B Loans that is broadly syndicated bearing interest with an
All-in-Rate less than the All-in-Rate applicable to the Term B Loans prepaid,
repaid or replaced and (ii) any amendment (including pursuant to a replacement
term loan as contemplated by Section 10.01 and any assignment of Term B Loans
pursuant to Section 3.06) to the Term B Loans which reduces the All-in-Rate
applicable to any Term B Loans, but in each case of clauses (i) and (ii)
excluding in connection with (x) a Transformative Transaction or (y) a Change of
Control; provided, that in the cases of clauses (i) and (ii), the primary
purpose of such prepayment, repayment or amendment is to reduce the All-In Rate.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice
and (b) with respect to an L/C Credit Extension, a Letter of Credit Application.

 

“Required Debt Terms” shall mean in respect of any Indebtedness, compliance with
(a) Section 2.14(b)(v) (or, in the case of Indebtedness of non-Loan Parties,
incurrence on then current market terms (as reasonably determined by the
Borrower in good faith)) and other than in the case of Inside Maturity Loans,
Sections 2.14(b)(iii) and (iv), in each case, as if such Indebtedness were
incurred thereunder and (b) solely in the case of Qualifying Term Loans and only
to the extent incurred in reliance on clause (c) of the Incremental Cap, Section
7.03(r)(ii)(B)(x), Section 7.03(r)(iii)(x) or Section 7.03(v)), the MFN
Provisions.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
Outstanding Amount of each Lender’s Revolving Credit Exposure being deemed
“held” by such Lender for purposes of this definition), (b) aggregate unused
Term Commitments and (c) aggregate unused Revolving Credit Commitments; provided
that the unused Term Commitment and unused Revolving Credit Commitment of, and
the portion of the Total Outstandings held or deemed held by any Defaulting
Lender shall be excluded for all purposes of making a determination of Required
Lenders.

 

“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders having more than 50.0% in the aggregate of the Revolving Credit
Commitments plus after the termination of the Revolving Credit Commitments under
any Revolving Credit Facility, the Revolving Credit Exposure under such
Revolving Credit Facility of all Lenders; provided that the Revolving Credit
Commitment and the Revolving Credit Exposure of any Defaulting Lender shall be
excluded for all purposes of making a determination of Required Revolving Credit
Lenders.

 



- 52 -

 

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or other similar
officer of a Loan Party and, as to any document delivered on a Closing Date, any
secretary or assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Casualty Event” has the meaning specified in Section 2.05(b)(vi).

 

“Restricted Disposition” has the meaning specified in Section 2.05(b)(vi).

 

“Restricted Group” means, collectively, the Borrower and its Restricted
Subsidiaries.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the holders of Equity Interests of the Borrower or any
Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; it being agreed that, unless otherwise specified,
“Restricted Subsidiary” shall mean any Restricted Subsidiary of Borrower.

 

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

 

“Revolver Closing Date” means (i) if Prior Spin-Off occurs, the date all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.01 and (ii) if Prior Spin-Off does not occur, the date all the
conditions precedent in Section 4.02 are satisfied or waived in accordance with
Section 10.01.

 

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class, Type and currency, made, converted or continued on the
same date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.

 

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) increased from time to time pursuant to Section 2.14. The
initial amount of each Lender’s Revolving Credit Commitment on the Revolver
Closing Date is set forth on Schedule 2.01 under the caption “Revolving Credit
Commitment”, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Credit Commitment, as the case may be. The
initial aggregate amount of the Lenders’ Revolving Credit Commitments on the
Revolver Closing Date is $750,000,000.

 

“Revolving Credit Exposure” means, at any time for any Lender, the sum of (a)
the Outstanding Amount of the Revolving Credit Loans of such Lender outstanding
at such time and (b) the L/C Exposure of such Lender at such time.

 



- 53 -

 

 

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extension of credit made thereunder.

 

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

 

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(b).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit F-1 hereto with appropriate insertions, evidencing the aggregate
Indebtedness of the Borrower to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender under the Revolving
Credit Facility.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Second Lien Intercreditor Agreement” means the Intercreditor Agreement,
substantially in the form of Exhibit D-2, with any changes thereto implemented
in accordance with the definition of an Acceptable Intercreditor Agreement or
otherwise reasonably agreed by the Administrative Agent and the Required
Lenders.

 

“Secured Hedge Agreement” means any Swap Contract permitted hereunder that is
entered into by and between (a) any Loan Party or any Restricted Subsidiary (or
any Person that merges into or becomes a Restricted Subsidiary) designated by
the Borrower to the Administrative Agent, and (b) any Hedge Bank; provided that
(a) a single notice of a specified Master Agreement shall be deemed to designate
all swaps under such Master Agreement as a “Secured Hedge Agreement” and (b) any
such designation of a Secured Hedge Agreement shall be irrevocable unless the
relevant Hedge Bank consents in writing to such revocation.

 

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Arrangers, the Lenders, L/C Issuers, the Hedge Banks, the Cash
Management Banks, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).

 

“Securities Act” means the Securities Act of 1933.

 

“Security Agreement” means, collectively, the Security Agreement executed by the
Borrower, the Subsidiary Guarantors and the Collateral Agent on the Initial
Closing Date substantially in the form of Exhibit G, as supplemented by any
Security Agreement Supplement executed and delivered pursuant to Section 6.10.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Unsecured Notes” means those certain 5.375% Notes due 2026 issued in an
aggregate principal amount of $500,000,000 pursuant to that certain First
Supplemental Indenture, dated as of April 13, 2018, by and among Wyndham Hotels
& Resorts, Inc., as the issuer, Wyndham Worldwide Corporation, as the parent
guarantor, and U.S. Bank National Association, as trustee.

 



- 54 -

 

 

“Similar Business” means (a) any businesses, services or activities engaged in
by the Borrower or its Subsidiaries on the Initial Closing Date and (b) any
businesses, services and activities engaged in by the Borrower or its
Subsidiaries that are related, complementary, incidental, ancillary or similar
to any of the foregoing or are extensions or developments of any thereof.

 

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of debts and liabilities, contingent,
subordinated or otherwise, of such Person, (ii) the present fair salable value
of the assets of such Person is not less than the amount that will be required
to pay the liability of such Person on its debts as they become absolute and
matured, (iii) such Person will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as they become absolute and matured and
(iv) such Person is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital; provided that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Specified Acquisition Agreement Representations” means the representations and
warranties made by or with respect to the Target in the Acquisition Agreement as
are material to the interests of the Lenders, but only to the extent that the
Borrower (or the Borrower’s Affiliates) has the right (taking into account any
applicable grace or cure provisions) to terminate the Borrower’s (or such
Affiliates’) obligations under the Acquisition Agreement, or to decline to
consummate the Acquisition (in each case, in accordance with the terms thereof),
as a result of a breach of such representations and warranties.

 

“Specified Asset Sale Proceeds” means the Net Cash Proceeds of any Prepayment
Asset Sale not required to be applied to prepay the Term Loans, which Net Cash
Proceeds have not otherwise been reinvested in accordance with Section
2.05(b)(ii) or used to prepay any Other Pari Indebtedness.

 

“Specified Debt Proceeds” means Net Cash Proceeds that are received from any
incurrence, issuance, offering or placement of Indebtedness incurred in reliance
on Section 2.14, Section 7.03(r), Section 7.03(t), Section 7.03(u), Section
7.03(v) or Section 7.03(aa) (including hybrid debt securities and debt
securities convertible into equity securities) (other than, for the avoidance of
doubt, (i) intercompany indebtedness among the Borrower and its Subsidiaries,
(ii) any Loan, (iii) working capital lines, lines of credit or overdraft
facilities, (iv) regulatory debt facilities (to the extent and only for so long
as the Borrower and its Subsidiaries comply with the material terms of any such
facilities) and (v) additional Indebtedness in an aggregate principal amount not
exceeding $25,000,000).

 

“Specified Event of Default” means any Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g).

 

“Specified Liquidity Equity Contribution” has the meaning specified in Section
7.09(c).

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” as defined in the Commodity Exchange Act (determined prior to
giving effect to any applicable keep well, support or other agreement for the
benefit of such Guarantor and any and all Guarantees of such Guarantor’s Swap
Obligations by other Loan Parties).

 

“Specified Representations” means the representations and warranties of the
Borrower and the Subsidiary Guarantors set forth in Sections 5.01(a),
5.01(b)(ii), 5.02(a) (related to the entering into and performance of the
applicable Loan Documents and the incurrence of the extensions of credit
thereunder), 5.02(b)(i) (related to the entering into and performance of the
applicable Loan Documents and the incurrence of the extensions of credit
thereunder), 5.02(b)(ii)(A) (related to the entry into the applicable Loan
Documents and the incurrence of the extensions of credit thereunder) solely with
respect to the Senior Unsecured Notes, Parent’s existing credit facilities, debt
securities and Indebtedness for borrowed money incurred after January 27, 2018
in an aggregate principal amount in excess of $50,000,000 (regardless whether
commitments thereunder are drawn or undrawn), 5.04, 5.12, 5.15, 5.16 (subject to
the last paragraphs of Section 4.01 and 4.02), 5.18, 5.19, 5.20 (each of
Sections 5.19 and 5.20 limited to the use of proceeds of the Loans on the Term
Loan Closing Date) and (including for this purpose the Parent) 5.21.

 



- 55 -

 

 

“Specified Transaction” means any Investment, Disposition (including any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower or, any asset sale of a business unit, line of business or
division), incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Incremental Term Loan or Incremental Revolving Credit
Commitments that by the terms of this Agreement requires such test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”

 

“Spin-Off” has the meaning specified in the recitals hereto.

 

“Subsidiary” of a Person means a corporation, company, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

 

“Successor Company” has the meaning specified in Section 7.04(d).

 

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

 

“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey, (v) sufficient for the Title Company to remove all standard survey
exceptions from the Mortgage Policy relating to such Mortgaged Property and
issue the endorsements of the type required by paragraph (f) of the definition
of “Collateral and Guarantee Requirement” and (vi) otherwise reasonably
acceptable to the Administrative Agent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 



- 56 -

 

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract) in accordance with
the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract).

 

“Target” means La Quinta Holdings Inc., a Delaware corporation and the Retained
Subsidiaries (as such term is defined in the Acquisition Agreement).

 

“Tax Distributions” mean the Restricted Payment permitted pursuant to Section
7.06(g)(i).

 

“Target Existing Letters of Credit” has the meaning specified in the recitals
hereto.

 

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto.

 

“Term B Loan Maturity Date” has the meaning specified in the definition of
“Maturity Date.”

 

“Term B Commitments” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Term B Commitment” or in the Assignment and
Assumption pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B Commitments is
$1,600,000,000.

 

“Term B Facility” has the meaning specified in the recitals hereto.

 

“Term B Lender” means, at any time, any Lender that has a Term B Commitment or a
Term B Loan at such time.

 

“Term B Loan” means a Loan made pursuant to Section 2.01(a).

 

“Term B Loan Joinder” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Term Borrowing” means a Borrowing in respect of a Class of Term Loans.

 

“Term Commitments” means a Term B Commitment or a commitment in respect of any
Incremental Term Loans or any combination thereof, as the context may require.

 

“Term Lenders” means the Term B Lenders, the Lenders with Incremental Term Loans
and the Lenders with Extended Term Loans.

 



- 57 -

 

 

“Term Loan Closing Date” means the date all the conditions precedent in Section
4.02 are satisfied or waived in accordance with Section 10.01.

 

“Term Loans” means the Term B Loans, the Incremental Term Loans and the Extended
Term Loans.

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit F-2 hereto with
appropriate insertions, evidencing the aggregate Indebtedness of the Borrower to
such Term Lender resulting from any Class of Term Loans made by such Term
Lender.

 

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or 6.01(b).

 

“Threshold Amount” means $50,000,000.

 

“Title Company” means any title insurance company as shall be retained by
Borrower to issue the Mortgage Policies and reasonably acceptable to the
Administrative Agent.

 

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Outstandings” means, as at any date of determination, the
Dollar Equivalent, as applicable, of the sum of the aggregate Outstanding Amount
of Revolving Credit Loans and L/C Obligations.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any Restricted Subsidiary in connection with the Transactions, the
Spin-Off, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby in connection therewith.

 

“Transactions” means, collectively, (i) if Prior Spin-Off does not occur, (a)
the funding of the Term B Loans and, if applicable, the deemed issuance of the
Existing Letters of Credit on the Term Loan Closing Date, (b) the Refinancing,
(c) the Acquisition, (d) the consummation of any other transactions in
connection with the foregoing and (e) the payment of Transaction Expenses; and
(ii) if Prior Spin-Off occurs, at any time of determination occurring (a) from
and including the Revolver Closing Date to and excluding the Term Loan Closing
Date, (1) any Credit Extension made on the Revolver Closing Date under the
Revolving Credit Facility, (2) the Spin-Off, (3) the consummation of any other
transactions in connection with the foregoing and (4) the payment of Transaction
Expenses and (b) thereafter, (1) the funding of the Term B Loans and other
Credit Extensions made on the Term Loan Closing Date, (2) the Refinancing, (3)
the Acquisition, (4) the Spin-Off, (5) the consummation of any other
transactions in connection with the foregoing and (6) the payment of Transaction
Expenses.

 

“Transformative Transaction” means, any acquisition, disposition or investment
by the Restricted Group that either (a) is not permitted by the terms of the
Loan Documents immediately prior to the consummation of such transaction or (b)
if permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Restricted Group with
adequate flexibility under the Loan Documents for the continuation and/or
expansion of their combined operations following such consummation, as
determined by the Borrower acting in good faith.

 

“Trigger Date” has the meaning specified in Section 7.09(c).

 

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

 



- 58 -

 

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“Unaudited Financial Statements” means unaudited interim consolidated financial
statements for (i) the fiscal quarters ending March 31, 2017, June 30, 2017 and
September 30, 2017 and (ii) for each fiscal quarter (other than the fourth
fiscal quarter of any fiscal year) subsequent to September 30, 2017 and ended at
least 45 days prior to the Term Loan Closing Date of the Target, and of the
Borrower and its consolidated Subsidiaries.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Tax Compliance Certificate” has the meaning specified in Section
3.01.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Cash Amount” means, as to any Person on any date of determination,
the amount of (a) unrestricted Cash and Cash Equivalents of such Person whether
or not held in an account pledged to the Collateral Agent and (b) Cash and Cash
Equivalents of such Person restricted in favor of the Facilities (which may also
include Cash and Cash Equivalents securing other Indebtedness secured by a Lien
on any Collateral along with the Facilities), in each case as determined in
accordance with GAAP; it being understood and agreed that proceeds subject to
Escrow shall be deemed to constitute “restricted cash” for purposes of the
Unrestricted Cash Amount.

 

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01C, (ii) any Subsidiary of the Borrower designated by the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.13 subsequent to the date
hereof and (iii) any Subsidiary of an Unrestricted Subsidiary.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

“Valuation Date” means (a) with respect to any Loan, each of the following: (i)
each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof, (iii)
each date of any payment by a L/C Issuer under any Letter of Credit denominated
in an Alternative Currency, (iv) in the case of all Existing Letters of Credit
denominated in Alternative Currencies, the Term Loan Closing Date, and (v) such
additional dates as the Administrative Agent or a L/C Issuer shall determine or
the Required Lenders shall require.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 



- 59 -

 

 

“Withdrawal Liability” means the liability to a Multiemployer Plan, as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02            Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                 The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)                 (i) The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof.

 

(c)                 Article, Section, Exhibit and Schedule references are to the
Loan Document in which such reference appears.

 

(d)                The term “including” is by way of example and not limitation.

 

(e)                The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.

 

(f)                 In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including”; the words
“to” and “until” each mean “to but excluding”; and the word “through” means “to
and including.”

 

(g)                Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

SECTION 1.03            Accounting Terms.

 

(a)                 All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.

 

(b)                Notwithstanding anything to the contrary herein, for purposes
of determining compliance with any test contained in this Agreement with respect
to any period during which any Specified Transactions occur or subsequent to
such period and prior to or simultaneously with the event for which the
calculation is made, the Total Leverage Ratio, the First Lien Leverage Ratio,
the Secured Leverage Ratio and Consolidated EBITDA shall be calculated with
respect to such period and such Specified Transactions on a Pro Forma Basis and
shall be calculated for the applicable period of measurement (which may, at the
Borrower’s election, be the most recently ended twelve months) for which
quarterly or fiscal year-end financial statements are internally available, as
determined by the Borrower, immediately preceding the date of such event.

 

(c)                 Where reference is made to “the Borrower and its Restricted
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of the Borrower other than Restricted
Subsidiaries.

 



- 60 -

 

 

(d)                In the event that the Borrower (or any parent company) elects
to prepare its financial statements in accordance with IFRS and such election
results in a change in the method of calculation of financial covenants,
standards or terms (collectively, the “Accounting Changes”) in this Agreement,
the Borrower, the Lenders and the Administrative Agent agree to enter into good
faith negotiations in order to amend such provisions of this Agreement
(including the levels applicable herein to any computation of the Total Leverage
Ratio, the Secured Leverage Ratio and the First Lien Leverage Ratio) so as to
reflect equitably the Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be
substantially the same after such change as if such change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed in accordance with GAAP (as determined in good faith by a
Responsible Officer of the Borrower) (it being agreed that the reconciliation
between GAAP and IFRS used in such determination shall be made available to
Lenders) as if such change had not occurred.

 

SECTION 1.04            Rounding. Any financial ratios required to be satisfied
in order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

SECTION 1.05            References to Agreements, Laws, Etc. Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

SECTION 1.06            Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

SECTION 1.07            Timing of Payment or Performance. When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such payment (other than as described in the definition of “Interest Period”)
or performance shall extend to the immediately succeeding Business Day.

 

SECTION 1.08            Exchange Rates; Currency Equivalents Generally.

 

(a)                    The Administrative Agent or each relevant L/C Issuer, as
applicable, shall determine the Exchange Rates as of each Valuation Date to be
used for calculating Alternative Currency Equivalent and Dollar Equivalent
amounts of Credit Extensions and amounts outstanding hereunder denominated in
Alternative Currencies. Such Exchange Rates shall become effective as of such
Valuation Date and shall be the Exchange Rates employed in converting any
amounts between the applicable currencies until the next Valuation Date to
occur. Except for purposes of financial statements delivered by the Borrower
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be the
Dollar Equivalent of such currency as so determined by the Administrative Agent
(or, where applicable, each relevant L/C Issuer) at the Exchange Rate as of any
Valuation Date.

 

(b)                   Notwithstanding the foregoing, in the case of Loans and
Letters of Credit denominated in an Alternative Currency, the Administrative
Agent and each relevant L/C Issuer may at periodic intervals (no more frequently
than monthly (for both the Administrative Agent and such relevant L/C Issuer),
or more frequently during the continuance of an Event of Default) recalculate
the aggregate exposure under such Loans and Letters of Credit to account for
fluctuations in the Exchange Rate affecting the Alternative Currency in which
any such Loans and/or Letters of Credit are denominated. If, as a result of such
recalculation (i) the Total Revolving Outstandings exceed an amount equal to
105% of the Revolving Credit Commitments then in effect, the Borrower will
prepay Revolving Credit Loans and, if necessary, Cash Collateralize the
outstanding amount of Letters of Credit in the amount necessary to eliminate the
excess over the Revolving Credit Commitments then in effect or (ii) the
aggregate L/C Obligations exceeds an amount equal to 105% of the Letter of
Credit Sublimit, the Borrower will repay Revolving Credit Loans and, if
necessary, Cash Collateralize the outstanding amount of Letters of Credit in the
amount necessary to eliminate such excess over the Letter of Credit Sublimit.

 



- 61 -

 

 

(c)                    Whenever in this Agreement in connection with a
borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 or a unit being rounded upward), as determined by
the Administrative Agent or each relevant L/C issuer, as the case may be.

 

(d)                   For the avoidance of doubt, in the case of a Loan
denominated in an Alternative Currency, except as expressly provided herein, all
interest and fees shall accrue and be payable thereon based on the actual amount
outstanding in such Alternative Currency (without any translation into the
Dollar Equivalent thereof).

 

(e)                    If at any time on or following the Initial Closing Date
all of the Participating Member States that had adopted the Euro as their lawful
currency on or prior to the Initial Closing Date cease to have the Euro as their
lawful national currency unit, then the Borrower, the Administrative Agent, and
the Lenders will negotiate in good faith to amend the Loan Documents to
(a) follow any generally accepted conventions and market practice with respect
to redenomination of obligations originally denominated in Euro and
(b) otherwise appropriately reflect the change in currency.

 

(f)                     If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be the Exchange
Rate. The obligation of each Loan Party in respect of any such sum due from it
to the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from such Loan Party in the Agreement Currency, such Loan
Party each agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Loan Party (or to any other Person who may be entitled thereto
under applicable law).

 

(g)                   Notwithstanding the foregoing, for purposes of determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Lien, Indebtedness or Investment is incurred;
provided that, for the avoidance of doubt, the foregoing provisions of this
Section 1.08 shall otherwise apply to such Sections, including with respect to
determining whether any Indebtedness or Investment may be incurred at any time
under such Sections.

 

(h)                   For purposes of determining compliance under the covenants
herein, any amount in a currency other than Dollars will be converted to Dollars
in a manner consistent with that used in calculating net income in the
Borrower’s annual financial statements delivered pursuant to Section 6.01(a);
provided, however, that the foregoing shall not be deemed to apply to the
determination of whether Indebtedness is permitted to be incurred hereunder
(which shall be subject to clause (i) below).

 

(i)                     For purposes of determining compliance with any
restriction on the incurrence of Indebtedness, the Dollar Equivalent of the
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the exchange rate in effect on the date such Indebtedness
was incurred, in the case of term debt, or first committed, in the case of
revolving credit debt; provided that if such Indebtedness is incurred to extend,
replace, refund, refinance, renew or defease other Indebtedness denominated in a
foreign currency, and such extension, replacement, refunding, refinancing,
renewal or defeasance would cause the applicable restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
extension, replacement, refunding, refinancing, renewal or defeasance, such
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased plus accrued amounts, and any costs, fees and premiums paid in
connection therewith.

 



- 62 -

 

 

SECTION 1.09     Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the amount available to be drawn under such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Letter of Credit Application
related thereto, provides for one or more automatic increases in the amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum amount available to be drawn under such Letter of
Credit after giving effect to all such increases, whether or not such maximum
amount at such times.

 

SECTION 1.10     Limited Condition Transactions.

 

(a)                 In connection with any action being taken in connection with
a Limited Condition Transaction, for purposes of (i) determining compliance with
any provision of this Agreement which requires the calculation of the First Lien
Leverage Ratio, the Secured Leverage Ratio, the Total Leverage Ratio, the
Interest Coverage Ratio or any other financial ratio; or (ii) testing
availability under baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated Total Assets or Consolidated EBITDA, if
any), in each case, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such transaction is
permitted hereunder shall be deemed to be the date (the “LCT Test Date”), (x)
the definitive agreement for such Limited Condition Transaction is entered into
(or, in respect of any transaction described in clause (ii) of the definition of
“Limited Condition Transaction,” delivery of irrevocable notice, declaration of
dividend or similar event), and not at the time of consummation of such Limited
Condition Transaction or (y) solely in connection with an acquisition to which
the United Kingdom City Code on Takeovers and Mergers applies (or similar law in
another jurisdiction), the date on which a “Rule 2.7 announcement” of a firm
intention to make an offer (or equivalent announcement in another jurisdiction)
(a “Public Offer”) in respect of a target of such acquisition, and if, after
giving pro forma effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent test period ending prior to the LCT
Test Date, the Borrower could have taken such action on the relevant LCT Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.

 

(b)                For the avoidance of doubt, if the Borrower has made an LCT
Election and any of the ratios or baskets for which compliance was determined or
tested as of the LCT Test Date are exceeded as a result of fluctuations in any
such ratio or basket, including due to fluctuations in Consolidated Total Assets
or Consolidated EBITDA on a consolidated basis or the Person subject to such
Limited Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken; provided that if such ratios or baskets improve as a result of such
fluctuations, such improved ratios and/or baskets may be utilized. If the
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the incurrence of Indebtedness or Liens, or the making of
Restricted Payments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary on or following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
is terminated or expires (or, if applicable, the irrevocable notice, declaration
of dividend or similar event is terminated or expires or, as applicable, the
offer in respect of a Public Offer for, such acquisition is terminated) without
consummation of such Limited Condition Acquisition, any such ratio or basket
shall be tested by calculating the availability under such ratio or basket on a
Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith have been consummated (including any
incurrence of Indebtedness and any associated Lien and the use of proceeds
thereof; provided that Consolidated Interest Expense for purposes of the
Interest Coverage Ratio will be calculated using an assumed interest rate based
on the indicative interest margin contained in any financing commitment
documentation with respect to such Indebtedness or, if no such indicative
interest margin exists, as reasonably determined by the Borrower in good faith).

 



- 63 -

 

 

(c)                 In connection with any action being taken in connection with
a Limited Condition Transaction, for purposes of determining compliance with any
provision of this Agreement which requires that no Default, Event of Default or
Specified Event of Default, as applicable, has occurred, is continuing or would
result from any such action, as applicable, such condition shall, at the option
of the Borrower, be deemed satisfied, so long as no Default, Event of Default or
Specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Transaction are entered into. For the
avoidance of doubt, if the Borrower has exercised its option under this Section
1.10, and any Default, Event of Default or Specified Event of Default occurs
following the date the definitive agreements for the applicable Limited
Condition Transaction were entered into and prior to the consummation of such
Limited Condition Transaction, any such Default, Event of Default or specified
Event of Default shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Transaction is permitted hereunder.

 

SECTION 1.11    Leverage Ratios. Notwithstanding anything to the contrary
contained herein, for purposes of calculating any leverage ratio herein in
connection with the incurrence of any Indebtedness, (a) there shall be no
netting of the cash proceeds proposed to be received in connection with the
incurrence of such Indebtedness and (b) to the extent the Indebtedness to be
incurred is revolving Indebtedness, such incurred revolving Indebtedness (or if
applicable, the portion (and only such portion) of the increased commitments
thereunder) shall be treated as fully drawn.

 

SECTION 1.12    Cashless Rolls. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Term Loans, any Extended Term Loans,
loans made pursuant to any Additional Revolving Credit Commitment, loans made
pursuant to Extended Revolving Credit Commitments or loans incurred under a new
credit facility, in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in Dollars,” “in immediately available funds,” “in cash” or any other
similar requirement.

 

SECTION 1.13    Certain Calculations and Tests. Notwithstanding anything to the
contrary herein, with respect to any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of the same section of any Loan
Document that does not require compliance with a financial ratio or test
(including, without limitation, pro forma compliance with Section 7.09 hereof
(but not actual compliance therewith), any Interest Coverage Ratio, any First
Lien Leverage Ratio test, any Secured Leverage Ratio test and/or any Total
Leverage Ratio test) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of the same section of any Loan Document
that requires compliance with any such financial ratio or test (any such
amounts, the “Incurrence Based Amounts”), it is understood and agreed that, for
purposes of this Agreement, the Fixed Amounts under such section shall be
disregarded in the calculation of the financial ratio or test applicable to the
Incurrence Based Amounts in connection with such substantially concurrent
incurrence.

 

SECTION 1.14    Additional Alternative Currencies.

 

(a)                 The Borrower may from time to time request that Eurocurrency
Rate Loans be made and/or Letters of Credit be issued in a currency other than
those specifically listed in the definition of “Alternative Currency;” provided
that such requested currency is a lawful currency (other than Dollars). In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Revolving Credit Lenders; and in the case of any such request with respect
to the issuance of Letters of Credit, such request shall be subject to the
approval of the Administrative Agent and the L/C Issuers.

 

(i)              Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 15 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, each
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
each L/C Issuer thereof. Each Revolving Credit Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) or each L/C Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 



- 64 -

 

 

(ii)               Any failure by a Revolving Credit Lender or L/C Issuer, as
the case may be, to respond to such request within the time period specified in
the preceding sentence shall be deemed to be a refusal by such Revolving Credit
Lender or L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to
be made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurocurrency Rate Loans; and if the Administrative Agent and the L/C Issuers
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.14, the Administrative Agent shall promptly so notify the Borrower.

 

SECTION 1.15    Change of Currency. Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period. Each provision of
this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro. Each
provision of this Agreement also shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency

 

ARTICLE II

 

The Commitments and Credit Extensions

 

SECTION 2.01            The Loans. Subject to the terms and conditions set forth
herein:

 

(a)                 The Term B Borrowings. Each Term B Lender severally agrees
to make to the Borrower (including by way of conversion) a single loan
denominated in Dollars in a principal amount equal to such Term B Lender’s Term
B Commitment on the Term Loan Closing Date. Amounts borrowed under this Section
2.01(a) and repaid or prepaid may not be reborrowed. Term B Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

(b)                The Revolving Credit Borrowings. Subject to Section 10.24(e)
and the other terms and conditions set forth herein, on and after the
consummation of the Spin-Off, each Revolving Credit Lender severally agrees to
make (or cause its Applicable Lending Office to make) Revolving Credit Loans
from time to time during the Availability Period for the Revolving Credit
Facility in Dollars or in an Approved Currency in an aggregate principal amount
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment; provided that, after giving effect to the
making of any Revolving Credit Loans, in no event shall the Total Revolving
Outstandings exceed the Revolving Credit Commitments then in effect. Within the
limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b). Revolving
Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans Borrowings,
Conversions and Continuations of Loans.

 



- 65 -

 

 

SECTION 2.02            Borrowings, Conversions and Continuation of Loans.

 

(a)                 Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice
(which notice may be telephonic if promptly followed by a written notice signed
by a Responsible Officer), to the Administrative Agent. Each such notice must be
received by the Administrative Agent not later than (i) 12:00 noon Local Time
(A) three (3) Business Days prior to the requested date of any
Dollar-denominated Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans or any conversion of Eurocurrency Rate Loans to Base Rate Loans
(provided that, if such Dollar-denominated Borrowing is an initial Credit
Extension of Term B Loans to be made on the Term Loan Closing Date, notice must
be received by the Administrative Agent not later than a time period prior to
the Term Loan Closing Date to be agreed between the Borrower and the
Administrative Agent) and (B) four (4) Business Days prior to the requested date
of any Borrowing of Eurocurrency Rate Loans denominated in an Alternative
Currency, (ii) 2:00 p.m. Local Time on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of the Borrowing Minimum
or a whole multiple of the Borrowing Multiple in excess thereof. Except as
provided in Section 2.03(c), each Borrowing of, or conversion to, Base Rate
Loans shall be in a principal amount of the Borrowing Minimum or a whole
multiple of the Borrowing Multiple in excess thereof. Each Committed Loan Notice
shall specify (i) whether the Borrower is requesting a Term Borrowing, a
Revolving Credit Borrowing, a conversion of Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (ii) in the case of any Revolving
Credit Borrowing, the Approved Currency for the requested Borrowing, (iii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iv) the Class, currency and principal amount
of Loans to be borrowed, converted or continued, (v) in the case of Loans in
Dollars, the Type of Loans to be borrowed or to which existing Loans are to be
converted, (vi) if applicable, the duration of the Interest Period with respect
thereto and (vii) the account of the Borrower to be credited with the proceeds
of such Borrowing. If the Borrower fails to specify a Type of Loan in a
Committed Loan Notice with respect to a Borrowing in Dollars or fails to give a
timely notice requesting a conversion or continuation with respect to a
Borrowing in Dollars, then the applicable Loans shall be made or continued as,
or converted to Eurocurrency Rate Loans with an Interest Period of one (1) month
(subject to the definition of “Interest Period”). Any such automatic conversion
or continuation shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower fails to give a timely notice requesting a conversion or continuation
with respect to a Borrowing in an Alternative Currency, then it will be deemed
to have requested a conversion or continuation for an Interest Period of one (1)
month. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. For the avoidance of doubt, the Borrower and Lenders
acknowledge and agree that any conversion or continuation of an existing Loan
shall be deemed to be a continuation of that Loan with a converted interest rate
methodology and not a new Loan.

 

(b)                Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage of the applicable Class of Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans or continuation described in Section
2.02(a). In the case of each Borrowing, each Appropriate Lender shall make (or
cause its Applicable Lending Office to make) the amount of its Loan available to
the Administrative Agent by wire transfer in immediately available funds at the
Administrative Agent’s Principal Office not later than 1:00 p.m. Local Time for
Eurocurrency Rate Loans and 3:00 p.m. Local Time for Base Rate Loans on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.01 or 4.02 and,
in the case of a Credit Extension under the Revolving Facility after the
Revolver Closing Date, Section 4.03, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower
maintained with the Administrative Agent with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied first, to the
payment in full of any such L/C Borrowings and second, to the Borrower as
provided above.

 



- 66 -

 

 

(c)                 Except as otherwise provided herein, a Eurocurrency Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurocurrency Rate Loan unless the Borrower pays the amount due, if any,
under Section 3.04 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that (i)
no Loans may be converted to or continued as Eurocurrency Rate Loans and (ii)
unless repaid, each Eurocurrency Rate Loan denominated in Dollars shall be
converted to a Base Rate Loan at the end of the Interest Period applicable
thereto.

 

(d)                The Administrative Agent shall promptly notify the Borrower
and the Appropriate Lenders of the interest rate applicable to any Interest
Period for Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

 

(e)                 Anything in clauses (a) through (d) above to the contrary
notwithstanding, after giving effect to all Term Borrowings and Revolving Credit
Borrowings, all conversions of Term Loans and Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans and Revolving Credit
Loans as the same Type, there shall not be more than twenty (20) Interest
Periods in effect at any time for all Borrowings of Eurocurrency Rate Loans plus
up to three (3) additional Interest Periods in respect of each Incremental
Facility.

 

(f)                  The failure of any Lender to make the Loan to be made by it
as part of any Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

 

(g)                For the avoidance of doubt, no conversion or continuation of
any Loan pursuant to this Section shall affect the currency in which such Loan
is denominated prior to any such conversion or continuation and each such Loan
shall remain outstanding denominated in the currency originally issued.

 

SECTION 2.03            Letters of Credit.

 

(a)                 The Letter of Credit Commitments.

 

(i)                  Subject to Section 10.24(e) and the other terms and
conditions set forth herein, (1) each L/C Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders under the Revolving Credit Facility
set forth in this Section 2.03, (x) from time to time on any Business Day
following the Revolver Closing Date during the Availability Period for the
Revolving Credit Facility, to issue Letters of Credit for the account of the
Borrower (provided that any Letter of Credit may be for the account of any
Subsidiary of the Borrower; provided, further that the Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries,
and the Borrower hereby irrevocably agrees to be bound jointly and severally to
reimburse the applicable L/C Issuer for amounts drawn on any Letter of Credit
issued for the account of any Subsidiary) and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (y) to
honor drafts under the Letters of Credit and (2) the Revolving Credit Lenders
under the Revolving Credit Facility severally agree to participate in Letters of
Credit issued pursuant to this Section 2.03; provided that no L/C Issuer shall
be obligated to make any L/C Credit Extension with respect to any Letter of
Credit and no Revolving Credit Lender shall be obligated to participate in any
Letter of Credit if immediately after giving effect to such L/C Credit
Extension, (w) the Total Revolving Outstandings would exceed the Revolving
Credit Commitments then in effect, (x) the sum of the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
would exceed such Lender’s Revolving Credit Commitment, (y) the aggregate L/C
Exposure would exceed the Letter of Credit Sublimit or (z) the aggregate L/C
Exposure in respect of Letters of Credit issued by such L/C Issuer would exceed
such L/C Issuer’s L/C Commitment. Letters of Credit shall constitute utilization
of the Revolving Credit Commitments. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. It is hereby
acknowledged and agreed that each of the letters of credit (including the Target
Existing Letters of Credit) described on Schedule 2.03(a) (the “Existing Letters
of Credit”) shall constitute a “Letter of Credit” for all purposes of this
Agreement and shall be deemed issued under this Agreement on the Term Loan
Closing Date.

 



- 67 -

 

 

(ii)             An L/C Issuer shall be under no obligation to issue any Letter
of Credit if:

 

(A)                any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer
from issuing such Letter of Credit, or any Law applicable to such L/C Issuer or
any directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Revolver Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Revolver
Closing Date and which the L/C Issuer in good faith deems material to it;

 

(B)                subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the relevant L/C Issuer has approved such
expiry date;

 

(C)                the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Facility Expiration Date, unless the relevant
L/C Issuer has approved such expiry date (it being understood that the
participations of the Revolving Credit Lenders under the Revolving Credit
Facility in any undrawn Letter of Credit shall in any event terminate on the
Letter of Credit Facility Expiration Date);

 

(D)                in the case of Letters of Credit, if such Letter of Credit is
to be denominated in a currency other than Dollars or an Approved Currency; or

 

(E)                 any Revolving Lender of the applicable Class is at such time
a Defaulting Lender, nor shall any L/C Issuer be under any obligation to extend
or amend existing Letters of Credit, unless such L/C Issuer has entered into
arrangements, including reallocation of such Lender’s Applicable Percentage of
the applicable outstanding L/C Obligations pursuant to Section 2.16 or the
delivery of Cash Collateral, with the Borrower or such Lender to eliminate such
L/C Issuer’s actual or potential L/C Exposure (after giving effect to Section
2.16) with respect to such Lender arising from either the Letter of Credit then
proposed to be issued or such Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential L/C Exposure; or

 

(F)                 the issuance of such Letter of Credit would violate any Laws
binding upon such L/C Issuer or one or more policies of such L/C Issuer
applicable to letters of credit in general;

 

(G)                such Letter of Credit is not a standby letter of credit; or

 

(H)                such Letter of Credit is in an initial amount less than
$10,000.

 

(iii)            An L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(iv)            The aggregate L/C Commitments of all the L/C Issuers shall be
less than or equal to the Letter of Credit Sublimit at all times.

 



- 68 -

 

 

(b)                 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)                  Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower hand delivered or facsimiled (or
transmitted by electronic communication, if arrangements for doing so have been
approved by the L/C Issuer) to the L/C Issuer in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the relevant L/C
Issuer not later than 1:00 p.m., Local Time, at least three (3) Business Days
prior to the proposed issuance date or date of amendment, as the case may be;
or, in each case, such later date and time as the relevant L/C Issuer may agree
in a particular instance in its sole discretion. In the case of a request for
the issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof in Dollars and, in the case of Letters
of Credit denominated in an Alternative Currency, the Approved Currency thereof;
(c) the expiry date thereof; (d) the name and address of the beneficiary
thereof; (e) the documents to be presented by such beneficiary in case of any
drawing thereunder; (f) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (g) such other matters as the
relevant L/C Issuer may reasonably request. If requested by the L/C Issuer, the
Borrower also shall submit a letter of credit application on the L/C Issuer’s
standard form in connection with any request for a Letter of Credit. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the relevant L/C
Issuer may reasonably request.

 

(ii)                 The Borrower shall provide the Administrative Agent with a
copy of any Letter of Credit Application. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Revolving Credit Lender’s Applicable Percentage of the Revolving Credit
Facility times the amount of such Letter of Credit.

 

(iii)                If the Borrower so requests in any applicable Letter of
Credit Application, the relevant L/C Issuer shall agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the relevant L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonextension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the applicable Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Facility Expiration Date; provided that the
relevant L/C Issuer shall not permit any such extension if (A) the relevant L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice on or before the day that is five (5) Business Days before the
Non-extension Notice Date from the Administrative Agent or any Revolving Credit
Lender under the Revolving Credit Facility, as applicable, or the Borrower that
one or more of the applicable conditions specified in Section 4.03 is not then
satisfied.

 

(iv)                Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 



- 69 -

 

 

 

(c)                 Drawings and Reimbursements; Funding of Participations.

 

(i)     Upon receipt from the beneficiary of any Letter of Credit of any
compliant drawing under such Letter of Credit, the relevant L/C Issuer shall
notify promptly the Borrower and the Administrative Agent thereof. On the
Business Day immediately following the Business Day on which the Borrower shall
have received notice of any payment by an L/C Issuer under a Letter of Credit
(or, if the Borrower shall have received such notice later than 1:00 p.m. Local
Time on any Business Day, on the second succeeding Business Day) (such date of
payment, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing (which
reimbursement, in the case of a Letter of Credit denominated in an Alternative
Currency, shall be in such Alternative Currency). If the Borrower fails to so
reimburse such L/C Issuer on the Honor Date (or if any such reimbursement
payment is required to be refunded to the Borrower for any reason), then the
Administrative Agent shall promptly notify the applicable L/C Issuer and each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s
Applicable Percentage thereof. In the event that the Borrower does not reimburse
the L/C Issuer on the Business Day following the date it receives notice of the
Honor Date (or, if the Borrower shall have received such notice later than 1:00
p.m. Local Time on any Business Day, on the second succeeding Business Day), the
Borrower shall be deemed to have requested, for the account of the Borrower, a
Revolving Credit Borrowing of Base Rate Loans (in the case of any Unreimbursed
Amount in respect of a Letter of Credit denominated in Dollars) or Eurocurrency
Rate Loans with a period of one month (in the case of any Unreimbursed Amount in
respect of a Letter of Credit denominated in an Alternative Currency which
Eurocurrency Rate Loans shall be in the same Alternative Currency in which the
relevant Letter of Credit is denominated) to be disbursed on such date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
or Eurocurrency Rate Loans, as applicable, nor the conditions set forth in
Section 4.03, but subject to the amount of the unutilized portion of the
relevant Revolving Credit Commitments in respect of the Revolving Credit
Facility. For the avoidance of doubt, if any drawing occurs under a Letter of
Credit and such drawing is not reimbursed on the same day as the day on which it
is paid, such drawing shall, without duplication, accrue interest at the rate
applicable to Base Rate Loans or Eurocurrency Rate Loans, as applicable, under
the Revolving Credit Facility until the date of reimbursement.

 

(ii)     Each Revolving Credit Lender of the applicable Class (including any
such Lender acting as an L/C Issuer) shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the relevant L/C Issuer at the Administrative Agent’s Principal Office for
payments in an amount equal to its Applicable Percentage of any Unreimbursed
Amount in respect of a relevant Letter of Credit not later than 1:00 p.m., Local
Time, on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan (or, in the case of any Unreimbursed Amount in respect of a Letter of
Credit denominated in an Alternative Currency, a Eurocurrency Rate Loan with an
interest period of one month denominated in such Alternative Currency) to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant L/C Issuer in accordance with the instructions provided
to the Administrative Agent by such L/C Issuer (which instructions may include
standing payment instructions, which may be updated from time to time by such
L/C Issuer, provided that, unless the Administrative Agent shall otherwise
agree, any such update shall not take effect until the Business Day immediately
following the date on which such update is provided to the Administrative
Agent).

 

(iii)     With respect to any Unreimbursed Amount in respect of a Letter of
Credit that is not fully refinanced by a Revolving Credit Borrowing for any
reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in Dollars (with respect to a Dollar denominated Letter
of Credit) or in Alternative Currency (with respective to an Alternative
Currency denominated Letter of Credit), in each case in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate then applicable to Base Rate Loans under the Revolving Credit
Facility or Eurocurrency Rate Loans with an interest period of one month under
the Revolving Credit Facility, as applicable. In such event, each Revolving
Credit Lender’s payment under the Revolving Credit Facility to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 



- 70 -

 

 

(iv)     Until each Revolving Credit Lender under the Revolving Credit Facility
funds its Revolving Credit Loan under the Revolving Credit Facility or relevant
L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any relevant Letter of Credit, interest in
respect of such Revolving Credit Lender’s Applicable Percentage of such amount
shall be solely for the account of the relevant L/C Issuer.

 

(v)     Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or relevant L/C Advances to reimburse an L/C Issuer for amounts drawn under
relevant Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing, and shall survive the payment in full of the
Obligations and the termination of this Agreement. No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any relevant Letter of Credit, together with interest as provided
herein.

 

(vi)     If any Revolving Credit Lender under the Revolving Credit Facility
fails to make available to the Administrative Agent for the account of the
relevant L/C Issuer any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at the
Overnight Rate. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender under the Revolving Credit Facility (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent demonstrable error.

 

(vii)     If, at any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender under the
Revolving Credit Facility such Lender’s L/C Advance in respect of such payment
in accordance with this Section 2.03(c), the Administrative Agent receives for
the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to each
Revolving Credit Lender under the Revolving Credit Facility its Applicable
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

 

(viii)     If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender of the applicable Class shall pay to the Administrative Agent for
the account of such L/C Issuer its Applicable Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate.

 

(d)       Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)              any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;

 

(ii)             the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 



- 71 -

 

 

(iii)            any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(iv)           any payment by the relevant L/C Issuer under such Letter of
Credit against presentation of a document that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v)            any exchange, release or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Loan Obligations of any Loan Party in
respect of such Letter of Credit; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by such L/C Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision) when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.

 

(e)                 Role of L/C Issuers. Each Lender and the Borrower agrees
that, in paying any drawing under a Letter of Credit, the relevant L/C Issuer
shall not have any responsibility to obtain any document (other than any
documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. None of the L/C Issuers, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders or the Required Revolving Credit Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable decision); or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
this Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower caused by such L/C Issuer’s willful misconduct or gross negligence or
such L/C Issuer’s willful or grossly negligent failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of documents strictly
complying with the terms and conditions of a Letter of Credit (in each case, as
determined by a court of competent jurisdiction in a final non-appealable
decision). In furtherance and not in limitation of the foregoing, each L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 



- 72 -

 

 

(f)                  Cash Collateral. In addition to any other provision under
this Agreement requiring Cash Collateral to be provided, (i) if the relevant L/C
Issuer has honored any full or partial drawing under any Letter of Credit and
such drawing has resulted in an L/C Borrowing for reasons other than the failure
of a Revolving Credit Lender to fulfill its obligations under clause (c)(ii)
above, (ii) if, as of the Letter of Credit Facility Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) if any Event of Default
occurs and is continuing and the Administrative Agent or the Required Revolving
Credit Lenders or the Required Lenders, as applicable, require the Borrower to
Cash Collateralize the L/C Obligations pursuant to Section 8.02(c) or (iv) an
Event of Default set forth under Section 8.01(f) or (g) occurs and is
continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
plus any accrued or unpaid fees thereon determined as of the date such Cash
Collateral is provided).

 

The Borrower hereby grants to the Administrative Agent, for the benefit of the
L/C Issuers and the Revolving Credit Lenders under the Revolving Credit
Facility, a security interest in all such cash, deposit accounts, Cash
Collateral Account and all balances therein and all proceeds of the foregoing
that secure any of its L/C Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Interest or profits, if any, on such investments shall
accumulate in such account for the benefit of the Borrower. Cash Collateral
shall be maintained in accounts satisfactory to the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Revolving Credit
Lenders under the Revolving Credit Facility and may be invested in readily
available Cash Equivalents at its sole discretion. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the L/C Exposure, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts specified by the Administrative
Agent, an amount equal to the excess of (a) such L/C Exposure over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the L/C Exposure plus costs incidental thereto
and so long as no other Event of Default has occurred and is continuing, the
excess shall be refunded to the Borrower. If such Event of Default is cured or
waived and no other Event of Default is then occurring and continuing, the
amount of any Cash Collateral (including any accrued interest thereon) shall be
refunded to the Borrower.

 

(g)                Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent in Dollars for the account of each Revolving Credit Lender
under the Revolving Credit Facility in accordance with its Applicable
Percentage, a relevant Letter of Credit fee for each relevant Letter of Credit
issued on its behalf pursuant to this Agreement equal to the product of (i) the
Applicable Rate for relevant Letter of Credit fees and (ii) the daily maximum
amount then available to be drawn under such Letter of Credit. Such letter of
credit fees shall be computed on a quarterly basis in arrears. Such Letter of
Credit fees shall be due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Facility Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(h)                Fronting Fee and Documentary and Processing Charges Payable
to L/C Issuers. The Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee (a “Fronting Fee”) in Dollars with respect to each Letter
of Credit issued by such L/C Issuer in an amount to be agreed between the
Borrower and such L/C Issuer (but in any case, not to exceed 0.125% per annum)
of the daily maximum amount then available to be drawn under such Letter of
Credit, subject to a minimum Fronting Fee of $500 for each Letter of Credit.
Such Fronting Fees shall be computed on a quarterly basis in arrears. Such
Fronting Fees shall be due and payable on the tenth Business Day (or in the case
of Letters of Credit issued by Credit Suisse AG, Cayman Islands Branch, or any
of its Affiliates, the first Business Day) after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Facility Expiration
Date and thereafter on demand. In addition, the Borrower shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within
ten (10) Business Days of demand and are nonrefundable.

 



- 73 -

 

 

(i)                  Conflict with Letter of Credit Application. Notwithstanding
anything else to the contrary in any Letter of Credit Application, in the event
of any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

 

(j)                  Addition of an L/C Issuer. A Revolving Credit Lender (or
any of its Subsidiaries or affiliates) under the Revolving Credit Facility may
become an additional L/C Issuer hereunder pursuant to a written agreement among
the Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

 

(k)                Applicability of ISP and UCP. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit) the
rules of the ISP shall be stated therein and apply to each Letter of Credit.

 

(l)                  Indemnification of L/C Issuers. To the extent not
indemnified by the Borrower or any other Loan Party pursuant to Section 10.05,
the Revolving Credit Lenders hereby agree to indemnify each L/C Issuer for all
Indemnified Liabilities, subject to the terms and limitations set forth in
Section 10.05. Notwithstanding the foregoing, no L/C Issuer shall be responsible
to the Borrower for, and no L/C Issuer’s rights and remedies against the
Borrower shall be impaired by, any action or inaction of such L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the applicable L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade (BAFT), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

 

SECTION 2.04            [Reserved].

 

SECTION 2.05            Prepayments.

 

(a)                 Optional Prepayments.

 

(i)     The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay any Borrowing of any Class in whole or
in part without premium or penalty (except as set forth in Section
2.05(a)(iii)); provided that (1) such notice must be received by the
Administrative Agent not later than 1:00 p.m., Local Time (A) three (3) Business
Days prior to any date of prepayment of Eurocurrency Rate Loans and (B) on the
date of prepayment of Base Rate Loans and (2) any prepayment of Loans shall be
in a principal amount of the Borrowing Minimum or a whole multiple of the
Borrowing Multiple in excess thereof or, in each case, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.04. Each
prepayment of the Loans pursuant to this Section 2.05(a) shall be applied as
directed by the Borrower (it being understood and agreed that if the Borrower
does not so direct at the time of such prepayment, such prepayment shall be
applied to prepay the Term Loans on a pro rata basis across Classes and pro rata
among Lenders within each Class in accordance with the respective outstanding
principal amounts thereof (which prepayments shall be applied to against the
scheduled repayments of Term Loans of the relevant Class under Section 2.07 in
direct order of maturity)) and shall be paid to the Appropriate Lenders in
accordance with their respective Applicable Percentages.

 

(ii)     Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a) if such
prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.

 



- 74 -

 

 

(iii)     In the event that, on or prior to the date that is six (6) months
after the Term Loan Closing Date, the Borrower (i) makes any prepayment of Term
B Loans in connection with any Repricing Event or (ii) effects any amendment of
this Agreement resulting in a Repricing Event, the Borrower shall pay or cause
to be paid to the Administrative Agent, for the ratable account of each of the
applicable Term B Lenders, (x) in the case of clause (i), a prepayment premium
of 1.00% of the amount of the Term B Loans being prepaid and (y) in the case of
clause (ii), an amount equal to 1.00% of the aggregate amount of the applicable
Term B Loans outstanding immediately prior to such amendment.

 

(b)                Mandatory Prepayments.

 

(i)     To the extent the Term Loan Closing Date has occurred, within five (5)
Business Days after financial statements have been delivered pursuant to Section
6.01(a) and the related Compliance Certificate has been delivered pursuant to
Section 6.02(a) for the relevant Excess Cash Flow Period, the Borrower shall
cause to be prepaid an aggregate principal amount of Term Loans equal to (A) the
Excess Cash Flow Percentage of Excess Cash Flow, if any, for the Excess Cash
Flow Period covered by such financial statements, minus (B) the sum of

 

(1) without duplication of amounts deducted pursuant to clause (b)(iii) or
(b)(ix) of the definition of Excess Cash Flow, all voluntary prepayments of Term
Loans and any other prepayments of Incremental Equivalent Debt and/or other
Indebtedness secured by Liens on the Collateral on a pari passu basis or senior
basis to the Liens on the Collateral securing the Term B Loans (including in
connection with debt buybacks made by the Borrower in an amount equal to the
discounted amount actually paid in respect thereof pursuant to Section 2.05(d),
Section 10.07 and/or otherwise, and/or application of any “yank-a-bank”
provisions), plus

 

(2) without duplication of amounts deducted pursuant to clause (b)(iii) or
(b)(ix) of the definition of Excess Cash Flow, all voluntary prepayments of
Revolving Credit Loans to the extent the applicable Revolving Credit Commitments
are permanently reduced by the amount of such payments or any voluntary
prepayments of revolving loans or other revolving Indebtedness constituting
Incremental Equivalent Debt or an Additional Revolving Credit Commitment secured
by Liens on the Collateral on a pari passu basis or senior basis to the Liens on
the Collateral securing the Revolving Credit Loans to the extent the applicable
commitments are permanently reduced by the amount of such payments, plus

 

(3) without duplication of amounts deducted pursuant to clauses (b)(ii) or
(b)(x) of the definition of Excess Cash Flow, the amount of cash consideration
paid by the Borrower and its Restricted Subsidiaries in connection with Capital
Expenditures, plus

 

(4) without duplication of amounts deducted pursuant to clauses (b)(vii) or
(b)(xi) of the definition of Excess Cash Flow, the amount of cash consideration
paid by the Borrower and its Restricted Subsidiaries in connection with
Investments permitted by Section 7.02 (other than pursuant to Section 7.02(a),
(d) or (f)), plus

 

in each case of this Clause (B), during such Excess Cash Flow Period or after
the end of such Excess Cash Flow Period and prior to the prepayment date in
clause (b)(i) (any such transaction made following the fiscal year end but prior
to the making of such prepayment date, an “After Year-End Transaction”), and to
the extent such prepayments, expenditures, Investments, Capital Expenditures or
acquisitions are not funded with the proceeds of Indebtedness constituting
Funded Debt (other than Indebtedness under a revolving facility) or any Cure
Amount (such amount, as may be further reduced by applicable of clause (x) of
the proviso hereto, the “Applicable ECF Proceeds”); provided that (x) to the
extent the voluntary prepayments pursuant to clause (B) would reduce the
Applicable ECF Proceeds to an amount less than $0, such excess voluntary
prepayments may be credited against the Excess Cash Flow Percentage of Excess
Cash Flow dollar-for-dollar for the immediately subsequent Excess Cash Flow
Period, when taken together with the amounts of any other prepayments required
for such Excess Cash Flow Period, (y) if at the time that any such prepayment
would be required, the Borrower is required to offer to repurchase any
Indebtedness outstanding at such time that is secured by a Lien on the
Collateral ranking pari passu with the Lien securing the Term B Loans (such
Indebtedness, “Other Pari Indebtedness”) pursuant to the terms of the
documentation governing such Indebtedness with the Excess Cash Flow, then the
Borrower, at its election, may apply the Applicable ECF Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term Loans and Other Pari Indebtedness at such time) and the remaining
Excess Cash Flow to the prepayment of such Other Pari Indebtedness and (z)
prepayments under this Section 2.05(b) shall only be required if the Applicable
ECF Proceeds are in excess of the Excess Cash Flow Threshold and solely to the
amount of such Applicable ECF Proceeds in excess thereof; provided, that to the
extent so elected by the Borrower, following the consummation of any After
Year-End Transaction, (1) the First Lien Leverage Ratio shall be recalculated
giving Pro Forma Effect to such After Year-End Transaction as if the transaction
was consummated during the fiscal year of the applicable Excess Cash Flow
prepayment and the Excess Cash Flow Percentage for purposes of making such
Excess Cash Flow prepayment shall be determined by reference to such
recalculated First Lien Leverage Ratio and (2) such After Year-End Transaction
shall not be applied to the calculation of the First Lien Leverage Ratio in
connection with the determination of the Excess Cash Flow Percentage for
purposes of any subsequent Excess Cash Flow prepayment.

 



- 75 -

 

 

(ii)     (A) Subject to Section 2.05(b)(ii)(B), if following the Term Loan
Closing Date (x) the Borrower or any of its Restricted Subsidiaries makes any
Prepayment Asset Sale, or (y) any Casualty Event occurs, which in the aggregate
results in the realization or receipt by the Borrower or such Restricted
Subsidiary of Net Cash Proceeds, the Borrower shall make a prepayment, in
accordance with Section 2.05(b)(ii)(C), of an aggregate principal amount of Term
Loans equal to the Asset Sale Percentage of such excess Net Cash Proceeds
realized or received (the “Applicable Asset Sale Proceeds”); provided that (1)
no such prepayment shall be required pursuant to this Section 2.05(b)(ii)(A)
with respect to such portion of such Net Cash Proceeds that the Borrower shall
have, on or prior to such date, given written notice to the Administrative Agent
of its intent to utilize in accordance with Section 2.05(b)(ii)(B) and (2) if at
the time that any such prepayment would be required, the Borrower is required to
offer to repurchase any Other Pari Indebtedness, then the Borrower, at its
election, may apply the Applicable Asset Sale Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Pari Indebtedness at such time) and the remaining Net Cash
Proceeds so received to the prepayment of such Other Pari Indebtedness.

 

(B)       With respect to any Net Cash Proceeds realized or received with
respect to any Disposition (other than any Disposition specifically excluded
from the application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the
option of the Borrower, the Borrower may reinvest an amount equal to all or any
portion of such Net Cash Proceeds in assets useful for its business (other than
working capital, except for short term capital assets) and in Permitted
Acquisitions and other similar Investments not prohibited hereunder and capital
expenditures, in each case, within (x) twelve (12) months following receipt of
such Net Cash Proceeds or (y) if the Borrower enters into a legally binding
commitment to reinvest such Net Cash Proceeds in assets useful for its business
within twelve (12) months following receipt thereof, one hundred eighty (180)
days after the twelve (12) month period that follows receipt of such Net Cash
Proceeds; provided that if any Net Cash Proceeds are not so reinvested by the
deadline specified in clause (x) or (y) above, as applicable, or if any such Net
Cash Proceeds are no longer intended to be or cannot be so reinvested, any such
Net Cash Proceeds shall be applied, in accordance with Section 2.05(b)(ii)(C),
to the prepayment of the Term Loans as set forth in this Section 2.05.

 

(C)       On each occasion that the Borrower must make a prepayment of the Term
Loans pursuant to this Section 2.05(b)(ii), the Borrower shall, within five (5)
Business Days after the date of realization or receipt of such Net Cash Proceeds
in the minimum amount specified above (or, in the case of prepayments required
pursuant to Section 2.05(b)(ii)(B), within five (5) Business Days of the
deadline specified in clause (x) or (y) thereof, as applicable, or of the date
the Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested, as the case may be), make a
prepayment, in accordance with Section 2.05(b)(v) below, of the principal amount
of Term Loans to the extent required by, and subject to the qualifications of,
Section 2.05(b)(ii)(A).

 

(iii)     If the Borrower or any of its Restricted Subsidiaries incurs or issues
any (A) Refinancing Term Loans, (B) Indebtedness pursuant to Section 7.03(w)
incurred to repay Term Loans or (C) Indebtedness not expressly permitted to be
incurred or issued pursuant to Section 7.03, the Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans equal to 100% of all Net
Cash Proceeds received therefrom on or prior to the date which is five (5)
Business Days after the receipt of such Net Cash Proceeds. If the Borrower
obtains any (A) Refinancing Revolving Credit Commitments or (B) Indebtedness
pursuant to Section 7.03(w) incurred to replace Revolving Credit Commitments,
the Borrower shall, concurrently with the receipt thereof, terminate Revolving
Credit Commitments in an equivalent amount pursuant to Section 2.06.

 

(iv)     Each prepayment of Term Loans pursuant to this Section 2.05(b) shall
be, unless otherwise specified by the Borrower, applied to the installments
thereof in direct order of maturity; provided that any mandatory prepayment
pursuant to Section 2.05 shall be applied to the Term B Loans on a pro rata
basis in accordance with the terms hereof and, except to the extent required
pursuant to the applicable Incremental Facility Amendment or Extension Offer
with respect to any applicable Class of Incremental Term Loans or Extended Term
Loans, any prepayment of any Term Loans pursuant to this Section 2.05(c) may be
applied to any Class of Term Loans as directed by the Borrower, which prepayment
may not be directed towards a later maturing Class of Term Loans without at
least a pro rata repayment of any earlier maturity Class of Term Loans. Each
such prepayment of any Class of Term Loans shall be paid to the Lenders in
accordance with their respective Applicable Percentages subject to clause (v) of
this Section 2.05(b).

 



- 76 -

 

 

(v)     The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
and (ii) of this Section 2.05(b) prior to 1:00 p.m. Local Time at least five (5)
Business Days on the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Borrower’s prepayment notice and of
such Appropriate Lender’s Applicable Percentage of the prepayment with respect
to any Class of Term Loans. Each Appropriate Lender may reject all or a portion
of its Applicable Percentage of any mandatory prepayment (such declined amounts,
the “Declined Proceeds”) of Term Loans required to be made pursuant to clause
(i) or (ii) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. Local Time three (3) Business Days after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory prepayment of Term Loans to be rejected by such Lender. If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above or such Rejection Notice fails to specify the principal
amount of the Term Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory repayment of Term Loans. Any
Declined Proceeds shall be retained by the Borrower (“Retained Declined
Proceeds”).

 

(vi)     Notwithstanding any other provision of this Section 2.05(b), (i) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a
Restricted Subsidiary otherwise giving rise to a prepayment pursuant to
Section 2.05(b)(ii) (a “Restricted Disposition”), the Net Cash Proceeds of any
Casualty Event of a Restricted Subsidiary that is a Foreign Subsidiary (a
“Restricted Casualty Event”), or Excess Cash Flow, in each case would be
prohibited or delayed by applicable local law from being repatriated to the
United States, the realization or receipt of the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be used to
repay Term Loans at the times provided in Section 2.05(b)(i) (after determining
the amount of Excess Cash Flow required to be used to prepay Term Loans,
assuming such amounts are included in the calculation of Excess Cash Flow), or
the Borrower shall not be required to make a prepayment at the time provided in
Section 2.05(b)(ii) (after determining the amount of Net Cash Proceeds are
available from Dispositions), as the case may be, for so long, but only so long,
as the applicable local law will not permit repatriation to the United States
(the Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all commercially reasonable actions available under the applicable
local law to permit such repatriation), and once repatriation of any of such
affected Net Cash Proceeds or Excess Cash Flow is permitted under the applicable
local law, an amount equal to such Net Cash Proceeds or Excess Cash Flow
permitted to be repatriated (net of additional taxes payable or reserved against
as a result thereof) will be promptly (and in any event not later than three (3)
Business Days after such repatriation is permitted) taken into account in
measuring the Borrower’s obligation to repay the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein and (ii) to the extent that the
Borrower has reasonably determined in good faith (as set forth in a written
notice delivered to the Administrative Agent) that repatriation of any or all of
the Net Cash Proceeds of any Restricted Disposition or any Restricted Casualty
Event or Excess Cash Flow could reasonably be expected to have an adverse tax
consequence (taking into account any foreign tax credit or benefit received in
connection with such repatriation) with respect to such Net Cash Proceeds or
Excess Cash Flow, the amount of the Net Cash Proceeds or Excess Cash Flow so
affected shall not be taken into account in measuring the Borrower’s obligation
to repay Term Loans pursuant to this Section 2.05(b); provided that, to the
extent the situations specified in clauses (i) and/or (ii) are in effect for a
period of more than 365 days, the Borrower’s obligations to repay any Term Loans
pursuant to Sections 2.05(b)(i) and 2.05(b)(ii) shall expire and no longer be in
effect after the expiration of such 365 day period.

 

(vii)     If for any reason the aggregate Revolving Credit Exposure of all
Lenders under any Revolving Credit Facility at any time exceeds the aggregate
Revolving Credit Commitments under such Revolving Credit Facility then in
effect, the Borrower shall promptly prepay or cause to be promptly prepaid
Revolving Credit Loans under such Revolving Credit Facility and/or Cash
Collateralize the L/C Obligations under such Revolving Credit Facility in an
aggregate amount equal to such excess; provided that the Borrower shall not be
required to Cash Collateralize the L/C Obligations under such Revolving Credit
Facility pursuant to this Section 2.05(b)(vii) unless after the prepayment in
full of the Revolving Credit Loans under such Revolving Credit Facility the
aggregate Revolving Credit Exposures under such Revolving Credit Facility exceed
the aggregate Revolving Credit Commitments under such Revolving Credit Facility.

 



- 77 -

 

 

(c)                 Interest, Funding Losses, Etc. All prepayments under this
Section 2.05 shall be accompanied by all accrued interest thereon in the
currency in which such Loan is denominated, together with, in the case of any
such prepayment of a Eurocurrency Rate Loan on a date other than the last day of
an Interest Period therefor, any amounts owing in respect of such Eurocurrency
Rate Loan pursuant to Section 3.04.

 

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit with the Administrative Agent in the currency in which
such Loan is denominated the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account hereunder until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Such deposit shall constitute cash collateral
for the Eurocurrency Rate Loans to be so prepaid, provided that the Borrower may
at any time direct that such deposit be applied to make the applicable payment
required pursuant to this Section 2.05.

 

(d)                Discounted Voluntary Prepayments.

 

(i)     Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrower shall have the
right at any time and from time to time to prepay one or more Classes of Term
Loans to the Lenders at a discount to the par value of such Loans and on a non
pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.05(d); provided that (A) no proceeds from
Revolving Credit Loans shall be used to consummate any such Discounted Voluntary
Prepayment, (B) any Discounted Voluntary Prepayment shall be offered to all Term
Lenders of such Class on a pro rata basis, and (C) the Borrower shall deliver to
the Administrative Agent, together with each Discounted Prepayment Option
Notice, a certificate of a Responsible Officer of the Borrower (1) stating that
no Event of Default has occurred and is continuing or would result from the
Discounted Voluntary Prepayment, (2) stating that each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.05(d) has been
satisfied and (3) specifying the aggregate principal amount of Term Loans of any
Class offered to be prepaid pursuant to such Discounted Voluntary Prepayment.

 

(ii)     To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit H hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans of one or more
specified Classes in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Loans as specified below. The Proposed
Discounted Prepayment Amount of any Loans shall not be less than $5,000,000. The
Discounted Prepayment Option Notice shall further specify with respect to the
proposed Discounted Voluntary Prepayment (A) the Proposed Discounted Prepayment
Amount for Loans to be prepaid, (B) a discount range (which may be a single
percentage) selected by the Borrower with respect to such proposed Discounted
Voluntary Prepayment equal to a percentage of par of the principal amount of the
Loans to be prepaid (the “Discount Range”), and (C) the date by which Lenders
are required to indicate their election to participate in such proposed
Discounted Voluntary Prepayment, which shall be at least five Business Days from
and including the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

 



- 78 -

 

 

(iii)     Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof. On or
prior to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit I hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Term Loans to be prepaid held by such Lender with respect to which such Lender
is willing to permit a Discounted Voluntary Prepayment at the Acceptable
Discount (“Offered Loans”). Based on the Acceptable Discounts and principal
amounts of the Term Loans to be prepaid specified by the Lenders in the
applicable Lender Participation Notice, the Administrative Agent, in
consultation with the Borrower, shall determine the applicable discount for such
Term Loans to be prepaid (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Borrower if the Borrower has
selected a single percentage pursuant to Section 2.05(d)(ii)) for the Discounted
Voluntary Prepayment or (B) otherwise, the highest Acceptable Discount at which
the Borrower can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the Outstanding Amount of Offered Loans commencing with
the Offered Loans with the highest Acceptable Discount); provided, however, that
in the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans.
Any Lender with outstanding Term Loans to be prepaid whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.

 

(iv)     The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans to be prepaid (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is
equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

 

(v)     Each Discounted Voluntary Prepayment shall be made within five (5)
Business Days of the Acceptance Date (or such later date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 3.04), upon irrevocable
notice substantially in the form of Exhibit J hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 1:00 p.m., Local Time, three (3) Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by
the Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. The par principal amount
of each Discounted Voluntary Prepayment of a Term Loan shall be applied ratably
to reduce the remaining installments of such Class of Term Loans (as
applicable).

 

(vi)     To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(d)(ii) above) established
by the Administrative Agent and the Borrower, each acting reasonably.

 

(vii)     Prior to the delivery of a Discounted Voluntary Prepayment Notice, (A)
upon written notice to the Administrative Agent, the Borrower may withdraw or
modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.

 



- 79 -

 

 

(viii)     Nothing in this Section 2.05(d) shall require the Borrower to
undertake any Discounted Voluntary Prepayment.

 

(ix)     Notwithstanding anything herein to the contrary, the Administrative
Agent shall be under no obligation to act as manager for any Discounted
Voluntary Prepayment and to the extent the Administrative Agent shall choose not
to act as manager for any Discounted Voluntary Prepayment, each reference in
this Section 2.05(d) to “Administrative Agent” shall be deemed to mean and be a
reference to the Person that has been appointed by the Borrower and has agreed
to act as the manager for such Discounted Voluntary Prepayment.

 

SECTION 2.06            Termination or Reduction of Commitments.

 

(a)                 Optional. The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class; provided
that (i) any such notice shall be received by the Administrative Agent three (3)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $100,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce, (A) the Revolving Credit Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Credit Commitments or (B) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of all L/C Obligations would exceed the Letter of Credit Sublimit;
provided, further, that, upon any such partial reduction of the Letter of Credit
Sublimit, unless the Borrower, the Administrative Agent and the relevant L/C
Issuer otherwise agree, the commitment of each L/C Issuer to issue Letters of
Credit will be reduced proportionately by the amount of such reduction. The
amount of any such Commitment reduction shall not be applied to the Letter of
Credit Sublimit unless, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit exceeds the amount of the Revolving Credit
Facility, in which case such sublimit shall be automatically reduced by the
amount of such excess. Notwithstanding the foregoing, the Borrower may rescind
or postpone any notice of termination of the Commitments if such termination
would have resulted from a refinancing, which refinancing shall not be
consummated or otherwise shall be delayed.

 

(b)                Mandatory. The Term B Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Term
Lender’s Term Loans pursuant to Section 2.01(a). The Revolving Credit
Commitments shall terminate on the Maturity Date therefor. The Extended
Revolving Credit Commitments and any Additional Revolving Credit Commitments
shall terminate on the respective maturity dates applicable thereto.

 

(c)                 Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused Commitments of any Class under this Section 2.06. Upon any
reduction of unused Commitments of any Class, the Commitment of each Lender of
such Class shall be reduced by such Lender’s Applicable Percentage of the amount
by which such Commitments are reduced (other than the termination of the
Commitment of any Lender as provided in Section 3.06). All Commitment Fees
accrued until the effective date of any termination of the Revolving Credit
Commitments shall be paid on the effective date of such termination.

 

SECTION 2.07            Repayment of Loans.

 

(a)                 Term Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the relevant Term Lenders holding Term B Loans
in Dollars (i) on the last Business Day of each March, June, September and
December, commencing with the first such date to occur for the second full
fiscal quarter after the Term Loan Closing Date, an aggregate amount equal to
0.25% of the initial aggregate principal amount of all Term B Loans made on the
Term Loan Closing Date and (ii) on the Maturity Date for the Term B Loans, the
aggregate principal amount of all Term B Loans outstanding on such date;
provided that payments required by Section 2.07(a)(i) above shall be reduced as
a result of the application of prepayments in accordance with Section 2.05. In
the event any Incremental Term Loans or Extended Term Loans are made, such
Incremental Term Loans or Extended Term Loans, as applicable, shall be repaid by
the Borrower in the amounts and on the dates set forth in the definitive
documentation with respect thereto and on the applicable Maturity Date thereof.

 



- 80 -

 

 

(b)                Revolving Credit Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for each Revolving Credit Facility the principal amount of each of
its Revolving Credit Loans outstanding on such date under such Revolving Credit
Facility.

 

SECTION 2.08            Interest.

 

(a)                 Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)                The Borrower shall pay interest on past due amounts under
this Agreement at a fluctuating interest rate per annum at all times equal to
the Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand to the fullest extent permitted by and
subject to applicable Laws, including in relation to any required additional
agreements.

 

(c)                 Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

SECTION 2.09            Fees. In addition to certain fees described in Sections
2.03(g) and (h):

 

(a)                 Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender under the Revolving Credit
Facility in accordance with its Applicable Percentage, a commitment fee (the
“Commitment Fee”) in Dollars equal to 0.20% per annum on the average daily
amount by which the Revolving Credit Commitment of such Revolving Credit Lender
under the Revolving Credit Facility exceeds the Revolving Credit Exposure of
such Lender under the Revolving Credit Facility. The Commitment Fee for the
Revolving Credit Facility shall accrue at all times from the Revolver Closing
Date until the Maturity Date for the Revolving Credit Facility, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur for the first full fiscal quarter after the Revolver Closing Date, and on
the Maturity Date for the Revolving Credit Facility. The Commitment Fee shall be
calculated quarterly in arrears.

 

(b)                Other Fees. The Borrower shall pay to the Agents such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

 

SECTION 2.10            Computation of Interest and Fees. All computations of
interest for Base Rate Loans shall be made on the basis of a year of three
hundred sixty-five (365) days or three hundred sixty-six (366) days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a three hundred sixty (360) day year and actual
days elapsed. Interest shall accrue on each Loan for the day on which such Loan
is made, and shall not accrue on such Loan, or any portion thereof, for the day
on which such Loan or such portion is paid; provided that any such Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error. For the purposes of the Interest Act (Canada)
and disclosure thereunder, whenever any interest or any fee to be paid hereunder
or in connection herewith is to be calculated on the basis of a 360-day or
365-day year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
360 or 365, as applicable. The rates of interest under this Agreement are
nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.

 



- 81 -

 

 

SECTION 2.11            Evidence of Indebtedness.

 

(a)                 The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by one or more
entries in the Register. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the Loan
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the Register, the Register shall be conclusive in
the absence of demonstrable error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender or its
registered assigns, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)                In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit. In the event of any
conflict between the Register and the accounts and records of any Lender in
respect of such matters, the Register shall be conclusive in the absence of
demonstrable error.

 

SECTION 2.12            Payments Generally.

 

(a)                 All payments by the Borrower of principal, interest, fees
and other Obligations shall be made (i) with respect to the Term B Loans in
Dollars, and (ii) with respect to the Revolving Credit Commitments and Letters
of Credit, in the applicable Approved Currency in which such Obligations are
denominated, without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office and in immediately available funds not
later than 2:00 p.m., Local Time, on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Applicable Lending
Office. All payments received by the Administrative Agent after 2:00 p.m., Local
Time, shall (in the sole discretion of the Administrative Agent) be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Other than as specified herein, all payments under
each Loan Document of principal or interest in respect of any Loan (or of any
breakage indemnity in respect of any Loan) shall be made in Dollars.

 

(b)                If any payment to be made by the Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be; provided that, if such extension would
cause payment of interest on or principal of Eurocurrency Rate Loans to be made
in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

 

(c)                 Unless the Borrower or any Lender has notified the
Administrative Agent, prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that the Borrower or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrower or such Lender, as the case may be, has timely made such
payment on such date in accordance with Section 2.02 and may (but shall not be
so required to), in reliance thereon, make available a corresponding amount to
the Person entitled thereto. If and to the extent that such payment was not in
fact made to the Administrative Agent in immediately available funds, then

 

(i)              if the Borrower failed to make such payment, then each of the
applicable Lenders severally agree to pay to the Administrative Agent forthwith
on demand the portion of such assumed payment that was made available to such
Lenders in immediately available funds, together with interest thereon in
respect of each day from and including the date such amount was made available
by the Administrative Agent to such Lenders to the date such amount is repaid to
the Administrative Agent in immediately available funds at the Overnight Rate
plus, to the extent reasonably requested in writing by the Administrative Agent,
any administrative, processing or similar fees to the extent customarily charged
by such Administrative Agent to generally similarly situated borrowers (but not
necessarily all such borrowers) in connection with the foregoing; it being
understood that nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder; and

 



- 82 -

 

 

(ii)               if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing plus, to the extent reasonably requested in
writing by the Administrative Agent, any administrative, processing or similar
fees to the extent customarily charged by such Administrative Agent to generally
similarly situated borrowers (but not necessarily all such borrowers) in
connection with the foregoing. When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at the interest rate applicable to such Loan. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
demonstrable error.

 

(d)                If any Lender makes available to the Administrative Agent
funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(e)                 The obligations of the Lenders hereunder to make Loans, to
fund participations in Letters of Credit and to make its payment under Section
9.07 are several and not joint. The failure of any Lender to make any Loan or to
fund any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation or to make its payment under Section 9.07.

 

(f)                  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)                Whenever any payment received by the Administrative Agent
under this Agreement or any of the other Loan Documents is insufficient to pay
in full all amounts due and payable to the Administrative Agent and the Lenders
under or in respect of this Agreement and the other Loan Documents on any date,
such payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Loan Obligations of the Loan Parties under or in respect of the Loan Documents
under circumstances for which the Loan Documents do not specify the manner in
which such funds are to be applied, the Administrative Agent may, but shall not
be obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Applicable Percentage of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Loan Obligations then owing
to such Lender.

 



- 83 -

 

 

SECTION 2.13            Sharing of Payments. If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, or its participations in L/C Obligations, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations held
by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that
(x) if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon and (y) the
provisions of this Section 2.13 shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Obligations to any assignee or participant or the application of Cash
Collateral pursuant to, and in accordance with, the terms of this Agreement. The
Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by applicable Law, exercise all its
rights of payment (including the right of setoff, but subject to Section 10.09)
with respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
demonstrable error) of participations purchased under this Section 2.13 and will
in each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Loan Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Loan Obligations purchased.

 

SECTION 2.14            Incremental Credit Extensions.

 

(a)                 At any time and from time to time, subject to the terms and
conditions set forth herein, the Loan Parties may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request to increase the amount of Term B Loans
of any Class or add one or more additional tranches of term loans (any such
Term B Loans or additional tranche of term loans, the “Incremental Term Loans”)
and/or one or more increases in the Revolving Credit Commitments under the
Revolving Credit Facility (a “Revolving Credit Commitment Increase”) and/or the
establishment of one or more new revolving credit commitments (an “Additional
Revolving Credit Commitment” and, together any Revolving Credit Commitment
Increases, the “Incremental Revolving Credit Commitments”; together with the
Incremental Term Loans, the “Incremental Facilities”). Notwithstanding anything
to contrary herein, the aggregate Dollar Equivalent amount of all Incremental
Facilities (other than Refinancing Term Loans and Refinancing Revolving Credit
Commitments) (determined at the time of incurrence), together with the aggregate
principal amount of all Incremental Equivalent Debt and Indebtedness incurred in
reliance on Section 7.03(r)(ii)(A), shall not exceed the Incremental Cap. Each
Incremental Facility shall be in an integral multiple of $1,000,000 and be in an
aggregate principal amount that is not less than $10,000,000 in case of
Incremental Term Loans or $5,000,000 in case of Incremental Revolving Credit
Commitments, provided that such amount may be less than the applicable minimum
amount if such amount represents all the remaining availability hereunder as set
forth above. Each Incremental Facility shall have the same guarantees as, and to
the extent secured, shall be secured only by (and on an equal or junior priority
basis with) the Collateral securing, all of the other Loan Obligations under
this Agreement (provided that, in the case of any Incremental Facility that is
funded into Escrow, such Incremental Facility may be secured by the applicable
funds and related assets held in Escrow (and the proceeds thereof) until such
Incremental Facility is released from Escrow) and shall be subject to an
Acceptable Intercreditor Agreement.

 



- 84 -

 

 

(b)                Any Incremental Term Loans (i) for purposes of prepayments,
shall be treated substantially the same as (and in any event no more favorably
than) the Term B Loans, (ii) shall have interest rate margins and (subject to
clauses (iii) and (iv)) amortization schedules as determined by the Borrower and
the lenders thereunder (provided that, except in the case of Refinancing Term
Loans, if such Incremental Term Loans are Qualifying Term Loans incurred in
reliance on clause (c) of the Incremental Cap, the All-In-Rate applicable
thereto will not be more than 0.50% per annum higher than the All-In-Rate in
respect of the Term B Loans unless the Applicable Rate (and/or, as provided in
the proviso below, the Base Rate floor or Eurocurrency Rate floor) with respect
to the Term B Loans is adjusted to be equal to the All-In-Rate applicable to
such Indebtedness, minus 0.50% per annum, provided that, unless otherwise agreed
by the Borrower in its sole discretion, any increase in All-In-Rate to any Term
B Loan due to the application or imposition of a Base Rate floor or Eurocurrency
Rate floor on any such Indebtedness shall be effected solely through an increase
in (or implementation of, as applicable) any Base Rate floor or Eurocurrency
Rate floor applicable to such Term B Loan (this proviso to this clause (b)(ii),
the “MFN Provision”)), (iii) any Incremental Term Loan (other than Inside
Maturity Loans) shall not have a final maturity date earlier than the Maturity
Date applicable to the Term B Loans), (iv) any Incremental Term Loan (other than
Inside Maturity Loans) shall not have a Weighted Average Life to Maturity that
is shorter than the Weighted Average Life to Maturity of the Term B Loans) and
(v) shall be, taken as a whole, no more favorable to the lenders providing such
Incremental Facility, in their capacity as such (as reasonably determined by the
Borrower) (excluding (x) pricing, rate floors, original issue discounts or call
protection, premiums and optional prepayment or redemption terms and (y) (I)
covenants or other provisions applicable only to periods after the latest
maturity date of the applicable Facility or (II) any more restrictive covenant,
to the extent that (A) if such more restrictive covenant is added for the
benefit of any Incremental Facility consisting of term loans other than
Customary Term A Loans, such covenant (except to the extent only applicable
after the maturity date of the Term B Loans) is also added for the benefit of
all of the Facilities or (B) if such more restrictive covenant is added for the
benefit of any Incremental Facility consisting of a revolving facility or
Customary Term A Loans, such covenant (except to the extent only applicable
after the maturity date of the Revolving Credit Facility) is also added for the
benefit of the Revolving Credit Facility; it being understood and agreed that in
each such case of clauses (A) and (B), no consent of any Agent and/or any Lender
shall be required in connection with adding such covenant).

 

(c)                 Any Revolving Credit Commitment Increase shall (i) have the
same maturity date as the Revolving Credit Commitments under such Revolving
Credit Facility that is being increased, (ii) require no scheduled amortization
or mandatory commitment reduction prior to the final maturity of the Revolving
Credit Commitments and (iii) be on the same terms and pursuant to the same
documentation applicable to the Revolving Credit Commitments under such
Revolving Credit Facility that is being increased (it being understood that, if
required to consummate a Revolving Credit Commitment Increase, the pricing,
interest margin, rate floors and commitment fees shall be increased so long as
such increases apply to the entire Revolving Credit Facility (provided
additional upfront or similar fees may be payable to the Lenders participating
in the Revolving Credit Commitment Increase without any requirement to pay such
amounts to Lenders holding existing Revolving Credit Commitments)). Any
Additional Revolving Credit Commitments (i) shall have interest rate margins
and, subject to clause (ii), have amortization schedules as determined by the
Borrower and the lenders thereunder but shall not require scheduled amortization
or mandatory commitment reductions prior to the Maturity Date of the Revolving
Credit Facility, (ii) other than Inside Maturity Loans, mature no earlier than,
and will require no mandatory commitment reduction prior to, the Maturity Date
applicable to the Revolving Credit Commitments, (iii) which are Refinancing
Revolving Credit Commitments shall not have a final maturity date earlier than
the Maturity Date applicable to the Revolving Credit Commitments being
refinanced thereby and (iv) shall have the same terms as the Revolving Credit
Commitments or such terms as are reasonably satisfactory to the Administrative
Agent, it being understood that no consent shall be required from the
Administrative Agent for terms and conditions that are more restrictive than the
existing Revolving Credit Commitments to the extent that they apply to periods
after the Maturity Date applicable to the Revolving Credit Commitments or are
otherwise added for the benefit of the Revolving Credit Lenders hereunder (which
shall not require the consent of any Revolving Credit Lender or any Agent);
provided that to the extent any covenant that is more restrictive than the
Financial Covenant is added for the benefit of any Additional Revolving
Commitments, such covenant (except to the extent only applicable after the
maturity date of each Revolving Credit Facility) is also added for the benefit
of each Revolving Credit Facility; it being understood and agreed that in each
such case, no consent of any Agent and/or any Lender shall be required in
connection with adding such covenant); provided that notwithstanding anything to
the contrary in this Section 2.14(c), (1) the borrowing and repayment (except
for (A) payments of interest and fees at different rates on Additional Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
maturity date of the applicable Revolving Credit Commitments and (C) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (3) below)) of Revolving Credit Loans with respect to
Additional Revolving Credit Commitments shall be made on a no less than pro rata
basis (with respect to borrowings) and a no greater than pro rata basis (with
respect to repayments) with all other Revolving Credit Commitments, (2) all
Letters of Credit may be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments, (3) the permanent repayment of commitments with respect to, and
termination of, Additional Revolving Credit Commitments prior to the Maturity
Date applicable to the Revolving Credit Commitments at the time of incurrence of
such Additional Revolving Credit Commitments shall be made on a pro rata basis
with all other Revolving Credit Commitments, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any Class of
Revolving Credit Commitments on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class and (4) assignments
and participations of Additional Revolving Credit Commitments (and Revolving
Credit Loans made thereunder) shall be governed by the same or equivalent
assignment and participation provisions applicable to the Revolving Credit
Commitments and Revolving Credit Loans.

 



- 85 -

 

 

(d)                [Reserved].

 

(e)                 Each notice from the applicable Loan Party pursuant to this
Section 2.14 shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans and/or Incremental Revolving Credit Commitments.
Any additional bank, financial institution, existing Lender or other Person that
elects to extend Incremental Term Loans or Incremental Revolving Credit
Commitments shall be reasonably satisfactory to the Borrower and the
Administrative Agent (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower and such Additional Lender, and,
in the case of any Incremental Revolving Credit Commitments, each L/C Issuer.
For the avoidance of doubt, no L/C Issuer is required to act as such for any
Additional Revolving Credit Commitments unless they so consent. No Incremental
Facility Amendment shall require the consent of any Lenders other than the
Additional Lenders with respect to such Incremental Facility Amendment. No
Lender shall be obligated to provide any Incremental Term Loans or Incremental
Revolving Credit Commitments, unless it so agrees. Commitments in respect of any
Incremental Term Loans or Incremental Revolving Credit Commitments may become
Commitments under this Agreement. An Incremental Facility Amendment may, without
the consent of any other Lenders, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.14. The effectiveness of any
Incremental Facility Amendment shall, unless otherwise agreed to by the
Additional Lenders, be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.03 (it being understood that (i) all references to “the date of such
Credit Extension” in Section 4.03 shall be deemed to refer to the Incremental
Facility Closing Date and (ii) if the proceeds of such Incremental Facility are
to be used, in whole or in part, to (x) finance a Permitted Acquisition or other
Investment, (1) such incurrence shall be subject to the LCT Provisions and (2)
no Specified Event of Default shall exist on the Incremental Facility Closing
Date or (y) for any other purpose, no Event of Default shall exist on the
Incremental Facility Closing Date). The proceeds of any Incremental Term Loans
will be used for general corporate purposes and any other use not prohibited
hereunder. Upon each increase in the Revolving Credit Commitments under any
Revolving Credit Facility pursuant to this Section 2.14 that is in the form of a
Revolving Credit Commitment Increase, each Revolving Credit Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Incremental Revolving
Credit Commitment (each, an “Incremental Revolving Increase Lender”) in respect
of such Revolving Credit Commitment Increase, and each such Incremental
Revolving Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Credit Lender’s participations
hereunder in outstanding Letters of Credit such that, after giving effect to
each such deemed assignment and assumption of participations, the percentage of
the aggregate outstanding participations hereunder in Letters of Credit held by
each Revolving Credit Lender (including each such Incremental Revolving Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Revolving Credit Lenders represented by such Revolving Credit Lender’s
Revolving Credit Commitment after giving effect to such Revolving Credit
Commitment Increase. Additionally, if any Revolving Credit Loans are outstanding
under a Revolving Credit Facility at the time any Revolving Credit Commitment
Increase is implemented under such Revolving Credit Facility, the Revolving
Credit Lenders immediately after effectiveness of such Revolving Credit
Commitment Increase shall purchase and assign at par such amounts of the
Revolving Credit Loans outstanding under such Revolving Credit Facility at such
time as the Administrative Agent may require such that each Revolving Credit
Lender holds its Applicable Percentage of all Revolving Credit Loans outstanding
under such Revolving Credit Facility immediately after giving effect to all such
assignments. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this Section 2.14.

 



- 86 -

 

 

SECTION 2.15            Extensions of Term Loans and Revolving Credit
Commitments.

 

(a)                 Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of any Class of Term Loans or any Class of
Revolving Credit Commitments, in each case on a pro rata basis (based on the
aggregate outstanding principal amount of the respective Term Loans or Revolving
Credit Commitments of the applicable Class) and on the same terms to each such
Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Term Loans
and/or Revolving Credit Commitments of the applicable Class and otherwise modify
the terms of such Term Loans and/or Revolving Credit Commitments pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Term Loans
and/or Revolving Credit Commitments (and related outstandings), modifying the
amortization schedule in respect of such Lender’s Term Loans and/or modifying
any prepayment premium or call protection in respect of such Lender’s Term
Loans) (each, an “Extension,” and each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Credit Commitments (in each case not so
extended), being a separate Class of Term Loans from the Class of Term Loans
from which they were converted, and any Extended Revolving Credit Commitments
(as defined below) shall constitute a separate Class of Revolving Credit
Commitments from the Class of Revolving Credit Commitments from which they were
converted, it being understood that an Extension may be in the form of an
increase in the amount of any outstanding Class of Term Loans or Revolving
Credit Commitments otherwise satisfying the criteria set forth below), so long
as the following terms are satisfied:

 

(i)              except as to interest rates, fees and final maturity (which
shall be determined by the Borrower and set forth in the relevant Extension
Offer), the Revolving Credit Commitment of any Revolving Credit Lender that
agrees to an extension with respect to such Revolving Credit Commitment extended
pursuant to an Extension (an “Extended Revolving Credit Commitment”), and the
related outstandings, shall be a Revolving Credit Commitment (or related
outstandings, as the case may be) with the same terms as the original Class of
Revolving Credit Commitments (and related outstandings); provided that at no
time shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments and any original Revolving Credit Commitments)
which have more than three different maturity dates,

 

(ii)               except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iii), (iv)
and (v), be determined by the Borrower and set forth in the relevant Extension
Offer), the Term Loans of any Term Lender that agrees to an extension with
respect to such Term Loans extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the Class of Term Loans subject to such
Extension Offer,

 

(iii)               the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans extended thereby, and the maturity of any Extended Term Loans
shall not be shorter than the maturity of the Term Loans extended thereby,

 

(iv)               any Extended Term Loans may participate (x) on a pro rata
basis, greater than pro rata or a less than pro rata basis in any voluntary
repayments or prepayments hereunder and (y) on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer,

 

(v)              if the aggregate principal amount of the Class of Term Loans
(calculated on the face amount thereof) or Revolving Credit Commitments, as the
case may be, in respect of which Term Lenders or Revolving Credit Lenders, as
the case may be, shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments of such Class, as the case may be, offered to be extended by the
Borrower pursuant to such Extension Offer, then the Term Loans or Revolving
Credit Commitments of such Class, as the case may be, of such Term Lenders or
Revolving Credit Lenders, as the case may be, shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Credit Lenders, as the case may be, have accepted such Extension Offer,

 



- 87 -

 

 

(vi)               all documentation in respect of such Extension shall be
consistent with the foregoing, and

 

(vii)               any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower and no Lender shall be obligated to
extend its Term Loans or Revolving Credit Commitments unless it so agrees.

 

(b)                With respect to all Extensions consummated by the Borrower
pursuant to this Section 2.15, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.05 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Term
Loans or Revolving Credit Commitments (as applicable) of any or all applicable
Classes be tendered. The Administrative Agent and the Lenders hereby consent to
the transactions contemplated by this Section 2.15 (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Term Loans and/or Extended Revolving Credit Commitments on the such terms as may
be set forth in the relevant Extension Offer) and hereby waive the requirements
of any provision of this Agreement (including, without limitation,
Sections 2.05, 2.12 and 2.13) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.15.

 

(c)                 No consent of any Lender or the Administrative Agent shall
be required to effectuate any Extension, other than (A) the consent of each
Lender agreeing to such Extension with respect to one or more of its Term Loans
and/or Revolving Credit Commitments (or a portion thereof) and (B) with respect
to any Extension of any Class of Revolving Credit Commitments, the consent of
the relevant L/C Issuer (if such L/C Issuer is being requested to issue letters
of credit with respect to the Class of Extended Revolving Credit Commitments).
All Extended Term Loans, Extended Revolving Credit Commitments and all
obligations in respect thereof shall be Loan Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other applicable Loan Obligations under this Agreement and the
other Loan Documents. The Lenders hereby irrevocably authorize and direct the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
Classes in respect of Revolving Credit Commitments or Term Loans so extended and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Classes, in each case on terms consistent with this
Section 2.15 (and to the extent any such amendment is consistent with the terms
of this Section 2.15 (as reasonably determined by the Borrower), the
Administrative Agent shall be deemed to have consented to such amendment, and no
such consent of the Administrative Agent shall be necessary to have such
amendment become effective).

 

(d)                In connection with any Extension, the Borrower shall provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures (including, without limitation,
regarding timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.15; provided that, failure to give such notice shall in no way
affect the effectiveness of any amendment entered into to effectuate such
Extension in accordance with this Section 2.15.

 

SECTION 2.16            Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                 the Commitment Fee shall cease to accrue on any of the
Revolving Credit Commitments of such Defaulting Lender pursuant to Section
2.09(a);

 

(b)                the Commitment, Outstanding Amount of Term Loans and
Revolving Credit Exposure of such Defaulting Lender shall not be included in
determining whether all Lenders, the Required Lenders or the Required Revolving
Credit Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section
10.01); provided that any waiver, amendment or modification of a type described
in clause (a), (b) or (c) of the first proviso in Section 10.01 that would apply
to the Commitments or Loan Obligations owing to such Defaulting Lender shall
require the consent of such Defaulting Lender with respect to the effectiveness
of such waiver, amendment or modification with respect to the Commitments or
Loan Obligations owing to such Defaulting Lender;

 



- 88 -

 

 

(c)                 if any L/C Exposure exists at the time a Lender under the
Revolving Credit Facility becomes a Defaulting Lender then:

 

     (i)     all or any part of the L/C Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
L/C Exposure does not exceed the total of all non-Defaulting Lenders’ relevant
Commitments;

 

     (ii)     if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent, Cash Collateralize for the benefit
of the L/C Issuer only the Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure and (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.03(f) for so long as such L/C Exposure is outstanding and;

 

     (iii)     if the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.03(h) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is Cash Collateralized;

 

     (iv)     if the L/C Exposures of the non-Defaulting Lenders are increased
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.09(a) and 2.03(h) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages;

 

     (v)     if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor Cash Collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the L/C Issuer or
any other Lender hereunder, all letter of credit fees payable under Section
2.03(h) with respect to such portion of such Defaulting Lender’s L/C Exposure
shall be payable to the L/C Issuer until and to the extent that such L/C
Exposure is reallocated and/or Cash Collateralized; and

 

     (vi)     subject to Section 10.23, no reallocation pursuant to this Section
2.16 shall constitute a waiver or release of any claim of any party hereunder
against a Defaulting Lender arising from that Lender having become a Defaulting
Lender, including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

(d)                so long as such Lender is a Defaulting Lender under the
Revolving Credit Facility, the relevant L/C Issuer shall not be required to
issue, amend or increase any Letter of Credit, unless it has received assurances
satisfactory to it that non-Defaulting Lenders will cover the related exposure
and/or Cash Collateral will be provided by the Borrower in accordance with
Section 2.16(c), and participating interests in any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.16(c)(i) (and such Defaulting Lender shall not
participate therein).

 

(e)                 In the event that the Administrative Agent, the Borrower and
the relevant L/C Issuer each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
relevant L/C Exposures shall be readjusted to reflect the inclusion of such
Lender’s Revolving Credit Commitment and on such date such Lender shall purchase
at par such of the Revolving Credit Loans of the other Revolving Credit Lenders
as the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Revolving Credit Loans in accordance with its Applicable
Percentage.

 



- 89 -

 

 

 

SECTION 2.17            Permitted Debt Exchanges.

 

(a)                 Notwithstanding anything to the contrary contained in this
Agreement, pursuant to one or more offers (each, a “Permitted Debt Exchange
Offer”) made from time to time by the Borrower to all Lenders (other than, with
respect to any Permitted Debt Exchange Offer that constitutes an offering of
securities, any Lender that, if requested by the Borrower, is unable to certify
that it is (i) a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act), (ii) an institutional “accredited investor” (as defined in
Rule 501 under the Securities Act) or (iii) not a “U.S. person” (as defined in
Rule 902 under the Securities Act)) with outstanding Term Loans of a particular
Class, the Borrower may from time to time consummate one or more exchanges of
such Term Loans for Indebtedness (in the form of senior secured, senior
unsecured, senior subordinated, or subordinated notes or term loans) or
Qualified Equity Interests (such Indebtedness or Qualified Equity Interests,
“Permitted Debt Exchange Securities” and each such exchange, a “Permitted Debt
Exchange”), so long as the following conditions are satisfied:

 

(i)              each such Permitted Debt Exchange Offer shall be made on a pro
rata basis to the Term Lenders (other than, (x) with respect to any Permitted
Debt Exchange Offer that constitutes an offering of securities, any Lender that,
if requested by the Borrower, is unable to certify that it is (i) a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act), (ii) an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act) or (iii) not a “U.S. person” (as defined in Rule 902 under the Securities
Act) or (y) any Lender that, if requested by the Borrower, is unable to certify
that it can receive the type of Permitted Debt Exchange Securities being offered
in connection with such Permitted Debt Exchange) of each applicable Class based
on their respective aggregate principal amounts of outstanding Term Loans under
each such Class;

 

(ii)             the aggregate principal amount (calculated on the face amount
thereof) of such Permitted Debt Exchange Securities shall not exceed the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
so refinanced, except by an amount equal to any fees, expenses, commissions,
underwriting discounts and premiums payable in connection with such Permitted
Debt Exchange;

 

(iii)            the stated final maturity of such Permitted Debt Exchange
Securities is not earlier than the latest Maturity Date for the Class or Classes
of Term Loans being exchanged, and such stated final maturity is not subject to
any conditions that could result in such stated final maturity occurring on a
date that precedes such latest maturity date (it being understood that
acceleration or mandatory repayment, prepayment, redemption or repurchase of
such Permitted Debt Exchange Securities upon the occurrence of an event of
default, a change in control, an event of loss or an asset disposition shall not
be deemed to constitute a change in the stated final maturity thereof);

 

(iv)             such Permitted Debt Exchange Securities are not required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates, upon the occurrence of one or more events or at the option of any holder
thereof (except, in each case, upon the occurrence of an event of default, a
change in control, an event of loss or an asset disposition) prior to the latest
Maturity Date for the Class or Classes of Term Loans being exchanged, provided
that, notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Securities shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;

 

(v)             no Restricted Subsidiary is a borrower or guarantor with respect
to such Indebtedness unless such Restricted Subsidiary is or substantially
concurrently becomes a Loan Party;

 

(vi)            if such Permitted Debt Exchange Securities are secured, such
Permitted Debt Exchange Securities are secured on a pari passu basis or junior
priority basis to the Obligations and (A) such Permitted Debt Exchange
Securities are not secured by any assets not securing the Obligations unless
such assets substantially concurrently secure the Obligations and (B) the
beneficiaries thereof (or an agent or trustee on their behalf) shall have become
party to an Acceptable Intercreditor Agreement with the Collateral Agent;

 



- 90 -

 

 

(vii)            the terms and conditions of such Permitted Debt Exchange
Securities (excluding pricing and optional prepayment or redemption terms or
covenants or other provisions applicable only to periods after the Maturity Date
of the Class or Classes of Term Loans being exchanged) reflect market terms and
conditions at the time of incurrence or issuance; provided that if such
Permitted Debt Exchange Securities contain any financial maintenance covenants,
such covenants shall not be more restrictive than (or in addition to) those
contained in this Agreement (unless such covenants are also added for the
benefit of the Lenders under this Agreement, which amendment to add such
covenants to this Agreement shall not require the consent of any Lender or Agent
hereunder);

 

(viii)         all Term Loans exchanged under each applicable Class by the
Borrower pursuant to any Permitted Debt Exchange shall automatically be
cancelled and retired by the Borrower on date of the settlement thereof (and, if
requested by the Administrative Agent, any applicable exchanging Lender shall
execute and deliver to the Administrative Agent an Assignment and Assumption, or
such other form as may be reasonably requested by the Administrative Agent, in
respect thereof pursuant to which the respective Lender assigns its interest in
the Term Loans being exchanged pursuant to the Permitted Debt Exchange to the
Borrower for immediate cancellation), and accrued and unpaid interest on such
Term Loans shall be paid to the exchanging Lenders on the date of consummation
of such Permitted Debt Exchange, or, if agreed to by the Borrower and the
Administrative Agent, the next scheduled Interest Payment Date with respect to
such Term Loans (with such interest accruing until the date of consummation of
such Permitted Debt Exchange);

 

(ix)            if the aggregate principal amount of all Term Loans (calculated
on the face amount thereof) of a given Class tendered by Lenders in respect of
the relevant Permitted Debt Exchange Offer (with no Lender being permitted to
tender a principal amount of Term Loans which exceeds the principal amount
thereof of the applicable Class actually held by it) shall exceed the maximum
aggregate principal amount of Term Loans of such Class offered to be exchanged
by the Borrower pursuant to such Permitted Debt Exchange Offer, then the
Borrower shall exchange Term Loans under the relevant Class tendered by such
Lenders ratably up to such maximum based on the respective principal amounts so
tendered, or, if such Permitted Debt Exchange Offer shall have been made with
respect to multiple Classes without specifying a maximum aggregate principal
amount offered to be exchanged for each Class, and the aggregate principal
amount of all Term Loans (calculated on the face amount thereof) of all Classes
tendered by Lenders in respect of the relevant Permitted Debt Exchange Offer
(with no Lender being permitted to tender a principal amount of Term Loans which
exceeds the principal amount thereof actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of all relevant Classes offered
to be exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer,
then the Borrower shall exchange Term Loans across all Classes subject to such
Permitted Debt Exchange Offer tendered by such Lenders ratably up to such
maximum amount based on the respective principal amounts so tendered;

 

(x)            all documentation in respect of such Permitted Debt Exchange
shall be consistent with the foregoing, and all written communications generally
directed to the Lenders in connection therewith shall be in form and substance
consistent with the foregoing and made in consultation with the Borrower and the
Administrative Agent; and

 

(xi)            any applicable Minimum Tender Condition or Maximum Tender
Condition, as the case may be, shall be satisfied or waived by the Borrower.

 

Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Debt Exchange Offer.

 

(b)                With respect to all Permitted Debt Exchanges effected by the
Borrower pursuant to this Section 2.17, such Permitted Debt Exchange Offer shall
be made for not less than $25,000,000 in aggregate principal amount of Term
Loans, provided that subject to the foregoing the Borrower may at its election
specify (A) as a condition (a “Minimum Tender Condition”) to consummating any
such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered and/or
(B) as a condition (a “Maximum Tender Condition”) to consummating any such
Permitted Debt Exchange that no more than a maximum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes will be accepted for
exchange. The Administrative Agent and the Lenders hereby acknowledge and agree
that the provisions of Sections 2.05, 2.06 and 2.13 do not apply to the
Permitted Debt Exchange and the other transactions contemplated by this Section
2.17 and hereby agree not to assert any Default or Event of Default in
connection with the implementation of any such Permitted Debt Exchange or any
other transaction contemplated by this Section 2.17.

 



- 91 -

 

 

(c)                 In connection with each Permitted Debt Exchange, (i) the
Borrower shall provide the Administrative Agent at least five (5) Business Days’
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof; provided that, failure to give such notice shall in no
way affect the effectiveness of any Permitted Debt Exchange consummated in
accordance with this Section 2.17 and (ii) the Borrower, in consultation with
the Administrative Agent, acting reasonably, shall establish such procedures as
may be necessary or advisable to accomplish the purposes of this Section 2.17;
provided that the terms of any Permitted Debt Exchange Offer shall provide that
the date by which the relevant Lenders are required to indicate their election
to participate in such Permitted Debt Exchange shall be not less than five (5)
Business Days following the date on which the Permitted Debt Exchange Offer is
made. The Borrower shall provide the final results of such Permitted Debt
Exchange to the Administrative Agent no later than three (3) Business Days prior
to the proposed date of effectiveness for such Permitted Debt Exchange (or such
shorter period agreed to by the Administrative Agent in its sole discretion) and
the Administrative Agent shall be entitled to conclusively rely on such results.

 

(d)                The Borrower shall be responsible for compliance with, and
hereby agrees to comply with, all applicable securities and other laws in
connection with each Permitted Debt Exchange, it being understood and agreed
that (i) neither the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (ii) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Exchange Act.

 

ARTICLE III

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01            Taxes.

 

(a)                 Except as provided in this Section 3.01, any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made free and clear of and without deduction for any Taxes,
except as required by applicable Laws (as determined in the good faith
discretion of the applicable withholding agent). If any applicable withholding
agent shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document, (i) if such Taxes are Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions have been made (including
deductions applicable to additional sums payable under this Section 3.01), the
applicable Lender or Agent (or, in the case of payments made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions, (iii) the
applicable withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (iv) as soon as
practicable after the date of any such payment by any Loan Party, such Loan
Party (or the Borrower) shall furnish to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing payment thereof, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent.

 

(b)             In addition, and without duplication of any obligation set forth
in Section 3.01(a), the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Laws, or at the option of the
Administrative Agent reimburse it for the payment of, any Other Taxes.

 

(c)              Without duplication of any amounts paid pursuant to Section
3.01(a) or Section 3.01(b), the Borrower shall jointly and severally indemnify
each Agent and each Lender within 10 days of receipt of a written demand thereof
for (i) the full amount of Indemnified Taxes (including any Indemnified Taxes
imposed or asserted by any jurisdiction in respect of amounts payable under this
Section 3.01) payable or paid by such Agent and such Lender and (ii) any
reasonable expenses arising therefrom or with respect thereto, in each case
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or Agent
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or Agent, shall be conclusive absent
manifest error.

 



- 92 -

 

 

(d)             If any Lender or Agent determines, in its reasonable discretion,
that it has received a refund in respect of any Indemnified Taxes as to which
indemnification or additional amounts have been paid to it by any Loan Party
pursuant to this Section 3.01, it shall promptly remit an amount equal to such
refund as soon as practicable after it is determined that such refund pertains
to Indemnified Taxes (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Parties under this Section 3.01 with
respect to the Indemnified Taxes giving rise to such refund) to the Borrower,
net of all reasonable out-of-pocket expenses (including any Taxes) of the Lender
or Agent, as the case may be and without interest (other than any interest paid
by the relevant taxing authority with respect to such refund); provided that the
Borrower, upon the request of the Lender or Agent, as the case may be, shall
promptly return an amount equal to such refund (plus any applicable interest,
additions to tax or penalties) to such party in the event such party is required
to repay such refund to the relevant Governmental Authority. Such Lender or
Agent, as the case may be, shall, at the Borrower’s request, provide the
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender or Agent may delete any information therein
that such Lender or Agent deems confidential). Notwithstanding anything to the
contrary in this Section 3.01(d), in no event will any Lender or Agent be
required to pay any amount to any Loan Party pursuant to this Section 3.01(d)
the payment of which would place such Lender or Agent in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification or additional amounts and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. Nothing herein
contained shall interfere with the right of a Lender or Agent to arrange its Tax
affairs in whatever manner it thinks fit nor oblige any Lender or Agent to claim
any refund or to make available its Tax returns or disclose any information
relating to its Tax affairs (or any other information that it deems
confidential) or any computations in respect thereof or require any Lender or
Agent to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.

 

(e)              Each Lender agrees that, upon the occurrence of any event
giving rise to the operation of Section 3.01(a) or (c) with respect to such
Lender it will, if requested by the Borrower, use commercially reasonable
efforts (subject to legal and regulatory restrictions), at the Borrower’s
expense, to designate another Applicable Lending Office for any Loan or Letter
of Credit affected by such event if doing so would reduce or eliminate amounts
payable under Section 3.01(a) or (c); provided that such efforts are made on
terms that, in the judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.01(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.01(a) or (c).

 

(f)               Each Lender shall, at such times as are reasonably requested
by the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by applicable Laws, or
reasonably requested by the Borrower or the Administrative Agent, certifying as
to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any documentation
specifically referenced below) expired, obsolete or inaccurate in any material
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent in writing of its legal ineligibility to do so.

 

Without limiting the generality of the foregoing:

 

(i)              Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding;

 



- 93 -

 

 

(ii)               Each Lender that is not a “United States person” (as defined
in Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by applicable Laws or
upon the reasonable request of the Borrower or the Administrative Agent), two
properly completed and duly signed original copies of whichever of the following
is applicable:

 

(A)              Internal Revenue Service Forms W-8BEN or Form W-8BEN-E, as
applicable (or any successor forms), claiming eligibility for benefits of an
income tax treaty to which the United States is a party,

 

(B)               Internal Revenue Service Forms W-8ECI (or any successor
forms),

 

(C)               in the case of a Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) or the Code, (x) a certificate, in
substantially the form of Exhibit K (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
interest payments under any Loan Documents are effectively connected with such
Lender’s conduct of a U.S. trade or business, and (y) Internal Revenue Service
Forms W-8BEN or Forms W-8BEN-E, as applicable (or any successor forms),

 

(D)               to the extent a Lender is not the beneficial owner (for
example, where the Lender is a partnership, or is a Lender that has granted a
participation), Internal Revenue Service Form W-8IMY (or any successor forms) of
the Lender, accompanied by an Internal Revenue Service Form W-8ECI, W-8BEN,
W-8BEN-E, a United States Tax Compliance Certificate, Internal Revenue Service
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership and one or more direct or indirect partners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
may be provided by such Lender on behalf of such direct or indirect partner(s)),
or

 

(E)              any other form prescribed by applicable U.S. federal income tax
laws (including the Treasury regulations) as a basis for claiming a complete
exemption from, or a reduction in, U.S. federal withholding tax on any payments
to such Lender under the Loan Documents, together with such supplemental
documentation as may be prescribed by applicable laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(iii)               If a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by applicable Laws and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Laws (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their FATCA
obligations, to determine whether such Lender has or has not complied with such
Lender’s FATCA obligations and to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Notwithstanding any other provision of this Section 3.01(f), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

 



- 94 -

 

 

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 3.01(f).

 

(a)                 The Administrative Agent (or any successor thereto) shall
provide the Borrower with, (i) if it is a United States person (as defined in
Section 7701(a)(30) of the Code), a duly completed Internal Revenue Service Form
W-9 certifying that it is exempt from U.S. federal backup withholding (along
with any other tax forms reasonably requested by the Borrower), or (ii) if it is
not a United States person, (1) with respect to amounts payable to the
Administrative Agent for its own account, a duly completed Internal Revenue
Service Form W-8ECI or Form W-8BEN-E, as applicable (along with any other tax
forms reasonably requested by the Borrower), and (2) with respect to amounts
payable to the Administrative Agent on behalf of a Lender, a duly completed
Internal Revenue Service Form W-8IMY (together with any required accompanying
documentation), and shall update such forms periodically upon the reasonable
request of the Borrower. Notwithstanding any other provision of this clause (g),
the Administrative Agent shall not be required to deliver any form that such
Administrative Agent is not legally eligible to deliver.

 

(b)                For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 3.01, include any L/C Issuer.

 

SECTION 3.02            Inability to Determine Rates. If in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof,
(a) (i) the Administrative Agent reasonably determines in good faith that
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or (ii)
adequate and reasonable means do not exist for determining the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, “Impacted Loans”), or (b) the Administrative Agent
or the Required Lenders reasonably determine in good faith that the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurocurrency Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended, (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

 



- 95 -

 

 

SECTION 3.03            Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurocurrency Rate Loans.

 

(a)                 If any Lender determines that as a result of any Change in
Law (including with respect to Taxes), or such Lender’s compliance therewith,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining any Loan or issuing or participating in Letters
of Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
Section 3.03(a) any such increased costs or reduction in amount resulting from
(i) Indemnified Taxes indemnifiable under Section 3.01, (ii) Excluded Taxes
described in clauses (b) through (e) of the definition of “Excluded Taxes,”
(iii) Excluded Taxes described in clause (a) of the definition of “Excluded
Taxes” to the extent such Taxes are imposed on or measured by such Lender’s net
income or profits (or are franchise Taxes imposed in lieu thereof) or (iv)
reserve requirements contemplated by Section 3.03(c)), then from time to time
within fifteen (15) days after demand by such Lender setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.05), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction; provided that in the case of any Change in Law only
applicable as a result of the proviso set forth in the definition thereof, such
Lender will only be compensated for such amounts that would have otherwise been
imposed under the applicable increased cost provisions and only to the extent
the applicable Lender is imposing such charges on other generally similarly
situated borrowers (but not necessarily all such borrowers) under comparable
syndicated credit facilities.

 

(b)                If any Lender determines that as a result of any Change in
Law regarding capital adequacy or liquidity requirements, or any change therein
or in the interpretation thereof, in each case after the date hereof, or
compliance by such Lender (or its Applicable Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy or liquidity requirements, and such Lender’s desired return on
capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.05), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.

 

(c)                 The Borrower shall pay to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits, additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of demonstrable error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
demonstrable error) which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days after receipt of such notice.

 

(d)                Subject to Section 3.05(b), failure or delay on the part of
any Lender to demand compensation pursuant to this Section 3.03 shall not
constitute a waiver of such Lender’s right to demand such compensation.

 

(e)               If any Lender requests compensation under this Section 3.03,
then such Lender will, if requested by the Borrower, use commercially reasonable
efforts to designate another Applicable Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Applicable Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section 3.03(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.03(a), (b), (c) or (d).

 



- 96 -

 

 

SECTION 3.04            Funding Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)       any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
for such Loan; or

 

(b)       any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
(other than a Base Rate Loan) on the date or in the amount notified by the
Borrower;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded. Notwithstanding the foregoing, in connection
with any Incremental Term Loans, parties thereto shall endeavor to adjust
Interest Periods thereon to minimize amounts payable under this Section with
respect thereto.

 

SECTION 3.05            Matters Applicable to All Requests for Compensation.

 

(a)                 Any Agent or any Lender claiming compensation under this
Article III shall deliver a certificate to the Borrower setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of demonstrable error. In determining such amount,
such Agent or such Lender may use any reasonable averaging and attribution
methods.

 

(b)                With respect to any Lender’s claim for compensation under
Section 3.01, Section 3.02, Section 3.03 or Section 3.04, the Borrower shall not
be required to compensate such Lender for any amount incurred more than one
hundred and eighty (180) days prior to the date that such Lender notifies the
Borrower of the event that gives rise to such claim; provided that, if the
circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. If any Lender requests compensation by the Borrower under Section 3.03,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurocurrency
Rate Loans from one Interest Period to another, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.05(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

 

(c)                 If the obligation of any Lender to make or continue any
Eurocurrency Rate Loan from one Interest Period to another, or to convert Base
Rate Loans into Eurocurrency Rate Loans shall be suspended pursuant to Section
3.05(b) hereof, such Lender’s Eurocurrency Rate Loans denominated in Dollars
shall be automatically converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for such Eurocurrency Rate Loans (or, in the
case of an immediate conversion required by Section 3.02, on such earlier date
as required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.03 hereof that gave rise to
such conversion no longer exist:

 

(i)              to the extent that such Lender’s Eurocurrency Rate Loans
denominated in Dollars have been so converted, all payments and prepayments of
principal that would otherwise be applied to such Lender’s Eurocurrency Rate
Loans shall be applied instead to its Base Rate Loans; and

 

(ii)            all Loans denominated in Dollars that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurocurrency
Rate Loans shall be made or continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be converted into Eurocurrency
Rate Loans shall remain as Base Rate Loans.

 



- 97 -

 

 

(d)                If any Lender gives notice to the Borrower (with a copy to
the Administrative Agent) that the circumstances specified in Section 3.03
hereof that gave rise to the conversion of such Lender’s Eurocurrency Rate Loans
denominated in Dollars pursuant to this Section 3.05 no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted to Eurocurrency Rate
Loans, on the first day(s) of the next succeeding Interest Period(s) for such
outstanding Eurocurrency Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurocurrency Rate
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective
Commitments.

 

SECTION 3.06            Replacement of Lenders under Certain Circumstances.

 

(a)                 If at any time (i) any Lender requests reimbursement for
amounts owing pursuant to Section 3.01 or Section 3.03 as a result of any
condition described in such Sections or any Lender ceases to make Eurocurrency
Rate Loans as a result of any condition described in Section 3.02 or Section
3.03, (ii) any Lender becomes a Defaulting Lender, (iii) any Lender becomes a
Non-Consenting Lender, (iv) any Lender becomes a Non-Extending Lender and/or,
(v) any suspension or cancellation of any obligation of any Lender to issue,
make, maintain, fund or charge interest with respect to any such Borrowing
pursuant to Section 3.07, then the Borrower may, at its election and its sole
expense and effort, on prior written notice to the Administrative Agent and such
Lender, to the extent not in conflict with applicable Laws in any material
respect, either (x) replace such Lender by requiring such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance) all of its rights
and obligations under this Agreement (or, with respect to clause (iii) above,
all of its rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, waiver or amendment)
(other than its existing rights to payments pursuant to Sections 3.01 and 3.04)
to one or more Eligible Assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender or other such Person; and provided, further, that (A) in the
case of any such assignment resulting from a claim for compensation under
Section 3.03 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and (B)
in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents or (y) repay
the Loans and terminate the Commitments held by any such Lender notwithstanding
anything to the contrary herein (including, without limitation Section 2.05,
Section 2.06, Section 2.07 or Section 2.13), on a non pro rata basis so long as
any accrued and unpaid interest and required fees are paid any such
Non-Consenting Lender or Non-Extending Lender.

 

(b)                Any Lender being replaced pursuant to Section 3.06(a) above
shall (i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
(provided that the failure of any such Lender to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register) and (ii) deliver Notes, if any, evidencing such Loans
to the Borrower or Administrative Agent. Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitments and outstanding Loans and
participations in L/C Obligations, (B) all obligations of the Loan Parties owing
to the assigning Lender relating to the Loan Documents and participations so
assigned shall be paid in full by the assignee Lender or the Loan Parties (as
applicable) to such assigning Lender concurrently with such assignment and
assumption, any amounts owing to the assigning Lender (other than a Defaulting
Lender) under Section 3.04 as a consequence of such assignment and, in the case
of an assignment of Term Loans in connection with a Repricing Event, the
premium, if any, that would have been payable by the Borrower on such date
pursuant to Section 2.05(a)(iii) if such Lender’s Term Loans subject to such
assignment had been prepaid on such date shall have been paid by the Borrower to
the assigning Lender and (C) upon such payment and, if so requested by the
assignee Lender, the assignor Lender shall deliver to the assignee Lender the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

 



- 98 -

 

 

(c)                 Notwithstanding anything to the contrary contained above,
any Lender that acts as an L/C Issuer may not be replaced hereunder at any time
that it has any Letter of Credit outstanding hereunder unless arrangements
reasonably satisfactory to such L/C Issuer (including the furnishing of a
backstop standby letter of credit in form and substance, and issued by an issuer
reasonably satisfactory to such L/C Issuer, or the depositing of Cash Collateral
into a Cash Collateral Account in amounts and pursuant to arrangements
reasonably satisfactory to such L/C Issuer) have been made with respect to each
such outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

 

(d)                In the event that (i) the Borrower or the Administrative
Agent have requested that the Lenders (A) consent to a departure or waiver of
any provisions of the Loan Documents or (B) agree to any amendment thereto, (ii)
the consent, waiver or amendment in question requires the agreement of all
affected Lenders in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of the Loans and (iii) solely with
respect to clauses (i) and (ii) above, the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.” In the
event that the Borrower or the Administrative Agent has requested that the
Lenders consent to an extension of the Maturity Date of any Class of Loans as
permitted by Section 2.15, then any Lender who does not agree to such extension
shall be deemed a “Non-Extending Lender.”

 

SECTION 3.07            Illegality. If (a) in any applicable jurisdiction, the
Administrative Agent, any L/C Issuer or any Lender determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for the Administrative Agent, such L/C Issuer or such Lender, as
applicable, to (i) perform any of its obligations hereunder or under any other
Loan Document, (ii) to fund or maintain its participation in any Loan or (iii)
issue, make, maintain, fund or charge interest with respect to any Borrowing to
any Loan Party who is organized under the laws of a jurisdiction other than the
United States, a State thereof or the District of Columbia (including, as a
result of any illegality due to any economic or financial sanctions administered
or enforced by any sanctions authority) or (b) any Lender is advised in writing
by a sanctions authority that penalties will be imposed by a sanctions authority
as a result of such Lender’s participation in the Agreement or any other
business or financial relationship with the Borrower, in each case of clauses
(a) and (b), such Person shall promptly notify the Administrative Agent, then,
upon the Administrative Agent notifying the Borrower, and until such notice by
such Person is revoked, any obligation of such Person to issue, make, maintain,
fund or charge interest with respect to any such Borrowing shall be suspended,
and to the extent required by applicable Law, cancelled. Upon receipt of such
notice, the Loan Parties shall, (A) repay that Person’s participation in the
Loans or other applicable Obligations on the last day of the Interest Period for
each Loan or other Obligation occurring after the Administrative Agent has
notified the Borrower or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law) and (B) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.

 

SECTION 3.08            Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Loan Obligations hereunder and any assignment of rights by or
replacement of a Lender or L/C Issuer.

 

ARTICLE IV

Conditions Precedent to Credit Extensions

 

SECTION 4.01            Conditions to Revolving Credit Facility if Prior
Spin-Off Occurs. If Prior Spin-Off occurs, the obligation of each Revolving
Credit Lender to make its Revolving Credit Commitment available and any initial
Credit Extension hereunder under the Revolving Credit Facility is subject to
satisfaction (or waiver in accordance with Section 10.01) of the following
conditions precedent:

 

(a)                 The Administrative Agent’s receipt of the following, each of
which shall be originals, facsimiles or other electronic copies (in each case,
followed promptly by originals if requested) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Revolving Credit Lenders:

 

(i)              executed counterparts of this Agreement, the Guaranty, the
Security Agreement (and intellectual property security agreements required
thereunder), and each of the other Loan Documents to be entered into on the
Revolver Closing Date and prior to the initial Credit Extension, in any case,
subject to the provisions of this Section 4.01 and together with (except as
provided in the Collateral Documents and/or the provisions of this Section
4.01):

 



- 99 -

 

 

(A)               certificates, if any, representing the pledged equity referred
to therein accompanied by undated stock powers executed in blank and (if
applicable) instruments evidencing the pledged debt referred to therein endorsed
in blank, and

 

(B)               evidence that all other actions, recordings and filings (UCC
financing statements and intellectual property security agreements) that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for;

 

(ii)               a Note executed by the Borrower in favor of each Revolving
Credit Lender that has requested a Note at least five (5) Business Days in
advance of the Revolver Closing Date;

 

(iii)             such certificates (including a certificate substantially in
the form of Exhibit L), copies of Organization Documents of the Loan Parties,
resolutions or other action and incumbency certificates of Responsible Officers
of each Loan Party, evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Revolver Closing Date;

 

(iv)            an opinion from Kirkland & Ellis LLP, counsel to the Loan
Parties, addressed to the Administrative Agent, the Collateral Agent and each
Lender;

 

(v)              an opinion from (x) DLA Piper LLP (US), Georgia and Minnesota
local counsel to the Loan Parties, (y) Kolesar and Leatham, Attorneys at Law,
Nevada local counsel to the Loan Parties and (z) Bantz, Gosch & Cremer, LLC,
South Dakota local counsel to the Loan Parties, each addressed to the
Administrative Agent, the Collateral Agent and each Lender;

 

(vi)             a certificate attesting to the Solvency of the Borrower and its
Subsidiaries (on a consolidated basis) on the Revolver Closing Date after giving
effect to the Transactions, from the Borrower’s chief financial officer or other
officer with equivalent duties;

 

(vii)           a Committed Loan Notice or Letter of Credit Application, as
applicable, relating to the initial Credit Extension and an associated letter of
direction;

 

(viii)          copies of recent customary state level UCC lien, tax and
judgment searches prior to the Revolver Closing Date with respect to the Loan
Parties located in the United States; and

 

(ix)             if available in the relevant jurisdiction, good standing
certificates or certificates of status, as applicable and bring down telegrams
or facsimiles, for each Loan Party.

 

(b)                     All fees and expenses required to be paid on the
Revolver Closing Date hereunder or pursuant to any agreement in writing entered
into by the Parent or the Borrower, as applicable, to the extent, with respect
to expenses, invoiced at least three (3) Business Days prior to the Revolver
Closing Date, shall have been paid in full in cash or, if applicable, will be
paid on the Revolver Closing Date out of the initial Credit Extension under the
Revolving Credit Facility.

 

(c)                       [Reserved].

 

(d)                      The Lead Arrangers shall have received (i) the Audited
Financial Statements and (ii) the Unaudited Financial Statements.

 



- 100 -

 

 

(e)                       The Administrative Agent and the Revolving Credit
Lenders shall have received at least three (3) Business Days prior to the
Revolver Closing Date all documentation and other information about the Loan
Parties as has been reasonably requested in writing at least ten (10) Business
Days prior to the Revolver Closing Date by the Administrative Agent or the
Revolving Credit Lenders that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.

 

(f)                      Since December 31, 2017, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect

 

(g)                      Each of the conditions set forth in Section 4.03 are
satisfied.

 

(h)                      The Administrative Agent shall have received a
certificate, dated as of the Revolver Closing Date, of a Responsible Officer of
the Borrower, confirming compliance with the condition precedent set forth in
Section 4.01(g).

 

(i)                        The Spin-Off shall have been consummated.

 

The making of the initial Credit Extensions by the Revolving Credit Lenders
hereunder shall conclusively be deemed to constitute an acknowledgement by the
Administrative Agent and each Revolving Credit Lender that each of the
conditions precedent set forth in this Section 4.01 shall have been satisfied in
accordance with its respective terms or shall have been irrevocably waived by
such Person.

 

SECTION 4.02            Conditions to Initial Credit Extension . (X) If the
Prior Spin-Off and the Revolving Closing Date have occurred, the obligation of
each Term B Lender to make its initial Credit Extension hereunder and (Y)
otherwise, the obligation of each Lender to make its initial Credit Extension
hereunder is subject to the satisfaction (or waiver in accordance with Section
10.01 and the paragraph immediately succeeding Section 4.02(h)) of the following
conditions precedent:

 

(a)                 The Administrative Agent’s receipt of the following, each of
which shall be originals, facsimiles or other electronic copies (in each case,
followed promptly by originals if requested) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:

 

(i)              executed counterparts of this Agreement, the Guaranty, the
Security Agreement (and intellectual property security agreements required
thereunder), and each of the other Loan Documents to be entered into on such
Closing Date and prior to any such initial Credit Extension, in any case,
subject to the provisions of this Section 4.02 and together with (except as
provided in the Collateral Documents and/or the provisions of this Section
4.02):

 

(A)               certificates, if any, representing the pledged equity referred
to therein accompanied by undated stock powers executed in blank and (if
applicable) instruments evidencing the pledged debt referred to therein endorsed
in blank, and

 

(B)               evidence that all other actions, recordings and filings (UCC
financing statements and intellectual property security agreements) that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for;

 

(ii)               a Note executed by the Borrower in favor of each Lender that
has requested a Note at least five (5) Business Days in advance of such Closing
Date;

 

(iii)              such certificates (including a certificate substantially in
the form of Exhibit L), copies of Organization Documents of the Loan Parties,
resolutions or other action and incumbency certificates of Responsible Officers
of each Loan Party, evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on such Closing Date;

 



- 101 -

 

 

(iv)             an opinion from Kirkland & Ellis LLP, counsel to the Loan
Parties, addressed to the Administrative Agent, the Collateral Agent and each
Lender;

 

(v)              an opinion from (x) DLA Piper LLP (US), Georgia and Minnesota
local counsel to the Loan Parties, (y) Kolesar and Leatham, Attorneys at Law,
Nevada local counsel to the Loan Parties and (z) Bantz, Gosch & Cremer, LLC,
South Dakota local counsel to the Loan Parties, each addressed to the
Administrative Agent, the Collateral Agent and each Lender;

 

(vi)              a certificate attesting to the Solvency of the Borrower and
its Subsidiaries (on a consolidated basis) on such Closing Date after giving
effect to the Transactions, from the Borrower’s chief financial officer or other
officer with equivalent duties;

 

(vii)             a Committed Loan Notice or Letter of Credit Application, as
applicable, relating to the initial Credit Extension and an associated letter of
direction;

 

(viii)            copies of recent customary state level UCC lien, tax and
judgment searches prior to such Closing Date with respect to the Loan Parties
located in the United States; and

 

(ix)              if available in the relevant jurisdiction, good standing
certificates or certificates of status, as applicable and bring down telegrams
or facsimiles, for each Loan Party.

 

(b)                All fees and expenses required to be paid on such Closing
Date hereunder or pursuant to any agreement in writing entered into by the
Parent or the Borrower, as applicable, to the extent, with respect to expenses,
invoiced at least three (3) Business Days prior to such Closing Date, shall have
been paid in full in cash or will be paid on such Closing Date out of the
initial Credit Extension of Loans.

 

(c)                 Prior to or substantially simultaneously with such initial
Credit Extension of Loans, (i) the Refinancing shall have been consummated and
(ii) the Acquisition shall be consummated in all material respects in accordance
with the terms of the Acquisition Agreement, and the Acquisition Agreement shall
not have been amended or modified, and no condition shall have been waived or
consent granted, in any respect that is materially adverse to the Lenders or the
Arrangers (in their capacities as such) without the Arrangers’ prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed),
it being understood and agreed that any modification, consent, waiver or
amendment to the definition of “Material Adverse Effect” in the Acquisition
Agreement without the prior written consent of the Arrangers shall be deemed so
materially adverse.

 

(d)                The Lead Arrangers shall have received (i) the Audited
Financial Statements, (ii) the Unaudited Financial Statements and (iii) a pro
forma unaudited consolidated balance sheet as of December 31, 2017 and related
pro forma unaudited consolidated statements of operations for the fiscal year
ended December 31, 2017, in each case prepared after giving effect to the
Transactions as if the Transactions had occurred as of December 31, 2017 (in the
case of such balance sheet) or at the beginning of the period covered by the pro
forma statement of operations required pursuant to this clause (iii) (in the
case of the statements of operations), which pro forma financial statements
shall not be required to meet the requirements of Regulation S-X under the
Securities Act or other accounting rules and regulations of the SEC promulgated
thereunder (including applying purchase method of accounting).

 

(e)                 The Administrative Agent and the Lenders shall have received
at least three (3) Business Days prior to such Closing Date all documentation
and other information about the Loan Parties as has been reasonably requested in
writing at least ten (10) Business Days prior to the Term Loan Closing Date by
the Administrative Agent or such Lenders that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.

 



- 102 -

 

 

(f)                  Since the date of the Acquisition Agreement, there shall
not have been any fact, event, occurrence, development, change or state of
circumstances or facts that has had a Closing Date Material Adverse Effect.

 

(g)                (i) The Specified Acquisition Agreement Representations are
true and correct as required by the terms of the definition thereof and (ii) the
Specified Representations are true and correct in all material respects on and
as of the Term Loan Closing Date.

 

(h)                The Administrative Agent shall have received a certificate,
dated as of such Closing Date, of a Responsible Officer of the Borrower,
confirming compliance with the condition precedent set forth in Section 4.02(c),
(f) and (g).

 

The making of the initial Credit Extensions by the applicable Lenders hereunder
shall conclusively be deemed to constitute an acknowledgement by the
Administrative Agent and each such Lender that each of the conditions precedent
set forth in this Section 4.02 shall have been satisfied in accordance with its
respective terms or shall have been irrevocably waived by such Person.

 

Notwithstanding anything to the contrary contained herein, none of the making of
any representation under Article V (except as expressly set forth in Sections
4.02(a)(vi) and 4.02(g)) or the accuracy of any such representation (except as
expressly set forth in Sections 4.02(a)(vi) and 4.02(g)) shall constitute a
condition precedent to the availability and/or initial funding of the Term B
Loans (and if Prior Spin-Off does not occur, the Revolving Credit Facility) on
the Term Loan Closing Date, and the only conditions (express or implied) to the
availability of the Term B Loans (and if Prior Spin-Off does not occur, the
Revolving Credit Facility) on the Term Loan Closing Date are those expressly set
forth in this Section 4.02, and such conditions shall be subject in all respects
to the provisions of this Section 4.02, including the paragraph below.

 

Notwithstanding the foregoing, to the extent any security interest in the
Collateral is not or cannot be provided on the Term Loan Closing Date (other
than the pledge and perfection of security interest in (i) assets that may be
perfected by the filing of a financing statement under the UCC and (ii) the
Equity Interests of the Domestic Subsidiaries of the Borrower (with respect to
the Target and its subsidiaries, after the Borrower’s use of commercially
reasonable efforts to do so without undue burden or expense) (to the extent
required by the definition of “Collateral and Guarantee Requirement”), then the
provision and/or perfection of a security interest in such Collateral shall not
constitute a condition precedent to the availability and initial funding of the
Term B Loans (and if Prior Spin-Off does not occur, the Revolving Credit
Facility) on the Term Loan Closing Date but may, if required, instead be
delivered and/or perfected in accordance with Section 6.12(b) hereof.

 

SECTION 4.03            Conditions to All Credit Extensions. The obligation of
each Lender to honor any Request for Credit Extension under the Revolving Credit
Facility after the Revolving Closing Date (or if the Prior Spin-Off occurs, on
the Revolving Closing Date) and any requests for Incremental Revolving Credit
Commitments which are established, but not drawn on the date of the
effectiveness of such facility (other than (x) a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans or (y) a Credit Extension under any Incremental Facility
in connection with a Permitted Acquisition or other Investment, which are
subject to the LCT Provisions) is subject to the following conditions precedent:

 

(a)                 The representations and warranties of the Borrower and each
other Loan Party contained in Article V or any other Loan Document shall be true
and correct in all material respects on and as of the date of such Credit
Extension; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 

(b)                No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds therefrom.

 



- 103 -

 

 

(c)                 The Administrative Agent and, if applicable, the relevant
L/C Issuer shall have received a Request for Credit Extension in accordance with
the requirements hereof.

 

(d)                If Prior Spin-Off has not occurred, in the case of the first
Credit Extension after the Revolver Closing Date (other than in connection with
the issuance of a Letter of Credit), the Spin-Off shall have been consummated.

 

Each Request for Credit Extension (other than (i) a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or (ii) a Credit Extension of Incremental Term Loans in
connection with a Permitted Acquisition or other Investment which are subject to
the LCT Provisions) submitted by the Borrower shall be deemed to be a
representation and warranty that the applicable conditions specified in Sections
4.03(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V

Representations and Warranties

 

The Borrower represents and warrants to the Agents and the Lenders that:

 

SECTION 5.01            Existence, Qualification and Power; Compliance with
Laws. Each Loan Party (a) is a Person duly incorporated, organized or formed,
and validly existing and, where applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs, injunctions
and orders and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (a) (other than with respect to the Borrower),
(b)(i), (c), (d) or (e), to the extent that failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.02            Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and the consummation of the Transactions, (a) have been duly authorized
by all necessary corporate or other organizational action and (b) do not and
will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
require any payment to be made under (A) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (B) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject, (iii) result in the creation of any Lien (other than under
the Loan Documents and Liens subject to an Acceptable Intercreditor Agreement)
or (iv) violate any material Law; except (in the case of clauses (b)(ii) and
(b)(iv)), to the extent that such conflict, breach, contravention, payment or
violation would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.03            Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent, the
Collateral Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



- 104 -

 

 

SECTION 5.04            Binding Effect. This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto. This Agreement and each other Loan Document constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

SECTION 5.05            Financial Statements; No Material Adverse Effect.

 

(a)                 The Audited Financial Statements, the Unaudited Financial
Statements and the pro forma financial statements described in Section
4.02(d)(iii) fairly present in all material respects the consolidated financial
condition of the Borrower and its Restricted Subsidiaries as of the dates
thereof, and its results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise disclosed to the Administrative Agent prior to the
Term Loan Closing Date.

 

(b)                Since the Term Loan Closing Date (or if Prior Spin-Off
occurs, until the occurrence of the Term Loan Closing Date, since December 31,
2017), there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.

 

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default under the Loan Documents.

 

SECTION 5.06            Litigation. Except as set forth on Schedule 5.06, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened in writing or contemplated, at law, in
equity, in arbitration or by or before any Governmental Authority, by or against
the Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.07            Ownership of Property; Liens.

 

(a)       Each Loan Party and each of its Subsidiaries has good and valid title
to, or valid leasehold interests in, or easements or other limited property
interests in, all property necessary in the ordinary conduct of its business,
free and clear of all Liens except for minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes, Permitted Liens and any Liens and privileges
arising mandatorily by Law and, in each case, except where the failure to have
such title or other interest would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)       As of each Closing Date, there are no Material Real Properties other
than those listed on Schedule 5.07(b) hereof.

 

(c)       Except as would not have a Material Adverse Effect, all management
agreements and franchise agreements to which any Loan Party is a party relating
to real property are in full force and effect and no consent is required in
connection with any such agreements for the consummation of the Transactions
and/or the Spin-Off, except as shall have been obtained prior to the Closing
Date occurring on or prior to such day.

 

SECTION 5.08            Environmental Compliance. Except as set forth on
Schedule 5.08 or as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect:

 

(a)                    there are no pending or, to the knowledge of the
Borrower, threatened claims, actions, suits, notices of violation, notices of
potential responsibility or proceedings by or against any Loan Party or any of
their respective Restricted Subsidiaries alleging potential liability under, or
responsibility for violation of, any Environmental Law.

 



- 105 -

 

 

(b)                     there has been no Release of Hazardous Materials at, on,
under or from any property currently or formerly owned, leased or operated by
any Loan Party or their respective Restricted Subsidiaries which would
reasonably be expected to give rise to liability under Environmental Laws;

 

(c)                      no Loan Party nor any of their respective Restricted
Subsidiaries is currently undertaking, either individually or together with
other persons, any investigation or response action relating to any actual or
threatened Release of Hazardous Materials at any location pursuant to the order
of any Governmental Authority or the requirements of any Environmental Law;

 

(d)                     all Hazardous Materials transported by or on behalf of
any Loan Party or any of their respective Restricted Subsidiaries from any
property currently or formerly owned, leased or operated by any Loan Party or
any of their respective Restricted Subsidiaries for off-site disposal have been
disposed of in compliance with any Environmental Laws; and

 

(e)                     the Loan Parties and their respective Restricted
Subsidiaries and their respective businesses, operations and properties are and
have been in compliance with all Environmental Laws and have obtained,
maintained and are in compliance with all permits, licenses or approvals
required under Environmental Laws for their operations.

 

SECTION 5.09            Taxes. The Borrower and each of its Restricted
Subsidiaries has timely filed all federal, provincial, state, municipal, foreign
and other Tax returns and reports required to be filed, and have timely paid all
federal, provincial, state, municipal, foreign and other Taxes levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except (a) those Taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or IFRS, as applicable, or (b) failures to file
or pay as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. There are no Tax audits,
deficiencies, assessments or other claims with respect to the Borrower or any of
its Restricted Subsidiaries that would, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.10            Compliance with ERISA.

 

(a)                 Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Plan and Foreign Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state Laws and applicable foreign laws,
respectively.

 

(b)                (i) No ERISA Event or similar event with respect to a Foreign
Plan has occurred or is reasonably expected to occur; (ii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 et
seq. or 4243 of ERISA with respect to a Multiemployer Plan; and (iii) neither
any Loan Party nor any ERISA Affiliate has engaged in a transaction that would
be subject to Section 4069 or 4212(c) of ERISA, except, with respect to each of
the foregoing clauses of this Section 5.10, as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(c)                 The Borrower represents and warrants as of each Closing Date
that it is not and will not be (1) an employee benefit plan subject to Title I
of ERISA, (2) a plan or account subject to Section 4975 of the Code; or (3) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Code.

 

SECTION 5.11            Subsidiaries; Equity Interests. As of each Closing Date,
neither the Borrower nor any other Loan Party has any Subsidiaries other than
those specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued, are
fully paid and, in the case of Equity Interests representing corporate
interests, nonassessable and, on each Closing Date, all Equity Interests owned
directly or indirectly by the Borrower or any other Loan Party are owned free
and clear of all Liens except for Permitted Liens. As of each Closing Date,
Schedule 5.11 (a) sets forth the name and jurisdiction of organization or
incorporation of each Subsidiary of a Loan Party, (b) sets forth the ownership
interest of the Borrower and any of the Loan Parties in each of their
Subsidiaries, including the percentage of such ownership and (c) identifies each
Person the Equity Interests of which are required to be pledged on each Closing
Date pursuant to the Collateral and Guarantee Requirement.

 



- 106 -

 

 

SECTION 5.12            Margin Regulations; Investment Company Act.

 

(a)                 No Loan Party is engaged nor will it engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Borrowings and no Letter of Credit will be used for any purpose
that violates Regulation U or Regulation X of the FRB.

 

(b)                None of the Loan Parties is or is required to be registered
as an “investment company” under the Investment Company Act of 1940, as amended.

 

SECTION 5.13            Disclosure. On each Closing Date, no report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party to any Agent, any Arranger or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains when furnished
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

 

SECTION 5.14            Intellectual Property; Licenses, Etc. Each of the Loan
Parties and the other Restricted Subsidiaries own, license or possess the right
to use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, technology, software, know-how database
rights, design rights and other intellectual property rights (collectively, “IP
Rights”) that are used in or reasonably necessary for the operation of their
respective businesses as currently conducted, and, to the knowledge of the
Borrower , without violation of the rights of any Person, except to the extent
such failures to own, license or possess or violations, either individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any such IP Rights is pending or, to
the knowledge of the Borrower, threatened against any Loan Party or its
Subsidiary, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.15            Solvency. On each Closing Date, after giving effect to
the Transactions occurring on or prior to such Closing Date, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent. For the purposes hereof,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

 

SECTION 5.16            Collateral Documents. The Collateral Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties legal, valid and enforceable Liens on and security interests in,
the Collateral described therein and to the extent intended to be created
thereby, except as such enforceability may be limited by Debtor Relief Laws and
by general principles of equity, and (i) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable Laws (which filings or recordings shall be made to the extent
required by any Collateral Document) and (ii) upon the taking of possession or
control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Collateral Document), the Liens created by such Collateral
Documents will constitute so far as possible under relevant Law fully perfected
first-priority Liens on, and security interests in, all right, title and
interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than Permitted Liens.

 

SECTION 5.17            Use of Proceeds. The proceeds of the Term B Loans and
the Revolving Credit Loans and Letters of Credit shall be used in a manner
consistent with the uses set forth in the Preliminary Statements to this
Agreement.

 



- 107 -

 

 

SECTION 5.18            Patriot Act. (i) Neither the Borrower nor any other Loan
Party is in material violation of any material laws relating to terrorism or
money laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 23, 2001 and the USA PATRIOT Act. (ii) The use of proceeds
of the Loans and Letters of Credit will not violate in any material respect the
Trading with the Enemy Act, as amended or any of the foreign asset control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V).

 

SECTION 5.19            Sanctioned Persons. None of the Borrower, its Restricted
Subsidiaries, or, any director, officer, or employee, or, to the knowledge of
the Borrower, any agent or affiliate of the Borrower or any of its Restricted
Subsidiaries is a person that is, or is 50% or more owned by persons that are,
(i) currently the target of any economic sanctions administered by the Office of
Foreign Assets Control (“OFAC”) of the U.S. Treasury Department or the U.S.
Department of State, the United Nations Security Council, the European Union or
any member state thereof, or Her Majesty’s Treasury, the government of Canada or
any other relevant sanctions authority (collectively, “Sanctions”) or (ii)
located, organized, or resident in a country or territory that is, or whose
government is, the target of comprehensive Sanctions (currently, Cuba, Iran,
North Korea, Syria, or the Crimea region of Ukraine). The Borrower will not,
directly or, to the knowledge of the Borrower, indirectly, use the proceeds of
the Loans or Letters of Credit, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, (i) to
fund any activities or business of or with any Person that is the subject of
Sanctions or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of comprehensive Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions.

 

SECTION 5.20            FCPA. No part of the proceeds of the Loans or Letters of
Credit will be used, directly or, to the knowledge of the Borrower, indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended (“FCPA”), or any other similar applicable
anti-corruption law (collectively, the “Anti-Corruption Laws”). The Borrower and
its Restricted Subsidiaries have conducted their businesses in compliance with
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

SECTION 5.21            No Specified Event of Default. On the Term Loan Closing
Date, immediately before and after giving effect to the Transactions, there
shall be no Specified Event of Default.

 

SECTION 5.22            No EEA Financial Institution. No Loan Party is an EEA
Financial Institution.

 

ARTICLE VI
 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been backstopped, Cash Collateralized or as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made), the Borrower shall, and shall (except in
the case of the covenants set forth in Section 6.01, Section 6.02 and Section
6.03) cause each Restricted Subsidiary to:

 

SECTION 6.01            Financial Statements. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

 

(a)                 as soon as available, but in any event within ninety (90)
days after the end of each fiscal year of the Borrower ending after the Initial
Closing Date, a consolidated balance sheet of the Borrower as at the end of such
fiscal year, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year and including
a customary management summary of operating results, all in reasonable detail
and prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” qualification or exception (other than an emphasis of matter
paragraph) (other than (x) with respect to, or resulting from, a current debt
maturity and/or (y) any potential default or event of default of any financial
covenant under this Agreement and/or any other Indebtedness; provided that if
the independent auditor provides an attestation and a report with respect to
management’s report on internal control over financial reporting and its own
evaluation of internal control over financial reporting, then such report may
include a qualification or limitation due to the exclusion of any acquired
business from such report to the extent such exclusion is permitted under rules
or regulations promulgated by the SEC or the Public Company Accounting Oversight
Board;

 



- 108 -

 

 

(b)                    as soon as available, but in any event, within forty-five
(45) days after the end of each of the first three (3) fiscal quarters of each
fiscal year of the Borrower beginning with the first fiscal quarter ending after
the Initial Closing Date, a consolidated balance sheet of the Borrower as at the
end of such fiscal quarter, and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject to normal year-end adjustments and the absence of
footnotes; and

 

(c)                    simultaneously with the delivery of each set of
consolidated financial statements referred to in Section 6.01(a) and (b) above
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of any parent company or Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower by furnishing the Borrower’s or a parent company’s Form 10-K or 10-Q,
as applicable, filed with the SEC; provided that to the extent such information
is in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion an independent registered
public accounting firm of nationally recognized standing, which statements,
report and opinion may be subject to the same exceptions and qualifications as
contemplated in Section 6.01(a) (including the proviso thereto).

 

SECTION 6.02            Certificates; Other Information. Deliver to the
Administrative Agent for prompt further distribution to each Lender:

 

(a)                     no later than five (5) days after the delivery of the
financial statements referred to in Section 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

 

(b)                     promptly after the same are publicly available, copies
of all annual, regular, periodic and special reports and registration statements
which the Borrower files with the SEC or with any Governmental Authority that
may be substituted therefor (other than amendments to any registration statement
(to the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(c)                      together with the delivery of the financial statements
pursuant to Section 6.01(a) and each Compliance Certificate pursuant to Section
6.02(a), (i) a list of Subsidiaries that identifies each Subsidiary as a
Material Subsidiary or an Immaterial Subsidiary as of the date of delivery of
such Compliance Certificate or a confirmation that there is no change in such
information since the later of the Initial Closing Date or the date of the last
such list and (ii) such other information required by the Compliance
Certificate; and

 

(d)                     promptly, such additional information regarding the
business, legal, financial or corporate affairs of any Loan Party or any
Material Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request; provided that, notwithstanding anything to the
contrary in this Section 6.02(d), none of the Borrower or any Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (x) that constitutes non-financial
trade secrets or non-financial proprietary information, (y) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) would be in breach of any confidentiality
obligations, fiduciary duty or Law or (z) that is subject to attorney client or
similar privilege or constitutes attorney work product; provided further that,
in the event that the Borrower does not provide information in reliance on the
exclusions in this sentence, it shall use its commercially reasonable efforts to
communicate, to the extent permitted, the applicable information in a way that
would not violate such restrictions.

 



- 109 -

 

 

Documents required to be delivered pursuant to Section 6.01(a) and (b) or
Section 6.02(a) may be delivered (1) electronically or (2) to the extent that
such are publicly available via EDGAR or another publicly available reporting
system, by the Borrower advising the Administrative Agent of the filing thereof,
and if so delivered pursuant to clause (1), shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or pursuant to clause (2), shall be deemed to have been delivered on the
date the Borrower advises the Administrative Agent of the filing thereof;
provided that with respect to clause (1): (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (A) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak, IntraLinks or another
similar electronic system (the “Platform”) and (B) certain of the Lenders
(“Public Lenders”) may be “Public-Side” Lenders (i.e., Lenders that (or have
personnel that) do not wish to receive material non-public information with
respect to the Borrower or its Subsidiaries, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.

 

SECTION 6.03            Notices.

 

(a)                 Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent for prompt further
distribution to each Lender:

 

(i)                        of the occurrence of any Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower propose to take with respect thereto;

 

(ii)                        of any litigation or governmental proceeding
(including, without limitation, pursuant to any Environmental Laws) pending
against the Borrower or any of the Subsidiaries that would result in a Material
Adverse Effect;

 



- 110 -

 

 

(iii)                        of the occurrence of any ERISA Event or similar
event with respect to a Foreign Plan that would result in a Material Adverse
Effect; and

 

(iv)                        of any other event that would have a Material
Adverse Effect.

 

(b)                [Reserved].

 

SECTION 6.04            Maintenance of Existence. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization or incorporation and (b) take all reasonable
action to maintain all rights, privileges (including its good standing),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except (i) in each case of clauses (a) (other than with respect to
the Borrower) and (b), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect or (ii) in each case, pursuant to
a transaction permitted by Section 7.04 or Section 7.05.

 

SECTION 6.05            Maintenance of Properties. Except if the failure to do
so would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

 

SECTION 6.06            Maintenance of Insurance.

 

(a)                 Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and its Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.

 

(b)                With respect to Loan Parties organized in the United States,
(i) such Loan Parties shall use commercially reasonable efforts to procure that
such insurance shall provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least 10 days
(or, to the extent reasonably available, 30 days) after receipt by the
Collateral Agent of written notice thereof (the Borrower shall deliver a copy of
the policy (and to the extent any such policy is cancelled or renewed, a renewal
or replacement policy) or other evidence thereof to the Administrative Agent and
the Collateral Agent, or insurance certificate with respect thereto) and (ii)
such insurance shall name the Collateral Agent as lender loss payee (in the case
of property insurance) or additional insured on behalf of the Secured Parties
(in the case of liability insurance), as applicable.

 

SECTION 6.07            Compliance with Laws. (i) Comply in all material
respects with the requirements of the Anti-Corruption Laws and Sanctions and
(ii) comply in all respects with all Laws and all orders, writs, injunctions,
decrees and judgments applicable to it or to its business or property (including
without limitation, Environmental Laws, and ERISA), except as to clause (ii) if
the failure to comply therewith would not, individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.08            Books and Records. Maintain proper books of record and
account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be; it being agreed
that the Borrower and its Restricted Subsidiaries shall only be required to
provide such books of record and account in accordance with and to the extent
required by the standards set forth in Section 6.09.

 



- 111 -

 

 

SECTION 6.09           Inspection Rights. With respect to any Loan Party, permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties and to discuss its affairs, finances and
accounts with its directors, managers, officers, and independent public
accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections as contemplated by the next proviso,
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.09 and the
Administrative Agent shall not exercise such rights more often than one (1) time
during any calendar year absent the existence of an Event of Default and such
inspection shall be at the Borrower’s sole expense; provided, further, that (x)
to the extent there exists any Event of Default, the Administrative Agent, on
behalf of the Lenders (or any of its representatives or independent
contractors), may have one (1) additional right to exercise the ability to
visit, inspect and/or discuss in accordance with the foregoing during such
calendar year at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice and (y) to the extent (A) any Specified
Event of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may, and (B) to the
extent any Event of Default under Section 8.01(b) (solely with respect to the
Financial Covenant) exists, the Administrative Agent or any Revolving Credit
Lender (or any of their respective representatives or independent contractors)
may, in each case of clauses (A) and (B), do any of the foregoing at the expense
of the Borrower at any time during normal business hours and upon reasonable
advance notice. The Administrative Agent and the Lenders shall give the Borrower
the opportunity to participate in any discussions with the Borrower’s
independent public accountants. Notwithstanding anything to the contrary in this
Section 6.09, none of the Borrower or any Restricted Subsidiary will be required
to disclose or permit the inspection or discussion of, any document, information
or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) would be in breach of any confidentiality obligations, fiduciary
duty or Law or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product; provided that in the event that the Borrower
does not provide information in reliance on the exclusions in this sentence, it
shall use its commercially reasonable efforts to communicate, to the extent
permitted, the applicable information in a way that would not violate such
restrictions.

 

SECTION 6.10            Covenant to Guarantee Obligations and Give Security. At
the Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

 

(a)                 upon the formation or acquisition of any new direct or
indirect Wholly-Owned Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party, the designation in accordance with Section 6.13
of any existing direct or indirect Wholly-Owned Subsidiary as a Restricted
Subsidiary or any Excluded Subsidiary ceasing to be an Excluded Subsidiary or
any Restricted Subsidiary that is not a Loan Party merging or amalgamating with
a Loan Party in accordance with the proviso in Section 7.04(a):

 

(i)          within sixty (60) days after such formation, acquisition,
designation or occurrence or such longer period as the Administrative Agent may
agree in its reasonable discretion:

 

(A)         cause each such Restricted Subsidiary to furnish to the
Administrative Agent a description of the Material Real Properties that are not
Excluded Property owned by such Restricted Subsidiary in detail reasonably
satisfactory to the Administrative Agent;

 

(B)         cause each such Restricted Subsidiary to duly execute and deliver to
the Administrative Agent or the Collateral Agent (as appropriate) Mortgages,
pledges, guarantees, assignments, Security Agreement Supplements and other
security agreements and documents or joinders or supplements thereto (including
without limitation, with respect to Mortgages, the documents listed in paragraph
(f) of the definition of “Collateral and Guarantee Requirement”), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Mortgages,
Security Agreement and other Collateral Documents in effect on the Initial
Closing Date or required, as of the Initial Closing Date to be delivered in
accordance with Section 6.12), in each case granting Liens required by the
Collateral and Guarantee Requirement;

 

(C)         cause each such Restricted Subsidiary to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and (if applicable) instruments evidencing the Indebtedness
held by such Restricted Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Collateral Agent; and

 



- 112 -

 

 

(D)         take and cause such Restricted Subsidiary and each direct or
indirect parent of such Restricted Subsidiary to take whatever action (including
the recording of Mortgages, the filing of financing statements and intellectual
property security agreements and delivery of stock and membership interest
certificates) may be necessary in the reasonable opinion of the Collateral Agent
to vest in the Collateral Agent (or in any representative of the Collateral
Agent designated by it) valid and perfected first priority Liens required by the
Collateral and Guarantee Requirement, enforceable against all third parties in
accordance with their terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in equity or at law); and

 

(E)          to the extent reasonably requested by the Administrative Agent,
cause each such Restricted Subsidiary to deliver customary board resolutions and
officers certificates; and

 

(ii)       as promptly as practicable after the request therefor by the
Collateral Agent and to the extent in the Borrower’s possession, deliver to the
Collateral Agent with respect to each Material Real Property that is not
Excluded Property, any existing title reports, title insurance policies and
surveys or environmental assessment reports to the extent reasonably available;
and

 

(b)                after the date of the Spin-Off, upon the acquisition of any
Material Real Property after the Initial Closing Date that is not Excluded
Property by any Loan Party, if such Material Real Property shall not already be
subject to a perfected first priority Lien (subject to Permitted Liens) under
the Collateral Documents pursuant to the Collateral and Guarantee Requirement
and is required to be, the Borrower shall within ninety (90) days after such the
acquisition of such Material Real Property (or such longer period as the
Administrative Agent may agree in its reasonable discretion) cause such real
property to be subjected to a Lien to the extent required by the Collateral and
Guarantee Requirement and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent or the Collateral Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to in paragraph (f) of the
definition of “Collateral and Guarantee Requirement” and shall deliver to the
Administrative Agent and the Collateral Agent signed copies of opinions,
addressed to the Administrative Agent, the Collateral Agent and the other
Secured Parties regarding the due execution and delivery and enforceability of
each such Mortgage, the corporate formation, existence and good standing of the
applicable mortgagor, and such other matters as may be reasonably requested by
the Administrative Agent or the Collateral Agent, and each such opinion shall be
in form and substance reasonably acceptable to the Administrative Agent;
provided that the Borrower shall provide written notice to the Secured Parties
that such Material Real Property shall become subject to a Lien at least 45 days
prior to the granting of the Lien over such Material Real Property. If any
Lender determines, acting reasonably, that any applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to hold or benefit from a Lien over real property pursuant to
any Law of the United States or any State thereof, such Lender may notify the
Administrative Agent and disclaim any benefit of such Lien to the extent of such
illegality; provided that, (x) such determination or disclaimer shall not
invalidate or render unenforceable such Lien for the benefit of any other
Secured Party and (y) if any such determination or disclaimer shall reduce any
recovery, or deemed amount of recovery, from any such Lien, then notwithstanding
any sharing of payment or similar provision of this Agreement to the contrary,
including any provision of Section 2.13 and/or Section 8.04, such reduction
shall be borne solely by the Lender or Lenders making such determination or
disclaimer.

 



- 113 -

 

 

SECTION 6.11            Use of Proceeds. Use the proceeds of any Credit
Extension, whether directly or indirectly, in a manner consistent with the uses
set forth in the Preliminary Statements to this Agreement.

 

SECTION 6.12            Further Assurances and Post-Closing Covenants.

 

(a)                 Promptly upon reasonable request by the Administrative Agent
or the Collateral Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of this Agreement and the Collateral Documents.

 

(b)                Within the time periods specified on Schedule 6.12 hereto (as
each may be extended by the Administrative Agent in its reasonable discretion),
complete such undertakings as are set forth on Schedule 6.12 hereto.

 

(c)                 The Borrower will, and will cause the other Loan Parties to,
deliver each of the items set forth in paragraph (f) of the definition of
“Collateral and Guarantee Requirement” within ninety (90) days of the Initial
Closing Date (or such longer period as the Administrative Agent may agree in its
reasonable discretion) with respect to each Material Real Property set forth on
Schedule 5.07(b).

 

SECTION 6.13            Designation of Subsidiaries.

 

(a)                 Subject to Section 6.13(b) below, the Borrower may at any
time designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that at no time may
any Subsidiary be an Unrestricted Subsidiary hereunder if it is a “restricted
Subsidiary” (or term of similar import) for the purpose of any Junior Debt. The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the fair market value of the Borrower’s investment therein.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

 

(b)             The Borrower may not (x) designate any Restricted Subsidiary as
an Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless no Event of Default exists or would
result therefrom.

 

SECTION 6.14            Payment of Taxes. The Borrower will pay and discharge
promptly, and will cause each of the Restricted Subsidiaries to pay and
discharge, all Taxes imposed upon it or upon its income or profits, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, may reasonably be expected to become a lien or charge
upon any properties of the Borrower or any of the Restricted Subsidiaries not
otherwise permitted under this Agreement; provided that neither the Borrower nor
any of the Restricted Subsidiaries shall be required to pay any such Tax or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP or
IFRS, as applicable, or which would not reasonably be expected, individually or
in the aggregate, to constitute a Material Adverse Effect.

 

SECTION 6.15            Maintenance of Ratings. The Borrower will use
commercially reasonable efforts to maintain (i) a public corporate credit rating
(but not any specific rating) from S&P and a public corporate family rating (but
not any specific rating) from Moody’s, in each case in respect of the Borrower,
and (ii) a public rating (but not any specific rating) in respect of each of the
Term B Facilities from each of S&P and Moody’s.

 

SECTION 6.16            Nature of Business. The Borrower and its Restricted
Subsidiaries will engage only in material lines of business substantially
similar to those lines of business conducted by the Borrower and its Restricted
Subsidiaries on the Initial Closing Date or any business reasonably related,
complementary, incidental or ancillary thereto; provided that, for the avoidance
of doubt, any franchising activities shall be considered substantially similar
to the lines of business conducted by the Borrower.

 



- 114 -

 

 

SECTION 6.17            Fiscal Year. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries (other than any Restricted Subsidiary
acquired after the Initial Closing Date, and in such case only to the extent
necessary to conform to the fiscal year of the Borrower or a Restricted
Subsidiary) to, change its methodology of determining its fiscal year end from
such methodology in effect on the Initial Closing Date; provided that, the
Borrower may, with the consent of the Administrative Agent, change its fiscal
year-end to another date reasonably acceptable to the Administrative Agent, in
which case the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary in order to reflect such change in financial reporting, which
adjustments shall become effective when the Administrative Agent posts the
amendment reflecting such changes to the Platform, and the Required Lenders have
not objected to such amendment within seven (7) Business Days.

 

ARTICLE VII

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been backstopped, Cash Collateralized or as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made), subject to Section 10.24 until
immediately prior to but substantially concurrently with the Spin-Off, the
Borrower shall not, nor shall it permit any of the Restricted Subsidiaries to,
directly or indirectly:

 

SECTION 7.01            Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)                       Liens pursuant to any Loan Document;

 

(b)                      Liens existing on the date hereof securing Indebtedness
or other obligations (x) with an individual value not in excess of $5,000,000 or
(y) listed on Schedule 7.01(b) and in each case of the foregoing clauses (x) and
(y), any modifications, replacements, refinancings, renewals or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof and (ii) the modification,
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens (if such obligations constitute Indebtedness) is
permitted by Section 7.03;

 

(c)                       Liens for taxes, assessments or governmental charges
(i) which are not overdue for a period of more than thirty (30) days, (ii) which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person to the extent required in accordance with GAAP or (iii)
with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

 

(d)                      statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens arising in the ordinary course of business (i) which secure
amounts not overdue for a period of more than sixty (60) days or if more than
sixty (60) days overdue, are unfiled (or if filed have been discharged or
stayed) and no other action has been taken to enforce such Lien, (ii) which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person to the extent required in accordance with GAAP or (iii)
with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

 



- 115 -

 

 

(e)                       (i) pledges, deposits or Liens arising as a matter of
law in the ordinary course of business in connection with workers’ compensation,
payroll taxes, unemployment insurance, general liability or property insurance
and/or other social security legislation; and (ii) pledges and deposits in the
ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any of its
Restricted Subsidiaries;

 

(f)                        Liens to secure the performance of bids, trade
contracts, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations), in each case incurred in
the ordinary course of business and obligations in respect of letters of credit,
bank guarantee or similar instruments that have been posted to support the same;

 

(g)                      easements, rights-of-way, restrictions, covenants,
conditions, encroachments, protrusions and other similar encumbrances and minor
title defects affecting real property which, in the aggregate, do not in any
case materially interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole, and any exception on
the Mortgage Policies issued in connection with the Mortgaged Property;

 

(h)                      Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);

 

(i)                        Liens securing Indebtedness permitted under Section
7.03(f); provided that (i) such Liens attach concurrently with or within two
hundred seventy (270) days after the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits, and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capitalized Leases;
provided that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;

 

(j)                        leases, licenses, subleases or sublicenses and Liens
on the property covered thereby which do not (i) interfere in any material
respect with the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, or (ii) secure any Indebtedness;

 

(k)                      Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods in the ordinary course of business;

 

(l)                        Liens (i) of a collection bank (including those
arising under Section 4-210 of the Uniform Commercial Code) on the items in the
course of collection, (ii) in favor of a banking or other financial institution
or entities and/or electronic payment service providers arising as a matter of
law encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and which are within the general parameters
customary in the banking industry and (iii) arising by the terms of documents of
banks or other financial institutions in relation to the maintenance or
administration of deposit accounts, securities accounts or cash management
arrangements;

 

(m)                     Liens (i) on cash advances or escrow deposits in favor
of the seller of any property to be acquired in an Investment permitted pursuant
to Section 7.02 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Disposition permitted under Section 7.05 and (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

 



- 116 -

 

 

(n)                      [reserved];

 

(o)                      Liens existing on property at the time of its
acquisition or existing on the property of any Person at the time such Person
becomes a Restricted Subsidiary (other than by designation as a Restricted
Subsidiary pursuant to Section 6.13), in each case after the date hereof;
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) any Indebtedness secured thereby is permitted under
Section 7.03(f) and/or Section 7.03(r)(i);

 

(p)                      any interest or title of a lessor or sublessor under
leases or subleases entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

 

(q)                      Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

(r)                        Liens that are contractual rights of set-off (i)
relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any of its Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
or its Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

 

(s)                       Liens arising from precautionary Uniform Commercial
Code financing statement filings or any equivalent filings in respect of any
leases;

 

(t)                        Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto;

 

(u)                      any zoning or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property;

 

(v)                      Liens on specific items of inventory or other goods and
the proceeds thereof securing such Person’s obligations in respect of
documentary letters of credit issued for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;

 

(w)                     the modification, replacement, renewal or extension of
any Lien permitted by clauses (b), (i) and (o) of this Section 7.01; provided
that (i) the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof; and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

 

(x)                      ground leases in respect of real property on which
facilities owned or leased by the Borrower or any of its Restricted Subsidiaries
are located;

 

(y)                      Liens (i) on property of a Non-Loan Party securing
Indebtedness that is permitted pursuant to Section 7.03 and (ii) on property of
a Foreign Subsidiary securing obligations of such Foreign Subsidiary that are
not Indebtedness;

 



- 117 -

 

 

(z)                       Liens solely on any cash earnest money deposits made
by the Borrower or any of its Restricted Subsidiaries in connection with any
letter of intent or purchase agreement permitted hereunder;

 

(aa)                    Liens securing obligations that arise in the ordinary or
normal course of business and that do not constitute Indebtedness and that are
not otherwise expressly contemplated by this Section 7.03;

 

(bb)                   Liens securing Indebtedness permitted pursuant to Section
7.03(m);

 

(cc)                    other Liens; provided that at the time of incurrence of
the obligations secured thereby, the aggregate outstanding face amount of
obligations secured by Liens existing in reliance on this clause shall not
exceed the greater of (x) $250,000,000 and (y) 45% of Consolidated EBITDA as of
the last day of the most recently ended Test Period;

 

(dd)                   Liens securing Indebtedness or other obligations,
provided, that at the time of incurrence of the Indebtedness or other
obligations secured thereby, in the case of (x) Liens securing Indebtedness or
other obligations on the Collateral that are pari passu with the Lien on the
Collateral securing the Obligations, the First Lien Leverage Ratio does not
exceed 3.00:1.00 (or, to the extent incurred in connection with any acquisition
or similar investment not prohibited by this Agreement, the greater of 3.50:1.00
and the First Lien Leverage Ratio at the end of the most recently ended Test
Period), (y) Liens securing Indebtedness or other obligations on the Collateral
that are junior to the Lien on the Collateral securing the Obligations, the
Secured Leverage Ratio does not exceed 4.50:1.00 (or, to the extent incurred in
connection with any acquisition or similar investment not prohibited by this
Agreement, the greater of 4.50:1.00 and the Secured Leverage Ratio at the end of
the most recently ended Test Period) and (z) Liens securing Indebtedness or
other obligations on assets that are not Collateral, either (I) the Total
Leverage Ratio does not exceed 4.50:1.00 (or, to the extent incurred in
connection with any acquisition or similar investment not prohibited by this
Agreement, the greater of 4.50:1.00 and the Total Leverage Ratio at the end of
the most recently ended Test Period) or (II) the Interest Coverage Ratio would
be at least 2:00:1.00 (or, to the extent incurred in connection with any
acquisition or similar investment not prohibited by this Agreement, not less
than the lesser of 2.00:1.00 and the Interest Coverage Ratio at the end of the
most recently ended Test Period), in each case, calculated on a Pro Forma Basis,
including the application of the proceeds thereof, as of the last day of the
most recently ended Test Period;

 

(ee)                    Liens securing (i) Indebtedness permitted under‎‎
Section 7.03(r), Section 7.03(s), 7.03(t), Section 7.03(w) and Section 7.03(y),
in each case, to the extent contemplated by, and subject to the limitations set
forth in such provisions; provided that, to the extent such Lien is on the
Collateral, the beneficiaries thereof (or an agent or trustee on their behalf)
shall have become party to an Acceptable Intercreditor Agreement pursuant to the
terms thereof;

 

(ff)                     with respect to any Foreign Subsidiary, other Liens and
privileges arising mandatorily by Law;

 

(gg)                   prior to the consummation of the Spin-Off, Liens securing
Parent’s Existing Indebtedness in accordance with the terms thereof;

 

(hh)                   [reserved];

 

(ii)                      Liens created or deemed to exist by the establishment
of trusts for the purpose of satisfying government reimbursement program costs
and other actions or claims pertaining to the same or related matters or other
medical reimbursement programs;

 

(jj)                      Liens on cash and Cash Equivalents used to satisfy or
discharge Indebtedness; provided that, such satisfaction or discharge is
permitted hereunder;

 

(kk)                   receipt of progress payments and advances from customers
in the ordinary course of business to the extent the same creates a Lien on the
related inventory and proceeds thereof;

 



- 118 -

 

 

(ll)                      Liens on cash or permitted Investments securing Swap
Agreements in the ordinary course of business submitted for clearing in
accordance with applicable Requirements of Law;

 

(mm)               the prior rights of consignees and their lenders under
consignment arrangements entered into in the ordinary course of business;

 

(nn)                   Liens on Equity Interests of Unrestricted Subsidiaries;

 

(oo)                   Liens arising as a result of a Permitted Sale Leaseback
or other sale-leaseback permitted by Section 7.05; and

 

(pp)                   Liens on proceeds of Indebtedness held in Escrow for so
long as the proceeds thereof are and continue to be held in an Escrow and are
not otherwise made available to the Borrower or a Restricted Subsidiary.

 

For purposes of determining compliance with this Section 7.01, if any Lien (or a
portion thereof) would be permitted pursuant to one or more provisions described
above, the Borrower may divide and classify such Lien (or a portion thereof) in
any manner that complies with this covenant and may later divide and reclassify
any such Lien so long as the Lien (as so divided and/or reclassified) would be
permitted to be made in reliance on the applicable exception as of the date of
such reclassification.

 

SECTION 7.02            Investments. Make any Investments, except:

 

(a)                       Investments by the Borrower or a Restricted Subsidiary
in assets that were Cash Equivalents when such Investment was made;

 

(b)                      loans or advances to officers, directors, managers,
partners and employees of the Borrower (or any direct or indirect parent
thereof) or its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of the Borrower (or such direct or indirect parent) (provided that,
the proceeds of any such loans and advances shall be contributed by such parent
company to, or applied to a transaction resulting in a return of net cash
proceeds in a substantially similar amount to, the Borrower, as the case may be;
provided, further that such contribution or return, as applicable, shall not
constitute an equity contribution that may be utilized for other baskets
(including the Available Amount) in this Article VII) and (iii) for purposes not
described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding at the time made not to exceed the greater of (x) $30,000,000
and (y) 5.0% of Consolidated EBITDA as of the last day of the most recently
ended Test Period;

 

(c)                       asset purchases (including purchases of inventory,
supplies and materials) and the licensing or contribution of intellectual
property pursuant to joint marketing or development arrangements with other
Persons, in each case in the ordinary course of business;

 

(d)                      Investments (i) by any Loan Party in any other Loan
Party, (ii) by any Restricted Subsidiary that is not a Loan Party in any Loan
Party, (iii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party and (iv) by any Loan Party in any
Restricted Subsidiary that is not a Loan Party;

 

(e)                       Investments consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and other credits to suppliers in the ordinary course of business;

 

(f)                        Investments consisting of Liens, Indebtedness,
fundamental changes, Dispositions and Restricted Payments permitted (other than,
in each case, by reference to this Section 7.02) under Section 7.01,
Section 7.03, Section 7.04, Section 7.05 and Section 7.06, respectively;

 



- 119 -

 

 

(g)                      [reserved];

 

(h)                      Investments in Swap Contracts permitted under Section
7.03(g);

 

(i)                        promissory notes and other noncash consideration
received in connection with Dispositions permitted by Section 7.05;

 

(j)                        the purchase or other acquisition of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person by the Borrower or Restricted
Subsidiary, or Equity Interests in a Person that, upon the consummation thereof,
will be a Restricted Subsidiary of the Borrower (including as a result of a
merger or consolidation) (each, a “Permitted Acquisition”); provided that (i)
after giving effect to any such purchase or other acquisition and (A) subject to
the LCT Provisions, no Specified Event of Default shall have occurred and be
continuing and (B) the Borrower or Restricted Subsidiary is in compliance with
Section 6.16 and (ii) to the extent required by the Collateral and Guarantee
Requirement, (A) the property, assets and businesses acquired in such purchase
or other acquisition shall become Collateral and (B) any such newly created or
acquired Restricted Subsidiary (other than an Excluded Subsidiary) shall become
Guarantors, in each case in accordance with Section 6.10;

 

(k)                      the Transactions and/or the Spin-Off;

 

(l)                        Investments in the ordinary course of business
consisting of endorsements for collection or deposit and customary trade
arrangements with customers consistent with past practice;

 

(m)                     Investments (including debt obligations and Equity
Interests) received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers from financially troubled account debtors
or upon the foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment;

 

(n)                      Investments as valued at cost at the time each such
Investment is made and including all related commitments for future Investments,
in an amount not exceeding the Available Amount; provided that at the time of
making any such Investment, with respect to any Investment made utilizing
amounts specified in clause (b) of the definition of “Available Amount,” no
Specified Event of Default shall have occurred and be continuing;

 

(o)                      advances of payroll payments to employees in the
ordinary course of business;

 

(p)                      loans and advances to the Borrower in lieu of, and not
in excess of the amount of (after giving effect to any other such loans or
advances or Restricted Payments in respect thereof), Restricted Payments to the
extent permitted to be made to such direct or indirect parent in accordance with
Section 7.06; provided that any such loan or advance shall reduce the amount of
such applicable Restricted Payment thereafter permitted under Section 7.06 by a
corresponding amount (if such applicable provision of Section 7.06 contains a
maximum amount);

 

(q)                      Investments held by a Restricted Subsidiary acquired
after the Term Loan Closing Date (or, to the extent an Acquisition Termination
Notice has been sent, the Initial Closing Date) or of a corporation or company
merged into the Borrower or merged or consolidated with a Restricted Subsidiary
in accordance with Section 7.04 after the Term Loan Closing Date (or, to the
extent an Acquisition Termination Notice has been sent, the Initial Closing
Date) to the extent that such Investments were not made in contemplation of or
in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

(r)                        Guarantee Obligations of the Borrower or any of its
Restricted Subsidiaries in respect of leases (other than Capitalized Leases) or
of other obligations that do not constitute Indebtedness, in each case entered
into in the ordinary course of business;

 



- 120 -

 

 

(s)                       Investments to the extent that payment for such
Investments is made with Qualified Equity Interests of the Borrower (other than
any Cure Amount); provided that, any amounts used for such an Investment or
other acquisition that are not Qualified Equity Interests shall otherwise be
permitted pursuant to this Section 7.02;

 

(t)                        other Investments in an aggregate amount, as valued
at cost at the time each such Investment is made and including all related
commitments for future Investments, not exceeding (i) the greater of (x)
$250,000,000 and (y) 45% of Consolidated EBITDA as of the last day of the most
recently ended Test Period plus (ii) an amount equal to any unused amounts
reallocated from Section 7.06(j) and Section 7.08(a)(iii);

 

(u)                      [reserved];

 

(v)                      Investments in JV Entities and Unrestricted
Subsidiaries in an aggregate amount, as valued at cost at the time each such
Investment is made and including all related commitments for future Investments,
not exceeding (i) the greater of (x) $150,000,000 and (y) 25.0% of Consolidated
EBITDA as of the last day of the most recently ended Test Period;

 

(w)                     contributions to a “rabbi” trust for the benefit of
employees or other grantor trust subject to claims of creditors in the case of a
bankruptcy of the Borrower;

 

(x)                      [reserved];

 

(y)                      other Investments; provided that, at the time of such
Investment, the Total Leverage Ratio of the Borrower and its Restricted
Subsidiaries on a consolidated basis as of the end of the most recently ended
Test Period, on a Pro Forma Basis, would be no greater than 4.00:1.00;

 

(z)                       Investments existing or contemplated on a Closing Date
(x) with an individual value not in excess of $5,000,000 or (y) set forth on
Schedule 7.02 and any modification, replacement, renewal, reinvestment or
extension thereof; provided that the amount of any Investment permitted pursuant
to this Section 7.02 is not increased from the amount of such Investment on the
applicable Closing Date except pursuant to the terms of such Investment as of
such Closing Date or as otherwise permitted by this Section 7.02;

 

(aa)                    Investments in connection with tax planning and
reorganization activities; provided that, after giving effect to, any such
activities, the value of the guarantees in favor of the Lenders and the security
interests of the Lenders in the Collateral, taken as a whole, would not (and
will not) be materially impaired;

 

(bb)                   Investments in an amount equal to the aggregate amount of
cash contributions made after the Initial Closing Date to the Borrower in
exchange for Qualified Equity Interests of the Borrower, except to the extent
utilized in connection with any other transaction permitted by Section 7.06 or
Section 7.08, and except to the extent such amount increases the Available
Amount, is incurred in connection with the Spin-Off or constitutes a Cure
Amount;

 

(cc)                    Investments in a Similar Business after the Term Loan
Closing Date (or, to the extent an Acquisition Termination Notice has been sent,
the Initial Closing Date) in an aggregate amount for all such Investments not to
exceed, at the time such Investment is made and after giving effect to such
Investment, the sum of (i) an amount equal to the greater of (x) $200,000,000
and (y) 35.0% of Consolidated EBITDA as of the last day of the most recently
ended Test Period as of such time plus (ii) the aggregate amount of any cash
repayment of or return on such Investments theretofore received by the Borrower
or any Restricted Subsidiary after the Term Loan Closing Date (or, to the extent
an Acquisition Termination Notice has been sent, the Initial Closing Date);

 

(dd)                   the forgiveness or conversion to equity of any
intercompany Indebtedness owed to the Borrower or any of its Restricted
Subsidiaries or the cancellation or forgiveness of any Indebtedness owed to the
Borrower (or any parent company) or a Subsidiary from any members of management
of the Borrower (or any parent company) or any Subsidiary, in each case
permitted by Section 7.03;

 



- 121 -

 

 

(ee)                    any loans and advances made to third-party franchisees
of the Borrower and its Restricted Subsidiaries in the ordinary course of
business for business development or other general corporate purposes;

 

(ff)                     Investments in any captive insurance companies that are
Restricted Subsidiaries in an aggregate amount not to exceed 150% of the minimum
amount of capital required under the laws of the jurisdiction in which such
captive insurance companies is formed (plus any excess capital generated as a
result of any such prior investment that would result in a materially
unfavorable tax or reimbursement impact if distributed), and other investments
in any captive insurance companies that are Restricted Subsidiaries to cover
reasonable general corporate and overhead expenses of such captive insurance
companies;

 

(gg)                   Investments by any captive insurance companies that are
Restricted Subsidiaries;

 

(hh)                   Investments in any captive insurance companies that are
Restricted Subsidiaries in connection with a push down by the Borrower of
insurance reserves;

 

(ii)                      Investments by any Foreign Subsidiary in debt
securities issued by any nation in which such Foreign Subsidiary has cash which
is the subject of restrictions on export, or any agency or instrumentality of
such nation or any bank or other organization organized in such nation, in an
aggregate amount not to exceed $50,000,000 at any time outstanding; and

 

(jj)                      to the extent that they constitute Investments,
purchases and acquisitions of inventory, supplies, materials or equipment or
purchases, acquisitions, licenses or leases of other assets, intellectual
property, or other rights, in each case in the ordinary course of business.

 

For purposes of determining compliance with this Section 7.02, if any Investment
(or a portion thereof) would be permitted pursuant to one or more provisions
described above, the Borrower may divide and classify such Investment (or a
portion thereof) in any manner that complies with this covenant and may later
divide and reclassify any such Investment so long as the Investment (as so
divided and/or reclassified) would be permitted to be made in reliance on the
applicable exception as of the date of such reclassification.

 

SECTION 7.03            Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)                 Indebtedness of the Borrower and any of its Restricted
Subsidiaries under the Loan Documents;

 

(b)                the Senior Unsecured Notes and any Permitted Refinancing
thereof;

 

(c)                 Indebtedness existing on the date hereof (x) with an
individual value not in excess of $5,000,000 or (y) listed on Schedule 7.03(c)
and in each case of the foregoing clauses (x) and (y), any Permitted Refinancing
thereof;

 

(d)                Guarantee Obligations of the Borrower and its Restricted
Subsidiaries in respect of Indebtedness of the Borrower or any of its Restricted
Subsidiaries otherwise permitted hereunder (except that a Subsidiary that is not
a Loan Party may not, by virtue of this Section 7.03(d), guarantee Indebtedness
that such Subsidiary could not otherwise incur under this Section 7.03);
provided that, (x) if the Indebtedness being guaranteed is subordinated to the
Loan Obligations, such Guarantee Obligation shall be subordinated to the
Guarantee of the Loan Obligations on terms at least as favorable to the Lenders
as those contained in the subordination of such Indebtedness and (y) Guarantee
Obligations made by a Loan Party with respect to Indebtedness of a Non-Loan
Party must be permitted pursuant to Section 7.02;

 



- 122 -

 

 

(e)                 Indebtedness of the Borrower or any of its Restricted
Subsidiaries owing to the Borrower or any other Restricted Subsidiary to the
extent constituting an Investment permitted by Section 7.02; provided that all
such Indebtedness of any Loan Party owed to any Person that is not a Loan Party
shall be subject to the subordination terms set forth in Section 3.02 of the
Guaranty (but only to the extent permitted by applicable law and not giving rise
to material adverse tax consequences);

 

(f)                  (i) Attributable Indebtedness and other Indebtedness
(including Capitalized Leases) financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets (provided that such
Indebtedness is incurred concurrently with or within two hundred seventy (270)
days after the applicable acquisition, construction, repair, replacement or
improvement), (ii) Attributable Indebtedness arising out of Permitted Sale
Leasebacks and (iii) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clauses (i) and (ii); provided that the aggregate
principal amount of Indebtedness (including without limitation Attributable
Indebtedness, but excluding Attributable Indebtedness incurred pursuant to
clause (ii)) under this Section 7.03(f) does not exceed, at the time of the
incurrence thereof, the greater of (x) $90,000,000 and (y) 15.0% of Consolidated
EBITDA as of the last day of the most recently ended Test Period;

 

(g)                Indebtedness in respect of Swap Contracts not for speculative
purposes (i) entered into to hedge or mitigate risks to which the Borrower or
any Subsidiary has actual or anticipated exposure (other than those in respect
of shares of capital stock or other equity ownership interests of the Borrower
or any Subsidiary), (ii) entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary and (iii) entered into
to hedge commodities, currencies, general economic conditions, raw materials
prices, revenue streams or business performance;

 

(h)                obligations of non-wholly owned Foreign Subsidiaries that are
Restricted Subsidiaries in respect of Disqualified Equity Interests in an amount
not to exceed $10,000,000 at any time outstanding;

 

(i)                  Indebtedness representing deferred compensation to
employees of the Borrower (or any parent company) and its Restricted
Subsidiaries incurred in the ordinary course of business;

 

(j)                  Indebtedness to future, present or former directors,
officers, members of management, employees or consultants of the Borrower or any
of its Subsidiaries or their respective estates, heirs, family members, spouses
or former spouses to finance the purchase or redemption of Equity Interests of
the Borrower (or any direct or indirect parent thereof) permitted by Section
7.06(f);

 

(k)                Indebtedness incurred by the Borrower or any of its
Restricted Subsidiaries in a Permitted Acquisition, any other Investment
expressly permitted hereunder or any Disposition, in each case to the extent
constituting indemnification obligations or obligations in respect of purchase
price (including earn-outs) or other similar adjustments;

 

(l)                  Indebtedness consisting of obligations of the Borrower (or
any parent company) or any of its Restricted Subsidiaries under deferred
compensation or other similar arrangements incurred by such Person in connection
with the Transactions, the Spin-Off, Permitted Acquisitions and/or any other
Investment expressly permitted hereunder;

 

(m)               Cash Management Obligations and other Indebtedness in respect
of netting services, automatic clearinghouse arrangements, overdraft
protections, cash pooling arrangements, purchase card and similar arrangements
in each case incurred in the ordinary course;

 

(n)                Indebtedness consisting of (a) the financing of insurance
premiums or (b) take or pay obligations contained in supply arrangements, in
each case, in the ordinary course of business;

 

(o)                Indebtedness incurred by the Borrower or any of its
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts or similar instruments issued or
created in the ordinary course of business, including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

 



- 123 -

 

 

(p)                obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any of its Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(q)                Indebtedness supported by a Letter of Credit in a principal
amount not to exceed the face amount of such Letter of Credit;

 

(r)                  Indebtedness (whether secured or unsecured) (i) in an
unlimited amount, of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Restricted Subsidiary) after the date hereof and/or any
other Indebtedness otherwise assumed in connection with an acquisition or any
other Investment not prohibited hereunder, to the extent in the case of this
clause (i), such Indebtedness was not incurred in contemplation of such
acquisition or other Investment and such Indebtedness constitutes the
obligations of only such newly acquired Restricted Subsidiary, (ii) incurred in
connection with a Permitted Acquisition or other Investment not prohibited
hereunder, in an aggregate principal amount for this clause (ii), not to exceed,
at the time of the incurrence thereof, (A) the Fixed Incremental Amount (taking
into account any amounts already incurred in reliance thereon) plus (B) an
additional unlimited amount so long as after giving Pro Forma Effect thereto (x)
in the case of Indebtedness secured by a Lien on the Collateral that is pari
passu with the Lien on the Collateral securing the Obligations, the First Lien
Leverage Ratio does not exceed the greater of (1) 3.50:1.00 and (2) the First
Lien Leverage Ratio at the end of the most recently ended Test Period, (y) in
the case of Indebtedness secured by a Lien on the Collateral that ranks junior
to the Liens on the Collateral securing the Obligations, the Secured Leverage
Ratio does not exceed the greater of 4.50:1.00 and the Secured Leverage Ratio at
the end of the most recently ended Test Period and (z) in the case of
Indebtedness that is unsecured or secured by assets that are not Collateral,
either, at the Borrower’s option, (X) the Total Leverage Ratio does not exceed
the greater of 4.50:1.00 and the Total Leverage Ratio at the end of the most
recently ended Test Period or (Y) the Interest Coverage Ratio is no less than
the lesser of 2:00:1.00 and the Interest Coverage Ratio at the end of the most
recently ended Test Period and (iii) incurred for any purpose not prohibited by
this Agreement, in an aggregate principal amount for clause (iii), not to exceed
an unlimited amount so long as after giving Pro Forma Effect thereto (x) in the
case of Indebtedness secured by a Lien on the Collateral that is pari passu with
the Lien on the Collateral securing the Obligations, the First Lien Leverage
Ratio does not exceed 3.00:1.00 (or, to the extent such Indebtedness is incurred
in connection with any acquisition or similar investment not prohibited by this
Agreement, the greater of 3.50:1.00 and the First Lien Leverage Ratio at the end
of the most recently ended Test Period), (y) in the case of Indebtedness secured
by a Lien on the Collateral that ranks junior to the Liens on the Collateral
securing the Obligations, the Secured Leverage Ratio does not 4.50:1.00 (or, to
the extent such Indebtedness is incurred in connection with any acquisition or
similar investment not prohibited by this Agreement, the greater of 4.50:1.00
and the Secured Leverage Ratio at the end of the most recently ended Test
Period) and (z) in the case of Indebtedness that is unsecured or secured by
assets that are not Collateral, either, at the Borrower’s option (X) the Total
Leverage Ratio does not exceed 4.50:1.00 (or, to the extent such Indebtedness is
incurred in connection with any acquisition or similar investment not prohibited
by this Agreement, the greater of 4.50:1.00 and the Total Leverage Ratio at the
end of the most recently ended Test Period) or (Y) the Interest Coverage Ratio
is no less than 2:00:1.00 (or, to the extent such Indebtedness is incurred in
connection with any acquisition or similar investment not prohibited by this
Agreement, the lesser of 2.00:1.00 and the Interest Coverage Ratio at the end of
the most recently ended Test Period); provided that, such Indebtedness incurred
under clauses (ii) and (iii), (1) shall be subject only to the applicable
Required Debt Terms, (2) (I) any such Indebtedness of any Subsidiaries that are
non-Loan Parties under the ratios specified in clause (ii)(B) (when taken
together with any Indebtedness incurred by non-Loan Parties under clause (iii)
of this Section 7.03(r) and Section 7.03(aa)) shall not exceed, at the time of
the incurrence thereof, the greater of (X) $300,000,000 and (Y) 55.0% of
Consolidated EBITDA as of the last day of the most recently ended Test Period)
and (II) any such Indebtedness of any Subsidiaries that are not Loan Parties
under the ratios specified in clause (iii) shall not exceed (when taken together
with any Indebtedness incurred by non-Loan Parties under clause (ii) of this
Section 7.03(r) and Section 7.03(aa)), at the time of the incurrence thereof,
the greater of (X) $300,000,000 and (Y) 55.0% of Consolidated EBITDA as of the
last day of the most recently ended Test Period and (3) in the case of any such
Indebtedness in the form of Qualifying Term Loans incurred in reliance on
clauses (ii)(B)(x) or (iii)(x), shall be subject to the MFN Provisions;

 



- 124 -

 

 

(s)                 Indebtedness incurred by a Non-Loan Party, and guarantees
thereof by any Non-Loan Party, (x) in an aggregate principal amount not to
exceed, at the time of the incurrence thereof, the greater of (i) $110,000,000
and (ii) 20% of Consolidated EBITDA as of the last day of the most recently
ended Test Period and (y) under working capital lines, lines of credit or
overdraft facilities (to the extent such Indebtedness are not secured by assets
constituting Collateral and are non-recourse to the Loan Parties) in an
aggregate principal amount not to exceed, at the time of the incurrence thereof,
the greater of (i) $50,000,000 and (ii) 10% of Consolidated EBITDA as of the
last day of the most recently ended Test Period;

 

(t)                  Incremental Equivalent Debt;

 

(u)                additional Indebtedness in an aggregate principal amount not
to exceed, at the time of the incurrence thereof, the greater of (x)
$250,000,000 and (y) 45% of Consolidated EBITDA as of the last day of the most
recently ended Test Period;

 

(v)                Indebtedness in an aggregate principal amount not exceeding
the Available Amount, provided that (i) at the time of the incurrence of such
Indebtedness made utilizing amounts specified in clause (b) of the definition of
“Available Amount”, no Specified Event of Default shall have occurred and be
continuing or would result therefrom and (ii) such Indebtedness shall be subject
only to the applicable Required Debt Terms;

 

(w)               (i) Indebtedness (in the form of senior secured, senior
unsecured, senior subordinated, or subordinated notes or loans) incurred by the
Borrower to the extent that 100% of the Net Cash Proceeds therefrom are,
immediately after the receipt thereof, applied solely to the prepayment of Term
Loans or the replacement of Revolving Credit Commitments in accordance with
Section 2.05(b)(iii); provided that (A) if such Indebtedness is secured on a
junior basis to such Term Loans or Revolving Credit Loans, as applicable, or is
unsecured, such Indebtedness shall not mature earlier than the date that is 91
days after the Maturity Date with respect to the relevant Term Loans or
Revolving Credit Loans, as applicable, being refinanced, (B) other than Inside
Maturity Loans, such Indebtedness shall not mature prior to the Maturity Date of
the Term Loans or Revolving Credit Loans, as applicable, being refinanced and,
as of the date of the incurrence of such Indebtedness, the Weighted Average Life
to Maturity of such Indebtedness (other than revolving loans) shall not be
shorter than that of then-remaining Term Loans being refinanced, (C) no
Restricted Subsidiary is a borrower or guarantor with respect to such
Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor which
shall have previously or substantially concurrently guaranteed the Obligations,
(D) subject to clause (h) of the “Collateral and Guarantee Requirement”, such
Indebtedness is not secured by any assets not securing the Obligations unless
such assets substantially concurrently secure the Obligations, (E) the terms and
conditions of such Indebtedness (excluding pricing, call protection, premiums
and optional prepayment or redemption terms or covenants or other provisions
applicable only to periods after the maturity date of the Loans being
refinanced) shall be either, taken as a whole, no more favorable to the lenders
providing such Indebtedness, in their capacity as such or, solely in the case
such Indebtedness is refinancing the Term Loans, be on market terms at the time
of the establishment of such Indebtedness (in each case, as reasonably
determined by the Borrower) (except for (x) covenants or other provisions
applicable only to periods after the latest maturity date of the relevant Loans
being refinanced or (y) to the extent any more restrictive covenant or provision
is added for the benefit of (A) with respect to any such Indebtedness incurred
as term B loans, such covenant or provision is also added for the benefit of
each Facility remaining outstanding after the incurrence or issuance of such
Indebtedness or (B) with respect to any revolving facility or Customary Term A
Loans, such covenant or provision (except to the extent only applicable after
the maturity date of the Revolving Credit Facility) is also added for the
benefit of the Revolving Credit Facility to the extent it remains outstanding
after the incurrence of such Indebtedness; it being understood and agreed that
in each such case, no consent of the Administrative Agent and/or any Lender
shall be required in connection with adding such covenant or provision), and (F)
such Indebtedness shall not be in a principal amount in excess of the amount of
Term Loans or Revolving Credit Commitments, as applicable, so refinanced except
by an amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid and unused commitments, and fees and expenses reasonably
incurred, in connection with such refinancing and (ii) any Permitted Refinancing
thereof;

 



- 125 -

 

 

(x)                [reserved];

 

(y)                Indebtedness in respect of Permitted Debt Exchange Securities
incurred pursuant to a Permitted Debt Exchange in accordance with Section 2.17
and any Permitted Refinancing thereof;

 

(z)                 [reserved];

 

(aa)              any other unsecured Indebtedness; provided that (1) at the
time of such incurrence, the Interest Coverage Ratio shall be not less than
2.00:1.00, as of the last day of the most recently ended Test Period calculated
on a Pro Forma Basis, (2) any such Indebtedness of any Subsidiaries that are
non-Loan Parties (when taken together with any Indebtedness incurred by non-Loan
Parties under clause (r)(ii)(B) or (r)(iii) of this Section 7.03) shall not
exceed at the time of incurrence the greater of (X) $300,000,000 and (Y) 55.0%
of Consolidated EBITDA as of the last day of the most recently ended Test Period
and (3) any such Indebtedness shall be subject only to the applicable Required
Debt Terms; and

 

(bb)             all premiums (if any), interest (including post-petition
interest, capitalized interest or interest otherwise payable in kind), fees,
expenses, charges and additional or contingent interest on obligations described
in the foregoing clauses of this Section 7.03.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described above, the Borrower may classify and reclassify or later
divide, classify or reclassify such item of Indebtedness (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness in one or more of the above clauses; provided that all Indebtedness
outstanding under the Loan Documents will be deemed to have been incurred in
reliance only on the exception in clause (a) of this Section 7.03.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

 

SECTION 7.04            Fundamental Changes. Merge, amalgamate, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)                 any Restricted Subsidiary other than the Borrower may merge
or amalgamate with any one or more other Restricted Subsidiaries (provided that
when any Restricted Subsidiary that is a Loan Party is merging or amalgamating
with another Restricted Subsidiary, a Loan Party shall be a continuing or
surviving Person, as applicable, or the resulting entity shall succeed as a
matter of law to all of the Obligations of such Loan Party);

 

(b)                (i) any Restricted Subsidiary that is not a Loan Party may
merge, amalgamate or consolidate with or into any other Restricted Subsidiary
that is not a Loan Party, (ii) (A) any Restricted Subsidiary may liquidate,
dissolve or wind up, and (B) any Restricted Subsidiary may change its legal
form, in each case, if (x) the Borrower determines in good faith that such
action is in the best interests of the Borrower and its Subsidiaries and is not
materially disadvantageous to the Lenders and (y) in the case of any Loan Party,
the Collateral Agent’s continuing security interest in such Loan Party’s
property or assets is not adversely affected and (iii) the Borrower may change
its legal form if it determines in good faith that such action is in the best
interests of the Borrower and its Subsidiaries, and the Administrative Agent
reasonably determines it is not disadvantageous to the Lenders;

 



- 126 -

 

 

(c)                 any Restricted Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then either (x) the transferee must be a Loan Party
or (y) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary that is not a
Loan Party in accordance with Section 7.02 and Section 7.03, respectively;

 

(d)                so long as no Event of Default exists or would result
therefrom, the Borrower may merge or amalgamate with any other Person; provided
that (i) the Borrower shall be the continuing or surviving corporation or (ii)
if the Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Successor Company”), (A) the Successor Company
shall be an entity organized or existing under the Laws of the United States,
any state thereof or the District of Columbia, (B) the Successor Company shall
expressly assume all the obligations of the Borrower under this Agreement and
the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) the Successor Company shall cause such amendments,
supplements or other instruments to be executed, delivered, filed and recorded
(and deliver a copy of same to the Administrative Agent and Collateral Agent) in
such jurisdictions as may be required by applicable law to preserve and protect
the Lien of the Collateral Agent on the Collateral owned by or transferred to
the Successor Company, together with such financing statements as may be
required to perfect any security interests in such Collateral which may be
perfected by the filing of a financing statement under the UCC of the relevant
states, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guaranty shall apply to the
Successor Company’s obligations under the Loan Documents, (E) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement and other applicable Collateral Documents
confirmed that its obligations thereunder shall apply to the Successor Company’s
obligations under the Loan Documents, (F) the Administrative Agent shall have
received all documentation and other information about the Successor Company
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the USA PATRIOT Act and (G) at the time of such merger or consolidation, shall
be in pro forma compliance with the Financial Covenant; provided, further, that
if the foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, the Borrower under this Agreement;

 

(e)                 so long as no Event of Default exists or would result
therefrom, any Restricted Subsidiary may merge or amalgamate with any other
Person in order to effect an Investment permitted pursuant to Section 7.02;
provided that the continuing or surviving Person shall be a Restricted
Subsidiary, which together with each of its Restricted Subsidiaries, shall have
complied with the requirements of Section 6.10;

 

(f)                  the Transactions and the Spin-Off may be consummated;

 

(g)                so long as no Event of Default exists or would result
therefrom, a merger, amalgamation, dissolution, winding up, liquidation,
consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 7.05, may be effected (other than pursuant to
Section 7.05(e) and other than a Disposition of all or substantially all of the
assets of the Borrower and its Restricted Subsidiaries); and

 

(h)          so long as no Event of Default exists or would result therefrom, a
merger, dissolution, liquidation or consolidation, in each case, by and among
the Borrower and/or its Restricted Subsidiaries, the purpose of which is to
effect the Reorganization.

 

SECTION 7.05            Dispositions. Make any Disposition, except:

 

(a)                 Dispositions of obsolete, worn out or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Borrower and its Restricted Subsidiaries;

 

(b)                Dispositions of inventory and immaterial assets in the
ordinary course of business (including allowing any registrations or any
applications for registration of any immaterial IP Rights to lapse or be
abandoned in the ordinary course of business);

 



- 127 -

 

 

(c)                 Dispositions of property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property that is promptly purchased or (ii) the proceeds of such
Disposition are promptly applied to the purchase price of such replacement
property (which replacement property is actually promptly purchased);

 

(d)                Dispositions of property to the Borrower or any Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party (i)
the transferee thereof must be a Loan Party, (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02, or
(iii) such Disposition shall consist of the transfer of Equity Interests in or
Indebtedness of any Foreign Subsidiary to any other Foreign Subsidiary;

 

(e)                 Dispositions permitted (other than by reference to this
Section 7.05(e)) by Section 7.04 and Section 7.06 and Liens permitted by Section
7.01;

 

(f)                  Dispositions of Cash Equivalents;

 

(g)                leases, subleases, licenses or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(h)                transfers of property subject to Casualty Events;

 

(i)                  Dispositions of Investments in JV Entities or
non-Wholly-Owned Restricted Subsidiaries to the extent required by, or made
pursuant to, customary buy/sell arrangements between the parties to such JV
Entity or shareholders of such non-Wholly-Owned Restricted Subsidiaries set
forth in the shareholder agreements, joint venture agreements, organizational
documents or similar binding agreements relating to such JV Entity or
non-Wholly-Owned Restricted Subsidiary;

 

(j)                  Dispositions of accounts receivable in the ordinary course
of business in connection with the collection or compromise thereof;

 

(k)                the unwinding of any Swap Contract pursuant to its terms;

 

(l)                  Permitted Sale Leasebacks;

 

(m)               So long as no Event of Default would result therefrom,
Dispositions not otherwise permitted pursuant to this Section 7.05 (including
any Sale Leasebacks and the sale or issuance of Equity Interests in a Restricted
Subsidiary); provided that (i) such Disposition shall be for fair market value
as reasonably determined by the Borrower in good faith, (ii) with respect to any
Disposition under this clause (m) for a purchase price in excess of the greater
of (x) $55,000,000 and (y) 10.0% of Consolidated EBITDA as of the last day of
the most recently ended Test Period, as reasonably determined by the Borrower at
the time of such Disposition, the Borrower or any of its Restricted Subsidiaries
shall receive not less than 75.0% of such consideration in the form of cash or
Cash Equivalents for such Dispositions (provided, however, that for the purposes
of this clause (m)(ii), the following shall be deemed to be cash: (A) the
assumption by the transferee of Indebtedness or other liabilities contingent or
otherwise of the Borrower or any of its Restricted Subsidiaries and the valid
release of the Borrower or such Restricted Subsidiary, by all applicable
creditors in writing, from all liability on such Indebtedness or other liability
in connection with such Disposition, (B) securities, notes or other obligations
received by the Borrower or any of its Restricted Subsidiaries from the
transferee that are converted by the Borrower or any of its Restricted
Subsidiaries into cash or Cash Equivalents within 180 days following the closing
of such Disposition, (C) Indebtedness of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Disposition, to the extent
that the Borrower and each of the other Restricted Subsidiaries are released
from any Guarantee of payment of the Borrower in connection with such
Disposition and (D) aggregate non-cash consideration received by the Borrower
and its Restricted Subsidiaries for all Dispositions under this clause (m)
having an aggregate fair market value (determined as of the closing of the
applicable Disposition for which such non-cash consideration is received) not to
exceed the greater of (x) $100,000,000 and (y) 17.5% of Consolidated EBITDA as
of the last day of the most recently ended Test Period at any time outstanding
(net of any non-cash consideration converted into cash and Cash Equivalents
received in respect of any such non-cash consideration) and (iii) the Borrower
or the applicable Restricted Subsidiary complies with the applicable provisions
of Section 2.05;

 



- 128 -

 

 

(n)                any Disposition not otherwise permitted pursuant to this
Section 7.05 in an amount not to exceed the greater of (x) $30,000,000 and
(y) 5.0% of Consolidated EBITDA as of the last day of the most recently ended
Test Period;

 

(o)                The Borrower and its Restricted Subsidiaries may surrender or
waive contractual rights and leases and settle or waive contractual or
litigation claims in the ordinary course of business;

 

(p)                Dispositions of assets (including Equity Interests) acquired
in connection with Permitted Acquisitions or other Investments permitted
hereunder, which assets are obsolete or not used or useful to the core or
principal business of the Borrower and the Restricted Subsidiaries or which
Dispositions are made to obtain the approval of any applicable antitrust
authority in connection with a Permitted Acquisition;

 

(q)                any swap of assets in exchange for services or other assets
of comparable or greater fair market value useful to the business of the
Borrower and its Restricted Subsidiaries as a whole, as determined in good faith
by the Borrower;

 

(r)                  any sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

 

(s)                 [reserved];

 

(t)                  any “fee in lieu” or other Disposition of assets to any
Governmental Authority that continue in use by the Borrower or any Restricted
Subsidiary, so long as the Borrower or any Restricted Subsidiary may obtain
title to such assets upon reasonable notice by paying a nominal fee;

 

(u)                [reserved];

 

(v)                the Transactions and the Spin-Off may be consummated; and

 

(w)               any Disposition by the Borrower or a Restricted Subsidiary of
the Capital Stock of, or indebtedness owned by, a Foreign Subsidiary to any
Restricted Subsidiary pursuant to a Reorganization.

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Subsidiary Guarantor,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take and shall take any actions deemed appropriate in order to effect the
foregoing.

 

SECTION 7.06            Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, except:

 

(a)                 [reserved];

 

(b)                (i) the Borrower may redeem in whole or in part any of its
(or a parent company’s) Equity Interests for another class of its Equity
Interests or rights to acquire its Equity Interests or with proceeds from
substantially concurrent equity contributions or issuances of new Equity
Interests, provided that any terms and provisions material to the interests of
the Lenders, when taken as a whole, contained in such other class of Equity
Interests are at least as advantageous to the Lenders as those contained in the
Equity Interests redeemed thereby and (ii) the Borrower may declare and make
dividend payments or other distributions payable solely in Qualified Equity
Interests;

 



- 129 -

 

 

 

(c)                 Restricted Payments made in connection with the Transactions
and/or the Spin-Off;

 

(d)                to the extent constituting Restricted Payments, the Borrower
and its Restricted Subsidiaries may enter into and consummate transactions
expressly permitted (other than by reference to Section 7.06) by any provision
of Section 7.02, Section 7.04 or Section 7.07(e);

 

(e)                 repurchases of Equity Interests in the ordinary course of
business in the Borrower or any Restricted Subsidiary deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

 

(f)                 The Borrower or any of its Restricted Subsidiaries may, in
good faith, pay (or any Restricted Subsidiary may make Restricted Payments to
the Borrower to allow the Borrower to pay) for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of it or of the
Borrower held by any future, present or former employee, director, manager,
officer or consultant (or any Affiliates, spouses, former spouses, other
immediate family members, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) of the Borrower or any of its
Subsidiaries pursuant to any employee, management, director or manager equity
plan, employee, management, director or manager stock option plan or any other
employee, management, director or manager benefit plan or any agreement
(including any stock subscription or shareholder agreement) with any employee,
director, manager, officer or consultant of the Borrower or any Subsidiary;
provided that such payments do not exceed at the time made the greater of (x)
$40,000,000 and (y) 7.5% of Consolidated EBITDA as of the last day of the most
recently ended Test Period) in any calendar year; provided that any unused
portion of the preceding basket for any calendar year may be carried forward to
the next succeeding calendar year, so long as the aggregate amount of all
Restricted Payments made pursuant to this Section 7.06(f) in any calendar year
(after giving effect to such carry forward) shall not exceed at the time made
the greater of (x) $60,000,000 and (y) 12.5% of Consolidated EBITDA as of the
last day of the most recently ended Test Period; provided, further, that
cancellation of Indebtedness owing to the Borrower or any of its Subsidiaries
from members of management of the Borrower or any of the Borrower’s Restricted
Subsidiaries in connection with a repurchase of Equity Interests of the Borrower
will not be deemed to constitute a Restricted Payment for purposes of this
covenant or any other provision of this Agreement;

 

(g)                The Borrower and its Restricted Subsidiaries may make
Restricted Payments to any parent company:

 

(i)            for any taxable period for which the Borrower is a member of a
consolidated, combined or similar income tax group of which any parent company
is the common parent (or a disregarded entity, partnership or other pass-through
entity that is wholly-owned (directly or indirectly) by such a tax group), to
pay the consolidated, combined or similar income tax liability of such tax group
that is attributable to the income of the Borrower and/or its applicable
Subsidiaries included in such group that the Borrower or Subsidiaries have not
otherwise paid; provided that (x) no such payments shall exceed the amount of
such taxes that the Borrower and/or applicable Subsidiaries would have paid had
such entity(ies) been a stand-alone corporate taxpayer (or stand-alone corporate
group) for all taxing years ending after the date of this Agreement (less any
amount in respect thereof actually paid by such Persons directly), and (y) any
such payments attributable to an Unrestricted Subsidiary shall be limited to the
amount of any cash paid by such Unrestricted Subsidiary to the Borrower or any
of its respective Restricted Subsidiaries for such purpose;

 



- 130 -

 

 

(ii)            the proceeds of which shall be used to pay such equity holder’s
operating costs and expenses incurred in the ordinary course of business, other
overhead costs and expenses and fees (including (v) administrative, legal,
accounting and similar expenses provided by third parties, (w) trustee,
directors, managers and general partner fees, (x) any judgments, settlements,
penalties, fines or other costs and expenses in respect of any claim, litigation
or proceeding, (y) fees and expenses (including any underwriters discounts and
commissions) related to any investment or acquisition transaction (whether or
not successful) and (z) payments in respect of indebtedness and equity
securities of any direct or indirect holder of Equity Interests in the Borrower
to the extent the proceeds are used or will be used to pay expenses or other
obligations described in this Section 7.06(g)) which are reasonable and
customary and incurred in the ordinary course of business and attributable to
the ownership or operations of the Borrower and its Subsidiaries (including any
reasonable and customary indemnification claims made by directors, managers or
officers of the Borrower attributable to the direct or indirect ownership or
operations of the Borrower and its Subsidiaries) and fees and expenses otherwise
due and payable by the Borrower or any of its Restricted Subsidiaries and
permitted to be paid by the Borrower or such Restricted Subsidiary under this
Agreement;

 

(iii)          the proceeds of which shall be used to pay franchise and excise
taxes, and other fees and expenses, required to maintain its organizational
existence;

 

(iv)          to finance any Investment permitted to be made pursuant to Section
7.02; provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Borrower shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be held by or contributed to the
Borrower or a Restricted Subsidiary or (2) the merger (to the extent permitted
in Section 7.04) of the Person formed or acquired into it or a Restricted
Subsidiary in order to consummate such Permitted Acquisition, in each case, in
accordance with the requirements of Section 6.10;

 

(v)           the proceeds of which shall be used to pay customary costs, fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering permitted by this Agreement;

 

(vi)          the proceeds of which shall be used to pay customary salary, bonus
and other benefits payable to officers and employees of the Borrower to the
extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries; and

 

(vii)         Public Company Costs,

 

(h)                The Borrower or any of its Restricted Subsidiaries may pay
any dividend or distribution within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement (it being understood that a distribution pursuant
to this Section 7.06(h) shall be deemed to have utilized capacity under such
other provision of this Agreement);

 

(i)                  The Borrower or any of its Restricted Subsidiaries may (a)
pay cash in lieu of fractional Equity Interests in connection with any dividend,
split or combination thereof or any Permitted Acquisition and (b) honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms;

 

(j)                  The Borrower or any of its Restricted Subsidiaries may make
additional Restricted Payments in an amount not to exceed at the time made the
greater of (x) $250,000,000 and (y) 45% of Consolidated EBITDA as of the last
day of the most recently ended Test Period;

 

(k)                The Borrower or any of its Restricted Subsidiaries may make
additional Restricted Payments in an amount not to exceed the Available Amount;
provided that at the time of any such Restricted Payment, no Specified Event of
Default shall have occurred and be continuing or would result therefrom;

 

(l)                  (i) any Restricted Payment by the Borrower to pay listing
fees and other costs and expenses attributable to being a publicly traded
company which are reasonable and customary and (ii) Restricted Payments not to
exceed at the time made 6% per annum of the Market Capitalization of the
Borrower;

 



- 131 -

 

 

(m)               The Borrower or any of its Restricted Subsidiaries may make
additional Restricted Payments; provided that, at the time of such Restricted
Payment, the Total Leverage Ratio as of the end of the most recently ended Test
Period, on a Pro Forma Basis, would be no greater than 3.50:1.00 and no
Specified Event of Default shall have occurred and be continuing or would result
therefrom;

 

(n)                the distribution, by dividend or otherwise, of Equity
Interests of an Unrestricted Subsidiary or Indebtedness owed to the Borrower or
a Restricted Subsidiary of an Unrestricted Subsidiary, provided that in each
case the principal assets of such Unrestricted Subsidiary are not cash and Cash
Equivalents received as Investments from the Borrower or any of the Restricted
Subsidiaries;

 

(o)                The Borrower or any of its Restricted Subsidiaries may pay
any dividend or distribution on any Disqualified Equity Interests incurred in
accordance with Section 7.03(h);

 

(p)                payments made or expected to be made in respect of
withholding or similar Taxes payable by any future, present or former employee,
director, manager or consultant and any repurchases of Equity Interests in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options or warrants and the vesting of restricted stock
and restricted stock units;

 

(q)                each Restricted Subsidiary may make Restricted Payments to
the Borrower and other Restricted Subsidiaries of the Borrower (and, in the case
of any such Restricted Subsidiary making such Restricted Payment, to other
holders of its Equity Interests on a no more than pro rata basis measured by
value); and

 

(r)                  distributions or payments by dividend or otherwise, among
the Borrower and its Restricted Subsidiaries in connection with a
Reorganization.

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 7.06 will not prohibit the consummation of any irrevocable redemption,
purchase, defeasance, distribution or other payment within 60 days after the
date of the giving of the irrevocable notice or declaration thereof if at the
date of such notice or declaration, such payment would have complied with the
provisions of this Agreement.

 

For purposes of determining compliance with this Section 7.06, in the event that
a Restricted Payment meets the criteria of more than one of the categories of
Restricted Payments described above, the Borrower shall, in its sole discretion,
classify or divide such Restricted Payment (or any portion thereof) in any
manner that complies with this covenant.

 

SECTION 7.07            Transactions with Affiliates. Enter into any transaction
of any kind with any Affiliate of the Borrower (other than any transaction
having a fair market value not in excess of the greater of (x) $55,000,000 and
(y) 10.0% of Consolidated EBITDA as of the last day of the most recently ended
Test Period in a single transaction), whether or not in the ordinary course of
business, other than:

 

(a)                 transactions between or among the Borrower or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

 

(b)                transactions on terms not less favorable to the Borrower or
any Restricted Subsidiary as would be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate;

 

(c)                 the Transactions and/or the Spin-Off and the payment of fees
and expenses related to the Transactions and/or the Spin-Off;

 

(d)                the issuance of Equity Interests to any officer, director,
manager, employee or consultant of the Borrower or any of its Subsidiaries or
any parent company in connection with the Transactions and/or the Spin-Off;

 



- 132 -

 

 

(e)                 [reserved];

 

(f)                  equity issuances, repurchases, redemptions, retirements or
other acquisitions or retirements of Equity Interests by the Borrower or any of
its Restricted Subsidiaries permitted under Section 7.06;

 

(g)                loans and other transactions by and among the Borrower and/or
one or more Subsidiaries to the extent permitted under this Article VII;

 

(h)                employment and severance arrangements between the Borrower or
any of its Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements;

 

(i)                  without duplication, payments by the Borrower and its
Restricted Subsidiaries pursuant to any tax sharing agreements among the
Borrower, any parent company and its Restricted Subsidiaries on customary terms
to the extent attributable to the ownership or operation of the Restricted
Subsidiaries;

 

(j)                  the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, managers, officers,
employees and consultants of the Borrower and its Restricted Subsidiaries or any
parent company in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and its Restricted Subsidiaries;

 

(k)                transactions pursuant to agreements in existence on a Closing
Date and set forth on Schedule 7.07 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect;

 

(l)                  dividends and other distributions permitted under Section
7.06 and/or Investments permitted under Section 7.02 (in each case, other than
by reference to this Section 7.07);

 

(m)               on and prior to the Spin-Off, transactions with the Parent
and/or its subsidiaries in the normal or ordinary course of business consistent
with past practice;

 

(n)                transactions entered into by an Unrestricted Subsidiary with
an Affiliate prior to the redesignation of any such Unrestricted Subsidiary as a
Restricted Subsidiary pursuant to Section 6.13; provided that such transactions
were not entered into in contemplation of such redesignation;

 

(o)                transactions listed on Schedule 7.07;

 

(p)                transactions with customers, clients, suppliers, joint
ventures, purchasers or sellers of goods or services or providers of employees
or other labor entered into in the ordinary course of business, which are fair
to the Borrower and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the
Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;

 

(q)                the payment of reasonable out-of-pocket costs and expenses
related to registration rights and customary indemnities provided to
shareholders under any shareholder agreement;

 

(r)                 any intercompany loans made by the Borrower to any
Restricted Subsidiary; provided that all such intercompany loans of any Loan
Party owed to any Person that is not a Loan Party shall be subject to the
subordination terms set forth in Section 3.02 of the Guaranty (but only to the
extent permitted by applicable law and not giving rise to material adverse tax
consequences);

 

(s)                any issuance, sale or grant of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of the Borrower or any parent
company of the Borrower or any Restricted Subsidiary;

 



- 133 -

 

 

(t)                 (i) any collective bargaining, employment or severance
agreement or compensatory (including profit sharing) arrangement entered into by
the Borrower or any of its Restricted Subsidiaries with their respective current
or former officers, directors, members of management, managers, employees,
consultants or independent contractors, (ii) any subscription agreement or
similar agreement pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with current or former officers, directors,
members of management, managers, employees, consultants or independent
contractors and (iii) transactions pursuant to any employee compensation,
benefit plan, stock option plan or arrangement, any health, disability or
similar insurance plan which covers current or former officers, directors,
members of management, managers, employees, consultants or independent
contractors or any employment contract or arrangement; and

 

(u)                any transaction in respect of which the Borrower delivers to
the Administrative Agent a letter addressed to the board of directors (or
equivalent governing body) of the Borrower from an accounting, appraisal or
investment banking firm of nationally recognized standing stating that such
transaction is on terms that are no less favorable to the Borrower or the
applicable Restricted Subsidiary than might be obtained at the time in a
comparable arm’s length transaction from a Person who is not an Affiliate.

 

SECTION 7.08            Prepayments, Etc., of Indebtedness.

 

(a)                Optionally prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner prior to the date
that is one year prior to the scheduled maturity date thereof any Junior Debt
with an outstanding principal amount in excess of the Threshold Amount (it being
understood that payments of regularly scheduled interest and “AHYDO” payments
under any such Junior Debt Documents and mandatory prepayments in respect of the
Senior Unsecured Notes shall not be prohibited by this clause), except for (i)
the refinancing thereof with the Net Cash Proceeds of any Equity Interest (other
than Disqualified Equity Interests) or Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing), (ii) the conversion thereof
to Equity Interests (other than Disqualified Equity Interests) of the Borrower
or any parent company, (iii) prepayments, redemptions, purchases, defeasances
and other payments thereof prior to their scheduled maturity in an aggregate
amount at the time made not to exceed (A) the greater of, at the time made, (x)
$165,000,000 and (y) 30% of Consolidated EBITDA as of the last day of the most
recently ended Test Period plus (B) the Available Amount (provided that, at the
time of any such payment, with respect to any prepayments, redemptions,
purchases, defeasances and other payments made utilizing the Available Amount,
no Specified Event of Default shall have occurred and be continuing or would
result therefrom), (iv) other prepayments, redemptions, purchases, defeasances
and other payments thereof prior to their scheduled maturity (provided that, at
the time of such prepayments, redemptions, purchases, defeasances or other
payments, (i) no Event of Default shall have occurred and be continuing or would
result therefrom and (ii) the Total Leverage Ratio as of the end of the most
recently ended Test Period, on a Pro Forma Basis, would be no greater than
3.50:1.00), (v) other prepayments, redemptions, purchases, defeasances and other
payments thereof prior to their scheduled maturity as part of an applicable high
yield discount obligation catch-up payment, (vi) other prepayments, redemptions,
purchases, defeasances and other payments thereof prior to their scheduled
maturity in an amount equal to the aggregate amount of cash contributions made
after the Initial Closing Date to the Borrower in exchange for Qualified Equity
Interests of the Borrower, such contributions are utilized, except to the extent
utilized in connection with any other transaction permitted by Section 7.02,
Section 7.03 or Section 7.06, and except to the extent such cash contributions
increase the Available Amount, are made in connection with the Spin-Off or
constitute a Cure Amount and (vii) other prepayments, redemptions, purchases,
defeasances and other payments thereof prior to their scheduled maturity with
respect to intercompany Indebtedness among the Borrower and its Subsidiaries
permitted under Section 7.03, subject to the subordination provisions applicable
thereto.

 

(b)                Amend, modify or change in any manner materially adverse to
the interests of the Lenders, taken as a whole, in their capacity as such, any
term or condition of any Junior Debt Documents without the consent of the
Required Lenders (not to be unreasonably withheld or delayed), and excluding any
such amendment or modification that would not be prohibited under the definition
of “Permitted Refinancing” with respect to such Junior Debt.

 



- 134 -

 

 

For purposes of determining compliance with this Section 7.08, in the event that
a prepayment, redemption, purchase or other satisfaction of Junior Debt meets
the criteria of more than one of the categories described above, the Borrower
shall, in its sole discretion, classify or divide such prepayment, redemption,
purchase or other satisfaction of Junior Debt (or any portion thereof) in any
manner that complies with this covenant.

 

SECTION 7.09            Financial Covenants.

 

(a)           First Lien Leverage Ratio. Except with the written consent of the
Required Revolving Credit Lenders, for any Test Period (commencing with the Test
Period ending on or about September 30, 2018) that ends prior to the First
Amendment Effective Date and on or after the Relief Period Termination Date, the
Borrower will not permit the First Lien Leverage Ratio of the Borrower and its
Restricted Subsidiaries on a consolidated basis as of the last day of such Test
Period to exceed 5.00:1.00. On and after the Relief Period Termination Date, for
the purposes of calculating the Financial Covenant (this clause (a) being
referred to herein as the “Financial Covenant”):

 

(i) for the first Test Period ending after the Relief Period Termination Date,
Consolidated EBITDA shall be deemed to be either, at the option of the Borrower,
(x)(I) Consolidated EBITDA as calculated for, and allocated solely to, the most
recently ended fiscal quarter of the Borrower for which financial statements
have been or are required to be delivered pursuant to Section 6.01(a) or 6.01(b)
multiplied by (II) four (4) or (y)(I) the sum of Consolidated EBITDA as
calculated for, and allocated solely to, the two most recently ended fiscal
quarters of the Borrower for which financial statements have been or are
required to be delivered pursuant to Section 6.01(a) or 6.01(b) multiplied by
(II) two (2);

 

(ii) for the second Test Period ending after the Relief Period Termination Date
Consolidated EBITDA shall be deemed to be (x) if the Borrower elected to
calculate Consolidated EBITDA for the first Test Period ending after the Relief
Period Termination Date pursuant to clause (a)(i)(x) above, (I) the sum of
Consolidated EBITDA as calculated for, and allocated solely to, the two most
recently ended fiscal quarters of the Borrower for which financial statements
have been or are required to be delivered pursuant to Section 6.01(a) or 6.01(b)
multiplied by (II) two (2) and (y) if the Borrower elected to calculate
Consolidated EBITDA for the first Test Period ending after the Relief Period
Termination Date pursuant to clause (a)(i)(y) above, (I) the sum of Consolidated
EBITDA as calculated for, and allocated solely to, the three most recently ended
fiscal quarters of the Borrower for which financial statements have been or are
required to be delivered pursuant to Section 6.01(a) or 6.01(b) divided by (II)
0.75; and

 

(iii) for the third Test Period ending after the Relief Period Termination Date
Consolidated EBITDA shall be deemed to be (x) if the Borrower elected to
calculate Consolidated EBITDA for the first Test Period ending after the Relief
Period Termination Date pursuant to clause (a)(i)(x) above, (I) the sum of
Consolidated EBITDA as calculated for, and allocated solely to, the three most
recently ended fiscal quarters of the Borrower for which financial statements
have been or are required to be delivered pursuant to Section 6.01(a) or 6.01(b)
divided by (II) 0.75 and (y) if the Borrower elected to calculate Consolidated
EBITDA for the first Test Period ending after the Relief Period Termination Date
pursuant to clause (a)(i)(y) above, Consolidated EBITDA for the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date for which financial statements have been or are required to be
delivered pursuant to Section 6.01(a) or 6.01(b).

 

Thereafter, Consolidated EBITDA shall be calculated for each Test Period using
the most recently completed four consecutive fiscal quarters of the Borrower
ending on or prior to such date for which financial statements have been or are
required to be delivered pursuant to Section 6.01(a) or 6.01(b).

 

(b) Liquidity. (i) Except with the written consent of the Required Revolving
Credit Lenders, the Borrower will not permit Liquidity as of the last day of any
calendar month ending on and after the First Amendment Effective Date and prior
to the end of the first fiscal quarter ending after the Relief Period
Termination Date to be less than $200,000,000 (the “Liquidity Covenant”) and
(ii) the Borrower shall deliver, within five (5) Business Days of the end of
each such calendar month, a certificate from the Borrower’s chief financial
officer or officer with equivalent duties setting forth reasonably detailed
calculations demonstrating compliance with the Liquidity Covenant.

 



- 135 -

 

 

For purposes of this Section 7.09:

 

“Relief Period Termination Date” means the earliest of (i) the date designated
by the Borrower in writing to the Administrative Agent as the Relief Period
Termination Date, which designation shall be irrevocable, (ii) the first day of
the fiscal quarter ending June 30, 2021 and (iii) the date of the occurrence of
any Relief Period Termination Trigger after the First Amendment Effective Date.

 

“Relief Period Termination Trigger” means:

 

(a)       the Borrower shall, or any of the Borrower’s Restricted Subsidiaries
shall, make any Restricted Payment that (x) results in the repurchase,
retirement or other acquisition or retirement for value by the Borrower or any
Restricted Subsidiary of Equity Interests of the Borrower other than pursuant to
any employee, management, director or manager equity plan, employee, management,
director or manager stock option plan or any other employee, management,
director or manager benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, manager,
officer or consultant of the Borrower or any Subsidiary or (y) is otherwise made
pursuant to Section 7.06(c), Section 7.06(f), Section 7.06(g), Section 7.06(j),
Section 7.06(k), Section 7.06(l)(ii), Section 7.06(m) and Section 7.06(n) (each
such Restricted Payment, a “Relief Period Termination Restricted Payment”),
other than (i) Restricted Payments, to the extent the Borrower’s Liquidity after
giving effect to such Restricted Payments is less than $300,000,000, in an
aggregate amount not to exceed $0.01 per share of the Borrower’s publicly-issued
Equity Interests in any fiscal quarter and (ii) Restricted Payments to the
extent the Borrower’s Liquidity after giving effect to such Restricted Payments
is greater than or equal to $300,000,000, in an aggregate amount not to exceed
$0.16 per share of the Borrower’s publicly-traded Equity Interests as of the
relevant date of determination in any fiscal quarter; provided that,
notwithstanding the foregoing clauses (i) and (ii), to the extent the Borrower’s
Liquidity after giving effect to any Relief Period Termination Restricted
Payment is greater than or equal to $200,000,000, the Borrower may make any
Relief Period Termination Restricted Payment pursuant to clause (y) hereof
without causing a Relief Period Termination Trigger if the aggregate amount of
Relief Period Termination Restricted Payments prior to the Relief Period
Termination Date does not to exceed $50,000,000 (the “Relief Period RP Amount”);
provided, further, for the avoidance of doubt, that the Relief Period RP Amount
shall not be used for the repurchase, retirement or other acquisition or
retirement for value by the Borrower or any Restricted Subsidiary of Equity
Interests of the Borrower other than pursuant to any employee, management,
director or manager equity plan, employee, management, director or manager stock
option plan or any other employee, management, director or manager benefit plan
or any agreement (including any stock subscription or shareholder agreement)
with any employee, director, manager, officer or consultant of the Borrower or
any Subsidiary;

 

(b)       the Borrower shall, or any of the Borrower’s Restricted Subsidiaries
shall, (i) make any Investment pursuant to Section 7.02(t) such that the
aggregate amount of all such Investments made pursuant to Section 7.02(t) is in
excess of $150,000,000 or (ii) consummate any Permitted Acquisition other than
pursuant to Section 7.02(t);

 

(c)       the Borrower shall fail to use (i) any Specified Asset Sale Proceeds
or (ii) any Specified Debt Proceeds, in each case within three (3) Business Days
of receipt thereof, to make a voluntary prepayment of any then-outstanding
Revolving Credit Loans to the extent outstanding at the time of receipt of such
Specified Asset Sale Proceeds or Specified Debt Proceeds, as applicable;
provided, that in the case of any Specified Debt Proceeds received as a result
of the incurrence, issuance, offering or placement of Indebtedness in the form
of unsecured debt securities, the required amount of such voluntary prepayment
shall be the lesser of (x) 50% of the Net Cash Proceeds so received by the
Borrower and its Subsidiaries as a result of such incurrence, issuance, offering
or placement and (y) the aggregate amount of the then-outstanding Revolving
Credit Loans; and/or

 

(d)       the Borrower shall incur, issue, offer or place Indebtedness that is
secured by Liens on the Collateral on a pari passu or senior basis to the Liens
on the Collateral securing the Revolving Credit Loans, other than customary
short-term bridge facilities in an aggregate principal amount not to exceed
$250,000,000.

 



- 136 -

 

 

Promptly after a Responsible Officer obtains actual knowledge of the occurrence
of any Relief Period Termination Trigger, the Borrower shall notify the
Administrative Agent in writing of the occurrence thereof (such notice, the
“Relief Period Termination Notice”).

 

(c) Liquidity Covenant Cure. In the event the Borrower fails to comply with the
Liquidity Covenant set forth in Section 7.09(b)(i), any direct equity investment
in the Borrower in cash in the form of common Equity Interests (or other
Qualified Equity Interests of the Borrower reasonably acceptable to the
Administrative Agent) made during the period commencing on the date of such
breach (the “Trigger Date”) and through and including the tenth (10th) Business
Day immediately following the Trigger Date (the “Liquidity Cure Period”) will be
included in the calculation of Liquidity for purposes of determining compliance
with the Liquidity Covenant for the immediately preceding calendar month for
which the Liquidity Covenant was in effect (any such equity contribution so
included in the calculation of Liquidity, a “Specified Liquidity Equity
Contribution”).   Upon receipt and designation by the Borrower to the
Administrative Agent of the applicable Specified Liquidity Equity Contribution,
the breach of the Liquidity requirement in Section 7.09(b)(i) shall be deemed
retroactively cured with the same effect as though there had been no failure to
comply with the Liquidity Covenant, any Default or Event of Default arising as a
result of a breach of Section 7.09(b)(i) shall be deemed not to have occurred
for purposes of this Agreement and the other Loan Documents and neither the
Administrative Agent nor any Revolving Credit Lender may exercise any rights or
remedies (including any rights or remedies under this Agreement (including
Section 8.01) or any other Loan Document or with respect to acceleration of the
Loans, termination of Commitments, the imposition of cash interest at the
default rate or otherwise) on the basis of any actual or purported Default or
Event of Default arising as a result of a breach of Section 7.09(b)(i) until and
unless by 11:59 p.m. (New York City time) on the date of the expiration of the
Liquidity Cure Period the Specified Liquidity Equity Contribution shall not have
been received and designated.

 

For greater certainty, it is agreed that (i) the amount of any Specified
Liquidity Equity Contribution shall constitute a “Cure Amount” for all purposes
under this Agreement other than for purposes of Section 8.05, (ii) no Specified
Liquidity Equity Contribution shall constitute the exercise of a “Cure Right”
for purposes of Section 8.05, and no exercise of a Cure Right shall constitute a
“Specified Liquidity Equity Contribution” for purposes of Section 7.09(b)(i) and
(iii) notwithstanding anything contained in this Section 7.09 or in Section 8.05
to the contrary, no Specified Liquidity Equity Contribution shall be included in
the calculation of Consolidated EBITDA for purposes of calculating compliance
with the Financial Covenant, if then in effect, for any Test Period.

 

SECTION 7.10              Amendments or Waivers of Organizational Documents.
Except in connection with a transaction permitted by Section 7.04, the Borrower
shall not agree to any material amendment, restatement, supplement or other
modification to, or waiver of its Organization Documents, in each case in a
manner that has a material adverse effect on the Lenders (taken as a whole), in
their capacity as such, in each case after the Initial Closing Date without in
each case obtaining the prior written consent of Required Lenders to such
amendment, restatement, supplement or other modification or waiver.

 

SECTION 7.11              Restrictions on Subsidiaries’ Distributions. The
Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of any
Restricted Subsidiary of the Borrower that is not a Guarantor to make Restricted
Payments to the Borrower or any Guarantor or to make or repay intercompany loans
and advances to the Borrower or any Guarantor; provided that this Section 7.11
shall not apply to Contractual Obligations which (i)(x) exist on a Closing Date
and (to the extent not otherwise permitted by this Section 7.11) are listed on
Schedule 7.11 hereto and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing does not expand the scope of such
Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Borrower, so long as such Contractual Obligations were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower; provided, further, that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.13, (iii) represent Indebtedness of a
Restricted Subsidiary of the Borrower which is not a Loan Party which is
permitted by Section 7.03, (iv) arise in connection with any Disposition
permitted by Section 7.04 or 7.05 and relate solely to the assets or Person
subject to such Disposition or (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business.

 



- 137 -

 

 

ARTICLE VIII

 

Events of Default and Remedies

 

SECTION 8.01            Events of Default. Any of the following events referred
to in any of clauses (a) through (k) inclusive of this Section 8.01 shall
constitute an “Event of Default”:

 

(a)                 Non-Payment. Any Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, (ii) within
three (3) Business Days of when required to be paid herein, any amount required
to be reimbursed to an L/C Issuer pursuant to Section 2.03(c)(i) or (iii) within
five (5) Business Days after the same becomes due, any interest on any Loan or
any other amount payable hereunder or with respect to any other Loan Document;
or

 

(b)                 Specific Covenants. The Borrower fails to perform or observe
any term, covenant or agreement contained in (i) any of Section 5.19 (solely
with respect to the second sentence appearing therein), Section 6.03(a)(i) or
Section 6.04, Article VII (other than Section 7.09) or Section 10.24(b) or (ii)
Section 7.09; provided that (i) no Default or Event of Default under Section
7.09(a) shall be deemed to have occurred until the date that is 15 Business Days
after the date the financials for the relevant fiscal quarter are required to be
delivered hereunder if the Borrower then has a Cure Right under Section 8.05
with respect to the applicable breach and has delivered notice thereof, (ii) any
Event of Default under Section 7.09(a) shall be subject to cure pursuant to
Section 8.05, (iii) no Default or Event of Default under Section 7.09(b) shall
be deemed to have occurred until the date that is 10 Business Days after the
last day of the applicable calendar month if the Borrower then has a cure right
under Section 7.09(c) with respect to the applicable breach, (iv) and any Event
of Default under Section 7.09(b) shall be subject to cure pursuant to Section
7.09(c) (provided that, with respect to any Default or Event of Default under
Section 7.09(a) or (b) subject to cure, during the period commencing on the date
such financials are required to be delivered in the case of Section 7.09(a) or
the last day of the applicable calendar month in the case of Section 7.09(b),
until the earlier of the exercise of the relevant cure right and the expiration
of the relevant cure period, (x) the Lenders shall not be required to make any
Credit Extension and (y) no action hereunder, the taking of which is subject to
no Default or Event of Default having occurred or be continuing, shall be
permitted) and (v) no Default or Event of Default under Section 7.09 shall
constitute a Default or an Event of Default with respect to any Loans or
Commitments hereunder, other than the Revolving Credit Loans and the Revolving
Credit Commitments, until the date on which all Loans under each Revolving
Credit Facility have been accelerated and all Revolving Credit Commitments have
been terminated as a result of such breach, in each case, by the Required
Revolving Credit Lenders, and the Required Revolving Credit Lenders have not
rescinded such acceleration; or

 

(c)                 Other Defaults. Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Borrower of written
notice thereof by the Administrative Agent or the Required Lenders; or

 

(d)                 Representations and Warranties. Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
or misleading in any material respect when made or deemed made and such
incorrect or misleading representation, warranty, certification or statement of
fact, if capable of being cured, remains so incorrect or misleading for thirty
(30) days after receipt by the Borrower of written notice thereof by the
Administrative Agent or the Required Lenders; or

 



- 138 -

 

 

(e)                 Cross-Default. Any Loan Party or any Restricted Subsidiary
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of not less than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than (i) with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts and
(ii) any event requiring prepayment pursuant to customary asset sale
provisions), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness having an aggregate principal
amount (or, in the case of a Swap Contract, Swap Termination Value) of not less
than the Threshold Amount (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, all such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem all such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due (or requires an offer to purchase) as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided further that, any failure
described under clause (i) or (ii) above is unremedied and is not waived by the
holders of such Indebtedness prior to any termination of the commitments or
acceleration of the Loans pursuant to Article VIII; provided further that solely
with respect to Parent (it being agreed that Parent shall be a Loan party only
prior to the consummation of the Spin-Off), no event described in this Section
8.01(e) shall constitute an Event of Default unless the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) has caused, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem all such Indebtedness to be made, prior to its stated
maturity; or

 

(f)                 Insolvency Proceedings, Etc. Any Loan Party or any of the
Restricted Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
interim receiver, receiver and manager, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
interim receiver, receiver and manager, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days; or an
order for relief is entered in any such proceeding; or

 

(g)                Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of the Loan Parties, taken as a whole, and is
not released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

 

(h)                Judgments. There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money with an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

 



- 139 -

 

 

(i)                  Invalidity. Any material provision of any Guarantee or any
Collateral Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder (including as a
result of a transaction permitted under Section 7.04 or Section 7.05) or as a
result of acts or omissions by the Administrative Agent or the satisfaction in
full of all the Loan Obligations and termination of the Aggregate Commitments,
ceases to be in full force and effect or in the case of any Collateral Document,
ceases to create a valid and perfected first priority lien on the Collateral
covered thereby; or any Loan Party contests in writing the validity or
enforceability of any material provision of any Guarantee or any Collateral
Document (other than in an informational notice delivered to the Administrative
Agent and/or the Collateral Agent); or any Loan Party denies in writing that it
has any or further liability or obligation under any Guarantee or any Collateral
Document (other than as a result of repayment in full of the Loan Obligations,
termination of the Aggregate Commitments or release of the applicable
Guarantee), or purports in writing to revoke or rescind any Guarantee or any
Collateral Document, except to the extent that any such loss of perfection or
priority results from (x) the failure of the Collateral Agent to maintain
possession of certificates or other possessory collateral actually delivered to
it representing securities or other collateral pledged under the Collateral
Documents or the Collateral Agent’s failure to file or maintain any filings
required for perfection (including the filing of UCC financing statement or
continuations, filings regarding IP rights or similar filings) and/or (y) a
release of any Guarantee or Collateral in accordance with the terms hereof or
thereof and, except as to Collateral consisting of Material Real Property to the
extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied or disclaimed in writing that such losses are
covered by such title insurance policy;

 

(j)                  Change of Control. There occurs any Change of Control; or

 

(k)                 ERISA. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party or ERISA Affiliate under Title IV of ERISA
in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect, (ii) any Loan Party or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under ERISA and the Code under
a Multiemployer Plan in an aggregate amount which would reasonably be expected
to result in a Material Adverse Effect, (iii) any Loan Party or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is being terminated, within the meaning of Title IV of
ERISA, and as a result of such termination the aggregate annual contributions of
the Loan Parties and the ERISA Affiliates to all Multiemployer Plans that are
then being terminated have been or will be increased over the amounts
contributed to such Multiemployer Plans for the plan years of such Multiemployer
Plans immediately preceding the plan year in which such termination occurs by an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect; or (iv) a termination, withdrawal or noncompliance with
applicable law or plan terms or other event similar to an ERISA Event occurs
with respect to a Foreign Plan that would reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 8.02            Remedies Upon Event of Default. If any Event of Default
occurs and is continuing (subject, in the case of an Event of Default under
Section 8.01(b)(ii), to the proviso thereto and the Cure Right set forth in
Section 8.05), the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

 

(a)       declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)       require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

 

(d)       exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

provided that upon the occurrence of an Event of Default under Sections 8.01(f)
or (g), the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 



- 140 -

 

 

SECTION 8.03            Exclusion of Immaterial Subsidiaries. Solely for the
purpose of determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by the Borrower, become an
Immaterial Subsidiary affected by any event or circumstances referred to in any
such clause unless the Consolidated Total Assets of such Subsidiary together
with the Consolidated Total Assets of all other Subsidiaries affected by such
event or circumstance referred to in such clause, shall exceed 5% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries on a
consolidated basis.

 

SECTION 8.04            Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Obligations shall be applied by the Administrative Agent, subject to any
Acceptable Intercreditor Agreement then in effect, in the following order:

 

First, to payment of that portion of the Loan Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and Collateral Agent in its
capacity as such;

 

Second, to payment of that portion of the Loan Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Loan Obligations constituting accrued
and unpaid interest (including, but not limited to, post-petition interest),
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, Unreimbursed Amounts or face amounts of the Loans, L/C Borrowings and
Obligations arising under Secured Hedge Agreements, Cash Management Obligations
and for the account of the L/C Issuers, to Cash Collateralize that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Fourth held by them;

 

Fifth, to the payment of all other Obligations that are due and payable to the
Administrative Agent, the Collateral Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent, the Collateral Agent and the
other Secured Parties on such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

 



- 141 -

 

 

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this clause (a), to the extent permitted by applicable law, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause Fourth above from amounts
received from “Eligible Contract Participants” to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to obligations described
in clause Fourth above by the holders of any Excluded Swap Obligations are the
same as the proportional aggregate recoveries with respect to other obligations
pursuant to clause Fourth above) and (b) Cash Management Obligations and Secured
Hedge Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as applicable. Each Cash
Management Bank and Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party hereto.

 

SECTION 8.05            Right to Cure.

 

(a)       Notwithstanding anything to the contrary contained in Section 8.01(b),
in the event that the Borrower fails to comply with the Financial Covenant, from
the last day of the Test Period until the expiration of the fifteenth Business
Day after the date on which financial statements with respect to the Test Period
in which such covenant is being measured are required to be delivered pursuant
to Section 6.01, the Borrower may designate any direct equity investment in the
Borrower in cash in the form of common Equity Interests (or other Qualified
Equity Interests of the Borrower reasonably acceptable to the Administrative
Agent) made during the Test Period until the end of such time period as a Cure
Amount (the “Cure Right”), and upon the receipt by the Borrower of net cash
proceeds corresponding to the exercise of the Cure Right (the “Cure Amount”),
the Financial Covenant shall be recalculated, giving effect to a pro forma
increase to Consolidated EBITDA for such Test Period in an amount equal to such
Cure Amount; provided that (x) such pro forma adjustment to Consolidated EBITDA
shall be given solely for the purpose of determining the existence of a Default
or an Event of Default under the Financial Covenant with respect to any Test
Period that includes the fiscal quarter for which such Cure Right was exercised
and not for any other purpose under any Loan Document (including, without
limitation, for purposes of determining pricing, mandatory prepayments and the
availability or amount permitted pursuant to any covenant under Article VII) for
the quarter with respect to which such Cure Right was exercised and (y) there
shall be no reduction in Indebtedness in connection with any Cure Amounts for
determining compliance with Section 7.09 and no Cure Amounts will reduce (or
count towards) the First Lien Leverage Ratio, the Secured Leverage Ratio or the
Total Leverage Ratio for purposes of any calculation thereof, in each case, for
the fiscal quarter with respect to which such Cure Right was exercised, except
that with respect to fiscal quarters thereafter, such reduction may apply but
only to the extent the proceeds are actually applied to prepay Indebtedness
pursuant to Section 2.05(a).

 

(b)       If, after the exercise of the Cure Right and the recalculations
pursuant to clause (a) above, the Borrower shall then be in compliance with the
requirements of the Financial Covenant during such Test Period (including for
purposes of Section 4.03), the Borrower shall be deemed to have satisfied the
requirements of the Financial Covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable Default or Event of Default under Section 8.01
that had occurred shall be deemed cured; provided that (i) the Cure Right may be
exercised on no more than five (5) occasions, (ii) in each four consecutive
fiscal quarter period, there shall be at least two fiscal quarters in respect of
which no Cure Right is exercised and (iii) with respect to any exercise of the
Cure Right, the Cure Amount shall be no greater than the amount required to
cause the Borrower to be in compliance with the Financial Covenant.

 

(c)       Notwithstanding anything in this Agreement to the contrary, following
the delivery by the Borrower of a written notice to the Administrative Agent of
its intent to exercise the Cure Right (x) the Lenders shall not be permitted to
exercise any rights then available as a result of an Event of Default under this
Article VIII on the basis of a breach of the Financial Covenant so as to enable
the consummation of the Cure Right as permitted under this Section 8.05 and (y)
the Lenders shall not be required to make any Credit Extension and the L/C
Issuers shall not be required to make any L/C Credit Extension unless and until
the Borrower has received the Cure Amount required to cause the Borrower to be
in compliance with the Financial Covenant.

 



- 142 -

 

 

SECTION 8.06            Change of Control. Notwithstanding the definition of a
Change of Control:

 

(a)                 a transaction will not be deemed to involve a Change of
Control solely as a result of the Borrower becoming (or, prior to the Spin-Off,
being) a direct or indirect Wholly-Owned Subsidiary of a holding company if:

 

(i)                     (A) the direct or indirect holders of the voting Equity
Interests of such holding company immediately following that transaction are
substantially the same as the holders of the Borrower’s voting Equity Interests
immediately prior to that transaction or (B) immediately following that
transaction no Person (other than a holding company satisfying the requirements
of this sentence) is the beneficial owner, directly or indirectly, of more than
fifty percent (50%) of the voting Equity Interests of such holding company; and

 

(ii)                    in the case of the direct parent of the Borrower that
becomes such a holding company on and after the date of the Spin-Off
(“Holdings”), (A) the Administrative Agent shall have received all documentation
and other information about Holdings that is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA PATRIOT Act, (B) Holdings
shall be an entity organized or existing under the Laws of the United States,
any state thereof or the District of Columbia, (C) on or prior to the
consummation of such transaction, (1) Holdings and the Borrower shall enter into
an amendment to this Agreement to add a passive holdings covenant substantially
in the form of Exhibit M hereto and to effect an accession of Holdings as a Loan
Party party to this Agreement (which amendment shall only require the consent of
only the Administrative Agent notwithstanding anything to the contrary contained
in Section 10.01) and (2) Holdings shall enter into a Guaranty and shall cause
such agreements, amendments, supplements, stock certificates or other
instruments to be executed, delivered, filed and recorded (and deliver a copy of
same to the Administrative Agent and Collateral Agent) in such jurisdictions as
may be required by applicable law to create and perfect the Lien of the
Collateral Agent on all of the Equity Interests issued by the Borrower and all
other Collateral owned by Holdings, together with such financing statements as
may be required to perfect any security interests in such Collateral which may
be perfected by the filing of a financing statement under the UCC of the
relevant states;

 

(b)                the right to acquire voting Equity Interests (so long as such
Person does not have the right to direct the voting of the Voting Stock subject
to such right) or any veto power in connection with the acquisition or
disposition of voting Equity Interests will not cause a party to be a beneficial
owner; and

 

(c)                 the Spin-Off (and transactions to consummate the Spin-Off)
shall not constitute, or be deemed to constitute, or result in, a “Change of
Control”.

 

ARTICLE IX

 

Administrative Agent and Other Agents

 

SECTION 9.01            Appointment and Authorization of Agents.

 

(a)                 Each Lender and each L/C Issuer hereby irrevocably appoints,
designates and authorizes the Administrative Agent and Collateral Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent and Collateral Agent shall
have no duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent and Collateral Agent have or be deemed to have
any fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent and Collateral Agent, regardless of whether a
Default or Event of Default has occurred and is continuing. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The provisions of this
Article IX are solely for the benefit of, and among the Administrative Agent,
the Collateral Agent, the Lenders and each L/C Issuer, and neither the Borrower
nor any other Loan Party shall be bound by or have rights as a third party
beneficiary of any such provisions (except to the extent such rights are set
forth herein, including with respect to such rights in Section 9.09).

 



- 143 -

 

 

(b)                Each L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each such L/C Issuer shall have all of the benefits and
immunities (i) provided to the Agents in this Article IX with respect to any
acts taken or omissions suffered by such L/C Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

 

(c)                 Each Lender and each L/C Issuer hereby irrevocably appoints,
designates and authorizes Bank of America to act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender, L/C
Issuer (if applicable) and a potential Hedge Bank or Cash Management Bank) and
each L/C Issuer hereby irrevocably appoints and authorizes the Collateral Agent
to act as the agent of (and to hold any security interest, charge or other Lien
created by the Collateral Documents for and on behalf of or on trust for) such
Lender and such L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the Collateral
Agent), shall be entitled to the benefits of all provisions of this Article IX
(including Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) and
Article X as if set forth in full herein with respect thereto.

 

SECTION 9.02            Delegation of Duties. The Administrative Agent and the
Collateral Agent may perform any and all of their duties and exercise their
rights and powers under this Agreement or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent and/or
the Collateral Agent. The Administrative Agent, the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Article (including this Section
9.02 and Sections 9.03 and 9.07) and Section 10.05 shall apply to any Affiliates
of the Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent and the Collateral Agent. All of
the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of this Article (including this Section 9.02 and
Sections 9.03 and 9.07) and Section 10.05 shall apply to any such sub-agent and
to the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent and/or the Collateral Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent or
the Collateral Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

 



- 144 -

 

 

SECTION 9.03            Liability of Agents. No Agent-Related Person shall (a)
be liable to any Lender for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby, including their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent and/or the Collateral Agent (except
for its own gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for (or shall have any duty to ascertain or inquire into) (A) any
recital, statement, representation or warranty made by any Loan Party or any
officer thereof, contained herein or in any other Loan Document, or made in any
written or oral statements or in any financial or other statements or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent and/or the Collateral Agent under or in
connection with, this Agreement or any other Loan Document, (B) the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, (C)
the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Obligations or (D) the value or the
sufficiency of any Collateral or the satisfaction of any condition set forth in
Article IV or elsewhere herein or that the Liens granted to the Collateral Agent
have been properly or sufficiently created, perfected, protected, enforced or
entitled to any particular priority, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent, or for any failure of any Loan Party or any other party to any
Loan Document to perform its obligations hereunder or thereunder. Anything
contained herein to the contrary notwithstanding, no Agent-Related Person shall
have any liability arising from confirmations of the amount of outstanding Loans
or the L/C Obligations or the component amounts thereof or shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. No Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that such Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that such Agent shall not be required to take any action
that, in its judgment or the judgment of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Law. No Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), or in the absence of its own gross negligence or willful misconduct.
The exculpatory provisions of this Article shall apply to any such Affiliates,
agents, employees or attorneys-in-fact, such sub-agents, and their respective
activities in connection with the syndication of credit facilities provided for
herein as well as activities of the Administrative Agent and/or the Collateral
Agent.

 

SECTION 9.04            Reliance by Agents.

 

(a)                 Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, request, consent, certificate, instrument, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent and shall not incur any liability for relying thereon. Each Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for the
Borrower and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or under any of the other Loan
Documents in accordance with the instructions of the Required Lenders (or such
greater number of Lenders as may be expressly required hereby in any instance).

 



- 145 -

 

 

(b)                For purposes of determining compliance with the conditions
specified in Section 4.01 and Section 4.02, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.

 

SECTION 9.05            Notice of Default. None of the Administrative Agent or
the Collateral Agent shall be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. Subject to the other provisions of this Article IX, the Administrative
Agent shall take such action with respect to any Event of Default as may be
directed by the Required Lenders in accordance with Article VIII; provided that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

 

SECTION 9.06            Credit Decision; Disclosure of Information by Agents.
Each Lender and each L/C Issuer acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by any Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender and each L/C
Issuer represents to each Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender and each L/C Issuer also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide (and shall not be
liable for the failure to provide) any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 



- 146 -

 

 

SECTION 9.07            Indemnification of Agents. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it in its capacity as an
Agent-Related Person; provided that no Lender shall be liable for the payment to
any Agent-Related Person of any portion of such Indemnified Liabilities
resulting from such Agent-Related Person’s own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent and the Collateral Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent and the Collateral Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent or the Collateral Agent is not reimbursed for such
expenses by or on behalf of the Borrower, provided that such reimbursement by
the Lenders shall not affect the Borrower’s continuing reimbursement obligations
with respect thereto, if any. The undertaking in this Section 9.07 shall survive
termination of the Aggregate Commitments, the payment of all other Loan
Obligations and the resignation of the Administrative Agent or the Collateral
Agent.

 

SECTION 9.08            Agents in their Individual Capacities. Bank of America
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though Bank of
America were not the Administrative Agent and the Collateral Agent hereunder and
without notice to or consent of (nor any duty to accept therefor to) the
Lenders. The Lenders acknowledge that, pursuant to such activities, Bank of
America or its Affiliates may receive information regarding any Loan Party or
any Affiliate of a Loan Party (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent or the Collateral Agent, and the terms “Lender” and “Lenders” include Bank
of America in its individual capacity.

 

SECTION 9.09            Successor Agents. The Administrative Agent and the
Collateral Agent may resign as the Administrative Agent and Collateral Agent, as
applicable, upon thirty (30) days’ notice to the Lenders and the Borrower. If
the Administrative Agent or the Collateral Agent resigns under this Agreement,
the Required Lenders shall appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, which appointment of a successor agent shall require the
consent of the Borrower at all times other than during the existence of an Event
of Default under Section 8.01(f) or (g) (which consent of the Borrower shall not
be unreasonably withheld or delayed). If no successor agent is appointed prior
to the effective date of the resignation of the Administrative Agent or the
Collateral Agent, as applicable, the Administrative Agent or the Collateral
Agent, as applicable, may appoint, after consulting with the Lenders and the
Borrower, a successor agent meeting the qualifications set forth above, which
successor may not be a Defaulting Lender or Disqualified Lender. Upon the
acceptance of its appointment as successor agent hereunder, the Person acting as
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent or the Collateral Agent, as applicable, and the
term “Administrative Agent” or “Collateral Agent,” as applicable, shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the term “Collateral Agent” shall mean such successor
collateral agent and/or supplemental agent, as described in Section 9.01(c), and
the retiring Administrative Agent’s or retiring Collateral Agent’s, as
applicable, appointment, powers and duties as the Administrative Agent or
Collateral Agent, as applicable, shall be terminated. After the retiring
Administrative Agent’s or retiring Collateral Agent’s resignation, as
applicable, hereunder as the Administrative Agent or the Collateral Agent, as
applicable, the provisions of this Article IX and Section 10.04 and Section
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement. If no successor agent has accepted appointment
as the Administrative Agent or the Collateral Agent by the date which is thirty
(30) days following the retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent or the Collateral Agent, as applicable, hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed). Upon the acceptance of any appointment as the Administrative Agent
or the Collateral Agent, as applicable, hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may reasonably request, in order to (a) continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents or (b)
otherwise ensure that the Collateral and Guarantee Requirement is satisfied, the
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent or the Collateral Agent, as applicable, and the retiring
Administrative Agent and/or Collateral Agent shall, to the extent not previously
discharged, be discharged from its duties and obligations under the Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
or the successor Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s or retiring Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Sections 10.04 and 10.05 shall continue in effect for the benefit of
such retiring Administrative Agent or retiring Collateral Agent, as applicable,
and its agents and sub-agents in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or retiring
Collateral Agent, as applicable, was acting as Administrative Agent and/or
Collateral Agent, as applicable.

 



- 147 -

 

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall, at its election, also constitute its resignation as L/C Issuer.
If Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). Upon the appointment by the
Borrower of a successor L/C Issuer hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, (b) the retiring L/C Issuer shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

SECTION 9.10            Administrative Agent May File Proofs of Claim; Credit
Bidding. In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                 to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Section 2.09 and Section 10.04) allowed in such
judicial proceeding; and

 

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and

 

(c)                 any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders or the L/C
Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due to the Administrative
Agent under Section 2.09 and Section 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 



- 148 -

 

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (h) of Section 10.01 of this Agreement, (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

SECTION 9.11            Collateral and Guaranty Matters. The Lenders and the L/C
Issuer irrevocably agree that:

 

(a)                 any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document shall be
automatically released (i) upon termination of the Aggregate Commitments and
payment in full of all Loan Obligations (other than contingent indemnification
obligations not yet accrued and payable), the expiration or termination of all
Letters of Credit with no pending drawings (other than Letters of Credit that
have been backstopped, Cash Collateralized or as to which other arrangements
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer have been made) and any other obligation (including a guarantee) that is
contingent in nature), (ii) at the time the property subject to such Lien is
transferred or to be transferred as part of or in connection with any transfer
permitted hereunder or under any other Loan Document to any Person other than
any other Loan Party, (iii) subject to Section 10.01, if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders,
(iv) if the property subject to such Lien is owned by a Guarantor, upon release
of such Guarantor from its obligations under its Guaranty pursuant to clause (c)
below, (v) if the property subject to such Lien becomes Excluded Property and/or
(vi) immediately prior to but substantially concurrently with the consummation
of the Spin-Off (provided that any such Lien is promptly reinstated upon the
consummation of the Spin-Off);

 



- 149 -

 

 

 

(b)                the Collateral Agent is authorized to release or subordinate
any Lien on any property granted to or held by the Administrative Agent or the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(e), 7.01(f), 7.01(g), 7.01(i),
7.01(m), 7.01(o), 7.01(p), 7.01(q), 7.01(t), 7.01(v), 7.01(w), 7.01(y), 7.01(aa)
(to the extent the relevant Lien is of the type to which the Lien of the
Collateral Agent is otherwise subordinated under this clause (b) pursuant to any
of the other exceptions to Section 7.01 that are expressly included in this
clause (c)), 7.01(dd) (to the extent the relevant Lien is of the type to which
the Lien of the Collateral Agent is otherwise subordinated under this clause (b)
pursuant to any of the other exceptions to Section 7.01 that are expressly
included in this clause (b)), and/or 7.01(oo); provided, that the subordination
of any Lien on any property granted to or held by the Collateral Agent shall
only occur with respect to any Lien on such property that is permitted by
Sections 7.01(i), 7.01(q), 7.01(aa), 7.01(dd) and/or 7.01(oo) to the extent that
the Lien of the Collateral Agent with respect to such property is required to be
subordinated to the relevant Permitted Lien in accordance with the documentation
governing the Indebtedness that is secured by such Permitted Lien; and

 

(c)                 if any Subsidiary Guarantor becomes an Excluded Subsidiary
or is transferred to any Person other than the Borrower or a Restricted
Subsidiary, in each case as a result of a transaction or designation permitted
hereunder (as certified in writing delivered to the Administrative Agent by a
Responsible Officer), (x) such Subsidiary shall be automatically released from
its obligations under the Guaranty and (y) any Liens granted by such Subsidiary
or Liens on the Equity Interests of such Subsidiary (to the extent such Equity
Interests have become Excluded Equity or are being transferred to a Person that
is not a Loan Party) shall be automatically released.

 

(d)                 immediately prior to but substantially concurrently with the
Spin-Off, if applicable, the Parent shall be automatically released from its
obligations under the Guaranty.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.11.
In each case as specified in this Section 9.11, the Administrative Agent and
Collateral Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent and Collateral Agent to), at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release or subordination of such
item of Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.11; provided that, upon the reasonable request
by the Administrative Agent, the Borrower shall deliver to the Administrative
Agent a certificate of a Responsible Officer certifying that the transactions
giving rise to such request have been consummated in accordance with this
Agreement and the other Loan Documents.

 

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (i) no Secured Party shall have any right individually
to realize upon any of the Collateral (including through any right of set-off)
or to enforce the Guarantee, it being understood and agreed that all powers,
rights and remedies hereunder and under any of the Loan Documents may be
exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), the Collateral Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from the Required Lenders, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale or disposition, to use and apply
any of the Obligations as a credit on account of the purchase price for any
collateral payable by the Collateral Agent at such sale or other disposition.

 



- 150 -

 

 

The Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

SECTION 9.12            Other Agents; Arrangers and Managers. None of the
Lenders, the Agents, the Arrangers, or other Persons identified on the facing
page or signature pages of this Agreement as a “joint lead arranger and
bookrunner,” or “co-arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

SECTION 9.13            Appointment of Supplemental Administrative Agents.

 

(a)                 It is the purpose of this Agreement and the other Loan
Documents that there shall be no violation of any Law of any jurisdiction
denying or restricting the right of banking corporations or associations to
transact business as agent or trustee in such jurisdiction. It is recognized
that in case of litigation under this Agreement or any of the other Loan
Documents, and in particular in case of the enforcement of any of the Loan
Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and, collectively, as “Supplemental
Administrative Agents”).

 

(b)                In the event that the Administrative Agent appoints a
Supplemental Administrative Agent with respect to any Collateral, (i) each and
every right, power, privilege or duty expressed or intended by this Agreement or
any of the other Loan Documents to be exercised by or vested in or conveyed to
the Administrative Agent with respect to such Collateral shall be exercisable by
and vest in such Supplemental Administrative Agent to the extent, and only to
the extent, necessary to enable such Supplemental Administrative Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Section
10.04 and Section 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

 

(c)                 Should any instrument in writing from any Loan Party be
required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 



- 151 -

 

 

SECTION 9.14            Withholding Tax. To the extent required by any
applicable Law (as determined in good faith by the Administrative Agent), the
Administrative Agent may deduct or withhold from any payment to any Lender under
any Loan Document an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent fully for
all amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties, additions to Tax or interest and together
with all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.14. The agreements in this Section 9.14 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the
repayment, satisfaction or discharge of all other obligations. For the avoidance
of doubt, (1) the term “Lender” shall, for purposes of this Section 9.14,
include any L/C Issuer and (2) this Section 9.14 shall not limit or expand the
obligations of the Loan Parties under Section 3.01 or any other provision of
this Agreement.

 

SECTION 9.15            Cash Management Obligations; Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Collateral Document, no
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.04,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender (if applicable) and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. Each Cash Management Bank or Hedge Bank shall indemnify and hold harmless
each Agent and each of its directors, officers, employees, or agents, to the
extent not reimbursed by the Loan Parties, against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Agent or its directors, officers,
employees, or agents in connection with such provider’s Cash Management
Obligations or Obligations arising under Secured Hedge Agreements; provided,
however, that no Cash Management Bank or Hedge Bank shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct as found in a final, non-appealable
judgment by a court of competent jurisdiction. No Cash Management Bank or Hedge
Bank will create (or be deemed to create) in favor of any such provider, as
applicable, any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Loan Documents. By
accepting the benefits of the Collateral, each such Cash Management Bank or
Hedge Bank shall be deemed to have appointed the Collateral Agent as its agent
and agreed to be bound by the Loan Documents as a Secured Party, subject to the
limitations set forth in this Section 9.15.

 

SECTION 9.16            [Reserved].

 

SECTION 9.17            Certain ERISA Matters.

 

(a)                 Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, Collateral
Agent and the Arrangers and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)                            such Lender is not using “plan assets” (within
the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of
one or more Benefit Plans in connection with the Loans, the Letters of Credit or
the Commitments,

 



- 152 -

 

 

(ii)                          the transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                         (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)                         such other representation, warranty and covenant as
may be agreed in writing between the Administrative Agent, in its sole
discretion, and such Lender.

 

(b)                In addition, unless subclause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in subclause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Collateral Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

 

(i)                           none of the Administrative Agent, the Collateral
Agent and the Arrangers or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

 

(ii)                          the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                         the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

 

(iv)                         he Person making the investment decision on behalf
of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

 



- 153 -

 

 

(v)                           no fee or other compensation is being paid
directly to the Administrative Agent, the Collateral Agent and the Arrangers or
any their respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Letters of Credit, the Commitments
or this Agreement.

 

(c)                 The Administrative Agent, the Collateral Agent and the
Arrangers hereby informs each Lender that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01        Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be (a copy of which shall be reasonably promptly provided to the Administrative
Agent; provided that any failure to deliver such copy shall not invalidate such
waiver, amendment or modification) (it being agreed that the Borrower shall use
commercially reasonable efforts to provide a draft of such amendment to the
Administrative Agent to the extent practicable, prior to execution thereof;
provided that, (x) the failure to deliver such copy shall not impact the
validity or enforceability of such amendment, consent or waiver, (y) such
obligation to deliver such draft shall be subject to any confidentiality
obligations owing to third parties and attorney client privilege, to the extent
applicable and (z) such failure to comply with this parenthetical shall not
result in any Default or Event of Default), and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that no such amendment, waiver or consent shall:

 

(a)                 extend or increase the Commitment of any Lender without the
written consent of each Lender directly and adversely affected thereby (but not
the Required Lenders) (it being understood that a waiver of any condition
precedent set forth in Section 4.03 (other than a waiver thereof without the
consent of the Required Revolving Credit Lenders in connection with a Credit
Extension under the Revolving Credit Facility) or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

 

(b)                postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.07 or Section 2.08, fees or
other amounts without the written consent of each Lender directly and adversely
affected thereby (but not the Required Lenders), it being understood that the
waiver of (or amendment to the terms of) (i) any mandatory prepayment of the
Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and (ii) the MFN Provisions or other “most
favored nation” provisions and the application thereof shall not constitute a
postponement or reduction of the amount of interest or other amounts;

 

(c)                 reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby (but not the Required Lenders), it being
understood that (x) any change to the definition of any financial ratio
(including the First Lien Leverage Ratio, the Secured Leverage Ratio, the Total
Leverage Ratio and/or the Interest Coverage Ratio) or in each case, the
component definitions thereof and/or (y) any amendment, supplement, modification
and/or waiver of the MFN Provisions shall, in each case of the foregoing clauses
(x) and (y), not constitute a reduction in the rate of interest or fees or other
amounts payable; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

 



- 154 -

 

 

(d)                change any provision of this Section 10.01 or the definition
of “Required Lenders,” “Required Revolving Credit Lenders,” or any other
provision specifying the number of Lenders or portion of the Loans or
Commitments required to take any action under the Loan Documents without the
written consent of each Lender directly and adversely affected thereby;

 

(e)                 release all or substantially all of the Collateral in any
transaction or series of related transactions except as expressly provided in
the Loan Documents (including any transaction permitted under Section 7.04,
Section 7.05 and/or Section 10.24), without the written consent of each Lender;

 

(f)                 release all or substantially all of the value of the
Guarantees in any transaction or series of related transactions except as
expressly provided in the Loan Documents (including any transaction permitted
under Section 7.04 or Section 7.05), without the written consent of each Lender;

 

(g)                solely to the extent such change would alter the ratable
sharing of payments, change any provision of Section 2.13 or Section 8.04
without the written consent of each Lender; or

 

(h)                change the stated currency in which any Lender or L/C Issuer
is required to make Loans or issue Letters of Credit or the Borrower is required
to make payments of principal, interest, fees or other amounts hereunder or
under any other Loan Document without the written consent of each Lender and L/C
Issuer directly and adversely affected thereby (but not the Required Lenders);

 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) [reserved]; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (iv) [reserved]; (v) Section 10.07(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; (vi) any amendment or waiver that by its terms affects
the rights or duties of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) will
require only the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto if such Class of Lenders were
the only Class of Lenders; (vii) the definition of “Letter of Credit Sublimit”
may be amended or rights and privileges thereunder waived with the consent of
the Borrower , each L/C Issuer, the Administrative Agent and the Required
Revolving Credit Lenders; (viii) an amendment described in Section 8.06 may be
effected with the consent of the Borrower, Holdings and the Administrative
Agent; (ix) the conditions precedent set forth in Section 4.02 to a Credit
Extension of Term B Loans on the Term Loan Closing Date may be amended or rights
and privileges thereunder waived only with the consent of the Term Lenders
holding more than 50.0% of the Term B Commitments on such date; (x) the
conditions precedent set forth in Section 4.01 (or if Prior Spin-Off does not
occur, Section 4.02) to a Credit Extension under the Revolving Credit Facility
on the Revolver Closing Date and/or the conditions precedent set forth in
Section 4.03 to a Credit Extension under the Revolving Credit Facility after the
Revolver Closing Date, in each case, may be amended or rights and privileges
thereunder waived only with the consent of the Required Revolving Credit Lenders
and, in the case of a Credit Extension that constitutes the issuance of a Letter
of Credit, the applicable L/C Issuer; and (xi) only the consent of the Required
Revolving Credit Lenders shall be necessary to amend, modify or waive the terms
and provision of the financial covenants set forth in Section 7.09 (and any
related definitions as used in such Section, but not as used in other Sections
of this Agreement). Notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, the Revolving Credit Loans, the Incremental Term Loans, if
any, and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and, if applicable, the Required Revolving Credit Lenders.

 



- 155 -

 

 

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any Lender
if such amendment, supplement or waiver is delivered in order (i) to comply with
local Law or advice of local counsel, (ii) to correct or cure (x) ambiguities,
errors, mistakes, omissions or defects, (y) to effect administrative changes of
a technical or immaterial nature or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents; it being agreed that in the case of any conflict between
this Agreement and any other Loan Document, the provisions of this Agreement
shall control (except that in the case of any conflict between this Agreement
and an Acceptable Intercreditor Agreement, such Acceptable Intercreditor
Agreement shall control). Furthermore, notwithstanding anything to the contrary
herein, with the consent of the Administrative Agent at the request of the
Borrower (without the need to obtain any consent of any Lender), (i) any Loan
Document may be amended to cure ambiguities, omissions, mistakes or defects,
(ii) any Loan Document may be amended to add terms that are favorable to the
Lenders (as reasonably determined by the Administrative Agent), (iii) this
Agreement (including the amount of amortization due and payable with respect to
any Class of Term Loans) may be amended to the extent necessary to create a
fungible Class of Term Loans (including to add provisions that are more
favorable to the relevant Class of Lenders holding such Term Loans, but not
provisions that are adverse to such Class of Lenders) and (iv) this Agreement
(and any other Loan Document) may be amended to the extent necessary or
appropriate, in the opinion of the Administrative Agent and the Borrower, to
effect the provisions of clause (h) of the “Collateral and Guarantee
Requirement”.

 

SECTION 10.02        Notices and Other Communications; Facsimile Copies.

 

(a)                 General. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder or under any other Loan
Document shall be in writing (including by facsimile transmission). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                 if to the Borrower, the Administrative Agent or an L/C
Issuer to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

 

(ii)                if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a written
notice to the Borrower, the Administrative Agent and the L/C Issuers.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
10.02(b)), when delivered; provided that notices and other communications to the
Administrative Agent and the L/C Issuers pursuant to Article II shall not be
effective until actually received by such Person during the person’s normal
business hours. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

 

(b)                Electronic Communications. Notices and other communications
to the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 



- 156 -

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                Change of Address, Etc. Each of the Borrower, the
Administrative Agent and any L/C Issuer may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the L/C Issuers. In addition, each Lender
agrees to notify the Administrative Agents from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the non-“PUBLIC” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
federal or state securities laws.

 

(e)                 Reliance by Administrative Agent, L/C Issuers and Lenders.
The Administrative Agent, the L/C Issuers and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuers, each
Lender and the Agent-Related Parties of each of the foregoing from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower other than those
arising as a result of such Person’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction by a final and non-appealable
judgment).

 



- 157 -

 

 

(f)                  Notice to other Loan Parties. The Borrower agrees that
notices to be given to any other Loan Party under this Agreement or any other
Loan Document may be given to the Borrower in accordance with the provisions of
this Section 10.02 with the same effect as if given to such other Loan Party in
accordance with the terms hereunder or thereunder.

 

SECTION 10.03        No Waiver; Cumulative Remedies. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

 

SECTION 10.04        Attorney Costs and Expenses. The Borrower agrees (a) to the
extent the Initial Closing Date occurs, to pay or reimburse the Administrative
Agent, the Arrangers and the L/C Issuers for all reasonable and documented or
invoiced out-of-pocket costs and expenses associated with the syndication of the
Term B Loans and Revolving Credit Loans and the preparation, execution and
delivery, administration, amendment, modification, waiver and/or enforcement of
this Agreement and the other Loan Documents, and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of one primary counsel and one local counsel in each appropriate jurisdiction
(which to the extent necessary, may include a single special counsel acting for
multiple jurisdictions) and (b) to pay or reimburse the Administrative Agent,
the Arrangers, each L/C Issuer and the Lenders (taken as a whole) for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all fees, costs and expenses incurred in
connection with any workout or restructuring in respect of the Loans, all such
fees, costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of one
firm of outside counsel to the Administrative Agent (and one local counsel in
each appropriate jurisdiction (which to the extent necessary may include a
single special counsel acting for multiple jurisdictions)) (and, in the case of
an actual or reasonably perceived conflict of interest, where the Person(s)
affected by such conflict notifies the Borrower of the existence of such
conflict, one additional firm of counsel for all such affected Persons)). The
foregoing fees, costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

 



- 158 -

 

 

SECTION 10.05        Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender, each L/C Issuer, each
Arranger and their respective Affiliates, and the directors, officers,
employees, counsel, agents, advisors, and other representatives and the
successors and permitted assigns of each of the foregoing (without
duplication)(collectively, the “Indemnitees”) from and against any and all
losses, liabilities, damages and claims (collectively, the “Losses”), and
reasonable and documented or invoiced out-of-pocket fees and expenses (including
reasonable Attorney Costs of one primary firm of counsel for all Indemnitees
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which to the extent necessary, may include a single special
counsel acting for multiple jurisdictions) for all Indemnitees (and, in the case
of an actual or reasonably perceived conflict of interest, where the Indemnitee
affected by such conflict notifies the Borrower of the existence of such
conflict, one additional firm of counsel for all such affected Indemnitees)),
but no other third-party advisors without your prior consent (not to be
unreasonably withheld or delayed) of any such Indemnitee arising out of,
resulting from, or in connection with, any actual or threatened claim,
litigation, investigation or proceeding (including any inquiry or investigation)
relating to this Agreement, the Transactions or any related transaction
contemplated hereby or thereby, the Facilities or any use of the proceeds
thereof (any of the foregoing, a “Proceeding”), regardless of whether any such
Indemnitee is a party thereto and whether or not such Proceedings are brought by
the Borrower, its Affiliates or creditors or any other third party Person in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (c) any actual or alleged presence or Release or
threat of Release of Hazardous Materials on, at, under or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
threatened claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such Losses and
related expenses resulted from (x) the willful misconduct or gross negligence of
such Indemnitee (as determined by a court of competent jurisdiction in a final
and non-appealable decision), (y) a material breach of the Loan Documents by
such Indemnitee (as determined by a court of competent jurisdiction in a final
and non-appealable decision) or (z) disputes solely between and among such
Indemnitees to the extent such disputes do not arise from any act or omission of
the Borrower or any of its Affiliates (other than, to the extent such disputes
do not arise from any act or omission of the Borrower or any of its Affiliates,
with respect to a claim against an Indemnitee acting in its capacity as an Agent
or Arranger or similar role under the Loan Documents unless such claim arose
from the exceptions specified in clauses (x) and (y) (as determined by a court
of competent jurisdiction in a final and non-appealable decision)). No
Indemnitee, nor any other party hereto shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement and, without in any way limiting the indemnification obligations
set forth above, no Indemnitee or Loan Party shall have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Initial Closing Date);
provided that nothing contained in this sentence shall limit the Borrower’s
indemnification and reimbursement obligations hereinabove to the extent such
damages are included in any third-party claim in connection with which an
Indemnitee is otherwise entitled to indemnification or reimbursement hereunder.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, managers, partners, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents is consummated. All amounts due under
this Section 10.05 shall be paid within thirty days after demand therefor
(together with reasonably detailed backup documentation supporting such
reimbursement request); provided, however, that such Indemnitee shall promptly
refund such amount to the extent that there is a final judicial decision in a
court of competent jurisdiction that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Loan Documents, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, this Section 10.05 shall not
apply to Taxes other than Taxes that represent liabilities, obligations, losses,
damages, etc., with respect to a non-Tax claim.

 

It is agreed that the Loan Parties shall not be liable for any settlement of any
Proceeding (or any expenses related thereto) effected without the Borrower’s
written consent (which consent shall not be unreasonably withheld or delayed),
but if settled with the Borrower’s written consent or if there is a judgment by
a court of competent jurisdiction in any such Proceeding, the Borrower agree to
indemnify and hold harmless each Indemnitee from and against any and all Losses
and reasonable and documented or invoiced legal or other out-of-pocket expenses
by reason of such settlement or judgment in accordance with and to the extent
provided in the other provisions of this Section 10.05.

 

The Borrower shall not, without the prior written consent of any Indemnitee
(which consent shall not be unreasonably withheld or delayed, it being
understood that the withholding of consent due to non-satisfaction of any of the
conditions described in clauses (i), (ii) and (iii) of this sentence shall be
deemed reasonable), effect any settlement of any pending or threatened
Proceeding in respect of which indemnity could have been sought hereunder by
such Indemnitee unless such settlement (i) includes an unconditional release of
such Indemnitee in form and substance reasonably satisfactory to such Indemnitee
from all liability or claims that are the subject matter of such Proceeding,
(ii) does not include any statement as to or any admission of fault,
culpability, wrongdoing or a failure to act by or on behalf of any Indemnitee,
and (iii) contains customary confidentiality provisions with respect to the
terms of such settlement.

 



- 159 -

 

 

SECTION 10.06        Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent, the L/C Issuer or any Lender, or
any Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, the L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by any Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

SECTION 10.07        Successors and Assigns.

 

(a)                 The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that, except as otherwise provided herein
(including without limitation as permitted under Section 7.04), the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee, (ii) by way of participation in accordance with the
provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section
10.07(e) and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                (i) Subject to the conditions set forth in paragraph (b)(ii)
below, after the Closing Date with respect to any Facility, any Lender may
assign to one or more assignees (“Assignees”) all or a portion of its rights and
obligations under this Agreement in respect of such Facility (including all or a
portion of its Commitment and the Loans (including for purposes of this Section
10.07(b), participations in L/C Obligations) at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

 

(A)               the Borrower, provided that, no consent of the Borrower shall
be required for an assignment (1) of any Term Loan to any other Lender, any
Affiliate of a Lender or any Approved Fund or made by Bank of America to the
extent that such assignments are made in the primary syndication and to whom the
Borrower has consented on or prior to the Term Loan Closing Date, (2) of any
Revolving Credit Loans and/or Revolving Credit Commitments to any other
Revolving Credit Lender or any Affiliate of a Revolving Credit Lender or (3) if
a Specified Event of Default has occurred and is continuing, to any Assignee;
provided further that the Borrower shall be deemed to have consented to any
assignment of Term Loans unless the Borrower shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after a
Responsible Officer having received written notice thereof;

 

(B)               the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to another Lender, an Affiliate of a Lender or an Approved Fund;
and

 

(C)               each L/C Issuer at the time of such assignment, provided that
no consent of such L/C Issuers shall be required for any assignment of a Term
Loan.

 



- 160 -

 

 

(ii)                 Assignments shall be subject to the following additional
conditions:

 

(A)               except in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (in the case of the Revolving Credit Facility) or $1,000,000 (in
the case of a Term Loan) unless the Borrower and the Administrative Agent
otherwise consents, provided that (1) no such consent of the Borrower shall be
required if a Specified Event of Default has occurred and is continuing and (2)
such amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

 

(B)                the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption;

 

(C)                the Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f);

 

(D)                the Assignee shall not be a natural person, Defaulting
Lender, a Disqualified Lender,, (other than as set forth in Section 2.05(d) or
clause (F) below) any Loan Party or any of its Affiliates; provided that the
list of Disqualified Lenders shall be made available to the Lenders; and

 

(E)                the Assignee shall not be a Defaulting Lender; and

 

(F)                in case of an assignment to an Affiliated Lender, (1) no
Revolving Credit Loans or Revolving Credit Commitments shall be assigned to or
held by any Affiliated Lender, (2) no proceeds of Revolving Credit Loans shall
be used, directly or indirectly, to consummate such assignment, (3) any Loans
assigned to a Affiliated Lender shall be cancelled promptly upon such
assignment, (4) such Affiliated Lender will not receive information provided
solely to Lenders and will not be permitted to attend or participate in (or
receive any notice of) Lender meetings or conference calls and will not be
entitled to challenge the Administrative Agent’s and the Lenders’
attorney-client privilege as a result of their status as Affiliated Lenders, (5)
the portion of the Total Outstandings held or deemed held by any Lenders that
are Affiliated Lenders shall be excluded for all purposes of making a
determination of Required Lenders, (6) any purchases by Affiliated Lenders shall
require that such Affiliated Lender clearly identify itself as an Affiliated
Lender in any Assignment and Assumption executed in connection with such
purchases or sales and (6) no Affiliated Lender may purchase any Loans so long
as any Event of Default has occurred and is continuing.

 

Notwithstanding anything to the contrary, this paragraph (b) shall not prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities other than Term B Facilities on a non-pro rata basis.

 

(c)                 Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 10.07(d) and receipt by the
Administrative Agent from the parties to each assignment of a processing and
recordation fee of $3,500 (provided that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits and obligations of Sections 3.01, 3.03, 3.04,
10.04 and 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, and the surrender by the
assigning Lender of its Note (if any), the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause (c) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.07(e). For greater certainty, any assignment by a Lender pursuant to
this Section 10.07 shall not in any way constitute or be deemed to constitute a
novation, discharge, recession, extinguishment or substitution of the existing
Indebtedness and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligations.

 



- 161 -

 

 

(d)                The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). No assignment shall be effective unless it has been recorded in the
Register pursuant to this Section 10.07(d). The entries in the Register shall be
conclusive, absent demonstrable error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender (with respect to its own
interests only) at any reasonable time and from time to time upon reasonable
prior notice. For the avoidance of doubt, the parties intend and shall treat the
Loans (and any participation made pursuant to Section 10.07(e)) as being at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code. Notwithstanding the foregoing, in no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any Lender is an Affiliated Lender. The Borrower agrees that the
Administrative Agent, acting in its capacity as a non-fiduciary agent for
purposes of maintaining the Register, and its officers, directors, employees,
agents, sub-agents and affiliates, shall constitute “Indemnitees” under Section
10.05 hereof.

 

(e)                 Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent or any other Person, sell
participations to any Person (other than a natural person, a Defaulting Lender
or, so long as the identity of the Disqualified Lenders is posted to the
Lenders, to Disqualified Lenders) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 10.01(a), (b), (c), (d), (e) or (f) that directly affects
such Participant. Subject to Section 10.07(f), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.03 and 3.04
(through the applicable Lender), subject to the requirements and limitations of
such Sections (including Section 3.01(f) and Sections 3.05 and 3.06), to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(b) (it being agreed that any documentation required to
be provided under Section 3.01(f) shall be provided solely to the participating
Lender). To the extent permitted by applicable Law, each Participant also shall
be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant complies with Section 2.13 as though it were a
Lender. Any Lender that sells participations and any Lender that grants a Loan
to a SPC shall maintain a register on which it enters the name and the address
of each Participant and/or SPC and the principal and interest amounts of each
Participant’s and/or SPC’s participation interest in the Commitments and/or
Loans (or other rights or obligations) held by it (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent demonstrable
error, and the Borrower and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation interest
or granted Loan as the owner thereof for all purposes notwithstanding any notice
to the contrary. The Borrower agrees that the Administrative Agent, acting in
its capacity as a non-fiduciary agent for purposes of maintaining the
Participant Register, and its officers, directors, employees, agents, sub-agents
and affiliates, shall constitute “Indemnitees” under Section 10.05 hereof. In
maintaining the Participant Register, such Lender shall be acting as the
non-fiduciary agent of the Borrower solely for purposes of applicable U.S.
federal income tax law and undertakes no duty, responsibility or obligation to
the Borrower (without limitation, in no event shall such Lender be a fiduciary
of the Borrower for any purpose). No Lender shall have any obligation to
disclose all or any portion of a Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
in connection with a Tax audit that such commitment, loan, or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and Section 1.163-5(b) of the Proposed Treasury Regulations (or any
amended or successor version) or, if different, under Sections 871(h) or 881(c)
of the Code.

 



- 162 -

 

 

(f)                  A Participant shall not be entitled to receive any greater
payment under Section 3.01, 3.03 or 3.04 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent or to the extent such entitlement to a
greater payment results from a Change in Law after the Participant became a
Participant.

 

(g)                Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or similar
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(h)                Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof. Each party hereto hereby agrees that (i) an SPC shall be entitled
to the benefit of Sections 3.01, 3.03 and 3.04, subject to the requirements and
limitations of such Sections (including Section 3.01(f) and Sections 3.05 and
3.06), to the same extent as if such SPC were a Lender, but neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.01, 3.03 or 3.04)
except to the extent any entitlement to greater amounts results from a Change in
Law after the grant to the SPC occurred, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable and such liability shall remain with the Granting Lender, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee Obligation or credit or liquidity enhancement to such
SPC.

 

(i)                  Notwithstanding anything to the contrary contained herein,
(1) any Lender may in accordance with applicable Law create a security interest
in all or any portion of the Loans owing to it and the Note, if any, held by it
and (2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 



- 163 -

 

 

(j)                  Notwithstanding anything to the contrary contained herein,
any L/C Issuer may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer; provided that on or prior to the expiration of
such 30-day period with respect to such resignation, the relevant L/C Issuer
shall have identified, in consultation with the Borrower, a successor L/C Issuer
willing to accept its appointment as successor L/C Issuer. In the event of any
such resignation of an L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders willing to accept such appointment a successor L/C
Issuer, hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer, and all L/C
Obligations with respect thereto (including, as applicable, the right to require
the Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c) and the right to require the Lenders to make
Base Rate Loans). Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges an duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to such L/C Issuer to effectively assume the obligations of such
L/C Issuer with respect to such Letters of Credit.

 

(k)                [Reserved].

 

(l)                  Disqualified Lenders. (i) No assignment shall be made to
any Person that was a Disqualified Lender as of the date (the “Trade Date”) on
which the applicable Lender entered into a binding agreement to sell and assign
all or a portion of its rights and obligations under this Agreement to such
Person (unless the Borrower has consented to such assignment as otherwise
contemplated by this Section 10.07 (without giving effect to any deemed consent
by the Borrower), in which case such Person will not be considered a
Disqualified Lender for the purpose of such assignment). For the avoidance of
doubt, with respect to any assignee that becomes a Disqualified Lender at any
time after the applicable Trade Date (including as a result of the delivery of a
notice pursuant to, and/or the expiration of the notice period referred to in,
the definition of “Disqualified Lender”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) for purposes of
assignments subsequent to such time, the execution by the Borrower of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Lender. Any
assignment in violation of this clause (l)(i) shall not be void, but the other
provisions of this clause (l) shall apply.

 

(ii)       If any assignment is made to any Disqualified Lender without the
Borrower’s prior consent in violation of clause (i) above, the Borrower may, at
its sole expense and effort, upon notice to the applicable Disqualified Lender
and the Administrative Agent, (A) terminate any Revolving Credit Commitment of
such Disqualified Lender and repay all obligations of the Borrower owing to such
Disqualified Lender in connection with such Revolving Credit Commitment, (B) in
the case of outstanding Term Loans held by Disqualified Lenders, prepay such
Term Loan by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such Term Loans, in each
case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and under the other Loan Documents
and/or (C) require such Disqualified Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.07), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (i) such assignment does not conflict with
applicable Laws, (ii) such assignment shall be accompanied by any assignment fee
and (iii) in the case of clause (B), the Borrower shall not use the proceeds
from any Loans to prepay Term Loans held by Disqualified Lenders.

 



- 164 -

 

 

(iii)       Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Lenders (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

 

(iv)       The Administrative Agent shall have the right to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time on the Platform or (B) provide the List of Disqualified Lenders to each
Lender requesting the same.

 

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Administrative Agent, in its capacity as such, shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance by other parties with the provisions of
this Agreement relating to Disqualified Lenders. Without limiting the generality
of the foregoing, the Administrative Agent, in its capacity as such, shall not
‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
prospective Lender is a Disqualified ‎Lender or (y) have any liability with
respect to or arising out of any assignment of Loans, or disclosure of
confidential information, to any ‎Disqualified Lender.

 

Notwithstanding anything to the contrary in this Section, there shall be no
restrictions on the ability of the Administrative Agent to make assignments
pursuant to the credit bidding provision in last paragraph of Section 9.10 and
such assignment such be made without regard to (without limitation) any transfer
or assignment fee, any restrictions on Eligible Assignees or minimum assignment
amounts.

 

SECTION 10.08        Confidentiality. Each of the Agents (on behalf of
themselves and any Agent Related Person), L/C Issuers and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
their respective directors, officers, employees, managers, administrators,
limited partners, trustees, investment advisors and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information or who are subject to customary confidentiality
obligations of professional practice or who are bound by the terms of this
paragraph (or language substantially similar to this paragraph)); (b) to the
extent required or requested by any Governmental Authority including any
self-regulatory authority such as the National Association of Insurance
Commissioners; provided that, other than with respect to requests or
requirements by such Governmental Authority pursuant to its oversight or
supervisory function over such Agent, L/C Issuer or Lender (or their affiliates)
for purposes of clauses (b) or (h), such Agent, L/C Issuer or Lender shall (i)
give the applicable Loan Party written notice prior to disclosing the
information to the extent permitted by such requirement, (ii) cooperate with the
Loan Party to obtain a protective order or similar confidential treatment (or,
in the case of any requests or requirements by a Governmental Authority pursuant
to its oversight or supervisory function, inform such Governmental Authority of
the confidential nature of such information), and (iii) only disclose that
portion of the Information as counsel for such Agent, L/C Issuer or Lender
advises such Person it must disclose pursuant to such requirement; (c) to the
extent required by applicable Laws or regulations, or by any subpoena or similar
legal process; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions substantially the same as those of this Section
10.08 (or as may otherwise be reasonably acceptable to the Borrower), to any
pledgee referred to in Section 10.07(g) or 10.07(i), counterparty to a Swap
Contract, Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement (it being understood that the identity of Disqualified Lenders may be
disclosed to any assignee or participant, or prospective assignee or
participant); (f) with the written consent of the Borrower; (g) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section 10.08 or (y) is or was received by any Agent, any Lender,
any L/C Issuer or any of their respective Affiliates from a third party that is
not, to such party’s knowledge, subject to contractual or fiduciary
confidentiality obligations owing to the Borrower or any of its Affiliates; (h)
to any Governmental Authority or examiner regulating any Lender; (i) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender); or (j) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder. In addition, the Agents and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party or its Affiliates or its
Affiliates’ directors, managers, officers, employees, trustees, investment
advisors or agents, relating to the Borrower or any of their Subsidiaries or
their business, other than any such information that is publicly available to
any Agent, L/C Issuer or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08, including, without
limitation, information delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

 



- 165 -

 

 

SECTION 10.09        Setoff. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, subject to the exclusive right of the Administrative Agent and
the Collateral Agent to exercise remedies under Section 9.11, each Lender and
its Affiliates and each L/C Issuer and its Affiliates is authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each Loan Party and the Subsidiaries) to the fullest extent permitted
by applicable Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, but excluding any payroll, trust,
or tax withholding accounts) at any time held by, and other Indebtedness (in any
currency) at any time owing by, such Lender and its Affiliates or such L/C
Issuer and its Affiliates, as the case may be, to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Loan Obligations owing to such Lender and its Affiliates or such L/C Issuer
and its Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Loan Obligations may be contingent or unmatured or denominated in
a currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party that is a Foreign
Subsidiary or a Domestic Foreign Holding Company. Each Lender and L/C Issuer
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender or L/C Issuer, as the case may
be; provided that the failure to give such notice shall not affect the validity
of such setoff and application. The rights of the Administrative Agent, each
Lender and each L/C Issuer under this Section 10.09 are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent, such Lender and such L/C Issuer may have.

 

SECTION 10.10        Counterparts. This Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission. With respect to Term B Lenders that have Term B Commitments, if
Prior Spin-Off occurs, such Term B Lenders may become party to this Agreement by
delivering an executed Term B Loan Joinder which shall serve as a counterpart to
this Agreement as of the Term Loan Closing Date, and such counterpart shall
constitute one and the same instrument with the other signature pages hereto
with effect from and after the delivery of the signature pages to such Term B
Loan Joinder.

 

SECTION 10.11        Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. Notwithstanding the
foregoing or any other provision herein to the contrary, if the Prior Spin-Off
occurs, the Schedules to this Agreement may be supplemented or restated on the
Term Loan Closing Date (whereupon such Schedules shall be made a part of this
Agreement) solely to the extent necessary to give effect to the Acquisition (and
in the case of Schedules 5.06, 5.07, 5.08 and 5.11, other updates occurring
after the Initial Closing Date), as may be agreed between the Borrower and the
Administrative Agent, so long as such Schedules have been distributed to the
Revolving Credit Lenders at least one (1) Business Day prior to the Term Loan
Closing Date and not been objected to by the Required Revolving Credit Lenders
prior to the Term Loan Closing Date.

 



- 166 -

 

 

SECTION 10.12        Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. The provisions of Sections 10.14 and 10.15 shall
continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

SECTION 10.13        Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 10.14        GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS.

 

(a)                 THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN).

 

(b)                EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL
ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE IN THE BOROUGH OF
MANHATTAN (PROVIDED THAT IF NONE OF SUCH COURTS CAN AND WILL EXERCISE SUCH
JURISDICTION, SUCH EXCLUSIVITY SHALL NOT APPLY), AND BY EXECUTION AND DELIVERY
OF THIS AGREEMENT, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.
THE BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

 

(c)                 NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
L/C ISSUER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION (I) FOR PURPOSES OF ENFORCING A
JUDGMENT, (II) IN CONNECTION WITH EXERCISING REMEDIES AGAINST THE COLLATERAL IN
A JURISDICTION IN WHICH SUCH COLLATERAL IS LOCATED, (III) IN CONNECTION WITH ANY
PENDING BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION OR
(IV) TO THE EXTENT THE COURTS REFERRED TO IN THE PREVIOUS PARAGRAPH DO NOT HAVE
JURISDICTION OVER SUCH LEGAL ACTION OR PROCEEDING OR THE PARTIES OR PROPERTY
SUBJECT THERETO.

 



- 167 -

 

 

SECTION 10.15        WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.16        Binding Effect. This Agreement shall become effective when
it shall have been executed by the Borrower and the Administrative Agent shall
have been notified by each Lender and L/C Issuer that each such Lender and L/C
Issuer has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, each Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by Section 7.04.

 

SECTION 10.17        [Reserved]. .

 

SECTION 10.18        Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provisions of this
Section 10.18 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party. For the
avoidance of doubt, the foregoing does not prevent or limit a Hedge Bank from
exercising any rights to close out and/or terminate any Secured Hedge Agreement
or transaction thereunder to which it is a party or net any such amounts in each
case pursuant to the terms of such Secured Hedge Agreement.

 

SECTION 10.19        USA PATRIOT Act. Each Lender hereby notifies the Borrower
that, pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name and address of the Borrower and
the Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the USA PATRIOT Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act; provided that, there shall be no Default or Event of Default
arising out of any delay or non-compliance with this provision and such
obligation shall be subject to any confidentiality obligations and/or
attorney/client or similar privilege.

 

SECTION 10.20        Acceptable Intercreditor Agreements.

 

(a)                 Each Lender (and, by its acceptance of the benefits of any
Collateral Document, each other Secured Party) hereunder (a) agrees that it will
be bound by and will take no actions contrary to the provisions of any
Acceptable Intercreditor Agreement and (b) authorizes and instructs the
Collateral Agent and/or the Administrative Agent to enter into any Acceptable
Intercreditor Agreement, in each case, as Collateral Agent or Administrative
Agent hereunder, as applicable, and on behalf of such Lender or other Secured
Party.

 



- 168 -

 

 

(b)                The foregoing provisions are intended as an inducement to the
lenders or noteholders (or any agent, trustee or other representative thereof)
party to such Acceptable Intercreditor Agreement to extend credit to the
Borrower and such Persons are intended third party beneficiaries of such
provisions.

 

SECTION 10.21        Obligations Absolute. To the fullest extent permitted by
applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

 

(a)                 any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;

 

(b)                any lack of validity or enforceability of any Loan Document
or any other agreement or instrument relating thereto against any Loan Party;

 

(c)                 any change in the time, manner or place of payment of, or in
any other term of, all or any of the Loan Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;

 

(d)                any exchange, release or non-perfection of any other
Collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Loan Obligations;

 

(e)                 any exercise or non-exercise, or any waiver of any right,
remedy, power or privilege under or in respect hereof or any Loan Document; or

 

(f)                  any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Loan Parties.

 

SECTION 10.22        No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Lender and each Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, nor any Lender or
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Lender and each Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Arranger has any obligation to disclose any of
such interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, each Lender and each Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 



- 169 -

 

 

SECTION 10.23        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                 the application of any Write-Down and Conversion Powers by
an EEA Resolution Authority to any such liabilities arising hereunder which may
be payable to it by any Lender or L/C Issuer that is an EEA Financial
Institution; and

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)              a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)               the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 10.24        Spin-Off and Term Loan Closing Date Related Provisions.
Notwithstanding anything to the contrary in this Agreement and/or any other Loan
Document:

 

(a)                 If Prior Spin-Off does not occur, immediately prior to but
substantially concurrently with the consummation of the Spin-Off, the
Administrative Agent is hereby authorized and directed by each Lender and each
other Secured Party to release all of the Collateral and take all further action
to evidence such release, including filing termination statements, releases and
entering into any other agreements reflecting such release; provided that, on
and after the consummation of the Spin-Off, all such Collateral and each Secured
Party’s security interest therein shall be automatically reinstated in full, and
the Borrower and the Subsidiary Guarantors shall take such actions and comply
with the provisions of the Collateral and Guarantee Requirement as if such
release had not occurred. Solely to the extent Prior Spin-Off does not occur,
the Borrower represents and warrants to the Agents and the Lenders that on the
date of the consummation of the Spin-Off and after giving effect to the Spin-Off
and the other transactions contemplated in connection therewith to occur on or
prior to such date, the Borrower and its Subsidiaries, on a consolidated basis,
are Solvent.

 

(b)                Solely to the extent Prior Spin-Off does not occur, the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
after the Term Loan Closing Date and until immediately prior to but
substantially concurrently with the Spin-Off, directly or indirectly, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired (other than any such
non-consensual Lien permitted by Section 7.01); make any Investments (other than
Investments in the Borrower or any Restricted Subsidiary permitted by Section
7.02); create, incur, assume or suffer to exist any Indebtedness (other than the
Loans and the Guarantees pursuant to the Loan Documents); merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person;
make any Disposition; declare or make any Restricted Payment (other than
pursuant to Section 7.06 to the extent (i) such Restricted Payments are used to
pay regular dividends on the Qualified Equity Interests of the Borrower and the
aggregate amount of such Restricted Payments shall not exceed $30,000,000 or
(ii) such Restricted Payments are tax payments in respect of accelerated vesting
of stock options pursuant to any existing employee, management, director or
manager equity plan of the Borrower in connection with the Spin-Off); enter into
any transaction of any kind with any Affiliate of the Borrower (other than
pursuant to Section 7.07(a), (c), (d), (j), (k), (p), (q), (r), (s) and (t));
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Junior Debt or make any payment in violation
of any subordination terms of any Junior Debt Documents; in each case of the
foregoing in this clause (b), other than (x) any such transactions relating or
incidental to the operations or business activities of the Borrower in the
ordinary course of business, (y) any intercompany obligations in the ordinary
course of business among Parent and its subsidiaries that will be terminated
immediate prior to, but substantially concurrently with, the consummation of the
Spin-Off and/or (z) any transactions, obligations, instruments or agreements in
connection with, or incidental to, the consummation of the Transactions and/or
the Spin-Off.

 



- 170 -

 

 

(c)                 The guarantees by Parent in favor of the obligations will be
released immediately prior to but substantially concurrently with the Spin-Off,
no assets of Parent (other than in respect of the Borrower and its Restricted
Subsidiaries) will be Collateral and Parent and its subsidiaries (other than the
Borrower and its Restricted Subsidiaries) shall not be subject to any of the
restrictions set forth in this Agreement or the other Loan Documents other than
as expressly set forth herein with respect to its Guarantee.

 

(d)                All transactions related to, or all obligations or
restrictions of the Borrower and its Restricted Subsidiaries resulting from (or
payment made in accordance with or required by) the Form 10 shall be expressly
deemed to be permitted by, and shall not be prohibited by, the terms of this
Agreement and the other Loan Documents.

 

(e)                 To the extent Prior Spin-Off occurs, solely until the
occurrence of the Term Loan Closing Date: (i) the outstanding amount of
Revolving Credit Commitments that are available hereunder shall be no more than
$500,000,000 (provided that this clause (i) shall not be given effect for
purposes of Section 2.09) and (ii) all Dollar ($) amounts specified in Article
VII that are carve-outs to the negative covenants set forth in each Section
thereof (and each defined term referenced therein containing such a Dollar
amount basket or threshold, including, without limitation, the definition of
“Available Amount” and the definition of the “Fixed Incremental Amount”) shall
be deemed to be reduced by 30.0% (but for the avoidance, not any percentages
tied to Consolidated EBITDA; provided that the Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to directly or indirectly, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired (other than any such
non-consensual Lien permitted by Section 7.01); make any Investments (other than
Investments in the Borrower or any Restricted Subsidiary permitted by Section
7.02); create, incur, assume or suffer to exist any Indebtedness (other than the
Loans and the Guarantees pursuant to the Loan Documents); merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person;
make any Disposition; declare or make any Restricted Payment; enter into any
transaction of any kind with any Affiliate of the Borrower (other than pursuant
to Section 7.07(a), (c), (d), (j), (k), (p), (q), (r), (s) and (t)); prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner any Junior Debt or make any payment in violation of any
subordination terms of any Junior Debt Documents; in each case of the foregoing
in this proviso, other than (x) any such transactions relating or incidental to
the operations or business activities of the Borrower in the ordinary course of
business and/or (y) any transactions, obligations, instruments or agreements in
connection with, or incidental to, the consummation of the Transactions and/or
the Spin-Off; provided that, notwithstanding the foregoing, to the extent the
Borrower send a written notice to the Administrative Agent (an “Acquisition
Termination Notice”) that the Acquisition Agreement has been terminated in
accordance with its terms, this proviso shall no longer have any effect.

 

SECTION 10.25        Covenant Suspension Period. Notwithstanding anything to the
contrary in Article VII of this Agreement or any other Loan Document:

 

(a)                 If on any date (i) the Borrower has a Corporate Investment
Grade Rating from both of S&P and Moody’s and (ii) no Event of Default has
occurred and is continuing (the occurrence of the events described in the
foregoing clauses (i) and (ii) being collectively referred to as a “Covenant
Suspension Event”), then, beginning on such date and continuing so long as the
Borrower has a Corporate Investment Grade Rating, Sections 7.03 (other than with
respect to Restricted Subsidiaries), 7.06 and 7.07 (the “Suspended Covenants”)
will no longer be applicable to the Loans during such period (the “Suspension
Period”) until the occurrence of the Reversion Date.

 

(b)                In the event that the Borrower and its Restricted
Subsidiaries are not subject to the Suspended Covenants for any period of time
as a result of the foregoing, and on any subsequent date (the “Reversion Date”)
one or more of the Rating Agencies withdraw their Corporate Investment Grade
Rating or downgrade the rating assigned to the Borrower below a Corporate
Investment Grade Rating (leaving none of the Rating Agencies with a Corporate
Investment Grade Rating for the Borrower), then the Borrower and its Restricted
Subsidiaries will thereafter again be subject to the Suspended Covenants with
respect to future events.

 



- 171 -

 

 

(c)                 During a Suspension Period, the Borrower and its Restricted
Subsidiaries will be entitled to consummate transactions to the extent not
prohibited hereunder without giving effect to the Suspended Covenants. During a
Suspension Period, the covenants that are not Suspended Covenants shall be
interpreted as though the Suspended Covenants continue to be applicable during
such Suspension Period.

 

(d)                Notwithstanding the foregoing, in the event of any such
reinstatement, no action taken or omitted to be taken by the Borrower or any of
its Restricted Subsidiaries prior to such reinstatement that was permitted at
such time will give rise to a Default or Event of Default under this Agreement
or any other Loan Document; provided that (1) with respect to Restricted
Payments made after such reinstatement, the amount available to be made as
Restricted Payments will be calculated as though the covenant described above
under Section 7.06 had been in effect prior to, but not during, the Suspension
Period; and (2) all Indebtedness incurred, or Disqualified Equity Interests
issued, during the Suspension Period will be classified to have been incurred or
issued pursuant to Section 7.03(c) as if it has been scheduled on Schedule 7.03;
and (3) any transaction with an Affiliate entered into after such reinstatement
pursuant to an agreement entered into during any Suspension Period shall be
deemed to be permitted pursuant to Section 7.07(o) as if it has been scheduled
on Schedule 7.07.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 



- 172 -

 